Exhibit 10.1

 

 

CREDIT AGREEMENT

Dated as of February 13, 2009

among

COLDWATER CREEK U.S. INC.,
as the Lead Borrower

and

THE OTHER BORROWERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

WELLS FARGO RETAIL FINANCE, LLC,
as Administrative Agent, Collateral Agent and Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO

 

 

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

41

1.03

 

Accounting Terms

 

42

1.04

 

Rounding

 

42

1.05

 

Times of Day

 

42

1.06

 

Letter of Credit Amounts

 

42

1.07

 

Currency Equivalents Generally

 

43

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

43

 

 

 

 

 

2.01

 

Committed Loans; Reserves

 

43

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

 

44

2.03

 

Letters of Credit

 

45

2.04

 

Swing Line Loans

 

53

2.05

 

Prepayments

 

56

2.06

 

Termination or Reduction of Commitments

 

57

2.07

 

Repayment of Loans

 

57

2.08

 

Interest

 

58

2.09

 

Fees

 

58

2.10

 

Computation of Interest and Fees

 

59

2.11

 

Evidence of Debt

 

59

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

59

2.13

 

Sharing of Payments by Lenders

 

61

2.14

 

Settlement Amongst Lenders

 

61

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

 

62

 

 

 

 

 

3.01

 

Taxes

 

62

3.02

 

Illegality

 

63

3.03

 

Inability to Determine Rates

 

64

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

 

64

3.05

 

Compensation for Losses

 

65

3.06

 

Mitigation Obligations; Replacement of Lenders

 

66

3.07

 

Survival

 

66

3.08

 

Designation of Lead Borrower as Borrowers’ Agent

 

66

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

67

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

67

4.02

 

Conditions to all Credit Extensions

 

70

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

71

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

71

5.02

 

Authorization; No Contravention

 

72

5.03

 

Governmental Authorization; Other Consents

 

72

5.04

 

Binding Effect

 

72

5.05

 

Financial Statements; No Material Adverse Effect

 

72

5.06

 

Litigation

 

73

5.07

 

No Default

 

73

 

i

--------------------------------------------------------------------------------


 

5.08

 

Ownership of Property; Liens

 

73

5.09

 

Environmental Compliance

 

74

5.10

 

Insurance

 

74

5.11

 

Taxes

 

74

5.12

 

ERISA Compliance

 

75

5.13

 

Subsidiaries; Equity Interests

 

75

5.14

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

76

5.15

 

Disclosure

 

76

5.16

 

Compliance with Laws

 

76

5.17

 

Intellectual Property; Licenses, Etc.

 

76

5.18

 

Labor Matters

 

77

5.19

 

Security Documents

 

78

5.20

 

Solvency

 

79

5.21

 

Deposit Accounts; Credit Card Arrangements

 

79

5.22

 

Brokers

 

79

5.23

 

Customer and Trade Relations

 

79

5.24

 

Material Contracts

 

79

5.25

 

Casualty

 

79

5.26

 

Anti-Terrorism Laws

 

79

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

80

 

 

 

 

 

6.01

 

Financial Statements

 

80

6.02

 

Certificates; Other Information

 

81

6.03

 

Notices

 

83

6.04

 

Payment of Obligations

 

84

6.05

 

Preservation of Existence, Etc.

 

84

6.06

 

Maintenance of Properties

 

85

6.07

 

Maintenance of Insurance

 

85

6.08

 

Compliance with Laws

 

86

6.09

 

Books and Records; Accountants

 

86

6.10

 

Inspection Rights

 

87

6.11

 

Use of Proceeds

 

87

6.12

 

Additional Loan Parties

 

87

6.13

 

Cash Management

 

88

6.14

 

Information Regarding the Collateral

 

89

6.15

 

Physical Inventories

 

89

6.16

 

Environmental Laws

 

90

6.17

 

Further Assurances

 

90

6.18

 

Compliance with Terms of Leaseholds

 

91

6.19

 

Material Contracts

 

91

6.20

 

ERISA

 

91

6.21

 

Insurance and Condemnation Proceeds

 

92

6.22

 

Post-Closing Covenants

 

92

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

92

 

 

 

 

 

7.01

 

Liens

 

92

7.02

 

Investments

 

93

7.03

 

Indebtedness; Disqualified Stock

 

93

7.04

 

Fundamental Changes

 

93

7.05

 

Dispositions

 

93

 

ii

--------------------------------------------------------------------------------


 

7.06

 

Restricted Payments

 

94

7.07

 

Prepayments of Indebtedness

 

94

7.08

 

Change in Nature of Business

 

95

7.09

 

Transactions with Affiliates

 

95

7.10

 

Burdensome Agreements

 

95

7.11

 

Use of Proceeds

 

95

7.12

 

Amendment of Material Documents

 

95

7.13

 

Fiscal Year

 

95

7.14

 

Deposit Accounts; Blocked Accounts; Credit Card Processors

 

95

7.15

 

Consignments

 

96

7.16

 

Inventory Book Value

 

96

7.17

 

Minimum Availability

 

96

7.18

 

Capital Expenditures

 

96

7.19

 

Loan Restriction

 

96

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

96

 

 

 

 

 

8.01

 

Events of Default

 

96

8.02

 

Remedies Upon Event of Default

 

99

8.03

 

Application of Funds

 

100

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

101

 

 

 

 

 

9.01

 

Appointment and Authority

 

101

9.02

 

Rights as a Lender

 

101

9.03

 

Exculpatory Provisions

 

102

9.04

 

Reliance by Agents

 

103

9.05

 

Delegation of Duties

 

103

9.06

 

Resignation of Agents

 

103

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

104

9.08

 

Administrative Agent May File Proofs of Claim

 

104

9.09

 

Collateral and Guaranty Matters

 

105

9.10

 

Notice of Transfer

 

105

9.11

 

Reports and Financial Statements

 

105

9.12

 

Agency for Perfection

 

106

9.13

 

Indemnification of Agents

 

106

9.14

 

Relation among Lenders

 

106

9.15

 

Defaulting Lender

 

106

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

107

 

 

 

 

 

10.01

 

Amendments, Etc.

 

107

10.02

 

Notices, Financial Statements and Other Documents; Effectiveness; Electronic
Communications

 

109

10.03

 

No Waiver; Cumulative Remedies

 

110

10.04

 

Expenses; Indemnity; Damage Waiver

 

110

10.05

 

Payments Set Aside

 

111

10.06

 

Successors and Assigns

 

112

10.07

 

Treatment of Certain Information; Confidentiality

 

115

10.08

 

Right of Setoff

 

116

10.09

 

Interest Rate Limitation

 

116

10.10

 

Counterparts; Integration; Effectiveness

 

116

10.11

 

Survival

 

117

10.12

 

Severability

 

117

 

iii

--------------------------------------------------------------------------------


 

10.13

 

Replacement of Lenders

 

117

10.14

 

Governing Law; Jurisdiction; Etc.

 

118

10.15

 

Waiver of Jury Trial

 

119

10.16

 

No Advisory or Fiduciary Responsibility

 

119

10.17

 

USA PATRIOT Act Notice

 

120

10.18

 

Foreign Asset Control Regulations

 

120

10.19

 

Time of the Essence

 

120

10.20

 

Press Releases

 

120

10.21

 

Additional Waivers

 

120

10.22

 

No Strict Construction

 

122

10.23

 

Attachments

 

122

 

SIGNATURES

 

S-123

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Borrowers

1.02

Guarantors

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

5.01

Loan Parties Organizational Information

5.05

Material Indebtedness

5.06

Litigation

5.08(b)(1)

Owned Real Estate

5.08(b)(2)

Leased Real Estate

5.09

Environmental Matters

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.17

Intellectual Property Matters

5.18

Labor Matters

5.21(a)

DDAs

5.21(b)

Credit Card Arrangements

5.24

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Committed Loan Note

C-2

 

Swing Line Loan Note

D

 

Compliance Certificate

E

 

Borrowing Base Certificate

F

 

Assignment and Assumption

G

 

Credit Card Notification

H

 

DDA Notification

I

 

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 13, 2009,
among

 

(i)            COLDWATER CREEK U.S. INC., a Delaware corporation (the “Lead
Borrower”), as agent for the Borrowers now or hereafter party hereto,

 

(ii)           the BORROWERS now or hereafter party hereto,

 

(iii)          the GUARANTORS now or hereafter party hereto,

 

(iv)          each lender from time to time party hereto (each individually, a
“Lender” and collectively, the “Lenders”), and

 

(v)           WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent,
Collateral Agent and Swing Line Lender.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend, in each case
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
other Person, in each case in any transaction or group of transactions which are
part of a common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Adjusted LIBO Rate” means:

 

(a)           for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by
(ii) the Statutory Reserve Rate; and

 

(b)           for any interest rate calculation with respect to any Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO

 

1

--------------------------------------------------------------------------------


 

Rate for an Interest Period commencing on the date of such calculation and
ending on the date that is thirty (30) days thereafter multiplied by (ii) the
Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
August 1, 2009.

 

“Administrative Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

 

“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Margin” means:

 


(A)         FROM AND AFTER THE CLOSING DATE UNTIL THE FIRST ADJUSTMENT DATE, THE
PERCENTAGES SET FORTH IN LEVEL I OF THE PRICING GRID BELOW; AND


 


(B)         ON THE FIRST ADJUSTMENT DATE, AND ON EACH ADJUSTMENT DATE
THEREAFTER, THE APPLICABLE MARGIN SHALL BE DETERMINED FROM THE FOLLOWING PRICING
GRID BASED UPON THE AVERAGE AVAILABILITY AS OF THE FISCAL QUARTER ENDED
IMMEDIATELY PRECEDING SUCH ADJUSTMENT DATE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT
MAY, AND AT THE DIRECTION OF THE REQUIRED LENDERS SHALL, IMMEDIATELY INCREASE
THE APPLICABLE MARGIN TO THAT SET FORTH IN LEVEL III (EVEN IF THE AVERAGE
AVAILABILITY REQUIREMENTS FOR A DIFFERENT LEVEL HAVE BEEN MET) AND INTEREST
SHALL ACCRUE AT THE DEFAULT RATE; PROVIDED, FURTHER IF ANY OF THE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 6.01 OF THIS AGREEMENT OR ANY BORROWING
BASE CERTIFICATE IS AT ANY TIME RESTATED OR OTHERWISE REVISED (INCLUDING AS A
RESULT OF AN AUDIT) OR IF THE INFORMATION SET FORTH IN ANY SUCH FINANCIAL
STATEMENTS OR BORROWING BASE CERTIFICATE OTHERWISE PROVES TO BE FALSE OR
INCORRECT SUCH THAT THE APPLICABLE MARGIN WOULD HAVE BEEN HIGHER THAN WAS
OTHERWISE IN EFFECT DURING ANY PERIOD, WITHOUT CONSTITUTING A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT ARISING AS A RESULT THEREOF, INTEREST DUE UNDER THIS
AGREEMENT SHALL BE IMMEDIATELY RECALCULATED AT SUCH HIGHER RATE FOR ANY
APPLICABLE PERIODS AND SHALL BE DUE AND PAYABLE ON DEMAND.

 

Level

 

Average Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

I

 

Greater than or equal to 50% of the Loan Cap

 

2.25

%

2.25

%

 

 

 

 

 

 

 

 

II

 

Less than 50% of the Loan Cap but greater than or equal to 25% of the Loan Cap

 

2.50

%

2.50

%

 

 

 

 

 

 

 

 

III

 

Less than 25% of the Loan Cap

 

2.75

%

2.75

%


 


2

--------------------------------------------------------------------------------



 


“APPLICABLE PERCENTAGE” MEANS WITH RESPECT TO ANY LENDER AT ANY TIME, THE
PERCENTAGE (CARRIED OUT TO THE NINTH DECIMAL PLACE) OF THE AGGREGATE COMMITMENTS
REPRESENTED BY SUCH LENDER’S COMMITMENT AT SUCH TIME.  IF THE COMMITMENT OF EACH
LENDER TO MAKE LOANS AND THE OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT
EXTENSIONS HAVE BEEN TERMINATED PURSUANT TO SECTION 8.02 OR IF THE AGGREGATE
COMMITMENTS HAVE EXPIRED, THEN THE APPLICABLE PERCENTAGE OF EACH LENDER SHALL BE
DETERMINED BASED ON THE APPLICABLE PERCENTAGE OF SUCH LENDER MOST RECENTLY IN
EFFECT, GIVING EFFECT TO ANY SUBSEQUENT ASSIGNMENTS.  THE INITIAL APPLICABLE
PERCENTAGE OF EACH LENDER IS SET FORTH OPPOSITE THE NAME OF SUCH LENDER ON
SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH SUCH LENDER
BECOMES A PARTY HERETO, AS APPLICABLE.


 

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less one half of one percent (0.50%), and
(b) with respect to Standby Letters of Credit, a per annum rate equal to the
Applicable Margin for Loans which are LIBOR Rate Loans.

 

“Appraisal Percentage” means 85%.

 

“Appraised Value” means with respect to the Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

 

 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended February 2, 2008, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

 “Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           the Loan Cap

 

3

--------------------------------------------------------------------------------


 

minus

 

(b)           the aggregate Outstanding Amount of all Credit Extensions to, or
for the account of, the Borrowers.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
discretion as being appropriate (a) to reflect the impediments to the Agents’
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to), in the
Administrative Agent’s discretion, reserves based on: (i) rent; (ii) customs
duties and other costs to release Inventory which is included in the Borrowing
Base and which is being imported into the United States; (iii) outstanding Taxes
and other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which may have priority over
the interests of the Collateral Agent in the Collateral; (iv) salaries, wages
and benefits due to employees of any Loan Party, (v) Customer Credit
Liabilities, (vi) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral, (vii) amounts due to vendors on account of consigned goods,
(viii) Cash Management Reserves, and (ix) Bank Products Reserves.

 

“Average Availability” shall mean the average daily Availability for the
immediately preceding Fiscal Quarter.

 

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) credit cards, (b) Swap Contracts, (c) purchase cards, and (d) leasing, but
excluding Cash Management Services.

 

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Base Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) except during any period of time during
which a notice delivered to the Lead Borrower in accordance with Section 3.03
shall remain in full force and effect, the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo Bank as its “prime rate.”  The “prime
rate” is a rate set by Wells Fargo Bank based upon various factors including
Wells Fargo Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some

 

4

--------------------------------------------------------------------------------


 

loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Wells Fargo Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(iii).

 

“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance satisfactory to the
Collateral Agent, establishing Control (as defined in the Security Agreement) of
such account by the Collateral Agent.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrowers” means, collectively, the Lead Borrower, each Person listed on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
execute and deliver a Joinder Agreement as a Borrower or such other document as
the Administrative Agent deems appropriate in accordance with Section 6.12.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the lesser of (i) the Cost of Eligible Inventory (net of Inventory
Reserves), multiplied by the Inventory Advance Rate, or (ii) the Cost of
Eligible Inventory (net of Inventory Reserves), multiplied by the Appraisal
Percentage of the Appraised Value of Eligible Inventory;

 

plus

 

(b)           the amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

 

plus

 

(d)           the amount of Eligible Trade Receivables (net of Receivables
Reserves applicable thereto) multiplied by the Trade Receivables Advance Rate;

 

minus

 

(g)           the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and Reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

 “Capital Expenditures” means, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should

 

5

--------------------------------------------------------------------------------


 

be) set forth as capital expenditures in a Consolidated statement of cash flows
of such Person for such period, in each case prepared in accordance with GAAP,
and (b) Capital Lease Obligations incurred by a Person during such period.

 

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo Bank, and in the name of, the
Collateral Agent (as the Collateral Agent shall otherwise direct) and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
in an amount equal to at least twenty five percent (25%) of the then applicable
Loan Cap.  For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing at the Administrative Agent’s option (a) so
long as such Event of Default has not been waived, and/or (b) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to maintain
Availability as described in clause (ii) hereunder, until the Borrowers maintain
Availability in an amount equal to at least twenty five percent (25%) of the
then applicable Loan Cap for forty-five (45) consecutive days, in which case a
Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement; provided that a Cash Dominion Event shall be deemed continuing
(even if an Event of Default is no longer continuing and/or Availability exceeds
the required amount for forty-five (45) consecutive days) at all times after a
Cash Dominion Event has occurred and been discontinued on two
(2) occasion(s) after the Closing Date.

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant services not
constituting a Bank Product.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than a Permitted Holder, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
twenty five percent (25%) or more of the Equity Interests of the Parent entitled
to vote for members of the board of directors or equivalent governing body of
the Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors, or other equivalent governing body of the
Parent, cease to be comprised of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           any Person or two or more Persons not constituting Permitted
Holders acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, or control over the Equity Interests of the Parent entitled to vote for
members of the board of directors or equivalent governing body of the Parent on
a fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing twenty five percent (25%) or more of the combined voting power of
such securities; or

 

(d)           any “change in control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of any Loan Party or in any
Material Contract, or any document governing Material Indebtedness of any Loan
Party; or

 

7

--------------------------------------------------------------------------------


 

(e)           (i) the Parent fails at any time to own, directly or indirectly
100% of the Equity Interests of any Loan Party, in each case free and clear of
all Liens (other than the Liens in favor of the Collateral Agent and those Liens
specified in clauses (a), (e), (i) and (l) in the definition of Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Coldwater HK” means Coldwater Creek HK Limited, an entity formed under the laws
of Hong Kong.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) a landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) as to any landlord, provides the Collateral Agent with access to the
Collateral located in or on such Real Estate and a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (iv) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 

“Collateral Agent” means Wells Fargo Retail Finance, LLC, acting in such
capacity for its own benefit and the ratable benefit of the other Credit
Parties, or any successor collateral agent.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Note” means a promissory note made by the Borrowers in favor of
a Lender evidencing Committed Loans made by such Lender, substantially in the
form of Exhibit C-1.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

8

--------------------------------------------------------------------------------


 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight and
warehouse markups) used in the Borrowers’ calculation of cost of goods sold.

 

“Credit Card Advance Rate” means 85%.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard, Discover and
American Express and such other issuers approved by the Administrative Agent) to
a Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) a Permitted Overadvance.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of
(A) counsel for the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) commercial finance examiners, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the

 

9

--------------------------------------------------------------------------------


 

provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (B) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (C) any workout, restructuring or negotiations
in respect of any Obligations, and (b) with respect to the L/C Issuer, and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (c) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agents, the L/C Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one primary counsel and one local counsel in each
applicable jurisdiction representing all such Credit Parties (absent a conflict
of interest in which case the Credit Parties may engage and be reimbursed for
additional counsel).

 

 “Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding Gift Cards, and (b) outstanding Customer
Deposits of the Loan Parties.

 

“Customer Deposits” means all customer deposits, including, without limitation,
all framing deposits.

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Loan Party, a customs broker,
freight forward or other carrier, and the Collateral Agent, in which the customs
broker, freight forward or other carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section6.13(a)(i).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBO Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it

 

10

--------------------------------------------------------------------------------


 

hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the Administrative Agent or L/C Issuer believes in good faith that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent by the Administrative Agent or become the subject of any
proceeding under any Debtor Relief Law.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrowers to the Administrative Agent regarding the Committed Loan to be made on
the Closing Date, the form and substance of which is satisfactory to the
Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including, without limitation, any sale-leaseback transaction and
any sale, transfer, license or other disposition of (whether in one transaction
or in a series of transactions) of any property (including, without limitation,
any Equity Interests) by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable for cash, in each case at the option of the holder thereof), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock, (ii) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Parent or one of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, resignation, death or disability
and (iii) if any class of Equity Interest of such Person by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of an Equity
Interest that is not Disqualified Stock, such Equity Interests shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Parent and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Termination Fee” has the meaning set forth in Section 2.09(b).

 

11

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to any fiscal period, without duplication, the sum
of (a) Net Income for that period, plus (b) any extraordinary loss, minus
(c) any extraordinary gain, plus (d) Interest Expense for that period, plus
(e) the aggregate amount of federal and state taxes on or measured by income for
that period (whether or not payable during that period), plus (f) depreciation
and amortization expense for that period, plus (g) all other non-cash expenses
(less non-cash gains) for that period, in each case as determined in accordance
with GAAP, consistently applied and, in the case of items (b), (c), (d), (e),
(f), and (g), to the extent deducted in determining such Net Income for that
period, minus (h) the aggregate amount of any income from interest for that
period (whether or not payable during that period).

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, and (ii) in each case is
acceptable to the Administrative Agent in its discretion, and is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (k) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a credit card payment processor, or credit card issuer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:

 

(a)           Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

12

--------------------------------------------------------------------------------


 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)           Credit Card Receivables as to which the credit card processor has
the right under certain circumstances to require a Loan Party to repurchase the
Accounts from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(k)           Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course deemed by
the Administrative Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Administrative Agent, complies with each of the representations and
warranties respecting Inventory made by the Loan Party in the Loan Documents,
and that is not excluded as ineligible by virtue of one or more of the criteria
set forth below.  Except as otherwise agreed by the Administrative Agent, the
following items of Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Loan Party or a Loan Party
does not have good and valid title thereto;

 

(b)           Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;

 

(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Loan Party, except to the extent that the Loan Parties
have furnished the Administrative Agent with (i) any UCC financing statements or
other documents that the Administrative Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (ii) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Administrative Agent;

 

(d)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or

 

13

--------------------------------------------------------------------------------


 

slow moving, or are special order or custom items, work-in-process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Loan Party’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(e)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;

 

(f)           Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(h)           Inventory that has been sold but not yet delivered or as to which
a Loan Party has accepted a deposit;

 

(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Loan Party or any of its Subsidiaries has received notice of a dispute in
respect of any such agreement; or

 

(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.

 

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) that
satisfies the following criteria at the time of creation and continues to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from an
account debtor, and in each case originated in the ordinary course of business
of such Loan Party, and (ii) in each case is acceptable to the Administrative
Agent in its discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (t) below.  Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance party. 
In determining the amount to be so included, the face amount of an Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable.  Any Accounts meeting the
foregoing criteria shall be deemed Eligible Trade Receivables but only as long
as such Account is not included within any of the following categories, in which
case such Account shall not constitute an Eligible Trade Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than sixty (60) days
from the date of sale or more than thirty (3) days past the due date;

 

14

--------------------------------------------------------------------------------


 

(c)           Accounts due from any account debtor which is obligated on any
accounts described in clause (b), above.

 

(d)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents);

 

(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)           Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of a Loan Party or are not payable in Dollars;

 

(g)           Accounts which are owed by any account debtor whose principal
place of business is not within the continental United States;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have been duly obtained, effected or given and are in full force and
effect;

 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation;

 

(l)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries or (ii) representing any
manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom;

 

(m)         Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

 

(n)           Accounts arising out of sales to account debtors outside the
United States;

 

(o)           Accounts payable other than in Dollars or that are otherwise on
terms other than those normal and customary in the Loan Parties’ business;

 

(p)           Accounts evidenced by a promissory note or other instrument;

 

(q)           Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(r)            Accounts which are in excess of the credit limit for such account
debtor established by a Loan Party in the ordinary course of business and
consistent with past practices;

 

(s)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business; or

 

(t)            Accounts which the Administrative Agent determines in its
discretion to be unacceptable for borrowing.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall any Account constitute Eligible
Trade Receivables unless and until the Administrative Agent has (i) received a
satisfactory field exam detailing all Accounts in form and substance
satisfactory to the Administrative Agent in its sole discretion, and
(ii) completed its due-diligence with respect to the Loan Parties’ Eligible
Trade Receivables, to the satisfaction of the Administrative Agent in its sole
discretion.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning provided in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on the date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any

 

16

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Lead Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.03 hereof.

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of (i) the Borrowing
Base at such time, minus (ii) the aggregate Outstanding Amount of all Credit
Extensions to, or for the account of, the Borrowers.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 13, 2007, between the Parent and Wells Fargo
Bank, National Association, as amended from time to time.

 

“Existing Letters of Credit” means, collectively, each of the letters of credit
issued under the Existing Credit Agreement and outstanding on the Closing Date,
as listed on Schedule 2.03.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Agents and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Family Group” means, with respect to any Person (i) such Person’s spouse,
children, grandchildren, heirs, lineal descendants, executors and
administrators, and (ii) any trust, family partnership or similar investment
entity of which any of the foregoing Persons are trustee(s), managing member(s),
managing partner(s) or similar officer(s) and/or that is for the benefit of any
of the foregoing Persons as long as one or more of such Persons has the
exclusive or joint right to control the voting and disposition of securities
held by such trust, family partnership or similar investment entity.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System

 

17

--------------------------------------------------------------------------------


 

arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo Bank on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated the Closing Date, among the
Borrowers and the Administrative Agent.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which months generally
end on the last Saturday of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
generally end on the last Saturday of each January, April, July and October of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

 

“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on the Saturday closest to each January 31st of any calendar year.

 

“Fixed Charge Coverage” shall mean the ratio of (a) the sum of EBITDA, to
(b) the sum of (without duplication) (i) Interest Expense for such period,
(ii) the sum of the scheduled current maturities (determined on a Consolidated
basis in accordance with GAAP) of Total Funded Debt during the period in
question, and (iii) all amount payable with respect to Capital Lease Obligations
for the period in question.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gift Cards” means all merchandise credits, gift certificates and gift cards of
the Borrowers entitling the holder thereof to use all or a portion of the
credit, certificate or gift card to pay all or a portion of the purchase price
for any Inventory.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

 

18

--------------------------------------------------------------------------------


 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or advance or supply
funds for the purchase of) any security for the payment of such Indebtedness or
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien), or (c) as an account party in respect of any letter of credit or
letter of credit guaranty issued to support such Indebtedness or obligation. 
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means, collectively, the Persons listed on Schedule 1.02 hereto, and
each other Person who shall from time to time execute and deliver a Joinder
Agreement as a Guarantor or such other document as may be required in accordance
with Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date of determination, a Loan Party (other
than a Borrower) or a Subsidiary of a Loan Party (other than a Loan Party),
which neither owns nor has any interest in any assets or other property that is
included in the Borrowing Base, and which (a) owns or has any interest in any
assets or other property with an aggregate book value (as reflected on the
financial statements of such Person) of less than $100,000 on such date, and
(b) has annual revenue of less than $100,000 on such date.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

19

--------------------------------------------------------------------------------


 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)           All Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties, as amended and in effect from time to time.

 

20

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a Consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, (b) the Synthetic Lease Interest component for such period, and (c) the
net amounts payable (or minus the net amounts receivable) under any Swap
Contract accrued during such period (whether or not actually paid or received
during such period).

 

“Interest Payment Date” means (a) as to each Base Rate Loan (including a Swing
Line Loan, the first calendar day of each month and the Maturity Date, and
(b) as to each LIBO Rate Loan, the first calendar day of each month, the last
day of each Interest Period applicable to such LIBO Rate Loan, and the Maturity
Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting as described
in the Securities Laws and/or the collateral reporting obligations hereunder.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means 75%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination

 

21

--------------------------------------------------------------------------------


 

of the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the market value of the Eligible Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s discretion, include (but are not limited to) reserves
based on:

 

(a)           obsolescence;

 

(b)           seasonality;

 

(c)           Shrink;

 

(d)           imbalance;

 

(e)           change in Inventory character;

 

(f)           change in Inventory composition;

 

(g)           change in Inventory mix;

 

(h)           mark-downs (both permanent and point of sale);

 

(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

 

(j)            out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit I
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the lien of the Collateral Agent in any of the
Collateral. As of the Closing Date, such states will be limited to Pennsylvania,
Virginia and Washington.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

22

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit (including
Existing Letters of Credit) hereunder (which successor may only be a Lender
selected by the Administrative Agent in its discretion that is reasonably
satisfactory to the Lead Borrower), and (b) any other Lender selected by the
Administrative Agent in its discretion that is reasonably satisfactory to the
Lead Borrower.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer that is
reasonably satisfactory to the Lead Borrower, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, and collectively means all
of them.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued in accordance herewith and shall include the Existing
Letters of Credit. Without limiting the foregoing, all Existing Letters of
Credit shall be deemed to have been issued hereunder and shall for all purposes
be deemed to be “Letters of Credit” hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $70,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. 
A permanent reduction of the Aggregate Commitments shall require a corresponding
pro rata reduction in the Letter of Credit Sublimit to an amount equal to (or,
at Lead Borrower’s option, less than) the Aggregate Commitments.

 

23

--------------------------------------------------------------------------------


 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo Bank and with a term equivalent to such Interest Period
would be offered to Wells Fargo Bank by major banks in the London interbank
eurodollar market in which Wells Fargo Bank participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided, however, “Lien” shall not include (i) any Loan Party’s
obligation to repurchase or exchange any Inventory sold in the ordinary course
of business in accordance with such Loan Party’s prevailing return and exchange
policies, or (ii) any reserves retained by a Loan Party’s credit card issuer or
credit card processor in its ordinary course of business.

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going-out-of-business”,
“store closing” or other similar sale or any other disposition of the Collateral
for the purpose of liquidating the Collateral.  Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time, or (b) the Borrowing Base at such time.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in

 

24

--------------------------------------------------------------------------------


 

connection with any transaction arising out of any Cash Management Services and
Bank Products provided by the Administrative Agent or any of its Affiliates,
each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) the
Borrowers taken as a whole, or (ii) the Loan Parties taken as a whole; (b) a
material impairment of the ability of (i) the Borrowers taken as a whole, or
(ii) the Loan Parties taken as a whole, to perform their obligations under any
Loan Document; (c) a material impairment of the rights and remedies of, or
benefit to, the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse change in, or a material adverse effect upon, the Collateral. 
In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events occurring on
or after the Closing Date would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each agreement to which
such Person is a party, the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $2,500,000.  For
purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.

 

“Maturity Date” means February 13, 2012.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties determined in accordance with GAAP, consistently applied.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

 

25

--------------------------------------------------------------------------------


 

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means (a) each Committed Loan Note, and (b) the Swing Line Loan Note, as
each may be amended, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) any Other Liabilities.

 

“Operating Leases” shall mean any lease of property (whether real, personal or
mixed) for a period of longer than one year by a Person under which such Person
is lessee, other than a Capital Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with any Agent, any Lender or any of their respective
Affiliates, which arises out of any Bank Products entered into with any Loan
Party and any such Person, as each may be amended from time to time

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

26

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Parent” means Coldwater Creek Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default has
occurred and is continuing or would arise as a result of entering into such
transaction or the making such payment, and (b) after giving effect to such
transaction or payment, the Pro Forma Availability Condition has been
satisfied.  Prior to undertaking any transaction or payment which is subject to
the Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent evidence of satisfaction of the conditions contained in clause (b) above
on a basis and on assumptions reasonably satisfactory to the Administrative
Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           The Lead Borrower shall have furnished the Administrative Agent
with thirty (30) days’ prior written notice of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
agreements, certificates and other documents delivered or to be delivered in
connection therewith (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition

 

27

--------------------------------------------------------------------------------


 

(including balance sheets, cash flows and income statements by quarter for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;

 

(d)           Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its reasonable discretion, or (ii) the
Loan Parties shall have provided the Administrative Agent with a solvency
opinion from an unaffiliated third party valuation firm reasonably satisfactory
to the Administrative Agent;

 

(e)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(f)            If the assets acquired in such Acquisition are to be included in
the Borrowing Base upon the consummation of such Acquisition, the Administrative
Agent shall have received (i) the results of appraisals of the assets (or the
assets of the Person) to be acquired in such Acquisition and of a commercial
finance examination of the Person which is (or whose assets are) being acquired,
and (ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent;

 

(g)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

(h)           If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine, and the
Collateral Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents;

 

(i)            Either (A) the consideration paid for (i) any one such
Acquisition (whether in cash, tangible property, notes or other property, other
than Equity Interests) after the Closing Date shall not exceed the sum of
$10,000,000, and (ii) all such Acquisitions (whether in cash, tangible property,
notes or other property, other than Equity Interests) after the Closing Date
shall not exceed, in the aggregate, the sum of $25,000,000, or (B) the
consideration for any such Acquisition is paid in Equity Interests issued by the
Parent or with the Net Proceeds from a sale or issuance by the Parent of the
Equity Interests of Parent, provided, that, such Net Proceeds are applied for
the consummation of such Acquisition within ninety (90) days of the receipt
thereof; and

 

(j)            The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Credit Parties or the amount which the
Collateral Agent and the Credit Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests

 

28

--------------------------------------------------------------------------------


 

that any collateral report or financial information delivered to the
Administrative Agent by or on behalf of the Loan Parties is incomplete,
inaccurate or misleading in any material respect; (iii) could reasonably be
expected to materially increase the likelihood of a bankruptcy, reorganization
or other insolvency proceeding involving any Loan Party; or (iv) creates or
reasonably could be expected to create a Default or Event of Default.  In
exercising such judgment, the Administrative Agent may consider, without
limitation, such factors or circumstances already addressed in or tested by the
definition of Eligible Inventory, Eligible Credit Card Receivables or Eligible
Trade Receivables, as well as any of the following: (A) the financial and
business climate and prospects of any Loan Party’s industry and general
macroeconomic conditions; (B) changes in demand for and pricing of Inventory;
(C) changes in any concentration of risk with respect to Inventory; (D) any
other factors or circumstances that will or could reasonably be expected to have
a Material Adverse Effect; (E) audits of books and records by third parties,
history of chargebacks or other credit adjustments; and (F) any other factors
that change or could reasonably be expected to change the credit risk of lending
to the Borrowers on the security of the Collateral.

 

“Permitted Disposition” means any of the following:

 

(a)           bulk sales or other Dispositions of the Inventory of a Loan Party
in the ordinary course of business, provided, that, at the time of any such bulk
sales, and immediately after giving effect thereto, a Usage Event Period Event
is not in effect, and the aggregate amount of all such bulk sales does not
exceed $1,000,000 in any Fiscal Year;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business, made in connection with Store closings,
at arm’s length, provided, that such Store closures and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Parent and its
Subsidiaries, five percent (5%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, ten percent (10%) of the number of
the Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings), provided, further, that all sales of Inventory in connection with
Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided, further,
that as long as a Cash Dominion Event shall have occurred and be continuing, all
Net Proceeds received in connection therewith are applied to the Obligations in
accordance with Section 2.05 hereof;

 

(c)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)            sales, transfers and Dispositions (i) among the Loan Parties,
(ii) by any Subsidiary to a Loan Party or (iii) to the extent constituting a
Permitted Investment, by any Loan Party to any Subsidiary;

 

29

--------------------------------------------------------------------------------


 

(g)           sales, transfers and Dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           as long as no Default or Event of Default shall have occurred and
be continuing or would arise therefrom, sales of Real Estate of any Loan Party
(or sales of any Person or Persons created to hold such Real Estate or the
equity interests in such Person or Persons), including sale-leaseback
transactions involving any such Real Estate pursuant to leases on market terms,
provided, that (A) such sale is made for fair market value, (B) as long as a
Cash Dominion Event shall have occurred and be continuing, the Net Proceeds of
any such sale are utilized to repay the Obligations, and (C) in the case of any
sale-leaseback transaction permitted hereunder, the Collateral Agent shall have
received from such each purchaser or transferee a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Agents.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

(c)           pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations, other than any Lien imposed by ERISA and
(ii) in connection with an Acquisition or Permitted Disposition otherwise
permitted hereunder, whether as an earnest money deposit or an escrow
arrangement;

 

(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that do not materially interfere with the current use of the
real property;

 

(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) except as permitted pursuant to clause (a) of the
definition of “Permitted Indebtedness,” the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is otherwise permitted hereunder;

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of

 

30

--------------------------------------------------------------------------------


 

acquisition of such fixed or capital assets and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties;

 

(i)            Liens in favor of the Collateral Agent;

 

(j)            Landlords’ and lessors’ Liens in respect of rent not in default;

 

(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from (i) precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party, or (ii) UCC filings which (x) have lapsed
or (y) relate to obligations that have been indefeasibly repaid in full and for
which no rights to obtain further extensions of credit or other financial
accommodations remain outstanding;

 

(n)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

(p)           Liens on cash collateral securing letters of credit which are
permitted under clause (k) of the definition of Permitted Indebtedness; and

 

(r)            Liens on fixed or capital assets acquired or held by any Loan
Party relating to a financing permitted under clause (f) of the definition of
Permitted Indebtedness so long as such Liens shall not extend to any other
property or assets of the Loan Parties.

 

provided, however,  that, except as provided in any one or more of clauses
(a) through (r) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Permitted Holder” means any one of the following: (i) Dennis Pence and (ii) Ann
Pence, and any member of the Family Group of each such Person.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default has occurred and is continuing or would arise from the
incurrence thereof:

 

(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or

 

31

--------------------------------------------------------------------------------


 

extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and the direct or contingent obligor with respect thereto is not
changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, and (iii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended;

 

(b)           Indebtedness of any Loan Party to any other Loan Party; provided
that such Indebtedness shall (i) be evidenced by such documentation as the
Administrative Agent may reasonably require, (ii) constitute “Collateral” under
this Agreement and the Security Documents, (iii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent, and
(iv) be otherwise permitted pursuant to Section 7.03;

 

(c)           without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life thereof
provided that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate,
provided, however, that, in addition to the Capital Lease Obligations
outstanding on the date hereof and listed on Schedule 7.03, the aggregate
principal amount of all Indebtedness permitted by this clause (c) shall not
exceed (i) $5,000,000 in any any Fiscal Year, or (ii) $15,000,000 at any time on
or after the Closing Date, and provided, further, that, if requested by the
Collateral Agent, the Loan Parties shall cause the holders of any such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the

 

32

--------------------------------------------------------------------------------


 

aggregate Swap Termination Value thereof shall not exceed $2,500,000 at any time
outstanding;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;

 

(f)            Indebtedness (i) incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, (A) as long as
a Cash Dominion Event shall have occurred and be continuing, all Net Proceeds
received in connection with any such Indebtedness are applied to the
Obligations, and (B) the Collateral Agent shall have received from the holders
of such Indebtedness a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent, or (ii) constituting Capital Lease
Obligations relating to Real Estate that is subject to a sale-leaseback
transaction permitted pursuant to clause (h) of the definition of Permitted
Disposition;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

 

(h)           Indebtedness of (i) any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party) or (ii) any Subsidiary to the extent that such Indebtedness
constitutes a Permitted Investment pursuant to clause (g)(iv) of the definition
thereof;

 

(i)            the Obligations;

 

(j)            Subordinated Indebtedness;

 

(k)           (i) unsecured Indebtedness, not otherwise permitted under
subsections (a) through (j) above, or (ii) Indebtedness relating to cash
collateralized Letters of Credit, provided, that, the aggregate principal amount
of all Indebtedness specified in clauses (i) and (ii) hereto shall collectively
not exceed $1,000,000 at any one time outstanding;

 

(l)            Guarantees of any Loan Party or other Subsidiary in respect of
obligations of another Loan Party that are otherwise permitted to be incurred
under this Agreement and the other Loan Documents; and

 

(m)          all Indebtedness referred to in clause (g) to the definition of
Indebtedness, other than any such Indebtedness which constitutes Disqualified
Stock.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

33

--------------------------------------------------------------------------------


 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties,
(iii) additional Investments by any Subsidiary that is not a Loan Party in
another Subsidiary that is not a Loan Party, and (iv) additional investments by
any Loan Party in a Subsidiary that is not a Loan Party so long as, in the case
of this clause (iv), the proceeds of any such Investment is used by each such
Subsidiary to pay for its operating expenses incurred in the ordinary course of
its business, and the aggregate amount of such Investments following the Closing
Date (y) in all such Subsidiaries (other than Coldwater HK), does not exceed
$100,000 per Fiscal Year, and (z) in Coldwater HK, does not exceed $3,000,000
per Fiscal Year;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)            advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$300,000 to any individual

 

34

--------------------------------------------------------------------------------


 

at any time or in an aggregate amount not to exceed $300,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(m)          Investments constituting Permitted Acquisitions;

 

(n)           Capital contributions made by any Loan Party to another Loan
Party;

 

(o)           to the extent constituting an Investment, all Capital Expenditures
permitted hereunder.

 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) either (A) no Loans are
then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments are pledged to the Collateral Agent
as additional Collateral for the Obligations pursuant to such agreements as may
be reasonably required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed ten percent (10%) of the Loan Cap at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lender’s obligations with respect
to Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge Agreement” means, collectively, the Pledge Agreements dated as of the
Closing Date among the Loan Parties party thereto and the Collateral Agent, as
amended and in effect from time to time.

 

“Prepayment Event” means:

 

35

--------------------------------------------------------------------------------


 

(a)           any Disposition (including, without limitation, pursuant to any
sale-leaseback transaction) of any property or asset of a Loan Party;

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized in accordance with Section 6.21;

 

(c)           the issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

(d)           the incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(e)           the receipt by any Loan Party of any Extraordinary Receipts.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability following, and
after giving effect to, such transaction or payment, will be equal to or greater
than thirty percent (30%) of the Loan Cap.

 

“Pro Forma Availability” shall mean, for any date of calculation, the projected
average Availability (exclusive of any projected Short-Term Borrowings) for each
Fiscal Month during any projected twelve (12) Fiscal Months.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s discretion with
respect to the determination of the collectability in the ordinary course of
Eligible Trade Receivables.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, attorneys
and representatives of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.11.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded

 

36

--------------------------------------------------------------------------------


 

participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer of a Loan Party or any of the other individuals designated in
writing to the Administrative Agent by an existing Responsible Officer of a Loan
Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
has occurred and is continuing or would arise as a result of entering into such
transaction or making such payment, (b) after giving effect to such transaction
or payment, the Restricted Pro Forma Availability Condition has been satisfied,
and (c) on the date of such transaction or payment, the amount of Total
Outstandings (other than the undrawn amount available to be drawn under all
outstanding Letters of Credit and Short-Term Borrowings) shall be zero.

 

“Restricted Preferred Equity Dividend Conditions” means, at the time of
determination with respect to any specified dividend payment in respect of
preferred equity, that (a) no Default or Event of Default has occurred and is
continuing or would arise as a result of making such payment, and (b) after
giving effect to such payment, the Restricted Preferred Equity Dividend Pro
Forma Liquidity Amount is not less than $25,000,000

 

“Restricted Preferred Equity Dividend Pro Forma Liquidity Amount” shall mean,
for any date on which any dividend payment in respect of preferred equity is
paid, after giving effect to such payment, and projected for the 90 consecutive
day period following the date of the proposed payment, the sum of
(a) Availability plus (b) cash and cash equivalents of the type described in
clauses (a) through (e) of the definition of Permitted Investments held by the
Loan Parties.

 

“Restricted Pro Forma Availability” shall mean, for any date of calculation, the
projected average Availability (exclusive of any projected Short-Term
Borrowings) for the 90 consecutive day period following a proposed Restricted
Payment, as reasonably projected by the Lead Borrower in good faith.

 

“Restricted Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Restricted Pro Forma
Availability following, and after

 

37

--------------------------------------------------------------------------------


 

giving effect to, such transaction or payment, will be equal to or greater than
fifty percent (50%) of the Loan Cap.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, and each other security
agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Short-Term Borrowings” means any Loan, the proceeds of which are used to repay
any interest, fees, costs, Credit Party Expenses or any Unreimbursed Amount
incurred in connection with this Agreement or the other Loan Documents, which is
fully repaid by the Borrower, in cash, within 15 days following notice of such
Loan.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for

 

38

--------------------------------------------------------------------------------


 

reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which Wells Fargo Bank is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

39

--------------------------------------------------------------------------------


 

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo Retail Finance, LLC, its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Loan Note” means the promissory note of the Borrowers substantially
in the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000,
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes to the owner.

 

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale-leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.

 

“Total Funded Debt” shall mean all Indebtedness (to the extent included as
Indebtedness in accordance with GAAP) of the Loan Parties on a Consolidated
basis.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trade Receivables Advance Rate” means 85%.

 

40

--------------------------------------------------------------------------------


 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UFCA “ has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Usage Event Period” means, any period during which any of the following
conditions exists: (i) a Default or Event of Default has occurred and is
continuing, (ii) Availability is less than or equal to 50% of the Loan Cap,
(iii) the Loan Parties maintain (a) on a 30 day average basis, less than
$30,000,000 of cash and cash equivalents of the type described in clauses
(a) through (e) of the definition of Permitted Investments, or (b) at any time,
less than $20,000,000 of cash and cash equivalents of the type described in
clauses (a) through (e) of the definition of Permitted Investments, or
(iv) Total Outstandings (other than the undrawn amount available to be drawn
under outstanding Letters of Credit and Short-Term Borrowings) is greater than
zero.  The “Usage Event Period” shall commence with and include the Fiscal Month
during which any such condition first occurred and continue until the expiration
of 30 consecutive Business Days after the date on which no such conditions
exist.

 

“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY

 

41

--------------------------------------------------------------------------------


 


PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


(D)           IN THE CASE OF ANY COMPONENT OF THE CALCULATION OF RESERVES OR
BORROWING BASE THAT PROVIDES FOR A DETERMINATION TO BE MADE IN THE
ADMINISTRATIVE AGENT’S DISCRETION, SUCH DISCRETION SHALL BE EXERCISED BY THE
ADMINISTRATIVE AGENT IN ITS PERMITTED DISCRETION.

 


1.03        ACCOUNTING TERMS

 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.

 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE LEAD BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE LEAD BORROWER SHALL NEGOTIATE IN
GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT
THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE LEAD BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be

 

42

--------------------------------------------------------------------------------


 

deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

1.07        Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans; Reserves. (a) Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

 

(I)            AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE LESSER OF (A) THE AGGREGATE COMMITMENTS, OR
(B) THE BORROWING BASE;

 

(II)           AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT;

 

(III)          THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT AT ANY
TIME EXCEED THE LETTER OF CREDIT SUBLIMIT; AND

 

(IV)          AFTER GIVING EFFECT TO ALL CREDIT EXTENSIONS, NO OVERADVANCE SHALL
EXIST.

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Base Rate Loans or LIBO Rate Loans, as further provided herein.

 

(B)           THE FOLLOWING ARE THE RESERVES WHICH MAY BE ESTABLISHED AS OF THE
CLOSING DATE:

 

(I)            RENT (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO TWO
(2) MONTHS’ RENT FOR ALL OF THE BORROWERS’ LEASED LOCATIONS IN EACH LANDLORD
LIEN STATE, OTHER THAN LEASED LOCATIONS WITH RESPECT TO WHICH THE COLLATERAL
AGENT HAS RECEIVED A COLLATERAL ACCESS AGREEMENT IN FORM REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT;

 

(II)           CUSTOMER CREDIT LIABILITIES (AN AVAILABILITY RESERVE);

 

(III)          SELF FUNDED HEALTH INSURANCE (AN AVAILABILITY RESERVE);

 

(IV)          SHRINK (AN INVENTORY RESERVE); AND

 

(V)           ANY ADDITIONAL RESERVES DESCRIBED IN THE BORROWING BASE
CERTIFICATE DELIVERED ON THE CLOSING DATE.

 

43

--------------------------------------------------------------------------------


 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, AT ANY TIME AND
FROM TIME TO TIME ON OR AFTER THE CLOSING DATE IN ITS DISCRETION TO ESTABLISH
NEW, OR MODIFY OR ELIMINATE ANY EXISTING, ELIGIBILITY CRITERIA OR RESERVES.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(A)           COMMITTED LOANS (OTHER THAN SWING LINE LOANS) SHALL BE EITHER BASE
RATE LOANS OR LIBO LOANS AS THE LEAD BORROWER MAY REQUEST SUBJECT TO AND IN
ACCORDANCE WITH THIS SECTION 2.02.  ALL SWING LINE LOANS SHALL BE ONLY BASE RATE
LOANS.  SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 2.02, COMMITTED
BORROWINGS OF MORE THAN ONE TYPE MAY BE INCURRED AT THE SAME TIME.

 

(B)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF LIBO RATE LOANS SHALL BE MADE
UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH
MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF LIBO
RATE LOANS OR OF ANY CONVERSION OF LIBO RATE LOANS TO BASE RATE LOANS, AND
(II) ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF BASE RATE
LOANS.  EACH TELEPHONIC NOTICE BY THE LEAD BORROWER PURSUANT TO THIS
SECTION 2.02(B) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE LEAD BORROWER.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR
A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS
2.03(C) AND 2.04(C), EACH BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE
IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL
SPECIFY (I) WHETHER THE LEAD BORROWER IS REQUESTING A COMMITTED BORROWING, A
CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
LIBO RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED,
(IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED
LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST
PERIOD WITH RESPECT THERETO.  IF THE LEAD BORROWER FAILS TO SPECIFY A TYPE OF
COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR IF THE LEAD BORROWER FAILS TO GIVE
A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE
COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE LIBO RATE
LOANS.  IF THE LEAD BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR
CONTINUATION OF LIBO RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO
SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST
PERIOD OF ONE MONTH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, A SWING
LINE LOAN MAY NOT BE CONVERTED TO A LIBO RATE LOAN.

 

(C)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY NOTICE OF A
CONVERSION OR CONTINUATION IS PROVIDED BY THE LEAD BORROWER, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO
BASE RATE LOANS DESCRIBED IN SECTION 2.02(B).  IN THE CASE OF A COMMITTED
BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL USE REASONABLE
EFFORTS TO MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS
BY NO LATER THAN 4:00 P.M. ON THE DAY OF RECEIPT BY THE ADMINISTRATIVE AGENT
EITHER BY (I) CREDITING THE ACCOUNT OF THE LEAD BORROWER ON THE BOOKS OF THE
ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH
FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY
ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE LEAD BORROWER; PROVIDED, HOWEVER,
THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH BORROWING IS
GIVEN BY THE LEAD BORROWER, THERE ARE L/C BORROWINGS

 

44

--------------------------------------------------------------------------------


 

OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE
PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE
TO THE BORROWERS AS PROVIDED ABOVE.

 

(D)           THE ADMINISTRATIVE AGENT, WITHOUT THE REQUEST OF THE LEAD
BORROWER, MAY ADVANCE ANY INTEREST, FEE, EXPENSES, SERVICE CHARGE, CREDIT PARTY
EXPENSES, OR OTHER PAYMENT TO WHICH ANY CREDIT PARTY IS ENTITLED FROM THE LOAN
PARTIES PURSUANT HERETO OR ANY OTHER LOAN DOCUMENT, IN EACH CASE, AS AND WHEN
DUE AND PAYABLE, AND MAY CHARGE THE SAME TO THE LOAN ACCOUNT NOTWITHSTANDING
THAT AN OVERADVANCE MAY RESULT THEREBY.  THE ADMINISTRATIVE AGENT SHALL ADVISE
THE LEAD BORROWER OF ANY SUCH ADVANCE OR CHARGE PROMPTLY AFTER THE MAKING
THEREOF.  SUCH ACTION ON THE PART OF THE ADMINISTRATIVE AGENT SHALL NOT
CONSTITUTE A WAIVER OF THE ADMINISTRATIVE AGENT’S RIGHTS AND THE BORROWERS’
OBLIGATIONS UNDER SECTION 2.05.  ANY AMOUNT WHICH IS ADDED TO THE PRINCIPAL
BALANCE OF THE LOAN ACCOUNT AS PROVIDED IN THIS SECTION 2.02(D) SHALL BEAR
INTEREST AT THE INTEREST RATE THEN AND THEREAFTER APPLICABLE TO BASE RATE LOANS.

 

(E)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A LIBO RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LIBO
RATE LOAN.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OF THE REQUIRED
LENDERS SHALL, PROHIBIT LOANS FROM BEING REQUESTED AS, CONVERTED TO, OR
CONTINUED AS, LIBO RATE LOANS.

 

(F)            THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LEAD BORROWER
AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR LIBO
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LEAD BORROWER
AND THE LENDERS OF ANY CHANGE IN WELLS FARGO BANK’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.

 

(G)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN FIVE (5) INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.

 

(H)           THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWING LINE LENDER AND
THE L/C ISSUER SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN, OR TO CAUSE THE
ISSUANCE OF OR PROVIDE ANY LETTER OF CREDIT, IF AN OVERADVANCE WOULD RESULT. 
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, MAKE PERMITTED OVERADVANCES
WITHOUT THE CONSENT OF THE LENDERS, THE SWING LINE LENDER AND THE L/C ISSUER AND
EACH LENDER SHALL BE BOUND THEREBY.  ANY PERMITTED OVERADVANCE MAY CONSTITUTE A
SWING LINE LOAN. A PERMITTED OVERADVANCE IS FOR THE ACCOUNT OF THE BORROWERS AND
SHALL CONSTITUTE A LOAN AND AN OBLIGATION AND SHALL BE REPAID BY THE BORROWERS
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.05(C).  THE MAKING OF ANY SUCH
PERMITTED OVERADVANCE ON ANY ONE OCCASION SHALL NOT OBLIGATE THE ADMINISTRATIVE
AGENT OR ANY LENDER TO MAKE OR PERMIT ANY PERMITTED OVERADVANCE ON ANY OTHER
OCCASION OR TO PERMIT SUCH PERMITTED OVERADVANCES TO REMAIN OUTSTANDING. THE
MAKING BY THE ADMINISTRATIVE AGENT OF A PERMITTED OVERADVANCE SHALL NOT MODIFY
OR ABROGATE ANY OF THE PROVISIONS OF SECTION 2.03 REGARDING THE LENDERS’
OBLIGATIONS TO PURCHASE PARTICIPATIONS WITH RESPECT TO LETTERS OF CREDIT OR OF
SECTION 2.04 REGARDING THE LENDERS’ OBLIGATIONS TO PURCHASE PARTICIPATIONS WITH
RESPECT TO SWING LINE LOANS.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATIVE
AGENT SHALL HAVE NO LIABILITY FOR, AND NO LOAN PARTY OR CREDIT PARTY SHALL HAVE
THE RIGHT TO, OR SHALL, BRING ANY CLAIM OF ANY KIND WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT WITH RESPECT TO “INADVERTENT OVERADVANCES” (I.E. WHERE AN
OVERADVANCE RESULTS FROM CHANGED CIRCUMSTANCES BEYOND THE CONTROL OF THE
ADMINISTRATIVE AGENT (SUCH AS A REDUCTION IN THE COLLATERAL VALUE)) REGARDLESS
OF THE AMOUNT OF ANY SUCH OVERADVANCE(S).

 

2.03        Letters of Credit.

 

(A)           THE LETTER OF CREDIT COMMITMENT.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
Administrative Agent, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, shall cause the L/C Issuer from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by the L/C

 

45

--------------------------------------------------------------------------------


 

Issuer, in accordance with Section 2.03(b) below; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the lesser of the Aggregate Commitments or the
Borrowing Base, (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Any L/C Issuer (other than Wells Fargo
Bank or any of its Affiliates) shall notify the Administrative Agent in writing
on each Business Day of all Letters of Credit issued on the prior Business Day
by such L/C Issuer.  All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof (notwithstanding the fact that
the Existing Letters of Credit were issued for the account of the Parent and not
the Borrowers).

 

(ii)           No Letter of Credit shall be issued if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the Letter of Credit Expiration Date or
all the Lenders have approved such expiry date.

 

(iii)          No Letter of Credit shall be issued, without the prior consent of
the Administrative Agent, if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed

 

46

--------------------------------------------------------------------------------


 

loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial Stated Amount less than $50,000,
in the case of a Commercial Letter of Credit, or $100,000, in the case of a
Standby Letter of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the Administrative Agent or the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iv)          The Borrowers shall not permit any Letter of Credit to be amended
if (A) the L/C Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) if the beneficiary
of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.

 

(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Any Letter of Credit Application or other document delivered
hereunder that is signed by a Responsible Person shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrowers.  Such Letter of Credit Application must be
received by the Administrative Agent and the L/C Issuer not later than
11:00 a.m. at least two Business Days (or such other date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  Promptly after receipt of any Letter of Credit Application,
the Administrative Agent will confirm with the L/C Issuer (other than Wells
Fargo Bank or any of its Affiliates), by telephone or in writing, that the L/C
Issuer has received a copy of such Letter of Credit Application from the Lead
Borrower and, if not, the Administrative Agent will provide the L/C Issuer with
a copy thereof.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit

 

47

--------------------------------------------------------------------------------


 

Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Administrative Agent or the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Administrative
Agent and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the
Administrative Agent or the L/C Issuer may require.  Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance or amendment of each Letter
of Credit, each Lender shall be deemed to (without any further action), and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer,
without recourse or warranty, a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.  Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to all L/C Obligations, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.

 

(iii)          If the Lead Borrower so requests in any applicable Letter of
Credit Application, the Administrative Agent may, in its sole and absolute
discretion, cause the L/C Issuer to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued.  Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the Administrative Agent has determined that it
would not be permitted, or would have no obligation, at such time to cause or
have the L/C Issuer issue

 

48

--------------------------------------------------------------------------------


 

such Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) the L/C Issuer has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Administrative Agent shall
notify the Lead Borrower thereof; provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the L/C Issuer and the Lenders with respect to any such payment. 
Not later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent on the same day in an
amount equal to the amount of such drawing, less the amount of any funds
withdrawn by the L/C Issuer from account number 4121499255, maintained at Wells
Fargo Bank (or such other account maintained at Wells Fargo Bank as the
Borrowers shall designate from time to time in writing), that the L/C Issuer
used to repay such drawing, provided, that the Administrative Agent has received
written notice of such withdrawal and the amount thereof.  If the Borrowers fail
to fully reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone or electronic means.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that

 

49

--------------------------------------------------------------------------------


 

is not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the principal
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

 

(vi)          the fact that any Event of Default shall have occurred and be
continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

 

(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWERS AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO

 

51

--------------------------------------------------------------------------------


 

ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE
REQUEST OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; (III) ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT OR ANY ERROR IN INTERPRETATION OF TECHNICAL
TERMS; OR (IV) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF
ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT. 
THE BORROWERS HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY
BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE THE BORROWERS’ PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST
THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE
OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY (OR THE L/C ISSUER MAY
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT), AND THE L/C
ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.

 

(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING THAT REMAINS
OUTSTANDING, OR (II) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C
OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH
CASE, IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS.  SECTIONS 2.05 AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS
SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C), “CASH COLLATERALIZE” MEANS TO
PLEDGE AND DEPOSIT WITH OR DELIVER TO THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR
DEPOSIT ACCOUNT BALANCES IN AN AMOUNT EQUAL TO 105% OF THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE
HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE
CORRESPONDING MEANINGS.  THE BORROWERS HEREBY GRANT TO THE COLLATERAL AGENT A
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN THE
CASH COLLATERAL ACCOUNT.  IF AT ANY TIME THE COLLATERAL AGENT DETERMINES THAT
ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY
PERSON OTHER THAN THE COLLATERAL AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS
LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS
WILL, FORTHWITH UPON DEMAND BY THE COLLATERAL AGENT, PAY TO THE COLLATERAL
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE COLLATERAL AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL,

 

52

--------------------------------------------------------------------------------


 

SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER AND, TO THE EXTENT NOT SO APPLIED, SHALL THEREAFTER BE
APPLIED TO SATISFY OTHER OBLIGATIONS.

 

(H)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE LEAD BORROWER WHEN A LETTER OF CREDIT IS ISSUED
(INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT),
(I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND
(II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS
MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.

 

(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY STATED AMOUNT
UNDER EACH SUCH LETTER OF CREDIT (AS DETERMINED PURSUANT TO SECTION 1.06).  FOR
PURPOSES OF COMPUTING THE DAILY STATED AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
LETTER OF CREDIT, THE STATED AMOUNT OF THE LETTER OF CREDIT SHALL BE DETERMINED
IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I) DUE AND
PAYABLE ON THE FIRST CALENDAR DAY OF EACH MONTH, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF
CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND, AND (II) COMPUTED ON A MONTHLY
BASIS IN ARREARS.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY
MONTH, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER OF EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH MONTH THAT SUCH APPLICABLE RATE WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT MAY, AND UPON
THE REQUEST OF THE REQUIRED LENDERS SHALL, NOTIFY THE LEAD BORROWER THAT ALL
LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE AND THEREAFTER SUCH
LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

 

(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE L/C ISSUER, A FRONTING FEE (I) WITH RESPECT TO EACH COMMERCIAL
LETTER OF CREDIT, AT A RATE EQUAL TO 0.125 PER CENT PER ANNUM, COMPUTED ON THE
AMOUNT OF SUCH LETTER OF CREDIT, AND PAYABLE UPON THE ISSUANCE THEREOF,
(II) WITH RESPECT TO ANY AMENDMENT OF A COMMERCIAL LETTER OF CREDIT INCREASING
THE AMOUNT OF SUCH LETTER OF CREDIT, AT A RATE SEPARATELY AGREED BETWEEN THE
LEAD BORROWER AND THE L/C ISSUER, COMPUTED ON THE AMOUNT OF SUCH INCREASE, AND
PAYABLE UPON THE EFFECTIVENESS OF SUCH AMENDMENT, AND (III) WITH RESPECT TO EACH
STANDBY LETTER OF CREDIT, AT A RATE EQUAL TO 0.125 PERCENT PER ANNUM, COMPUTED
ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT AND ON A
MONTHLY BASIS IN ARREARS.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE ON THE
FIRST CALENDAR DAY OF EACH MONTH, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR
AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION
DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF THE LETTER OF
CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE
BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE L/C
ISSUER, THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO
LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND
STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.

 

(K)           CONSIGNMENT OF BILL OF LADING.  THE BORROWERS SHALL, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, CONSIGN TO THE L/C ISSUER ANY BILL OF
LADING FOR INVENTORY WHICH IS SUPPORTED BY A COMMERCIAL LETTER OF CREDIT ISSUED
BY THE L/C ISSUER.

 

(L)            CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.

 

2.04        Swing Line Loans.

 

(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWERS FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE

 

53

--------------------------------------------------------------------------------


 

AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE
LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT
OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE
LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER,
THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL OUTSTANDINGS
SHALL NOT EXCEED THE LESSER OF (A) THE AGGREGATE COMMITMENTS, OR (B) THE
BORROWING BASE, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS
OF ANY LENDER AT SUCH TIME, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS AT SUCH
TIME SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT THE
BORROWERS SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS
SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04. 
EACH SWING LINE LOAN SHALL BEAR INTEREST ONLY AT A RATE BASED ON THE BASE RATE. 
IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF
SUCH SWING LINE LOAN.

 

(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.  PROMPTLY
AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE,
THE SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE
LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING
LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE
ADMINISTRATIVE AGENT AT THE REQUEST OF THE REQUIRED LENDERS PRIOR TO 2:00 P.M.
ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE
LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH
IN THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE
OF THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED,
THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, NOT
LATER THAN 3:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE BORROWERS AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE LEAD BORROWER ON THE BOOKS OF THE SWING
LINE LENDER IN IMMEDIATELY AVAILABLE FUNDS.

 

(C)           REFINANCING OF SWING LINE LOANS.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender

 

54

--------------------------------------------------------------------------------


 

at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the principal amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(D)           REPAYMENT OF PARTICIPATIONS.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line

 

55

--------------------------------------------------------------------------------


 

Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE LOAN OR RISK PARTICIPATION
PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE
OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL
BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.

 

(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWERS SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.

 

2.05        Prepayments.

 

(A)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF LIBO RATE
LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT
OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND, IF LIBO RATE
LOANS, THE INTEREST PERIOD(S) OF SUCH COMMITTED LOANS.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE LEAD BORROWER, THE BORROWERS SHALL MAKE SUCH PREPAYMENT
AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE
DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A LIBO RATE LOAN SHALL BE ACCOMPANIED
BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL
AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES.

 

(B)           THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER
TO THE SWING LINE LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME
OR FROM TIME TO TIME, VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON
THE DATE OF THE PREPAYMENT, AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $100,000.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE LEAD BORROWER, THE
BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.

 

(C)           IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT ANY TIME EXCEED THE
LESSER OF THE AGGREGATE COMMITMENTS OR THE BORROWING BASE, EACH AS THEN IN
EFFECT, THE BORROWERS SHALL IMMEDIATELY PREPAY COMMITTED LOANS, SWING LINE LOANS
AND L/C BORROWINGS AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN L/C
BORROWINGS) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS; PROVIDED, HOWEVER, THAT
THE BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS
PURSUANT TO THIS SECTION 2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE
LOANS THE TOTAL OUTSTANDINGS EXCEED THE LESSER OF THE AGGREGATE COMMITMENTS OR
THE BORROWING BASE, EACH AS THEN IN EFFECT.

 

(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
EVENT, ANY PROCEEDS DEPOSITED TO THE CONCENTRATION ACCOUNT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 6.13, INCLUDING, WITHOUT LIMITATION, ANY NET PROCEEDS
RECEIVED BY A LOAN PARTY UPON THE OCCURRENCE OF A PREPAYMENT EVENT SHALL BE
TRANSFERRED TO THE CONCENTRATION ACCOUNT IN ACCORDANCE WITH SECTION 6.13 AND
SHALL, (I) IF DEPOSITED IN THE CONCENTRATION ACCOUNT NOT LATER THAN 2:00 P.M. IN
IMMEDIATELY AVAILABLE

 

56

--------------------------------------------------------------------------------


 

FUNDS, BE UTILIZED TO PREPAY THE LOANS ON THE DATE SUCH FUNDS WERE DEPOSITED
INTO THE IN THE CONCENTRATION ACCOUNT, OR (II) IF DEPOSITED IN THE CONCENTRATION
ACCOUNT AFTER 2:00 P.M. IN IMMEDIATELY AVAILABLE FUNDS, BE UTILIZED TO PREPAY
THE LOANS ON THE NEXT BUSINESS DAY FOLLOWING THE DATE SUCH FUNDS WERE DEPOSITED
INTO THE IN THE CONCENTRATION ACCOUNT, IN EITHER CASE IN THE ORDER OF PRIORITY
SET FORTH IN SECTION 2.05(E).  THE APPLICATION OF ALL SUCH PROCEEDS TO THE LOANS
SHALL NOT REDUCE THE COMMITMENTS.  IF NO CASH DOMINION EVENT EXISTS (OR IF ALL
OBLIGATIONS THEN DUE PURSUANT TO SECTION 2.05(E) ARE PAID IN FULL DURING THE
EXISTENCE OF A CASH DOMINION EVENT), THEN ANY PROCEEDS DEPOSITED TO THE
CONCENTRATION ACCOUNT SHALL BE REMITTED WITHOUT ANY DEDUCTION OF ANY KIND TO THE
OPERATING ACCOUNT OF THE BORROWERS DESIGNATED BY THE LEAD BORROWER ON (I) IF
RECEIVED IN THE CONCENTRATION ACCOUNT NOT LATER THAN 2:00 P.M. IN IMMEDIATELY
AVAILABLE FUNDS, THE DATE SUCH FUNDS WERE DEPOSITED INTO THE IN THE
CONCENTRATION ACCOUNT, OR (II) IF RECEIVED IN THE CONCENTRATION ACCOUNT AFTER
2:00 P.M. IN IMMEDIATELY AVAILABLE FUNDS, THE NEXT BUSINESS DAY FOLLOWING THE
DATE SUCH FUNDS WERE DEPOSITED INTO THE IN THE CONCENTRATION ACCOUNT.

 

(E)           PREPAYMENTS MADE PURSUANT TO THIS SECTION 2.05, FIRST, SHALL BE
APPLIED RATABLY TO THE L/C BORROWINGS AND THE SWING LINE LOANS, SECOND, SHALL BE
APPLIED RATABLY TO THE OUTSTANDING COMMITTED LOANS, THIRD, IN THE CASE OF
PAYMENTS OTHER THAN PURSUANT TO SECTION 2.05(D) WHEN NO EVENT OF DEFAULT EXISTS,
SHALL BE USED TO CASH COLLATERALIZE THE REMAINING L/C OBLIGATIONS IN ACCORDANCE
WITH SECTION 2.03(G); AND, FOURTH, THE AMOUNT REMAINING, IF ANY, AFTER THE
PREPAYMENT IN FULL OF ALL L/C BORROWINGS, SWING LINE LOANS AND COMMITTED LOANS
OUTSTANDING AT SUCH TIME AND THE CASH COLLATERALIZATION OF THE REMAINING L/C
OBLIGATIONS IN FULL MAY BE RETAINED BY THE BORROWERS FOR USE IN THE ORDINARY
COURSE OF ITS BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT THAT HAS BEEN
CASH COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT
ANY FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWERS OR ANY OTHER LOAN
PARTY) TO REIMBURSE THE L/C ISSUER OR THE LENDERS, AS APPLICABLE.

 

2.06        Termination or Reduction of Commitments.

 


(A)         THE BORROWERS MAY, UPON IRREVOCABLE NOTICE FROM THE LEAD BORROWER TO
THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, THE LETTER OF
CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT OR FROM TIME TO TIME PERMANENTLY
REDUCE THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING
LINE SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE
DATE OF ANY SUCH TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL
BE IN AN AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF, (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE (A) THE
AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT
PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE AGGREGATE
COMMITMENTS, (B) THE LETTER OF CREDIT SUBLIMIT IF, AFTER GIVING EFFECT THERETO,
THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS NOT FULLY CASH COLLATERALIZED
HEREUNDER WOULD EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (C) THE SWING LINE
SUBLIMIT IF, AFTER GIVING EFFECT THERETO, AND TO ANY CONCURRENT PAYMENTS
HEREUNDER, THE OUTSTANDING AMOUNT OF SWING LINE LOANS HEREUNDER WOULD EXCEED THE
SWING LINE SUBLIMIT.

 


(B)         IF, AFTER GIVING EFFECT TO ANY REDUCTION OF THE AGGREGATE
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS
THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH LETTER OF CREDIT SUBLIMIT OR SWING
LINE SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)         THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
TERMINATION OR REDUCTION OF THE LETTER OF CREDIT SUBLIMIT, SWING LINE SUBLIMIT
OR THE AGGREGATE COMMITMENTS UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE
AGGREGATE COMMITMENTS, THE COMMITMENT OF EACH LENDER SHALL BE REDUCED BY SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH REDUCTION AMOUNT.  ALL FEES (INCLUDING,
WITHOUT LIMITATION, COMMITMENT FEES, EARLY TERMINATION FEES, AND LETTER OF
CREDIT FEES) AND INTEREST IN RESPECT OF THE AGGREGATE COMMITMENTS ACCRUED UNTIL
THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID
ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 

2.07        Repayment of Loans.

 

(A)           THE BORROWERS SHALL REPAY TO THE LENDERS ON THE TERMINATION DATE
THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS OUTSTANDING ON SUCH DATE.

 

57

--------------------------------------------------------------------------------


 

(b)           To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

2.08        Interest.

 

(a)           Subject to the provisions of Section 2.08(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)           (i)            If any amount payable under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any other Event of Default has occurred and is continuing,
then the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Lead Borrower that all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter, until such Event of Default has been
duly waived as provided in Section 10.01 hereof, such Obligations shall bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Laws.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Lender, in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) equal to one half of one
percent (0.50%) times the average daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Loans and (ii) the
Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
monthly in arrears on the first calendar day of each month, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Commitment Fee shall be calculated monthly in arrears,
and if there is any change in the Applicable Margin during any month, the
average daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such month that such Applicable Margin was in
effect.

 

(b)           Early Termination Fee.  In the event that at any time on or before
February 13, 2011, (i) the Termination Date occurs, for any reason, or (ii) the
Lead Borrower elects to permanently reduce the Commitments pursuant to
Section 2.06 hereof, then in each case the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a fee (the “Early
Termination Fee”) in respect of amounts which are or become payable by reason
thereof equal to one percent (1%) of the Aggregate Commitments then in effect. 
Notwithstanding anything to the contrary contained herein, no Early Termination
Fee shall be due if the Commitments are irrevocably terminated and the
Obligations repaid in full in cash at any time after February 13, 2010, as a
result of the loan arrangement evidenced by this Agreement and the other Loan
Documents being refinanced in its entirety by an Affiliate of the Administrative
Agent.  No Early Termination Fee shall be due if the Termination Date or such
reduction

 

58

--------------------------------------------------------------------------------


 

of the Commitments shall occur at any time after February 13, 2011.  All parties
to this Agreement agree and acknowledge that the Lenders will have suffered
damages on account of the early termination of this Agreement and that, in view
of the difficulty in ascertaining the amount of such damages, the Early
Termination Fee constitutes reasonable compensation and liquidated damages to
compensate the Lenders on account thereof.

 

(c)           Other Fees.  The Borrowers shall pay to the Administrative Agent,
for its own account, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees.  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12, bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business.  In addition, each Lender
may record in such Lender’s internal records, an appropriate notation evidencing
the date and amount of each Loan from such Lender, each payment and prepayment
of principal of any such Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender.  The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  Upon receipt of an affidavit of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by

 

59

--------------------------------------------------------------------------------


 

wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the principal amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender or the Lead Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are

 

60

--------------------------------------------------------------------------------


 

not satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Settlement Amongst Lenders

 


(A)         THE AMOUNT OF EACH LENDER’S APPLICABLE PERCENTAGE OF OUTSTANDING
LOANS (INCLUDING OUTSTANDING SWING LINE LOANS) SHALL BE COMPUTED WEEKLY (OR MORE
FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION) AND SHALL BE ADJUSTED
UPWARD OR DOWNWARD BASED ON ALL LOANS (INCLUDING SWING LINE LOANS) AND
REPAYMENTS OF LOANS (INCLUDING SWING LINE LOANS) RECEIVED BY THE ADMINISTRATIVE
AGENT AS OF 3:00 P.M. ON THE FIRST BUSINESS DAY (SUCH DATE, THE “SETTLEMENT
DATE”) FOLLOWING THE END OF THE PERIOD SPECIFIED BY THE ADMINISTRATIVE AGENT.

 


(B)         THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH OF THE LENDERS
PROMPTLY AFTER A SETTLEMENT DATE A SUMMARY STATEMENT OF THE AMOUNT OF
OUTSTANDING COMMITTED LOANS FOR THE

 

61

--------------------------------------------------------------------------------


 


PERIOD AND THE AMOUNT OF REPAYMENTS RECEIVED FOR THE PERIOD.  AS REFLECTED ON
THE SUMMARY STATEMENT, (I) THE ADMINISTRATIVE AGENT SHALL TRANSFER TO EACH
LENDER ITS APPLICABLE PERCENTAGE OF REPAYMENTS, AND (II) EACH LENDER SHALL
TRANSFER TO THE ADMINISTRATIVE AGENT (AS PROVIDED BELOW) OR THE ADMINISTRATIVE
AGENT SHALL TRANSFER TO EACH LENDER, SUCH AMOUNTS AS ARE NECESSARY TO INSURE
THAT, AFTER GIVING EFFECT TO ALL SUCH TRANSFERS, THE AMOUNT OF COMMITTED LOANS
MADE BY EACH LENDER SHALL BE EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL
COMMITTED LOANS OUTSTANDING AS OF SUCH SETTLEMENT DATE.  IF THE SUMMARY
STATEMENT REQUIRES TRANSFERS TO BE MADE TO THE ADMINISTRATIVE AGENT BY THE
LENDERS AND IS RECEIVED PRIOR TO 1:00 P.M. ON A BUSINESS DAY, SUCH TRANSFERS
SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 3:00 P.M. THAT DAY;
AND, IF RECEIVED AFTER 1:00 P.M., THEN NO LATER THAN 3:00 P.M. ON THE NEXT
BUSINESS DAY. THE OBLIGATION OF EACH LENDER TO TRANSFER SUCH FUNDS IS
IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT HAVE SO MADE
ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT, EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING, OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable Laws to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions and (iii) the Borrowers shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Laws.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest, fees, and reasonable costs and expenses, arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Lead Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  If requested by the Administrative Agent,
the Lead Borrower shall deliver to the Administrative Agent, as soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of

 

62

--------------------------------------------------------------------------------


 

the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States, any Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Lead Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWERS WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE LEAD BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable

 

63

--------------------------------------------------------------------------------


 

Lending Office to make, maintain or fund LIBO Rate Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Lead Borrower through the Administrative
Agent, any obligation of such Lender to make or continue LIBO Rate Loans or to
convert Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on LIBO Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE LIBO RATE) OR THE
L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBO RATE LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR LIBO
RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer

 

64

--------------------------------------------------------------------------------


 

hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section, as well as the basis for
determining such amount or amounts, and delivered to the Lead Borrower shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Reserves on LIBO Rate Loans.  In addition to the amounts paid by
the Borrowers in respect of the Statutory Reserve Rate, the Borrowers shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
(other than any reserve described in the definition of Statutory Reserve Rate)
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each LIBO Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

65

--------------------------------------------------------------------------------


 


(A)         ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);

 


(B)         ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE LEAD
BORROWER; OR

 

(c)         any assignment of a LIBO Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13; including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender as reasonably determined by such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  Notwithstanding subsection (a) above, if
any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

(c)           If the L/C Issuer may not issue Letters of Credit as a result of
the limitations set forth in Section 2.03(a)(iii)(A), then Borrowers may, if no
Default or Event of Default exists and with the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed): (i) request a Lender (with such Lender’s consent) to issue Letters of
Credit; or (ii) designate a supplemental bank or financial institution, which is
an Eligible Assignee and otherwise satisfactory to Administrative Agent, to
issue Letters of Credit and become an additional “L/C Issuer” hereunder.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

3.08        Designation of Lead Borrower as Borrowers’ Agent.

 

(a)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement.  As the disclosed principal for its agent, each Borrower shall
be obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other

 

66

--------------------------------------------------------------------------------


 

Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the Lead Borrower as such Loan Party’s agent
to represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

 

(b)           Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)           The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension.  Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

 


(A)         THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT SUFFICIENT IN NUMBER FOR
DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER AND THE LEAD BORROWER;

 

(II)           (A) A COMMITTED LOAN NOTE EXECUTED BY THE BORROWERS IN FAVOR OF
EACH LENDER REQUESTING A COMMITTED LOAN NOTE, AND (B) A SWING LINE LOAN NOTE
EXECUTED BY THE BORROWERS IN FAVOR OF WELLS FARGO RETAIL FINANCE, LLC;

 

(III)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING (A) THE AUTHORITY OF
EACH LOAN PARTY TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) THE IDENTITY,
AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS
A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

 

(IV)          COPIES OF EACH LOAN PARTY’S ORGANIZATION DOCUMENTS AND SUCH OTHER
DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE
TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED, AND THAT EACH LOAN
PARTY IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AND IN EACH JURISDICTION
WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(V)           A FAVORABLE OPINION OF HOGAN & HARTSON LLP AND ELSAESSER JARZABEK
ANDERSON MARKS & ELLIOTT, CHTD., COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, AS TO SUCH MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST;

 

67

--------------------------------------------------------------------------------


 

(VI)          A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.01 AND 4.02 HAVE BEEN
SATISFIED, (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF
THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT,
(C) EITHER THAT (1) NO CONSENTS, LICENSES OR APPROVALS ARE REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR (2) THAT ALL SUCH CONSENTS, LICENSES AND APPROVALS HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT, AND (D) TO THE SOLVENCY OF THE LOAN PARTIES ON
A CONSOLIDATED BASIS AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

(VII)         A DULY COMPLETED COMPLIANCE CERTIFICATE AS OF THE LAST DAY OF THE
FISCAL MONTH OF THE PARENT AND ITS SUBSIDIARIES MOST RECENTLY ENDED PRIOR TO THE
CLOSING DATE, SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER;

 

(VIII)        EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS AND ALL ENDORSEMENTS IN FAVOR OF THE AGENTS REQUIRED UNDER
THE LOAN DOCUMENTS HAVE BEEN OBTAINED AND ARE IN EFFECT;

 

(IX)          A PAYOFF LETTER FROM THE LENDERS UNDER THE EXISTING CREDIT
AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT
EVIDENCING THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR CONCURRENTLY WITH THE
CLOSING DATE IS BEING TERMINATED, ALL OBLIGATIONS AND OTHER INDEBTEDNESS
THEREUNDER ARE BEING PAID IN FULL, AND ALL LIENS SECURING OBLIGATIONS UNDER THE
EXISTING CREDIT AGREEMENT HAVE BEEN OR CONCURRENTLY WITH THE CLOSING DATE ARE
BEING RELEASED;

 

(X)           A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE LEAD
BORROWER, SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
ATTESTING TO THE SOLVENCY OF THE LOAN PARTIES AS OF THE CLOSING DATE AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(XI)          THE SECURITY DOCUMENTS AND CERTIFICATES EVIDENCING ANY STOCK BEING
PLEDGED THEREUNDER, TOGETHER WITH UNDATED STOCK POWERS EXECUTED IN BLANK (OTHER
THAN THE CERTIFICATE AND STOCK POWERS BEING DELIVERED PURSUANT TO SECTION 6.22),
EACH DULY EXECUTED BY THE APPLICABLE LOAN PARTIES;

 

(XII)         ALL OTHER LOAN DOCUMENTS, EACH DULY EXECUTED BY THE APPLICABLE
LOAN PARTIES;

 

(XIII)        THE DISBURSEMENT LETTER, DULY EXECUTED BY EACH OF THE PARTIES
THERETO;

 

(XIV)        (A) APPRAISALS (BASED ON NET LIQUIDATION VALUE) BY A THIRD PARTY
APPRAISER ACCEPTABLE TO THE COLLATERAL AGENT OF ALL INVENTORY OF THE BORROWERS,
THE RESULTS OF WHICH ARE SATISFACTORY TO THE COLLATERAL AGENT AND (B) A WRITTEN
REPORT REGARDING THE RESULTS OF A COMMERCIAL FINANCE EXAMINATION OF THE LOAN
PARTIES, WHICH SHALL BE SATISFACTORY TO THE COLLATERAL AGENT;

 

(XV)         RESULTS OF SEARCHES OR OTHER EVIDENCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (IN EACH CASE DATED AS OF A DATE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT) INDICATING THE ABSENCE OF LIENS ON THE ASSETS OF THE LOAN
PARTIES, EXCEPT FOR PERMITTED ENCUMBRANCES AND LIENS FOR WHICH TERMINATION
STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES OF ANY MORTGAGES, AND

 

68

--------------------------------------------------------------------------------


 

RELEASES OR SUBORDINATION AGREEMENTS SATISFACTORY TO THE COLLATERAL AGENT ARE
BEING TENDERED CONCURRENTLY WITH SUCH EXTENSION OF CREDIT OR OTHER ARRANGEMENTS
SATISFACTORY TO THE COLLATERAL AGENT FOR THE DELIVERY OF SUCH TERMINATION
STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES HAVE BEEN MADE;

 

(XVI)        (A)          ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT
THE FIRST PRIORITY LIENS INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS AND ALL
SUCH DOCUMENTS AND INSTRUMENTS SHALL HAVE BEEN SO FILED, REGISTERED OR RECORDED
TO THE SATISFACTION OF THE COLLATERAL AGENT, (B) THE DDA NOTIFICATIONS, CREDIT
CARD NOTIFICATIONS, AND BLOCKED ACCOUNT AGREEMENTS REQUIRED PURSUANT TO
SECTION 6.13 HEREOF, AND (C) CONTROL AGREEMENTS WITH RESPECT TO THE LOAN
PARTIES’ SECURITIES AND INVESTMENT ACCOUNTS;

 

(XVII)       COLLATERAL ACCESS AGREEMENT, AS REQUIRED BY THE COLLATERAL AGENT;
AND

 

(XVIII)      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE AGENTS REASONABLY MAY REQUIRE.

 


(B)         AFTER GIVING EFFECT TO (I) THE FIRST FUNDING UNDER THE LOANS,
(II) ANY CHARGES TO THE LOAN ACCOUNT MADE IN CONNECTION WITH THE ESTABLISHMENT
OF THE CREDIT FACILITY CONTEMPLATED HEREBY AND (III) ALL LETTERS OF CREDIT TO BE
ISSUED AT, OR IMMEDIATELY SUBSEQUENT TO SUCH ESTABLISHMENT, AVAILABILITY SHALL
BE NOT LESS THAN $40,000,000.

 


(C)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING BASE
CERTIFICATE DATED THE CLOSING DATE, RELATING TO THE MONTH ENDED ON JANUARY 31,
2009, AND EXECUTED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER.

 


(D)         THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT ANY
FINANCIAL STATEMENTS DELIVERED TO IT FAIRLY PRESENT THE BUSINESS AND FINANCIAL
CONDITION OF THE LOAN PARTIES AND THAT THERE HAS BEEN NO MATERIAL ADVERSE EFFECT
SINCE THE DATE OF THE MOST RECENT FINANCIAL INFORMATION DELIVERED TO THE
ADMINISTRATIVE AGENT.

 


(E)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH
(I) A DETAILED BUSINESS PLAN AND FORECAST FOR THE PERIOD COMMENCING ON THE
CLOSING DATE AND ENDING WITH THE END OF SUCH FISCAL YEAR, WHICH SHALL INCLUDE AN
AVAILABILITY MODEL, CONSOLIDATED INCOME STATEMENT, BALANCE SHEET, AND STATEMENT
OF CASH FLOW, BY QUARTER, EACH PREPARED IN CONFORMITY WITH GAAP AND CONSISTENT
WITH THE LOAN PARTIES’ THEN CURRENT PRACTICES AND (B) SUCH OTHER INFORMATION
(FINANCIAL OR OTHERWISE) REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 


(F)          THERE SHALL NOT BE PENDING ANY LITIGATION OR OTHER PROCEEDING, THE
RESULT OF WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(G)         THERE SHALL NOT HAVE OCCURRED ANY DEFAULT OF ANY MATERIAL CONTRACT
OF ANY LOAN PARTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


(H)         THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT
VIOLATE ANY APPLICABLE LAW OR ANY ORGANIZATION DOCUMENT.

 


(I)          ALL FEES AND EXPENSES REQUIRED TO BE PAID TO THE AGENTS ON OR
BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL, AND ALL FEES REQUIRED TO
BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN
FULL.

 


(J)          THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED PRIOR TO THE
CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND
DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES
AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING

 

69

--------------------------------------------------------------------------------


 


PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL
SETTLING OF ACCOUNTS BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT).

 


(K)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT
LIMITATION THE USA PATRIOT ACT, AND SHALL BE SATISFIED THAT THE LOAN PARTIES ARE
IN COMPLIANCE WITH ALL LAWS.

 


(L)          NO MATERIAL CHANGES IN GOVERNMENTAL REGULATIONS OR POLICIES
AFFECTING ANY LOAN PARTY OR ANY CREDIT PARTY SHALL HAVE OCCURRED PRIOR TO THE
CLOSING DATE.

 


(M)        THERE SHALL NOT HAVE OCCURRED ANY DISRUPTION OR MATERIAL ADVERSE
CHANGE IN THE UNITED STATES FINANCIAL OR CAPITAL MARKETS IN GENERAL THAT HAS
HAD, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, A MATERIAL ADVERSE
EFFECT ON THE MARKET FOR LOAN SYNDICATIONS OR ADVERSELY AFFECTING THE
SYNDICATION OF THE LOANS.

 


(N)         EACH LENDER SHALL HAVE RECEIVED FINAL CREDIT APPROVAL TO ENTER INTO
THE AGREEMENT AND THE OTHER LOAN DOCUMENTS (TO WHICH IT IS A PARTY) AND FOR ITS
APPLICABLE COMMITMENT, AND TO PERFORM ITS OBLIGATIONS THEREUNDER.

 


(O)         THE AGENTS SHALL HAVE COMPLETED, AND BE SATISFIED WITH, ITS
CORPORATE AND LEGAL DUE-DILIGENCE OF EACH LOAN PARTY (INCLUDING, BUT NOT LIMITED
TO SOLVENCY), ITS EXAMINATION OF THE COLLATERAL, THE STORES AND DISTRIBUTION
CENTERS OF THE LOAN PARTIES, AND THE CAPITAL STRUCTURE OF THE LOAN PARTIES.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) is subject to the following conditions
precedent:

 


(A)         THE REPRESENTATIONS AND WARRANTIES OF EACH OTHER LOAN PARTY
CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY
DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH,
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS
(A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT
STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.

 


(B)         NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

 


(C)         THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.

 


(D)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN UPDATED BORROWING
BASE CERTIFICATE REFLECTING THE OUTSTANDING CREDIT EXTENSIONS AFTER GIVING
EFFECT TO SUCH REQUEST (IT BEING AGREED THAT EXCEPT FOR BORROWING BASE
CERTIFICATES FURNISHED PURSUANT TO SECTION 6.02(C), THE VALUES FOR ELIGIBLE
ASSETS WILL NOT BE REQUIRED TO BE UPDATED).

 


(E)         NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE
PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT SHALL HAVE
BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY
BORROWER, ANY AGENT, ANY LENDER OR ANY OF THEIR AFFILIATE.

 

70

--------------------------------------------------------------------------------


 

(f)                             The aggregate amount of all requested Loans
and/or Letters of Credit shall not exceed Availability at such time.

 

(g)                            No event or circumstance which could reasonably
be expected to result in a Material Adverse Effect shall have occurred.

 

(h)                           No Loan Party shall have entered into any
transaction, or made any payment, of the type specified in Section 7.06(d) or
(e), within ninety (90) days of the date of the proposed Credit Extension,
provided, however, this condition shall not apply in connection with the
issuance of any Letter of Credit, any L/C Borrowing, or any other Loan for which
100% of the proceeds shall be used to repay any outstanding fees, costs or
expenses (including, without limitation, the Commitment Fees, Early Termination
Fees, and Letter of Credit Fees), owed to any Credit Party under, or in
connection with, this Agreement or any other Loan Document.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.02
have been satisfied on and as of the date of the applicable Credit Extension. 
The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required Lenders otherwise direct the
Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Committed Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Administrative Agent, provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is a corporation, limited liability company,
partnership or limited partnership, duly organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, permits, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business as currently
conducted, and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
where applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization and the name
under which each Loan Party currently conducts its business (if different), its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or

 

71

--------------------------------------------------------------------------------


 

organization, its federal employer identification number, and the address of its
chief executive office and principal place of business.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, has been duly authorized by all necessary
corporate or other organizational action, and does not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries, (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) any governmental licenses, permits, authorizations, consents and
approvals; (c) result in or require the creation of any Lien upon any asset of
any Loan Party (other than Liens in favor of the Collateral Agent under the
Security Documents); or (d) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof), or
as otherwise expressly contemplated hereby in respect of the protection and
enforcement of such Liens or, (b) such as have been obtained or made and are in
full force and effect or (c) filings with the SEC in connection with the entry
into a material agreement.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(A)                                 THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND
(III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR
CONTINGENT, OF THE PARENT AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE
DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND
INDEBTEDNESS, IN EACH CASE, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGH
THE COVERED PERIOD.

 

(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE PARENT AND ITS SUBSIDIARIES DATED NOVEMBER 1, 2008, AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.  AS OF THE
CLOSING DATE, SCHEDULE 5.05 SETS FORTH ALL MATERIAL INDEBTEDNESS AND OTHER

 

72

--------------------------------------------------------------------------------


 

LIABILITIES, DIRECT OR CONTINGENT, OF THE LOAN PARTIES AND THEIR SUBSIDIARIES ON
A CONSOLIDATED BASIS AS OF THE DATE OF SUCH FINANCIAL STATEMENTS, INCLUDING
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND MATERIAL INDEBTEDNESS, IN EACH
CASE, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGH THE COVERED PERIOD.

 

(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(D)                                 TO THE BEST KNOWLEDGE OF THE LEAD BORROWER,
NO INTERNAL CONTROL EVENT EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MISSTATEMENT IN ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION
DELIVERED OR TO BE DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF
(I) COVENANT COMPLIANCE CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS,
LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE PARENT AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS.

 

(E)                                  THE CONSOLIDATED FORECASTED BALANCE SHEET
AND STATEMENTS OF INCOME AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES
DELIVERED PURSUANT TO SECTION 6.01(E) WERE PREPARED IN GOOD FAITH ON THE BASIS
OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE FAIR IN LIGHT OF THE
CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND REPRESENTED,
AT THE TIME OF DELIVERY, THE LOAN PARTIES’ BEST ESTIMATE OF FUTURE FINANCIAL
PERFORMANCE.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan Parties
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed on Schedule 5.06, either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
Subsidiary thereof, of the matters described on Schedule 5.06.

 

5.07                        No Default.                                No Loan
Party or any Subsidiary is in default under or with respect to any Material
Indebtedness which could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                        Ownership of Property; Liens.

 

(A)                                 EACH OF THE LOAN PARTIES THEREOF HAS GOOD
RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO OR VALID LEASEHOLD INTERESTS IN,
ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES.  EACH
OF THE LOAN PARTIES HAS GOOD AND MARKETABLE TITLE TO, VALID LEASEHOLD INTERESTS
IN, OR VALID LICENSES TO USE ALL PERSONAL PROPERTY (INCLUDING INTELLECTUAL
PROPERTY) AND ASSETS MATERIAL TO THE ORDINARY CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED, FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED
ENCUMBRANCES.

 

(B)                                 SCHEDULE 5.08(B)(1) SETS FORTH THE ADDRESS
(INCLUDING STREET ADDRESS, COUNTY AND STATE) OF ALL REAL ESTATE THAT IS OWNED BY
THE LOAN PARTIES, TOGETHER WITH A LIST OF THE HOLDERS OF ANY MORTGAGE OR OTHER
LIEN THEREON AS OF THE CLOSING DATE.  EACH LOAN PARTY HAS GOOD, MARKETABLE AND
INSURABLE FEE SIMPLE TITLE TO THE REAL PROPERTY OWNED BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY, FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES. 
SCHEDULE 5.08(B)(2) SETS FORTH THE ADDRESS (INCLUDING STREET ADDRESS, COUNTY AND
STATE) OF ALL LEASES OF THE LOAN PARTIES, TOGETHER WITH A LIST OF THE LESSOR AND
ITS CONTACT INFORMATION WITH RESPECT TO EACH SUCH LEASE AS OF THE CLOSING DATE. 
EACH OF SUCH LEASES IS IN FULL FORCE AND EFFECT AS OF THE CLOSING DATE AND THE
LOAN PARTIES ARE IN COMPLIANCE WITH THE TERMS THEREOF TO THE EXTENT REQUIRED BY
SECTION 6.18.

 

(C)                                  THE PROPERTY OF EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER THAN LIENS SET FORTH ON SCHEDULE
7.01, AND PERMITTED ENCUMBRANCES.

 

(D)                                 SCHEDULE 7.02 SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL INVESTMENTS OTHER THAN EQUITY INTERESTS DISCLOSED PURSUANT
TO SCHEDULE 5.13 HELD BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN

 

73

--------------------------------------------------------------------------------


 

PARTY ON THE CLOSING DATE, SHOWING AS OF THE CLOSING DATE HEREOF THE AMOUNT,
OBLIGOR OR ISSUER AND MATURITY, IF ANY, THEREOF.

 

(E)                                  SCHEDULE 7.03 SETS FORTH A COMPLETE AND
ACCURATE LIST OF ALL INDEBTEDNESS OF EACH LOAN PARTY AND ANY SUBSIDIARY OF EACH
LOAN PARTY AS OF THE CLOSING DATE, SHOWING AS OF THE CLOSING DATE THE AMOUNT,
OBLIGOR OR ISSUER AND MATURITY THEREOF.

 

5.09                        Environmental Compliance.

 

(a)                           Except as specifically disclosed in Schedule 5.09,
no Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                           Except as otherwise set forth in Schedule 5.09,
none of the properties currently or formerly owned or operated by any Loan Party
or any Subsidiary thereof is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; to the knowledge of the Loan Parties, there are no and never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; except as individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect, there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and except as individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, Hazardous Materials have not been released, discharged or disposed of on
any property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof.

 

(c)                            Except as otherwise set forth in Schedule 5.09,
no Loan Party or any Subsidiary thereof is undertaking, and no Loan Party or any
Subsidiary thereof has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party or any Subsidiary thereof.

 

5.10                        Insurance.  The properties of the Loan Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates.  Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. As of the Closing Date, each insurance policy listed on Schedule 5.10 is
in full force and effect and all premiums in respect thereof that are due and
payable have been paid.

 

5.11                        Taxes.  The Loan Parties have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes,

 

74

--------------------------------------------------------------------------------


 

assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Lien has been filed and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation.  There is no proposed tax assessment against any
Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect.  No Loan Party or any Subsidiary thereof is a party to any tax sharing
agreement.

 

5.12                        ERISA Compliance.

 

(A)                                 EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN
APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY THE IRS WITH
RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF THE LEAD BORROWER, NOTHING HAS
OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE
LOAN PARTIES AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO
EACH PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING
WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE
CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.  NO LIEN IMPOSED UNDER THE CODE OR
ERISA EXISTS OR IS LIKELY TO ARISE ON ACCOUNT OF ANY PLAN.

 

(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE LEAD BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR
ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO
PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH
RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.

 

(C)                                  (I)                                     NO
ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO PENSION
PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER ANY LOAN PARTY NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS
DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER ANY LOAN PARTY
NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY
LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER ANY LOAN
PARTY NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT
TO SECTIONS 4069 OR 4212(C) OF ERISA.

 

5.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, the Loan Parties have no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, which Schedule sets forth the legal
name, jurisdiction of incorporation or formation and authorized Equity Interests
of each such Subsidiary, listed by class, and setting forth the number and
percentage of the outstanding Equity Interests of each such class owned directly
or indirectly by the applicable Loan Party.  All of the outstanding Equity
Interests in the Loan Parties and such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary
of a Loan Party) in the amounts specified on Part (a) of Schedule 5.13, free and
clear of all Liens except for those created under the Security Documents. 
Except as specifically disclosed in Schedule 5.13, no Loan Party or any of its
respective Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of any Loan Party’s
Subsidiaries’ Equity Interests or any security convertible into or exchangeable
for any such Equity Interests.  As of the Closing Date, the Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  Part (c) of Schedule 5.13
is a complete and accurate description of the authorized Equity Interests of
each Loan Party as of the Closing Date, by class, and a description

 

75

--------------------------------------------------------------------------------


 

of the number of shares of each such class that are issued and outstanding.  All
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and, other than with respect to
the Lead Borrower, are owned in the amounts specified on Part (c) of Schedule
5.13, free and clear of all Liens except for those created under the Security
Documents.  Except as set forth in Schedule 5.13, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument.  The copies of the Organization Documents of each
Loan Party and each amendment thereto provided pursuant to Section 4.01 are true
and correct copies of each such document, each of which is valid and in full
force and effect.

 

5.14                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 

(A)                                 NO LOAN PARTY IS ENGAGED OR WILL BE ENGAGED,
PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING
OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB),
OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK. 
NONE OF THE PROCEEDS OF THE CREDIT EXTENSIONS SHALL BE USED DIRECTLY OR
INDIRECTLY FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, FOR THE
PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY INCURRED TO
PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT MIGHT CAUSE ANY
OF THE CREDIT EXTENSIONS TO BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING
OF REGULATIONS T, U, OR X ISSUED BY THE FRB.

 

(B)                                 NONE OF THE LOAN PARTIES, ANY PERSON
CONTROLLING ANY LOAN PARTY, OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED
AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.  NONE OF
THE LOAN PARTIES, ANY PERSON CONTROLLING ANY LOAN PARTY, OR ANY SUBSIDIARY IS A
“HOLDING COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY”, AS EACH TERM IS DEFINED AND USED IN THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 2005

 

5.15                        Disclosure.  Each Loan Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
time when made or delivered; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.  Each of the Loan Parties and
each Subsidiary is in compliance in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party owns, or holds licenses in, all Intellectual Property, trade names, patent
rights and other authorizations that are necessary to

 

76

--------------------------------------------------------------------------------


 

the conduct of its business as currently conducted and as proposed to be
conducted, and attached hereto as Schedule 5.17 is a true, correct, and complete
listing as of the Closing Date of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which a Loan Party is the owner or is an exclusive licensee.  There is no
action, proceeding, claim or complaint pending or, threatened in writing to be
brought against any Loan Party which might jeopardize any of such Person’s
interest in any of the foregoing licenses, patents, copyrights, trademarks,
trade names, designs or applications, except those which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person.

 

5.18                        Labor Matters.

 

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply in all material respects with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any material liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law.  All payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party, except as could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 5.18 no Loan Party or
any Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. As of the Closing Date, there are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition in
any case, and at all times after the Closing Date, there are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Subsidiary has made a pending demand for
recognition in any case which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.  Each Loan Party
and its Subsidiaries are in material compliance with all requirements pursuant
to employment standards, labor relations, health and safety, workers
compensation and human rights laws, immigration laws and other applicable
employment legislation, except as could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Loan Parties, no officer or
director of any Loan Party who is party to an employment agreement with such
Loan Party is in violation of

 

77

--------------------------------------------------------------------------------


 

any term of any employment contract or proprietary information agreement with
such Loan Party, which could reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Loan Parties, the execution of the
employment agreements and the continued employment by the Loan Parties of the
such persons, will not result in any such violation, which could reasonably be
expected to have a Material Adverse Effect.

 

5.19                        Security Documents.

 

(a)                           The Pledge Agreement creates in favor of the
Collateral Agent, for the benefit of the Secured Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Pledge Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and the Pledged Securities (as defined in the Pledge Agreement) have been
delivered to the Collateral Agent (together with stock powers or other
appropriate instruments of transfer executed in blank form).  The Collateral
Agent has a fully perfected first priority Lien on, and security interest in, to
and under all right, title and interest of each pledgor thereunder in such
Collateral, and such security interest is in each case prior and superior in
right and interest to any other Person, subject only to Permitted Encumbrances.

 

(b)                           The Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Secured Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
Upon the filing of the financing statements approved by the Lead Borrower and/or
the obtaining of “control” of such deposit accounts in respect of which Blocked
Account Agreements are required hereunder the Collateral Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
filing, recording or registering a financing statement or analogous document
(including without limitation the proceeds of such Collateral subject to the
limitations relating to such proceeds in the UCC), in each case, to the extent
required by the Security Agreement or (in the case of such deposit accounts) by
obtaining control, under the UCC (in effect on the date this representation is
made) in each case prior and superior in right to any other Person, subject only
to Permitted Encumbrances.

 

(c)                            When the Security Agreement is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings referenced in
Section 5.19(c) are filed, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the applicable Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person, subject only to Permitted Encumbrances (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the date hereof).

 

(d)                           Notwithstanding anything to the contrary in this
Section 5.19, in the case of any Loan Parties not organized in a jurisdiction of
the United States, no representation is made in this Section 5.19 as to any
security interest creation or perfection actions that may be required under the
laws of jurisdictions outside of the United States.

 

78

--------------------------------------------------------------------------------


 

5.20                        Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

5.21                        Deposit Accounts; Credit Card Arrangements.

 

(A)                                 ANNEXED HERETO AS SCHEDULE 5.21(A) IS A LIST
OF ALL DDAS MAINTAINED BY THE LOAN PARTIES AS OF THE CLOSING DATE, WHICH
SCHEDULE INCLUDES, WITH RESPECT TO EACH DDA (I) THE NAME AND ADDRESS OF THE
DEPOSITORY; (II) THE ACCOUNT NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY; (III) A
CONTACT PERSON AT SUCH DEPOSITORY, AND (IV) THE IDENTIFICATION OF EACH BLOCKED
ACCOUNT BANK.

 

(B)                                 ANNEXED HERETO AS SCHEDULE 5.21(B) IS A LIST
DESCRIBING ALL ARRANGEMENTS AS OF THE CLOSING DATE TO WHICH ANY LOAN PARTY IS A
PARTY WITH RESPECT TO THE PROCESSING AND/OR PAYMENT TO SUCH LOAN PARTY OF THE
PROCEEDS OF ANY CREDIT CARD CHARGES AND DEBIT CARD CHARGES FOR SALES MADE BY
SUCH LOAN PARTY.

 

5.22                        Brokers.  No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith. 
Each Loan Party hereby jointly and severally indemnifies each Credit Party
against, and agrees that such Person will hold each such Credit Party harmless
from, any claim, demand or liability, including reasonable attorneys’ fees, for
any broker’s, finder’s or placement fee or commission incurred by such
indemnifying party or the Lead Borrower or its Affiliates or a representative of
such Person.

 

5.23                        Customer and Trade Relations.  There exists no
actual termination or cancellation of, or any material adverse modification or
change in, the business relationship of any Loan Party with any supplier
material to its operations, unless the Administrative Agent has received
evidence, in form and substance reasonably satisfactory to it, that the
applicable Loan Party has replaced (or is replacing) any such supplier, and the
terms governing such business relationship are either (i) not be less favorable
to such Loan Party, in any material respect than those which governed the
business relationship with the replaced supplier prior to its threatened
termination or cancellation, or modification or change, as the case may be, or
(ii) reasonably acceptable to the Administrative Agent.

 

5.24                        Material Contracts.  Schedule 5.24 sets forth all
Material Contracts to which any Loan Party is a party or is bound as of the
Closing Date.  The Loan Parties have delivered true, correct and complete copies
of such Material Contracts to the Administrative Agent on or before the date
hereof.  The Loan Parties are in compliance with the obligations specified in
Section 6.19 in respect of their Material Contacts.  The Loan Parties have not
received any notice of the intention of any Person to terminate any Material
Contract, which could reasonably be expected to result in the termination of a
Material Contract.

 

5.25                        Casualty.  Neither the businesses nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.26                        Anti-Terrorism Laws.

 

(A)                                 GENERAL.  TO THE KNOWLEDGE OF THE LOAN
PARTIES, AFTER REASONABLE INQUIRY, NONE OF THE LOAN PARTIES NOR ANY DIRECT OR
INDIRECT INVESTOR IN ANY LOAN PARTY (OTHER THAN THE LENDERS OR ANY DIRECT OR
INDIRECT INVESTORS IN THE LENDERS), IS IN VIOLATION OF ANY ANTI-TERRORISM LAW OR
ENGAGES IN OR CONSPIRES

 

79

--------------------------------------------------------------------------------


 

TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF
EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH
IN ANY ANTI-TERRORISM LAW.

 

(B)                                 EXECUTIVE ORDER NO. 13224.  TO THE KNOWLEDGE
OF THE LOAN PARTIES, AFTER REASONABLE INQUIRY, NONE OF THE LOAN PARTIES NOR ANY
DIRECT OR INDIRECT INVESTOR IN ANY LOAN PARTY (OTHER THAN THE LENDERS OR ANY
DIRECT OR INDIRECT INVESTORS IN THE LENDERS), OR THEIR RESPECTIVE AGENTS ACTING
OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE TRANSACTIONS HEREUNDER, IS
ANY OF THE FOLLOWING (EACH A “BLOCKED PERSON”):

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order No. 13224;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

 

(iii)                               a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                              a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224;

 

(v)                                 a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(vi)                              a Person or entity who is affiliated or
associated with a person or entity listed above.

 

(C)                                  TO THE BEST KNOWLEDGE OF THE LOAN PARTIES,
AFTER REASONABLE INQUIRY, NONE OF THE LOAN PARTIES NOR, TO THE KNOWLEDGE OF THE
LOAN PARTIES, ANY OF ITS OR THEIR AGENTS ACTING IN ANY CAPACITY IN CONNECTION
WITH THE TRANSACTIONS HEREUNDER (A) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING
OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT
OF ANY BLOCKED PERSON, OR (B) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION
RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE
EXECUTIVE ORDER NO. 13224.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)                           as soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year of the Parent (commencing
with the Fiscal Year ended January 2009), a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by (i) a report and unqualified opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and (ii) an opinion of such Registered Public Accounting
Firm independently assessing the Loan Parties’

 

80

--------------------------------------------------------------------------------


 

internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 5, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object;

 

(b)                           as soon as available, but in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Parent (commencing with the fiscal quarter ended May 1,
2009), a Consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter and for
the portion of the Parent’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 5.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
in all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                            as soon as available, but in any event within 30
days after the end of each of the Fiscal Months of each fiscal year of the
Parent (commencing with the Fiscal Month ended March 1, 2009) (i) a statement as
to the book value of the Inventory held by the Loan Parties as of the end of
such Fiscal Month for purposes of Section 7.16 hereof, and (ii) in the event
that a Usage Event Period is in effect, a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Month, and the related
Consolidated statements of income or operations, Shareholders’ Equity for such
Fiscal Month, and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(e) hereof,
(B) the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous fiscal year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as having been prepared in good faith and consistent with prior
practices;

 

(d)                           the financial and collateral reports described on
Schedule 6.02 hereto, at the times set forth in such Schedule;

 

(e)                            (A) as soon as available, but in any event at
least 30 days before the end of each Fiscal Year of the Parent, a forecast
(including projected new Store openings) prepared by management of the Lead
Borrower, for the immediately following Fiscal Year (including the fiscal year
in which the Maturity Date occurs), of (i) Consolidated balance sheets and
statements of income or operations and cash flows of the Parent and its
Subsidiaries on a quarterly basis (provided, that, with respect to the projected
Capital Expenditures set forth therein, such forecast shall be reasonably
satisfactory to the Administrative Agent, and in all other respects shall be in
form substantially similar to the forecast provided in connection with this
Agreement prior to the Closing Date), and (ii) Consolidated working capital
details (including, but not limited to, cash balance, Inventory balance by
month, accounts payable balance, Loan balances and Letter of Credit forecasts),
and summary income statements of the Parent and its Subsidiaries on a monthly
basis (in form substantially similar to the forecast provided in connection with
this Agreement prior to the Closing Date), and (B) a copy of any and all
significant revisions made to such forecast with respect to such Fiscal Year,
promptly upon request from the Administrative Agent.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)                                 [intentionally omitted];

 

81

--------------------------------------------------------------------------------


 

(b)                           concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), (b) and (c)(ii), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the Lead
Borrower, which shall include (A) a certification as to the amount, if any, of
rent under any Leases, and any obligations and liabilities with respect to
Taxes, that have not been timely paid, (B) a certification as to the receipt of
notice, if any, as to any material obligations or liabilities with respect to
utilities that have not been timely paid, (C) a certification as to the receipt
of notice, if any, as to any obligations or liabilities with respect to
insurance premiums that have not been timely paid, (D) a certification as to the
acquisition, if any, of any additional material Intellectual Property acquired
since the date of the last similar certification, and (E) a report of any new
Store openings or closings of any Store since the date of the last similar
certification and (ii) in the case of any quarterly or annual financial
statements, a copy of management’s discussion and analysis with respect to such
financial statements.  In the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Lead Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;

 

(c)                            on the fifth Business Day of each Fiscal Month, a
Borrowing Base Certificate (together with supporting source documents) showing
the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that upon the occurrence and continuation of a Cash Dominion Event,
such Borrowing Base Certificate (together with supporting source documents)
shall be delivered on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;

 

(d)                           upon the request of the Administrative Agent or
its auditors, appraisers, accountants, consultants or other representatives,
copies of each Loan Party’s federal income tax returns, and any amendments
thereto;

 

(e)                            promptly following the submission to the board of
directors (but in no event later than five (5) Business Days thereafter), copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event (as
it relates only to financial reporting);

 

(f)                             promptly after the same are available, and in no
event later than ten (10) Business Days after they are sent, made available, or
publicly filed, notice of (and, at the request of the Administrative Agent,
copies of) annual report, proxy or financial statement or other documents,
report or communication sent to the stockholders of the Loan Parties, and copies
of all annual, regular, periodic and special reports and registration statements
which any Loan Party may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(g)                            [intentionally omitted];

 

(h)                           promptly and in no event later than five
(5) Business Days after they are sent, notice of (and, at the request of the
Administrative Agent, copies of) any notice of default or other material notice,
statement, report or other communication (other than periodic information and
reports in the ordinary course) furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement, in each case not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(i)                               as soon as available, but in any event within
thirty (30) days after the end of each Fiscal Year of any Loan Party (or upon
the request of the Administrative Agent or its auditors,

 

82

--------------------------------------------------------------------------------


 

appraisers, accountants, consultants or other representatives), (i) a
certificate executed by an authorized officer of the Lead Borrower certifying
the existence and adequacy of the property and casualty insurance program
carried by the Loan Parties and their Subsidiaries, and (ii) a written summary
of said program identifying the name of each insurer, the number of each policy
and expiration date of each policy, the amounts and types of each coverage, and
a list of exclusions and deductibles for each policy, and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(j)                              promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from any
Governmental Authority (including, without limitation, the SEC (or comparable
agency in any applicable non-U.S. jurisdiction)) concerning any proceeding with,
or investigation or possible investigation or other inquiry (other than routine
and periodic inquiries received in the ordinary course) by such Governmental
Authority regarding financial or other operational results of any Loan Party or
any Subsidiary thereof or any other matter which, in either case, could
reasonably be expected to have a Material Adverse Effect; and

 

(k)                           promptly, such additional information regarding
the business affairs, financial condition or operations of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request,
including, without limitation, the income level for each individual Store.

 

Financial statements and other documents required to be delivered pursuant to
Sections 6.01 and Section 6.02 shall be delivered in accordance with
Section 10.02(a).  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder.

 

6.03                        Notices.  Promptly notify the Administrative Agent:

 

(a)                           any Responsible Officer of a Loan Party becomes
aware of the occurrence of any Default or Event of Default;

 

(b)                           any Responsible Officer of a Loan Party becomes
aware of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including any matter arising from: (i) any breach
or non-performance of, any default under, or termination of, a Material Contract
or with respect to Material Indebtedness of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
any administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

 

(c)                            any Responsible Officer of a Loan Party becomes
aware of any undischarged or unpaid judgments or decrees;

 

(d)                           any Responsible Officer of a Loan Party becomes
aware of the occurrence of any ERISA Event;

 

(e)                            of any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary thereof;

 

(f)                             of any change in any Loan Party’s chief
executive officer, chief financial officer or chairman of the board of
directors;

 

(g)                            of the discharge by any Loan Party of its present
Registered Public Accounting Firm or any withdrawal or resignation by such
Registered Public Accounting Firm;

 

83

--------------------------------------------------------------------------------



 


(H)                           OF ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER
LABOR CONTRACT TO WHICH A LOAN PARTY BECOMES A PARTY, OR THE APPLICATION FOR THE
CERTIFICATION OF A COLLECTIVE BARGAINING AGENT, OR ANY STRIKE, LOCKOUT, SLOWDOWN
OR OTHER MATERIAL LABOR DISPUTE AGAINST ANY LOAN PARTY OR ANY SUBSIDIARY PENDING
OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED;


 


(I)                               ANY RESPONSIBLE OFFICER OF A LOAN PARTY
BECOMES AWARE OF THE FILING OF ANY LIEN FOR UNPAID TAXES AGAINST ANY LOAN PARTY;


 


(J)                              ANY RESPONSIBLE OFFICER OF A LOAN PARTY BECOMES
AWARE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE
COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY
INTEREST IN A MATERIAL PORTION OF THE COLLATERAL UNDER POWER OF EMINENT DOMAIN
OR BY CONDEMNATION OR SIMILAR PROCEEDING OR IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED OR DESTROYED;


 


(K)                           [INTENTIONALLY OMITTED]; AND


 


(L)                               OF ANY FAILURE BY ANY LOAN PARTY TO PAY RENT
(OTHER THAN RENT WHICH IS WITHHELD IN CONNECTION WITH A GOOD FAITH DISPUTE
ARISING IN THE ORDINARY COURSE OR BUSINESS AND FOR WHICH APPROPRIATE RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN ESTABLISHED ON THE BOOKS OF THE APPLICABLE LOAN
PARTY) AT ANY ONE OR MORE OF SUCH LOAN PARTY’S LOCATIONS, IF SUCH FAILURE
CONTINUES FOR MORE THAN TEN (10) DAYS FOLLOWING THE DAY ON WHICH SUCH RENT FIRST
CAME DUE.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                            Payment of Obligations. Pay and discharge in
full as the same shall become due and payable (subject to any applicable grace
period, and ordinary and customary trade terms), all its obligations and
liabilities, including (a) all Federal, state and other material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims (including, without limitation,
claims for labor, materials, supplies and claims of landlords, warehousemen,
customs brokers, and carriers) which, if unpaid, would by law become a Lien upon
its property, except, in each case, where (i) the validity or amount thereof
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien) is being contested in good faith by appropriate proceedings
diligently conducted, (ii) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (iii) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, (iv) no Lien has been filed with respect
thereto (other than any Lien being contested in good faith with respect to
labor, materials or supplies associated with any Real Estate of the Loan Parties
), and (v) the failure to make payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect.  The Lead Borrower will,
upon request, furnish the Collateral Agent with proof satisfactory to the
Collateral Agent indicating that the Loan Parties and their Subsidiaries have
made the payments described in clause (a) above.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, pay in full as the same shall become
due and payable (subject to any applicable grace period, and ordinary and
customary trade terms) all undisputed material accounts payable incident to the
operations of such Person not referred to in this Section 6.04, above.  Nothing
contained herein shall be deemed to limit the rights of the Agents with respect
to determining Reserves pursuant to this Agreement.

 

6.05                            Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) maintain its good standing under

 

84

--------------------------------------------------------------------------------


 

the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; and (c) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Maintenance of Properties.


 

(A)                                 KEEP ITS PROPERTIES IN SUCH REPAIR, WORKING
ORDER AND CONDITION, AND SHALL FROM TIME TO TIME MAKE SUCH REPAIRS,
REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO, AS ARE REASONABLY NECESSARY
FOR THE EFFICIENT OPERATION OF ITS BUSINESS AND SHALL COMPLY AT ALL TIMES IN ALL
MATERIAL RESPECTS WITH ALL MATERIAL FRANCHISES, LICENSES AND LEASES TO WHICH IT
IS PARTY SO AS TO PREVENT ANY LOSS OR FORFEITURE THEREOF OR THEREUNDER, EXCEPT
WHERE (I) COMPLIANCE IS AT THE TIME BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND (II) FAILURE TO COMPLY WITH THE PROVISIONS BEING CONTESTED HAS
NOT RESULTED, AND WHICH, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(B)                                 TAKE ALL REASONABLE ACTIONS TO POSSESS AND
MAINTAIN ALL INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND OWN ALL RIGHT, TITLE AND INTEREST IN AND TO, OR HAVE A VALID
LICENSE FOR, ALL SUCH INTELLECTUAL PROPERTY.  NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES SHALL TAKE ANY ACTION, OR FAIL TO TAKE ANY ACTION, THAT COULD
REASONABLY BE EXPECTED TO (I) RESULT IN THE INVALIDITY, ABANDONMENT, MISUSE,
LAPSE, OR UNENFORCEABILITY OF INTELLECTUAL PROPERTY WHICH IS MATERIAL TO THE
CONDUCT OF THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A WHOLE, OR (II) KNOWINGLY
INFRINGE UPON OR MISAPPROPRIATE ANY RIGHTS OF OTHER PERSONS.

 

(C)                                  DO ALL THINGS REASONABLY NECESSARY IN ORDER
TO COMPLY WITH ALL ENVIRONMENTAL LAWS AT ANY REAL PROPERTY OR OTHERWISE IN
CONNECTION WITH THEIR OPERATIONS EXCEPT WHERE THE NONCOMPLIANCE WITH WHICH COULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT, AND OBTAIN ALL
PERMITS AND OTHER GOVERNMENTAL AUTHORIZATIONS FOR THEIR OPERATIONS UNDER
APPLICABLE ENVIRONMENTAL LAWS OTHER THAN SUCH PERMITS AND OTHER AUTHORIZATIONS
THE FAILURE OF WHICH TO OBTAIN COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.

 

6.07                        Maintenance of Insurance.

 

(A)                                 MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND NOT AFFILIATES OF THE LOAN PARTIES, INSURANCE WITH RESPECT TO ITS PROPERTIES
AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS AND OPERATING IN THE SAME OR
SIMILAR LOCATIONS OR AS IS REQUIRED BY APPLICABLE LAW, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS AND AS ARE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(B)                                 FIRE AND EXTENDED COVERAGE POLICIES
MAINTAINED WITH RESPECT TO ANY COLLATERAL SHALL BE ENDORSED OR OTHERWISE AMENDED
TO INCLUDE (I) LENDERS’ LOSS PAYABLE CLAUSE (REGARDING PERSONAL PROPERTY), IN
FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT, WHICH ENDORSEMENTS OR
AMENDMENTS SHALL PROVIDE THAT THE INSURER SHALL PAY ALL PROCEEDS OTHERWISE
PAYABLE TO THE LOAN PARTIES UNDER THE POLICIES DIRECTLY TO THE COLLATERAL AGENT,
(II) A PROVISION TO THE EFFECT THAT NONE OF THE LOAN PARTIES, CREDIT PARTIES OR
ANY OTHER PERSON SHALL BE A CO-INSURER AND (III) SUCH OTHER PROVISIONS AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME TO PROTECT THE
INTERESTS OF THE CREDIT PARTIES. COMMERCIAL GENERAL LIABILITY POLICIES SHALL BE
ENDORSED TO NAME THE COLLATERAL AGENT AS AN ADDITIONAL INSURED. BUSINESS
INTERRUPTION POLICIES SHALL NAME THE COLLATERAL AGENT AS A LOSS PAYEE AND SHALL
BE ENDORSED OR AMENDED TO INCLUDE (I) A PROVISION THAT, FROM AND AFTER THE
CLOSING DATE, THE INSURER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN
PARTIES UNDER THE POLICIES DIRECTLY TO THE COLLATERAL AGENT, AND (II) SUCH OTHER
PROVISIONS AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME TO
PROTECT THE INTERESTS OF THE CREDIT PARTIES. EACH SUCH POLICY REFERRED TO IN
THIS SECTION 6.07(B) SHALL ALSO PROVIDE THAT IT SHALL NOT BE CANCELED, MODIFIED
TO REDUCE COVERAGE OR INCREASE DEDUCTIBLES, OR NOT RENEWED (I) BY REASON OF
NONPAYMENT OF PREMIUM EXCEPT UPON NOT LESS THAN TEN (10) DAYS’ PRIOR WRITTEN
NOTICE THEREOF BY THE INSURER TO THE COLLATERAL AGENT (GIVING THE COLLATERAL
AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT OF PREMIUMS) OR (II) FOR ANY
OTHER REASON EXCEPT UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
THEREOF BY THE INSURER TO THE COLLATERAL AGENT. THE LEAD BORROWER SHALL DELIVER
TO THE COLLATERAL AGENT,

 

85

--------------------------------------------------------------------------------


 

PRIOR TO THE CANCELLATION, OR NON-RENEWAL OF ANY SUCH POLICY OF INSURANCE, A
COPY OF A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF RENEWAL OF A
POLICY PREVIOUSLY DELIVERED TO THE COLLATERAL AGENT, INCLUDING AN INSURANCE
BINDER) TOGETHER WITH EVIDENCE SATISFACTORY TO THE COLLATERAL AGENT OF PAYMENT
OF THE PREMIUM THEREFOR.

 

(C)                                  NONE OF THE CREDIT PARTIES, OR THEIR AGENTS
OR EMPLOYEES SHALL BE LIABLE FOR ANY LOSS OR DAMAGE INSURED BY THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED UNDER THIS SECTION 6.07.  EACH LOAN PARTY
SHALL LOOK SOLELY TO ITS INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE
CREDIT PARTIES FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND SUCH INSURANCE
COMPANIES SHALL HAVE NO RIGHTS OF SUBROGATION AGAINST ANY CREDIT PARTY OR ITS
AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES DO NOT PROVIDE WAIVER
OF SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN THE LOAN
PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY LAW, TO WAIVE THEIR RIGHT OF
RECOVERY, IF ANY, AGAINST THE CREDIT PARTIES AND THEIR AGENTS AND EMPLOYEES. 
THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE BY THE ANY
CREDIT PARTY UNDER THIS SECTION 6.07 SHALL IN NO EVENT BE DEEMED A
REPRESENTATION, WARRANTY OR ADVICE BY SUCH CREDIT PARTY THAT SUCH INSURANCE IS
ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF THE LOAN PARTIES OR THE PROTECTION
OF THEIR PROPERTIES.

 

(D)                                 MAINTAIN FOR THEMSELVES AND THEIR
SUBSIDIARIES, A DIRECTORS AND OFFICERS INSURANCE POLICY, AND A “BLANKET CRIME”
POLICY INCLUDING EMPLOYEE DISHONESTY, FORGERY OR ALTERATION, THEFT,
DISAPPEARANCE AND DESTRUCTION, ROBBERY AND SAFE BURGLARY, AND COMPUTER FRAUD
COVERAGE WITH RESPONSIBLE COMPANIES IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED
BY BUSINESS ENTITIES ENGAGED IN SIMILAR BUSINESSES SIMILARLY SITUATED, AND WILL
UPON REQUEST BY THE ADMINISTRATIVE AGENT FURNISH THE ADMINISTRATIVE AGENT
CERTIFICATES EVIDENCING RENEWAL OF EACH SUCH POLICY.

 

(E)                                  PERMIT ANY REPRESENTATIVES THAT ARE
DESIGNATED BY THE COLLATERAL AGENT TO INSPECT THE INSURANCE POLICIES MAINTAINED
BY OR ON BEHALF OF THE LOAN PARTIES AND TO INSPECT BOOKS AND RECORDS RELATED
THERETO AND ANY PROPERTIES COVERED THEREBY.  THE LOAN PARTIES SHALL PAY THE
REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES RETAINED BY THE COLLATERAL
AGENT TO CONDUCT ANY SUCH INSPECTION.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, such contest effectively suspends enforcement of the contested Laws,
and adequate reserves have been set aside and maintained by the Loan Parties in
connection therewith and in accordance with GAAP, and (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records; Accountants.

 


(A)                                 (I) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE
CASE MAY BE; AND (II) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL
CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING
REGULATORY JURISDICTION OVER THE LOAN PARTIES OR SUCH SUBSIDIARY, AS THE CASE
MAY BE.


 


(B)                                 AT ALL TIMES RETAIN A REGISTERED PUBLIC
ACCOUNTING FIRM WHICH IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL INSTRUCT SUCH REGISTERED PUBLIC ACCOUNTING FIRM TO COOPERATE WITH, AND BE
AVAILABLE TO, THE ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES TO DISCUSS THE
LOAN PARTIES’ FINANCIAL PERFORMANCE, FINANCIAL CONDITION, OPERATING RESULTS,
CONTROLS, AND SUCH OTHER MATTERS, WITHIN THE SCOPE OF THE RETENTION OF SUCH
REGISTERED PUBLIC ACCOUNTING FIRM, AS MAY BE RAISED BY THE ADMINISTRATIVE
AGENT.  THE LEAD BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL
AUDITORS, ACCOUNTANTS, OR OTHER THIRD PARTIES TO DELIVER TO THE ADMINISTRATIVE
AGENT, AT THE BORROWERS’ EXPENSE, COPIES OF THE BORROWERS’ FINANCIAL STATEMENTS,
PAPERS RELATED THERETO, AND OTHER ACCOUNTING RECORDS OF ANY NATURE IN THEIR
POSSESSION, AND TO DISCLOSE TO THE ADMINISTRATIVE AGENT ANY INFORMATION THEY MAY
HAVE REGARDING THE COLLATERAL OR THE FINANCIAL CONDITION OF THE BORROWERS.

 

86

--------------------------------------------------------------------------------


 

6.10                        Inspection Rights.  (a) Permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and Registered Public Accounting
Firm, all at the expense of the Loan Parties (such expenses to be reasonable)
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that (i) so long as no Event of Default shall have occurred
and be continuing, the Loan Parties shall not be obligated for expenses in
connection with more than two (2) visits per Fiscal Year and (ii) when an Event
of Default has occurred and is continuing, the Administrative Agent (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and
without advance notice.


 


(B)                                 UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
AFTER REASONABLE PRIOR NOTICE, PERMIT THE ADMINISTRATIVE AGENT OR PROFESSIONALS
(INCLUDING INVESTMENT BANKERS, CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS)
RETAINED BY THE ADMINISTRATIVE AGENT TO CONDUCT APPRAISALS, COMMERCIAL FINANCE
EXAMINATIONS AND OTHER EVALUATIONS, INCLUDING, WITHOUT LIMITATION, OF (I) THE
LEAD BORROWER’S PRACTICES IN THE COMPUTATION OF THE BORROWING BASE AND (II) THE
ASSETS INCLUDED IN THE BORROWING BASE AND RELATED FINANCIAL INFORMATION SUCH AS,
BUT NOT LIMITED TO, SALES, GROSS MARGINS, PAYABLES, ACCRUALS AND RESERVES. 
SUBJECT TO THE FOLLOWING SENTENCES, THE LOAN PARTIES SHALL PAY THE FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH PROFESSIONALS WITH RESPECT TO SUCH
EVALUATIONS AND APPRAISALS.  WITHOUT LIMITING THE FOREGOING, THE LOAN PARTIES
ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, UNDERTAKE UP
TO ONE (1) INVENTORY APPRAISAL AND ONE (1) COMMERCIAL FINANCE EXAMINATION EACH
FISCAL YEAR AT THE LOAN PARTIES’ EXPENSE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE ADMINISTRATIVE AGENT MAY CAUSE ADDITIONAL
INVENTORY APPRAISALS AND COMMERCIAL FINANCE EXAMINATIONS TO BE UNDERTAKEN (X) AS
IT IN ITS DISCRETION DEEMS NECESSARY OR APPROPRIATE, AT ITS OWN EXPENSE, OR
(Y) AT THE EXPENSE OF THE LOAN PARTIES, (A) AT ANY TIME REQUIRED BY APPLICABLE
LAW, (B) UP TO TWO (2) INVENTORY APPRAISALS AND TWO (2) COMMERCIAL FINANCE
EXAMINATIONS EACH FISCAL YEAR, IN ANY FISCAL YEAR WHEN EXCESS AVAILABILITY IS AT
ANY TIME DURING SUCH FISCAL YEAR GREATER THAN OR EQUAL AN AMOUNT EQUAL TO 20% OF
THE THEN APPLICABLE BORROWING BASE AND LESS THAN AN AMOUNT EQUAL TO 50% OF THE
THEN APPLICABLE BORROWING BASE, AND (C) UP TO THREE (3) INVENTORY APPRAISALS AND
THREE (3) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL YEAR, IN ANY FISCAL YEAR
WHEN EXCESS AVAILABILITY IS AT ANY TIME DURING SUCH FISCAL YEAR LESS THAN AN
AMOUNT EQUAL TO 20% OF THE THEN APPLICABLE BORROWING BASE, OR AN EVENT OF
DEFAULT SHALL HAVE OCCURRED.


 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance all Indebtedness under the Existing Credit
Agreement, (b) to finance transaction fees and expenses related hereto and the
other Loan Documents, (c) to finance the working capital needs of the Loan
Parties, including the purchase of Inventory, in each case in the ordinary
course of business, (d) to finance Capital Expenditures of the Loan Parties, and
(e) for general corporate purposes of the Loan Parties, in each case to the
extent expressly permitted under applicable Law and the Loan Documents.

 

6.12                        Additional Loan Parties.  Notify the Administrative
Agent at the time that any Person becomes a Subsidiary (other than an Immaterial
Subsidiary), and promptly thereafter (and in any event within fifteen (15)
days), cause any such Person (a) which is not a CFC, to (i) become a Loan Party
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other document as the Administrative Agent shall reasonably request for
such purpose, (ii) grant a Lien to the Collateral Agent on such Person’s assets
to secure the Obligations, and (iii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in this clause (a)), and (b) if any Equity Interests or Indebtedness
of such Person are owned by or on behalf of any Loan

 

87

--------------------------------------------------------------------------------


 

Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC, the Equity Interests of
such Subsidiary to be pledged may be limited to 65% of the outstanding voting
Equity Interests of such Subsidiary and 100% of the non-voting Equity Interests
of such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Administrative Agent.  In no event shall compliance with this Section 6.12
waive or be deemed a waiver or Consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.

 

6.13                        Cash Management.

 

(A)                                 (I)  ON OR PRIOR TO MARCH 13, 2009, DELIVER
TO THE ADMINISTRATIVE AGENT COPIES OF NOTIFICATIONS (EACH, A “DDA NOTIFICATION”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT H WHICH HAVE BEEN EXECUTED
ON BEHALF OF SUCH LOAN PARTY AND DELIVERED TO EACH DEPOSITORY INSTITUTION LISTED
ON SCHEDULE 5.21(A);

 

(II)                                  ON OR PRIOR TO MARCH 13, 2009, DELIVER TO
THE ADMINISTRATIVE AGENT COPIES OF NOTIFICATIONS (EACH, A “CREDIT CARD
NOTIFICATION”), SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT G WHICH
HAVE BEEN EXECUTED ON BEHALF OF SUCH LOAN PARTY AND DELIVERED TO SUCH LOAN
PARTY’S CREDIT CARD CLEARINGHOUSES AND PROCESSORS LISTED ON SCHEDULE 5.21(B);
AND

 

(III)                               ON OR PRIOR TO MARCH 13, 2009, ENTER INTO A
BLOCKED ACCOUNT AGREEMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENTS WITH
EACH BLOCKED ACCOUNT BANK (COLLECTIVELY, THE “BLOCKED ACCOUNTS”).

 

(B)                                 (I) EACH CREDIT CARD NOTIFICATION AND DDA
NOTIFICATION SHALL REQUIRE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN
DAILY (AND WHETHER OR NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO A
BLOCKED ACCOUNT OF ALL PAYMENTS DUE FROM CREDIT CARD PROCESSORS, AND (II) THE
BORROWERS SHALL CAUSE EACH DEPOSITORY INSTITUTION LISTED ON SCHEDULE 5.21(A) TO
CAUSE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR NOT
THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO A BLOCKED ACCOUNT OF ALL AMOUNTS
ON DEPOSIT IN EACH DDA IN EXCESS OF THE MINIMUM BALANCE PERMITTED IN ACCORDANCE
WITH SECTION 6.13(C).

 

(C)                                  EACH BLOCKED ACCOUNT AGREEMENT SHALL
REQUIRE THE ACH OR WIRE TRANSFER NO LESS FREQUENTLY THAN DAILY (AND WHETHER OR
NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO THE CONCENTRATION ACCOUNT
MAINTAINED BY THE COLLATERAL AGENT AT WELLS FARGO BANK (THE “CONCENTRATION
ACCOUNT”), OF ALL CASH RECEIPTS AND COLLECTIONS, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING:

 

(I)                                     ALL AVAILABLE CASH RECEIPTS FROM THE
SALE OF INVENTORY AND OTHER ASSETS;

 

(II)                                  ALL PROCEEDS OF COLLECTIONS OF ACCOUNTS;

 

(III)                               ALL NET PROCEEDS, AND ALL OTHER CASH
PAYMENTS RECEIVED BY A LOAN PARTY FROM ANY PERSON OR FROM ANY SOURCE OR ON
ACCOUNT OF ANY SALE OR OTHER TRANSACTION OR EVENT, INCLUDING, WITHOUT
LIMITATION, ANY PREPAYMENT EVENT;

 

(IV)                              THE THEN CONTENTS OF EACH DDA (NET OF ANY
MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE REQUIRED TO BE KEPT IN THE
SUBJECT DDA BY THE DEPOSITORY INSTITUTION AT WHICH SUCH DDA IS MAINTAINED);

 

(V)                                 THE THEN ENTIRE LEDGER BALANCE OF EACH
BLOCKED ACCOUNT (NET OF ANY MINIMUM BALANCE, NOT TO EXCEED $2,500.00, AS MAY BE
REQUIRED TO BE KEPT IN THE SUBJECT BLOCKED ACCOUNT BY THE BLOCKED ACCOUNT BANK);
AND

 

(VI)                              THE PROCEEDS OF ALL CREDIT CARD CHARGES.

 

(D)                                 [INTENTIONALLY OMITTED].

 

(E)                                  THE CONCENTRATION ACCOUNT SHALL AT ALL
TIMES BE UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT.  THE LOAN
PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT (I) WITHOUT LIMITING THE PROVISIONS OF
SECTION 2.05(D), THE LOAN PARTIES HAVE NO RIGHT OF WITHDRAWAL FROM THE
CONCENTRATION ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE CONCENTRATION ACCOUNT
SHALL AT ALL TIMES BE COLLATERAL SECURITY FOR

 

88

--------------------------------------------------------------------------------


 

ALL OF THE OBLIGATIONS AND (III) THE FUNDS ON DEPOSIT IN THE CONCENTRATION
ACCOUNT SHALL BE APPLIED AS PROVIDED IN SECTION 2.05(E).  IN THE EVENT THAT,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 6.13, ANY LOAN PARTY RECEIVES OR
OTHERWISE HAS DOMINION AND CONTROL OF ANY SUCH PROCEEDS OR COLLECTIONS, SUCH
PROCEEDS AND COLLECTIONS SHALL BE HELD IN TRUST BY SUCH LOAN PARTY FOR THE
COLLATERAL AGENT, SHALL NOT BE COMMINGLED WITH ANY OF SUCH LOAN PARTY’S OTHER
FUNDS OR DEPOSITED IN ANY ACCOUNT OF SUCH LOAN PARTY AND SHALL, NOT LATER THAN
THE BUSINESS DAY AFTER RECEIPT THEREOF, BE DEPOSITED INTO THE CONCENTRATION
ACCOUNT OR DEALT WITH IN SUCH OTHER FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED
BY THE COLLATERAL AGENT.

 

(F)                                   UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, THE LOAN PARTIES SHALL CAUSE BANK STATEMENTS AND/OR OTHER REPORTS TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT NOT LESS OFTEN THAN MONTHLY, ACCURATELY
SETTING FORTH ALL AMOUNTS DEPOSITED IN EACH BLOCKED ACCOUNT TO ENSURE THE PROPER
TRANSFER OF FUNDS AS SET FORTH ABOVE.

 

6.14                        Information Regarding the Collateral.

 

(A)                                 FURNISH TO THE ADMINISTRATIVE AGENT AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY CHANGE IN: (I) ANY LOAN PARTY’S
NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE OF INCORPORATION OR OTHER
ORGANIZATION; (II) THE LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, ITS
PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS
RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR DISTRIBUTION CENTER AT WHICH
COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW
OFFICE OR DISTRIBUTION CENTER); (III) ANY LOAN PARTY’S TYPE OF ENTITY OR
JURISDICTION OF INCORPORATION OR FORMATION; OR (IV) ANY LOAN PARTY’S FEDERAL
TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER ASSIGNED
TO IT BY ITS STATE OF ORGANIZATION. THE LOAN PARTIES AGREE NOT TO EFFECT OR
PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE
BEEN MADE UNDER THE UCC OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE
COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID,
LEGAL AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL THE COLLATERAL FOR
ITS OWN BENEFIT AND THE BENEFIT OF THE OTHER CREDIT PARTIES.

 

(B)                                 FROM TIME TO TIME AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, THE LEAD BORROWER SHALL SUPPLEMENT EACH
SCHEDULE TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR ANY REPRESENTATION
HEREIN OR IN ANY OTHER LOAN DOCUMENT, WITH RESPECT TO ANY MATTER ARISING AFTER
THE CLOSING DATE THAT, IF EXISTING OR OCCURRING ON THE CLOSING DATE, WOULD HAVE
BEEN REQUIRED TO BE SET FORTH OR DESCRIBED IN SUCH SCHEDULE OR AS AN EXCEPTION
TO SUCH REPRESENTATION OR THAT IS NECESSARY TO CORRECT ANY INFORMATION IN SUCH
SCHEDULE OR REPRESENTATION WHICH HAS BEEN RENDERED INACCURATE THEREBY (AND, IN
THE CASE OF ANY SUPPLEMENTS TO ANY SCHEDULE, SUCH SCHEDULE SHALL BE
APPROPRIATELY MARKED TO SHOW THE CHANGES MADE THEREIN).  NOTWITHSTANDING THE
FOREGOING, NO SUPPLEMENT OR REVISION TO ANY SCHEDULE OR REPRESENTATION SHALL BE
DEEMED THE CREDIT PARTIES’ CONSENT TO THE MATTERS REFLECTED IN SUCH UPDATED
SCHEDULES OR REVISED REPRESENTATIONS NOR PERMIT THE LOAN PARTIES TO UNDERTAKE
ANY ACTIONS OTHERWISE PROHIBITED HEREUNDER OR FAIL TO UNDERTAKE ANY ACTION
REQUIRED HEREUNDER FROM THE RESTRICTIONS AND REQUIREMENTS IN EXISTENCE PRIOR TO
THE DELIVERY OF SUCH UPDATED SCHEDULES OR SUCH REVISION OF A REPRESENTATION; NOR
SHALL ANY SUCH SUPPLEMENT OR REVISION TO ANY SCHEDULE OR REPRESENTATION BE
DEEMED THE CREDIT PARTIES’ WAIVER OF ANY DEFAULT RESULTING FROM THE MATTERS
DISCLOSED THEREIN.

 

6.15                        Physical Inventories.

 

(A)                                 CAUSE NOT LESS THAN ONE (1) PHYSICAL
INVENTORY OF ALL THE STORES TO BE UNDERTAKEN IN EACH TWELVE (12) MONTH PERIOD
AND CAUSE PERIODIC CYCLE COUNTS TO BE TAKEN AT EACH DISTRIBUTION CENTER, IN EACH
CASE AT THE EXPENSE OF THE LOAN PARTIES AND CONSISTENT WITH PAST PRACTICES AND
FOLLOWING SUCH METHODOLOGY AS IS CONSISTENT WITH THE METHODOLOGY USED IN THE
IMMEDIATELY PRECEDING INVENTORY OR CYCLE COUNT, AS THE CASE MAY BE, PROVIDED,
HOWEVER, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A CASH DOMINION
EVENT (I) AT THE REQUEST OF THE COLLATERAL AGENT, CAUSE ONE (1) PHYSICAL
INVENTORY TO BE TAKEN AT EACH DISTRIBUTION CENTER, AT THE EXPENSE OF THE LOAN
PARTIES, TO BE COMPLETED (WITH FINAL RESULTS) WITHIN 30 DAYS FOLLOWING THE END
OF THE FISCAL MONTH IN WHICH THE COLLATERAL AGENT PROVIDED SUCH REQUEST, OR
(II) IF THE COLLATERAL AGENT DOES NOT REQUEST A PHYSICAL INVENTORY OF EACH
DISTRIBUTION CENTER PURSUANT TO THE IMMEDIATELY PRECEDING CLAUSE (I), CAUSE A
PHYSICAL INVENTORY OF EACH DISTRIBUTION CENTER, AT THE EXPENSE OF THE LOAN
PARTIES, TO BE PERFORMED CONCURRENTLY WITH THE NEXT PHYSICAL INVENTORY TAKEN OF
THE STORES PROVIDED, FURTHER, HOWEVER, IF THE COLLATERAL AGENT SHOULD HAVE A
GOOD FAITH BELIEF THAT THE ACCURACY OR

 

89

--------------------------------------------------------------------------------


 

COMPLETENESS OF THE INVENTORY OR CYCLE COUNT PRACTICES OR METHODOLOGY IS
UNRELIABLE, ALL SUCH INVENTORY AND CYCLE COUNT SHALL BE SUBSEQUENTLY CONDUCTED
BY SUCH INVENTORY TAKERS AND IN ACCORDANCE WITH SUCH PRACTICES AND METHODOLOGY,
AS ARE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, IN EACH CASE AT THE
EXPENSE OF THE LOAN PARTIES. THE COLLATERAL AGENT, AT THE EXPENSE OF THE LOAN
PARTIES, MAY PARTICIPATE IN AND/OR OBSERVE EACH SCHEDULED PHYSICAL COUNT OF
INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF ANY LOAN PARTY.  THE LEAD BORROWER,
WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING THE COMPLETION OF EACH SUCH
INVENTORY, SHALL PROVIDE THE COLLATERAL AGENT WITH A RECONCILIATION OF THE
RESULTS OF SUCH INVENTORY (AS WELL AS OF ANY OTHER PHYSICAL INVENTORY OR CYCLE
COUNTS UNDERTAKEN BY A LOAN PARTY) AND SHALL POST SUCH RESULTS TO THE LOAN
PARTIES’ STOCK LEDGERS AND GENERAL LEDGERS, AS APPLICABLE.

 

(B)                                 THE COLLATERAL AGENT, IN ITS PERMITTED
DISCRETION, IF ANY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, MAY CAUSE ADDITIONAL SUCH INVENTORIES TO BE TAKEN AS THE COLLATERAL
AGENT DETERMINES (EACH, AT THE EXPENSE OF THE LOAN PARTIES).

 

6.16                        Environmental Laws.

 

EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
(A) CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS REAL ESTATE IN MATERIAL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (B) OBTAIN AND RENEW ALL ENVIRONMENTAL
PERMITS APPROPRIATE OR NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND
(C) IMPLEMENT ANY AND ALL INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE
ACTIONS THAT ARE APPROPRIATE OR NECESSARY TO MAINTAIN THE VALUE AND
MARKETABILITY OF THE REAL ESTATE OR TO OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS
PERTAINING TO THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL,
TRANSPORTATION OR RELEASE OF ANY HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE,
TO, FROM OR ABOUT ANY OF ITS REAL ESTATE, PROVIDED, HOWEVER, THAT NEITHER A LOAN
PARTY NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO
DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND ADEQUATE
RESERVES HAVE BEEN SET ASIDE AND ARE BEING MAINTAINED BY THE LOAN PARTIES WITH
RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.

 

6.17                        Further Assurances.

 

(A)                                 EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS AND OTHER
DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH ANY AGENT
MAY REASONABLY REQUEST, TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS OR TO GRANT, PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS OR THE VALIDITY OR PRIORITY OF
ANY SUCH LIEN, ALL AT THE EXPENSE OF THE LOAN PARTIES. THE LOAN PARTIES ALSO
AGREE TO PROVIDE TO THE AGENTS, FROM TIME TO TIME UPON REQUEST, EVIDENCE
SATISFACTORY TO THE AGENTS AS TO THE PERFECTION AND PRIORITY OF THE LIENS
CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.

 

(B)                                 IF ANY MATERIAL PERSONAL PROPERTY ASSETS ARE
ACQUIRED BY ANY LOAN PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS
CONSTITUTING COLLATERAL UNDER THE SECURITY DOCUMENTS THAT BECOME SUBJECT TO THE
LIEN OF THE SECURITY DOCUMENTS UPON ACQUISITION THEREOF), NOTIFY THE AGENTS
THEREOF, AND THE LOAN PARTIES WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN
SECURING THE OBLIGATIONS AND WILL TAKE SUCH ACTIONS AS SHALL BE NECESSARY OR
SHALL BE REQUESTED BY ANY AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS SECTION 6.17, ALL AT THE EXPENSE OF
THE LOAN PARTIES. IN NO EVENT SHALL COMPLIANCE WITH THIS SECTION 6.17(B) WAIVE
OR BE DEEMED A WAIVER OR CONSENT TO ANY TRANSACTION GIVING RISE TO THE NEED TO
COMPLY WITH THIS SECTION 6.17(B) IF SUCH TRANSACTION WAS NOT OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT OR CONSTITUTE OR BE DEEMED TO CONSTITUTE CONSENT TO
THE INCLUSION OF ANY ACQUIRED ASSETS IN THE COMPUTATION OF THE BORROWING BASE.

 

(C)                                  [INTENTIONALLY OMITTED].

 

(D)                                 TO THE EXTENT THAT THE ADMINISTRATIVE AGENT
AGREES (SUBJECT TO THE PROVISO BELOW), IN ITS SOLE DISCRETION AT THE REQUEST OF
THE LEAD BORROWER, TO INCLUDE IN TRANSIT INVENTORY IN THE BORROWING BASE, UPON
THE REQUEST OF THE COLLATERAL AGENT, USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE EACH OF ITS CUSTOMS BROKERS, FREIGHT FORWARDERS AND OTHER CARRIERS TO
DELIVER AN AGREEMENT (INCLUDING, WITHOUT LIMITATION, A CUSTOMS BROKER AGREEMENT)
TO THE COLLATERAL AGENT COVERING SUCH MATTERS AND IN SUCH FORM AS THE COLLATERAL
AGENT MAY REASONABLY REQUIRE, PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY, UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH AN
AGREEMENT (INCLUDING,

 

90

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, A CUSTOMS BROKER AGREEMENT) COVERING SUCH MATTERS AND IN
SUCH FORM AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE, NO TRANSIT INVENTORY
SHALL BE INCLUDED IN THE BORROWING BASE.

 

(E)                                  UPON THE REQUEST OF THE COLLATERAL AGENT,
MADE IN ITS PERMITTED DISCRETION, THE LOAN PARTIES SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE LANDLORD OF ANY SUCH LEASED PROPERTY TO DELIVER
A COLLATERAL ACCESS AGREEMENT TO THE COLLATERAL AGENT IN SUCH FORM AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE.

 

6.18                        Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder (including, without
limitation, in connection with Store closings permitted pursuant to clause
(b) of the definition of Permitted Dispositions), make all payments and
otherwise perform all obligations in respect of all Leases of real property to
which any Loan Party is a party, keep such Leases in full force and effect and
not allow such Leases to lapse or be terminated or any rights to renew such
Leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.  In the event that the Borrowers become delinquent in
their rent payments, the Administrative Agent may establish additional Reserves
against the Borrowing Base for the amount of any landlord liens arising from
such delinquency.

 

6.19                        Material Contracts. Perform and observe all of the
terms and provisions of each Material Contract to be performed or observed by
any Loan Party or any of its Subsidiaries, take all such action required on the
part of any Loan Party or any of its Subsidiaries to maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.20                        ERISA.

 

(A)                                 COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA OR ANY OTHER APPLICABLE FEDERAL, STATE,
PROVINCIAL, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS, EXCEPT WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO RESULT IN A CLAIM OR LIABILITY
AGAINST ANY LOAN PARTY OR ITS AFFILIATES OF $1,000,000 OR LESS.

 

(B)                                 PAY AND DISCHARGE PROMPTLY ANY LIABILITY
IMPOSED UPON IT PURSUANT TO THE PROVISIONS OF TITLE IV OF ERISA; PROVIDED,
HOWEVER, THAT NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE OR ANY OTHER
SUBSIDIARY OF THE LOAN PARTIES SHALL BE REQUIRED TO PAY ANY SUCH LIABILITY IF
(I) THE AMOUNT, APPLICABILITY OR VALIDITY THEREOF SHALL BE DILIGENTLY CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, AND (II) SUCH PERSON SHALL HAVE SET
ASIDE ON ITS BOOKS RESERVES, IN THE OPINION OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF SUCH PERSON, ADEQUATE WITH RESPECT THERETO.

 

(C)                                  DELIVER TO THE COLLATERAL AGENT, PROMPTLY,
AND IN ANY EVENT WITHIN 20 DAYS, AFTER (I) THE OCCURRENCE OF ANY REPORTABLE
EVENT IN RESPECT OF A PLAN, A COPY OF THE MATERIALS THAT ARE FILED WITH THE
PBGC, (II) ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN
FILES WITH PARTICIPANTS, BENEFICIARIES OR THE PBGC A NOTICE OF INTENT TO
TERMINATE ANY SUCH PLAN, A COPY OF ANY SUCH NOTICE, (III) THE RECEIPT OF NOTICE
BY ANY LOAN PARTY OR ANY ERISA AFFILIATE OR AN ADMINISTRATOR OF ANY PLAN FROM
THE PBGC OF THE PBGC’S INTENTION TO TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY SUCH PLAN, A COPY OF SUCH NOTICE, (IV) THE REQUEST BY ANY
LENDER OF COPIES OF EACH ANNUAL REPORT THAT IS

 

91

--------------------------------------------------------------------------------


 

FILED ON TREASURY FORM 5500 WITH RESPECT TO ANY PLAN, TOGETHER WITH CERTIFIED
FINANCIAL STATEMENTS (IF ANY) FOR THE PLAN AND ANY ACTUARIAL STATEMENTS ON
SCHEDULE B TO SUCH FORM 5500, (V) ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR
HAS REASON TO KNOW OF ANY EVENT OR CONDITION WHICH COULD REASONABLY BE EXPECTED
TO CONSTITUTE GROUNDS UNDER THE PROVISIONS OF SECTION 4042 OF ERISA FOR THE
TERMINATION OF (OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER) ANY PLAN, AN
EXPLANATION OF SUCH EVENT OR CONDITION, (VI) THE RECEIPT BY ANY LOAN PARTY OR
ANY ERISA AFFILIATE OF AN ASSESSMENT OF WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA FROM A MULTIEMPLOYER PLAN, A COPY OF SUCH ASSESSMENT, (VII) ANY LOAN
PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW OF ANY EVENT OR
CONDITION WHICH WOULD REASONABLY BE EXPECTED TO CAUSE ANY ONE OF THEM TO INCUR A
LIABILITY UNDER SECTION 4062, 4063, 4064 OR 4069 OF ERISA OR SECTION 412(N) OR
4971 OF THE CODE, AN EXPLANATION OF SUCH EVENT OR CONDITION, OR (VIII) ANY LOAN
PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT AN APPLICATION IS
TO BE, OR HAS BEEN, MADE TO THE SECRETARY OF THE TREASURY FOR A WAIVER OF THE
MINIMUM FUNDING STANDARD UNDER THE PROVISIONS OF SECTION 412 OF THE CODE, A COPY
OF SUCH APPLICATION, AND IN EACH CASE DESCRIBED IN CLAUSES (I) THROUGH (III) AND
(V) THROUGH (VII) TOGETHER WITH A STATEMENT SIGNED BY AN OFFICER SETTING FORTH
DETAILS AS TO SUCH REPORTABLE EVENT, NOTICE, EVENT OR CONDITION AND THE ACTION
WHICH SUCH LOAN PARTY AND ANY ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT
THERETO.

 

6.21                        Insurance and Condemnation Proceeds.

 

Prior to the occurrence of a Cash Dominion Event, the proceeds of any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party,
shall be utilized for purposes of replacing or repairing the assets in respect
of which such proceeds, awards or payments were received within 180 days of the
occurrence of the damage to or loss of the assets being repaired or replaced.

 

6.22                        Post-Closing Covenants.

 

(a)                                 On or before February 20, 2009, the Lead
Borrower shall deliver to the Collateral Agent, a certificate evidencing the
stock of Coldwater Creek The Spa Inc., an Idaho corporation, being pledged to
the Collateral Agent under the Pledge Agreement, together with undated stock
powers executed in blank, in form and substance reasonably satisfactory to the
Administrative Agent.

 

(b)                                 On or before March 13, 2009,  the Lead
Borrower shall deliver to the Collateral Agent, an agreement, in form and
substance reasonably satisfactory to the Collateral Agent, establishing Control
(as defined in the Security Agreement) over Securities Account #12309373,
maintained in the name of the Parent at Wells Fargo Brokerage Services, LLC.

 

(c)                                  On or before May 13, 2009, the Lead
Borrower shall provide the Administrative Agent with evidence, in form a
substance reasonably satisfactory to the Administrative Agent, that the legal
existence of CWC Sourcing CA Limitada, an entity formed under the laws of
Guatemala, has been terminated.

 


ARTICLE VII


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any
Loan Party or any Subsidiary thereof as debtor; sign or suffer to exist any
security agreement authorizing any Person thereunder to file such financing
statement; sell any of its property or

 

92

--------------------------------------------------------------------------------


 

assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02                        Investments.  Have outstanding, make, acquire or
hold any Investment (or become contractually committed to do so), directly or
indirectly, or incur any liabilities (including contingent obligations) for or
in connection with any Investment, except Permitted Investments.

 

7.03                        Indebtedness; Disqualified Stock

 

CREATE, INCUR, ASSUME, GUARANTEE, SUFFER TO EXIST OR OTHERWISE BECOME OR REMAIN
LIABLE WITH RESPECT TO, ANY INDEBTEDNESS (EXCEPT PERMITTED INDEBTEDNESS) OR
ISSUE DISQUALIFIED STOCK.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
wind up, consolidate with or into another Person, reorganize, enter into a plan
of reorganization, recapitalization or reclassify its Equity Interests (or agree
to do any of the foregoing, unless such agreement provides as a condition to the
consummation of the transaction that either (y) the Required Lenders have
consented in writing, or (z) (i) the Aggregate Commitments have been terminated
or will be terminated concurrently with such effectiveness, (ii) all of the
Secured Obligations (other than contingent indemnification obligations for which
no claim has been asserted) have been indefeasibly paid in full in cash or will
be indefeasibly paid in full in cash concurrently with such effectiveness,
(iii) all L/C Obligations have been, or will be concurrently with such
effectiveness, reduced to zero (or fully Cash Collateralized or supported by
another letter of credit in a manner reasonably satisfactory to the L/C Issuer
and the Administrative Agent, and (iv) the Administrative Agent has, or will
have concurrently with such effectiveness, no further obligation to cause the
L/C Issuer to issue Letters of Credit under the Credit Agreement), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 


(A)                           ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY MERGE
WITH (I) A LOAN PARTY, PROVIDED THAT THE LOAN PARTY SHALL BE THE CONTINUING OR
SURVIVING PERSON (OR THE SURVIVING PERSON SHALL BECOME A LOAN PARTY HEREUNDER
AND OTHERWISE SATISFY THE REQUIREMENTS OF SECTION 6.12 UPON THE CONSUMMATION OF
SUCH MERGER) AND IF A BORROWER IS PARTY TO SUCH MERGER, SUCH BORROWER SHALL BE
THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES
OTHER THAN A LOAN PARTY, PROVIDED THAT IN EACH CASE, TO THE EXTENT THAT ANY
WHOLLY-OWNED SUBSIDIARY IS MERGING WITH ANOTHER SUBSIDIARY, A WHOLLY-OWNED
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(B)                           ANY LOAN PARTY MAY MERGE INTO ANY OTHER LOAN
PARTY; PROVIDED THAT IN THE CASE OF ANY MERGER INVOLVING A BORROWER, SUCH
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(C)                            ANY BORROWER MAY MERGE INTO ANY OTHER BORROWER;


 


(D)                           IN CONNECTION WITH A PERMITTED ACQUISITION, ANY
LOAN PARTY OTHER THAN A BORROWER MAY MERGE WITH OR INTO OR CONSOLIDATE WITH ANY
OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE WITH OR INTO OR CONSOLIDATE
WITH IT; PROVIDED THAT THE PERSON SURVIVING SUCH MERGER SHALL BE A LOAN PARTY;


 


(E)                            ANY CFC THAT IS NOT A LOAN PARTY MAY MERGE INTO
ANY CFC THAT IS NOT A LOAN PARTY; AND


 


(F)                             ANY SUBSIDIARY OR ANY LOAN PARTY (OTHER THAN A
BORROWER) CONSTITUTING AN IMMATERIAL SUBSIDIARY MAY BE DISSOLVED.


 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition (unless such agreement provides as a
condition to the consummation of the transaction that either (y) the Required
Lenders have consented in writing, or (z) (i) the Aggregate Commitments have
been terminated or will be terminated concurrently with such

 

93

--------------------------------------------------------------------------------


 

effectiveness, (ii) all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been
indefeasibly paid in full in cash or will be indefeasibly paid in full in cash
concurrently with such effectiveness, (iii) all L/C Obligations have been, or
will be concurrently with such effectiveness, reduced to zero (or fully Cash
Collateralized or supported by another letter of credit in a manner reasonably
satisfactory to the L/C Issuer and the Administrative Agent, and (iv) the
Administrative Agent has, or will have concurrently with such effectiveness, no
further obligation to cause the L/C Issuer to issue Letters of Credit under the
Credit Agreement), except Permitted Dispositions.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:

 


(A)                           EACH (I) LOAN PARTY MAY MAKE RESTRICTED PAYMENTS
TO ANY OTHER LOAN PARTY, AND (II) SUBSIDIARY OF A LOAN PARTY MAY MAKE RESTRICTED
PAYMENTS TO ANY OTHER LOAN PARTY;


 


(B)                           THE LOAN PARTIES AND EACH SUBSIDIARY MAY DECLARE
AND MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON
STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(C)                            IF THE RESTRICTED PREFERRED EQUITY DIVIDEND
CONDITIONS ARE SATISFIED, THE PARENT MAY MAKE CASH DIVIDEND PAYMENTS TO THE
HOLDERS OF ITS EQUITY INTERESTS (OTHER THAN THE HOLDERS OF ITS COMMON STOCK), 
ISSUED AFTER THE CLOSING DATE;


 


(D)                           IF THE RESTRICTED PAYMENT CONDITIONS ARE
SATISFIED, THE PARENT AND ITS SUBSIDIARIES MAY PURCHASE OR REDEEM EQUITY
INTERESTS ISSUED BY IT;


 


(E)                            IF THE RESTRICTED PAYMENT CONDITIONS ARE
SATISFIED, THE PARENT AND ITS SUBSIDIARIES MAY DECLARE AND PAY CASH DIVIDENDS TO
THE HOLDERS OF ITS COMMON STOCK;


 


(F)                             THE PARENT MY DECLARE AND MAKE DIVIDEND PAYMENTS
OR OTHER DISTRIBUTIONS IN PREFERRED EQUITY INTERESTS THAT IS NOT REDEEMABLE FOR
CASH IN CONNECTION WITH A “POISON PILL” SO LONG AS NO CHANGE OF CONTROL COULD
REASONABLY BE EXPECTED TO OCCUR AS A RESULT OF THE ISSUANCE OF ANY SUCH
PREFERRED EQUITY INTERESTS OR THE CONVERSION OF ANY THEREOF; AND


 


(G)                            IN CONNECTION WITH ANY STOCK SPLIT TRANSACTION
CONSUMMATED BY THE PARENT, THE PARENT MAY MAKE CASH PAYMENTS FOR THE RETIREMENT
OF ANY FRACTIONAL EQUITY INTERESTS RESULTING THEREFROM; PROVIDED, HOWEVER THAT
SUCH CASH PAYMENTS SHALL NOT EXCEED $25,000 IN THE AGGREGATE FOLLOWING THE
CLOSING DATE.


 


THE LOAN PARTIES SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE OF
ANY RESTRICTED PAYMENT, IN EACH CASE AS OTHERWISE PERMITTED PURSUANT TO SECTIONS
7.06(C), 7.06(D), 7.06(E) OR 7.06(F), NO LESS THAN FIVE (5) BUSINESS DAYS PRIOR
TO THE MAKING THEREOF.


 

7.07                        Prepayments of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness, or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except (a) as long as no
Event of Default then exists or would result therefrom, regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of Permitted
Indebtedness, (b) voluntary prepayments, repurchases, redemptions or defeasances
of Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as the Payment Conditions are satisfied, and
(c) refinancings and refundings of such Indebtedness in compliance with
Section 7.03.

 

94

--------------------------------------------------------------------------------


 

7.08                        Change in Nature of Business.

 


ENGAGE IN ANY LINE OF BUSINESS DIFFERENT FROM THE BUSINESS CONDUCTED BY THE LOAN
PARTIES AND THEIR SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO.


 

7.09                        Transactions with Affiliates.  Enter into, renew,
extend or be a party to any transaction of any kind with any Affiliate of any
Loan Party, whether or not in the ordinary course of business, other than on
fair and reasonable terms that are fully disclosed to the Administrative Agent,
and that are no less favorable to the Loan Parties or such Subsidiary than would
be obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (i) a transaction between or among
the Loan Parties. (ii) transactions between or among any Subsidiaries that are
not Loan Parties, (iii) Permitted Investments of the type described in clause
(l) of the definition thereof, (iv) Restricted Payments permitted pursuant to
Section 7.06, (v) the payment of director and officer compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, in each case under this
clause (v), made in the ordinary course of business and consistent with industry
practice, and (vi) Permitted Investments of the type described in clause (g) of
the definition thereof.

 

7.10                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Collateral Agent;
provided, however, that this clause (iv) shall not prohibit (I) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under clauses (c) or (f) of the definition of Permitted Indebtedness solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (II) the existence of or entry into of
licenses, leases or other contracts entered into in the ordinary course of
business containing customary restrictions on the assignment of such license,
lease or contract; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

 

7.11                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.

 

7.12                        Amendment of Material Documents.

 

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents, or (b) any Material Contract or Material Indebtedness (other than on
account of any refinancing thereof otherwise permitted hereunder), in each case
to the extent that such amendment, modification or waiver would be reasonably
likely to have a Material Adverse Effect.

 

7.13                        Fiscal Year.

 


CHANGE THE FISCAL YEAR OF ANY LOAN PARTY, OR THE ACCOUNTING POLICIES OR
REPORTING PRACTICES OF THE LOAN PARTIES, EXCEPT AS REQUIRED BY GAAP.


 

7.14                        Deposit Accounts; Blocked Accounts; Credit Card
Processors.

 

(a)                                 Permit any funds to be deposited to new DDAs
or Blocked Accounts unless the Loan Parties shall have delivered to the
Collateral Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13.

 

95

--------------------------------------------------------------------------------


 

(b)                                 Enter into new agreements with credit card
processors other than the ones expressly contemplated herein or in Section 6.13
hereof unless the Loan Parties shall have delivered to the Collateral Agent
appropriate Credit Card Notifications consistent with the provisions of
Section 6.13.

 

7.15                        Consignments.  Consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale (it being understood that customer return and exchange
policies relating to the sale of Inventory in the ordinary course of business
shall not be prohibited by this Section 7.15).

 

7.16                        Inventory Book Value.  Permit the book value of the
Borrowers’ Inventory, as reported pursuant to Section 6.01(c), at any time to be
less than or equal to $95,000,000.

 

7.17                        Minimum Availability.  Permit Excess Availability at
any time to be less than an amount equal to 15% of the then applicable Loan Cap.

 

7.18                        Capital Expenditures.  Make Capital Expenditures in
each of the following Fiscal Years in excess of the applicable amount set forth
below:

 

Fiscal Year Ending
On or About

 

Maximum
Capital Expenditures

January 31, 2010

 

$36,000,000

January 31, 2011

 

An amount which is equal to 120% of the projected Capital Expenditures for the
Fiscal Year ending January 31, 2011, as set forth in the forecast delivered in
accordance with Section 6.01(e), and as such projected Capital Expenditures are
reasonably satisfactory to the Administrative Agent.

January 31, 2012

 

An amount which is equal to 120% of the projected Capital Expenditures for the
Fiscal Year ending January 31, 2012, as set forth in the forecast delivered in
accordance with Section 6.01(e), and as such projected Capital Expenditures are
reasonably satisfactory to the Administrative Agent.

 

provided, however, the Loan Parties shall not be subject to the restrictions of
this Section 7.18 if the Loan Parties maintain a Fixed Charge Coverage,
calculated as of the last day of each quarter on a trailing twelve (12) month
Consolidated basis, during the Fiscal Years set forth above, of greater than
1.00:1.00.

 

7.19                        Loan Restriction.

 

Provide notice requesting, or otherwise incur, any Loan for a period of ninety
(90) consecutive days after the Parent or any of its Subsidiaries shall have
entered into any transaction, or made any Restricted Payment of the type
specified in Section 7.06(d) or (e).

 


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 


(A)                           NON-PAYMENT.  THE BORROWERS OR ANY OTHER LOAN
PARTY FAILS TO PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, (I) ANY AMOUNT OF
PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION, OR DEPOSIT ANY FUNDS AS CASH
COLLATERAL IN RESPECT OF L/C OBLIGATIONS, OR (II) ANY INTEREST ON ANY

 

96

--------------------------------------------------------------------------------


 


LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR (III) ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)                           SPECIFIC COVENANTS.  (I) ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS
6.01, 6.02(B), 6.02(C), 6.03, 6.05(A), 6.07 (OTHER THAN IN CONNECTION WITH THE
LAST SENTENCE OF CLAUSE (B) THEREOF), 6.10, 6.11, 6.12, 6.13OR ARTICLE VII OF
THIS AGREEMENT; OR (II) ANY OF THE LOAN PARTIES FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 4.04, 4.10(A) AND 5.01 OF THE
SECURITY AGREEMENT TO WHICH IT IS A PARTY; OR


 


(C)                            ADDITIONAL COVENANTS.  ANY LOAN PARTY FAILS TO
PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTIONS 6.02 OR
6.05 (NOT SPECIFIED IN SUBSECTION (B) ABOVE) CONTAINED IN THIS AGREEMENT AND
SUCH FAILURE CONTINUES FOR FIFTEEN (15) DAYS; OR


 


(D)                           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM
OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A),
(B) OR (C) ABOVE) CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR
OBSERVED AND SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS; OR


 


(E)                            MATERIAL IMPAIRMENT.  ANY MATERIAL IMPAIRMENT OF
THE PRIORITY OF THE CREDIT PARTIES’ SECURITY INTERESTS IN THE COLLATERAL; OR


 


(F)                             REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE
BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER
LOAN DOCUMENT, OR IN ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
(INCLUDING, WITHOUT LIMITATION, ANY BORROWING BASE CERTIFICATE) SHALL BE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(G)                            CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF (A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF
ANY (X) MATERIAL INDEBTEDNESS, OR (Y) OTHER INDEBTEDNESS, TO THE EXTENT THAT
SUCH FAILURE COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT (OTHER THAN INDEBTEDNESS HEREUNDER AND
INDEBTEDNESS UNDER SWAP CONTRACTS), INCLUDING UNDRAWN COMMITTED OR AVAILABLE
AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR
SYNDICATED CREDIT ARRANGEMENT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER
AGREEMENT OR CONDITION RELATING TO ANY SUCH MATERIAL INDEBTEDNESS (OTHER THAN
INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) OR CONTAINED IN
ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR
TO PERMIT THE HOLDER OR HOLDERS OF SUCH MATERIAL INDEBTEDNESS OR THE BENEFICIARY
OR BENEFICIARIES OF ANY GUARANTEE THEREOF (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE
OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR
(II) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED
IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF IS AN AFFECTED PARTY (AS SO DEFINED); OR


 


(H)                           INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAWS, OR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER
FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR A PROCEEDING SHALL BE
COMMENCED OR A PETITION FILED, WITHOUT THE APPLICATION OR CONSENT OF SUCH
PERSON, SEEKING OR REQUESTING THE APPOINTMENT OF ANY RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED AND THE APPOINTMENT CONTINUES UNDISCHARGED, UNDISMISSED OR UNSTAYED
FOR 30 CALENDAR DAYS

 

97

--------------------------------------------------------------------------------


 


(PROVIDED, HOWEVER, THAT, DURING THE PENDENCY OF SUCH PERIOD, THE CREDIT PARTIES
SHALL BE RELIEVED OF THEIR OBLIGATION TO EXTEND CREDIT HEREUNDER) OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAWS RELATING TO ANY SUCH PERSON OR TO ALL OR
ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH
PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 30 CALENDAR DAYS (PROVIDED,
HOWEVER, THAT, DURING THE PENDENCY OF SUCH PERIOD, THE CREDIT PARTIES SHALL BE
RELIEVED OF THEIR OBLIGATION TO EXTEND CREDIT HEREUNDER), OR AN ORDER FOR RELIEF
IS ENTERED IN ANY SUCH PROCEEDING; OR


 


(I)                               INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY
LOAN PARTY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE IN THE ORDINARY COURSE OF BUSINESS, OR
(II) ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED
OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON;
OR


 


(J)                              JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF (I) ONE OR MORE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS)
EXCEEDING $3,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY,
HAS BEEN NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY JUDGMENTS THAT HAVE, OR COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(K)                           [INTENTIONALLY OMITTED]; OR


 


(L)                               ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT
TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF ANY LOAN PARTY UNDER TITLE IV OF ERISA TO
THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN
EXCESS OF $500,000 OR WHICH WOULD REASONABLY LIKELY RESULT IN A MATERIAL ADVERSE
EFFECT, OR (II) A LOAN PARTY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF $100,000 OR WHICH WOULD
REASONABLY LIKELY RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(M)                       INVALIDITY OF LOAN DOCUMENTS.  (I) ANY PROVISION OF
ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION
IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY
LOAN PARTY CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT OR
SEEKS TO AVOID, LIMIT OR OTHERWISE ADVERSELY AFFECT ANY LIEN PURPORTED TO BE
CREATED UNDER ANY SECURITY DOCUMENT; OR (II) ANY LIEN PURPORTED TO BE CREATED
UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY OR ANY OTHER PERSON NOT TO BE, A VALID AND PERFECTED LIEN ON ANY
COLLATERAL TO THE EXTENT REQUIRED BY THE APPLICABLE SECURITY DOCUMENT, WITH THE
PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENT; OR


 


(N)                           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF
CONTROL; OR


 


(O)                           CESSATION OF BUSINESS.  EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER, THE LOAN PARTIES, TAKEN AS A WHOLE, SHALL TAKE
ANY ACTION TO SUSPEND THE OPERATION OF ITS BUSINESS IN THE ORDINARY COURSE,
LIQUIDATE ALL OR A MATERIAL PORTION OF ITS ASSETS OR STORE LOCATIONS, OR EMPLOY
AN AGENT OR OTHER THIRD PARTY TO CONDUCT A PROGRAM OF CLOSINGS, LIQUIDATIONS OR
“GOING-OUT-OF-BUSINESS” SALES OF ANY MATERIAL PORTION OF ITS BUSINESS; OR


 


(P)                           LOSS OF COLLATERAL.  THERE OCCURS ANY UNINSURED
LOSS TO ANY MATERIAL PORTION OF THE COLLATERAL; OR

 

98

--------------------------------------------------------------------------------


 


(Q)                           BREACH OF CONTRACTUAL OBLIGATION.  ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF FAILS TO MAKE ANY UNDISPUTED PAYMENT WHEN DUE IN
RESPECT OF ANY MATERIAL CONTRACT OR FAILS TO OBSERVE OR PERFORM ANY OTHER
MATERIAL AGREEMENT OR CONDITION RELATING TO ANY SUCH MATERIAL CONTRACT OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
IS TO CAUSE THE COUNTERPARTY TO SUCH MATERIAL CONTRACT TO TERMINATE SUCH
MATERIAL CONTRACT IN ACCORDANCE WITH ITS TERMS; OR


 


(R)                              INDICTMENT.  THE INDICTMENT OR INSTITUTION OF
ANY LEGAL PROCESS OR PROCEEDING AGAINST, ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, UNDER ANY FEDERAL, STATE OR MUNICIPAL CRIMINAL STATUTE, RULE,
REGULATION, ORDER, OR OTHER REQUIREMENT HAVING THE FORCE OF LAW FOR A FELONY;


 


(S)                             GUARANTY.  THE TERMINATION OR ATTEMPTED
TERMINATION OF ANY FACILITY GUARANTY OTHER THAN IN ACCORDANCE WITH THE TERMS OF
THE LOAN DOCUMENTS; OR


 


(T)                              SUBORDINATION.  (I)  THE SUBORDINATION
PROVISIONS OF THE DOCUMENTS EVIDENCING OR GOVERNING ANY SUBORDINATED
INDEBTEDNESS (THE “SUBORDINATED PROVISIONS”) SHALL, IN WHOLE OR IN PART,
TERMINATE, CEASE TO BE EFFECTIVE OR CEASE TO BE LEGALLY VALID, BINDING AND
ENFORCEABLE AGAINST ANY HOLDER OF THE APPLICABLE SUBORDINATED INDEBTEDNESS; OR
(II) ANY BORROWER OR ANY OTHER LOAN PARTY SHALL, DIRECTLY OR INDIRECTLY,
(A) MAKE ANY PAYMENT ON ACCOUNT OF ANY SUBORDINATED INDEBTEDNESS THAT HAS BEEN
CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT OF THE
OBLIGATIONS, EXCEPT TO THE EXTENT THAT SUCH PAYMENT IS PERMITTED BY THE TERMS OF
THE SUBORDINATED PROVISIONS APPLICABLE TO SUCH SUBORDINATED INDEBTEDNESS OR
(B) DISAVOW OR CONTEST IN ANY MANNER (X) THE EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY OF THE SUBORDINATION PROVISIONS, (Y) THAT THE
SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE CREDIT PARTIES, OR
(Z) THAT ALL PAYMENTS OF PRINCIPAL OF OR PREMIUM AND INTEREST ON THE APPLICABLE
SUBORDINATED INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF
ANY LOAN PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS.


 

8.02                              Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

 


(A)                           DECLARE THE COMMITMENTS OF EACH LENDER TO MAKE
LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE LOAN
PARTIES;


 


(C)                            REQUIRE THAT THE LOAN PARTIES CASH COLLATERALIZE
THE L/C OBLIGATIONS; AND


 


(D)                           WHETHER OR NOT THE MATURITY OF THE OBLIGATIONS
SHALL HAVE BEEN ACCELERATED PURSUANT HERETO, PROCEED TO PROTECT, ENFORCE AND
EXERCISE ALL RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, BY
SUIT IN EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, WHETHER FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO WHICH THE OBLIGATIONS
ARE EVIDENCED, AND, IF SUCH AMOUNT SHALL HAVE BECOME DUE, BY DECLARATION OR
OTHERWISE, PROCEED TO ENFORCE THE PAYMENT THEREOF OR ANY OTHER LEGAL OR
EQUITABLE RIGHT OF THE CREDIT PARTIES;


 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as

 

99

--------------------------------------------------------------------------------


 

aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) due and payable to the Administrative Agent and the Collateral
Agent, each in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees but excluding any Early Termination
Fees), ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

100

--------------------------------------------------------------------------------


 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX


ADMINISTRATIVE AGENT


 

9.01                        Appointment and Authority.

 


(A)                           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY
IRREVOCABLY APPOINTS WELLS FARGO RETAIL FINANCE, LLC TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EXCEPT AS PROVIDED IN SECTION 9.06, THE PROVISIONS OF THIS ARTICLE ARE
SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUER, AND NO LOAN PARTY OR ANY SUBSIDIARY THEREOF SHALL HAVE RIGHTS AS A THIRD
PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)                           EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER), SWING LINE LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS WELLS
FARGO RETAIL FINANCE, LLC AS COLLATERAL AGENT AND AUTHORIZES THE COLLATERAL
AGENT TO ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF
ACQUIRING, HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY
OF THE LOAN PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS
AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
COLLATERAL AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 9.05 FOR
PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE COLLATERAL AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND
ARTICLE X(INCLUDING SECTION 10.04(C)), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS, AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02                        Rights as a Lender.  The Persons serving as the
Agents hereunder shall have the same rights and powers in their capacity as a
Lender as any other Lender and may exercise the same as though they were not the
Administrative Agent or the Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

101

--------------------------------------------------------------------------------


 

9.03                        Exculpatory Provisions.  The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agents:

 


(A)                           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER
IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)                           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY
ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND
POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IS REQUIRED TO
EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE
OTHER LOAN DOCUMENTS), PROVIDED THAT NO AGENT SHALL BE REQUIRED TO TAKE ANY
ACTION THAT, IN ITS RESPECTIVE OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE
SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE
LAW; AND


 


(C)                            SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE
LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE LOAN PARTIES
OR ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.


 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer.  In the event that the Agents obtains such actual
knowledge or receives such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence and during the
continuance of an Event of Default, the Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.  Unless and until the Agents shall have received such
direction, the Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties. 
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

102

--------------------------------------------------------------------------------


 

9.04                        Reliance by Agents.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as such Agent.

 

9.06                        Resignation of Agents.  Either Agent may at any time
give written notice of its resignation to the Lenders, the L/C Issuer and the
Lead Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Lead Borrower (absent the
existence of a Default or an Event of Default), which consent shall not be
unreasonably withheld or delayed, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, in consultation with the Lead Borrower (absent the existence of a
Default or an Event of Default), on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above; provided that if the Administrative
Agent or the Collateral Agent shall notify the Lead Borrower and the Lenders
that no qualifying Person has accepted such appointment, then the resigning
Agent may apply to a court of competent jurisdiction for the appointment of a
new Administrative Agent or Collateral Agent, as applicable, provided, further,
that such resignation shall not become effective until such time as a successor
Administrative Agent or the Collateral Agent, as applicable, is appointed and
has accepted such appointment.  Upon the acceptance of a successor’s appointment
as Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise

 

103

--------------------------------------------------------------------------------


 

agreed between the Lead Borrower and such successor.  After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Wells Fargo Retail Finance, LLC as Administrative Agent
pursuant to this Section shall also constitute the resignation of Wells Fargo
Retail Finance, LLC as Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender, and (b) the retiring Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. 
Except as provided in Section 9.12, the Agents shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agents.

 

9.08                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Laws or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 


(A)                           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF
THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C
OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE AGENT AND THE OTHER CREDIT
PARTIES (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE
AGENT, SUCH CREDIT PARTIES AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS, THE L/C ISSUER THE ADMINISTRATIVE AGENT AND SUCH CREDIT
PARTIES UNDER SECTIONS 2.03(I), 2.03(J), 2.09 AND 10.04) ALLOWED IN SUCH
JUDICIAL PROCEEDING; AND


 


(B)                           TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

104

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09                        Collateral and Guaranty Matters.  The Credit Parties
irrevocably authorize the Agents, at their option and in their discretion,

 


(A)                           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR
HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN ASSERTED) AND
THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (OR UPON THE CASH
COLLATERALIZATION OF ALL LETTERS OF CREDIT IN THE MANNER SET FORTH IN
SECTION 2.03(G)), (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS IN
ACCORDANCE WITH SECTION 10.01;


 


(B)                           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO
OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY
LIEN, OR TO RELEASE ANY LIEN, ON SUCH PROPERTY THAT IS PERMITTED BY THE
DEFINITION OF PERMITTED ENCUMBRANCES; AND


 


(C)                            TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE FACILITY GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT
OF A TRANSACTION PERMITTED HEREUNDER.


 

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. 
Notwithstanding the foregoing, in each case as specified above in clauses
(a)-(c) of this Section 9.09, the Agents will without further confirmation from
the Required Lenders, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.09.

 

9.10                        Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.11                        Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 


(A)                           AGREES TO FURNISH THE ADMINISTRATIVE AGENT ON THE
FIRST DAY OF EACH MONTH WITH A SUMMARY OF ALL OTHER LIABILITIES DUE OR TO BECOME
DUE TO SUCH LENDER. IN CONNECTION WITH ANY DISTRIBUTIONS TO BE MADE HEREUNDER,
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ASSUME THAT NO AMOUNTS ARE DUE TO
ANY LENDER ON ACCOUNT OF OTHER LIABILITIES UNLESS THE ADMINISTRATIVE AGENT HAS
RECEIVED WRITTEN NOTICE THEREOF FROM SUCH LENDER;


 


(B)                           IS DEEMED TO HAVE REQUESTED THAT THE
ADMINISTRATIVE AGENT FURNISH SUCH LENDER, PROMPTLY AFTER THEY BECOME AVAILABLE,
COPIES OF ALL FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED BY THE LEAD BORROWER
HEREUNDER AND ALL COMMERCIAL FINANCE EXAMINATIONS AND APPRAISALS OF THE
COLLATERAL RECEIVED BY THE AGENTS (COLLECTIVELY, THE “REPORTS”);


 


(C)                            EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT MAKES NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF
THE REPORTS, AND SHALL NOT BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY
REPORT;

 

105

--------------------------------------------------------------------------------


 


(D)                           EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS
ARE NOT COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENTS OR ANY OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING THE LOAN PARTIES AND WILL RELY SIGNIFICANTLY UPON THE LOAN PARTIES’
BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE LOAN PARTIES’ PERSONNEL;


 


(E)                            AGREES TO KEEP ALL REPORTS CONFIDENTIAL IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.07 HEREOF; AND


 


(F)                             WITHOUT LIMITING THE GENERALITY OF ANY OTHER
INDEMNIFICATION PROVISION CONTAINED IN THIS AGREEMENT, AGREES: (I) TO HOLD THE
AGENTS AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE
INDEMNIFYING LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR
DRAW FROM ANY REPORT IN CONNECTION WITH ANY CREDIT EXTENSIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO THE BORROWERS, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND, AND HOLD THE AGENTS
AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST, THE
CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS
(INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENTS AND ANY SUCH OTHER LENDER
PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES WHO
MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

9.12                        Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.  Should any Lender (other
than the Agents) obtain possession of any such Collateral, such Lender shall
notify the Agents thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.

 

9.13                        Indemnification of Agents.  The Lenders agree to
indemnify the Agents (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of Loan Parties hereunder), ratably according
to their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

9.14                        Relation among Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agents)
authorized to act for, any other Lender.

 

9.15                        Defaulting Lender.

 


(A)                           IF FOR ANY REASON ANY LENDER SHALL FAIL OR REFUSE
TO ABIDE BY ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ITS OBLIGATION TO MAKE AVAILABLE TO ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF ANY LOANS, EXPENSES OR SETOFF OR PURCHASE ITS APPLICABLE
PERCENTAGE OF A PARTICIPATION INTEREST IN THE SWING LINE LOANS OR L/C BORROWINGS
AND SUCH FAILURE IS NOT CURED WITHIN TWO (2) DAYS OF RECEIPT FROM THE
ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF, THEN, IN ADDITION TO THE RIGHTS
AND REMEDIES THAT MAY BE AVAILABLE TO THE OTHER CREDIT PARTIES, THE LOAN PARTIES
OR ANY OTHER PARTY AT LAW OR IN EQUITY, AND NOT AT LIMITATION THEREOF, (I) SUCH
DEFAULTING LENDER’S RIGHT TO PARTICIPATE IN THE ADMINISTRATION OF, OR
DECISION-MAKING RIGHTS RELATED TO, THE OBLIGATIONS, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE

 

106

--------------------------------------------------------------------------------


 


SUSPENDED DURING THE PENDENCY OF SUCH FAILURE OR REFUSAL, AND (II) A DEFAULTING
LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS DUE TO IT FROM THE
LOAN PARTIES, WHETHER ON ACCOUNT OF OUTSTANDING LOANS, INTEREST, FEES OR
OTHERWISE, TO THE REMAINING NON-DEFAULTING LENDERS FOR APPLICATION TO, AND
REDUCTION OF, THEIR PROPORTIONATE SHARES OF ALL OUTSTANDING OBLIGATIONS UNTIL,
AS A RESULT OF APPLICATION OF SUCH ASSIGNED PAYMENTS THE LENDERS’ RESPECTIVE
APPLICABLE PERCENTAGES OF ALL OUTSTANDING OBLIGATIONS SHALL HAVE RETURNED TO
THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND WITHOUT GIVING EFFECT
TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.  THE DEFAULTING LENDER’S
DECISION-MAKING AND PARTICIPATION RIGHTS AND RIGHTS TO PAYMENTS AS SET FORTH IN
CLAUSES (I) AND (II) HEREINABOVE SHALL BE RESTORED ONLY UPON THE PAYMENT BY THE
DEFAULTING LENDER OF ITS APPLICABLE PERCENTAGE OF ANY OBLIGATIONS, ANY
PARTICIPATION OBLIGATION, OR EXPENSES AS TO WHICH IT IS DELINQUENT, TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE WHEN ORIGINALLY DUE
UNTIL THE DATE UPON WHICH ANY SUCH AMOUNTS ARE ACTUALLY PAID.


 


(B)                           THE NON-DEFAULTING LENDERS SHALL ALSO HAVE THE
RIGHT, BUT NOT THE OBLIGATION, IN THEIR RESPECTIVE, SOLE AND ABSOLUTE
DISCRETION, TO CAUSE THE TERMINATION AND ASSIGNMENT, WITHOUT ANY FURTHER ACTION
BY THE DEFAULTING LENDER FOR NO CASH CONSIDERATION (PRO RATA, BASED ON THE
RESPECTIVE COMMITMENTS OF THOSE LENDERS ELECTING TO EXERCISE SUCH RIGHT), OF THE
DEFAULTING LENDER’S COMMITMENT TO FUND FUTURE LOANS.  UPON ANY SUCH PURCHASE OF
THE APPLICABLE PERCENTAGE OF ANY DEFAULTING LENDER, THE DEFAULTING LENDER’S
SHARE IN FUTURE CREDIT EXTENSIONS AND ITS RIGHTS UNDER THE LOAN DOCUMENTS WITH
RESPECT THERETO SHALL TERMINATE ON THE DATE OF PURCHASE, AND THE DEFAULTING
LENDER SHALL PROMPTLY EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO SURRENDER
AND TRANSFER SUCH INTEREST, INCLUDING, IF SO REQUESTED, AN ASSIGNMENT AND
ACCEPTANCE.


 


(C)                            EACH DEFAULTING LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH NON-DEFAULTING LENDER FROM AND AGAINST ANY AND ALL
LOSS, DAMAGE OR EXPENSES, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’
FEES AND FUNDS ADVANCED BY THE ADMINISTRATIVE AGENT OR BY ANY NON-DEFAULTING
LENDER, ON ACCOUNT OF A DEFAULTING LENDER’S FAILURE TO TIMELY FUND ITS
APPLICABLE PERCENTAGE OF A LOAN OR TO OTHERWISE PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 


ARTICLE X


MISCELLANEOUS


 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 


(A)                           EXTEND OR, INCREASE THE COMMITMENT OF ANY LENDER
(OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


 


(B)                           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FOR (I) ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT, OR (II) ANY SCHEDULED OR MANDATORY REDUCTION OF THE
AGGREGATE COMMITMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(C)                            REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF
THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE

 

107

--------------------------------------------------------------------------------


 


ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN);


 


(D)                           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(E)                            CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS”, OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                             EXCEPT AS EXPRESSLY PERMITTED HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT, RELEASE, OR LIMIT THE LIABILITY OF, ANY LOAN PARTY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)                            EXCEPT FOR PERMITTED DISPOSITIONS, RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(H)                           INCREASE THE AGGREGATE COMMITMENTS WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(I)                               CHANGE THE DEFINITION OF THE TERM “BORROWING
BASE” OR ANY COMPONENT DEFINITION THEREOF IF AS A RESULT THEREOF THE AMOUNTS
AVAILABLE TO BE BORROWED BY THE BORROWERS WOULD BE INCREASED WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE
DISCRETION OF THE ADMINISTRATIVE AGENT TO CHANGE, ESTABLISH OR ELIMINATE ANY
RESERVES;


 


(J)                              MODIFY THE DEFINITION OF PERMITTED OVERADVANCE
SO AS TO INCREASE THE AMOUNT THEREOF OR, EXCEPT AS PROVIDED IN SUCH DEFINITION,
THE TIME PERIOD FOR A PERMITTED OVERADVANCE WITHOUT THE WRITTEN CONSENT OF EACH
LENDER; AND


 


(K)                           EXCEPT AS EXPRESSLY PERMITTED HEREIN OR IN ANY
OTHER LOAN DOCUMENT, SUBORDINATE THE OBLIGATIONS HEREUNDER OR THE LIENS GRANTED
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, TO ANY OTHER INDEBTEDNESS OR LIEN,
AS THE CASE MAY BE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

108

--------------------------------------------------------------------------------


 

10.02                 Notices, Financial Statements and Other Documents;
Effectiveness; Electronic Communications.

 


(A)                           NOTICES, FINANCIAL STATEMENTS AND OTHER DOCUMENTS
GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN SUBSECTION
(B) BELOW), ALL NOTICES, FINANCIAL STATEMENTS AND OTHER DOCUMENTS AND
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE LOAN PARTIES, THE AGENTS, THE
L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices, financial statements and other documents sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices, financial statements and other documents
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient).  Notices, financial statements and other documents delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 


(B)                           ELECTRONIC COMMUNICATIONS.  NOTICES, FINANCIAL
STATEMENTS AND OTHER DOCUMENTS AND COMMUNICATIONS TO THE LENDERS AND THE L/C
ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO ARTICLE II IF SUCH
LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT
THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE LEAD BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                            CHANGE OF ADDRESS, ETC.  EACH OF THE LOAN
PARTIES, THE AGENTS, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS
ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE LEAD BORROWER, THE AGENTS, THE L/C ISSUER AND THE
SWING LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE
AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD
(I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND
ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT
AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.

 

109

--------------------------------------------------------------------------------



 


(D)                           RELIANCE BY AGENTS, L/C ISSUER AND LENDERS.  THE
AGENTS, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON
ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE LOAN
NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE LOAN PARTIES SHALL INDEMNIFY THE AGENTS, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES.  ALL TELEPHONIC NOTICES
TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE AGENTS MAY BE RECORDED BY THE
AGENTS, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Credit
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

 

10.04                 Expenses; Indemnity; Damage Waiver.


(A)                           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY ALL
CREDIT PARTY EXPENSES.


 


(B)                           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN
PARTIES SHALL INDEMNIFY THE AGENTS (AND ANY SUB-AGENT THEREOF), EACH OTHER
CREDIT PARTY, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
(ON AN AFTER TAX BASIS) FROM, ANY AND ALL LOSSES, CLAIMS, CAUSES OF ACTION,
DAMAGES, LIABILITIES, SETTLEMENT PAYMENTS, COSTS, AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE AGENTS (AND ANY
SUB-AGENTS THEREOF) AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (IV) ANY CLAIMS OF, OR AMOUNTS PAID
BY ANY CREDIT PARTY TO, A BLOCKED ACCOUNT BANK OR OTHER PERSON WHICH HAS ENTERED
INTO A CONTROL AGREEMENT WITH ANY CREDIT PARTY HEREUNDER, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF
THE LOAN PARTIES’ DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,

 

110

--------------------------------------------------------------------------------



 


LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                            REIMBURSEMENT BY LENDERS.  WITHOUT LIMITING THEIR
OBLIGATIONS UNDER SECTION 9.13 HEREOF, TO THE EXTENT THAT THE LOAN PARTIES FOR
ANY REASON FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT, EACH LENDER SEVERALLY
AGREES TO PAY TO THE AGENTS (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENTS (OR ANY SUCH SUB-AGENT)
OR THE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY
OF THE FOREGOING ACTING FOR THE AGENTS (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)                           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES SHALL NOT ASSERT,
AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.


 


(E)                            PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE ON DEMAND THEREFOR.


 


(F)                             SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF ANY AGENT AND THE L/C ISSUER, THE ASSIGNMENT OF ANY
COMMITMENT OR LOAN BY ANY LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION
OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL
THE OTHER OBLIGATIONS.


 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Agents upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Agents, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

111

--------------------------------------------------------------------------------


 

10.06                 Successors and Assigns.

(A)                                 SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NO LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(B), (II) BY
WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(D), OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER
BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
CREDIT PARTIES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON
OF THIS AGREEMENT.

 

(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT(S) AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B),
PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO
IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:

 

(I)                                     MINIMUM AMOUNTS

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if the “Effective Date” is specified in the Assignment
and Assumption, as of the “Effective Date”, shall not be less than $10,000,000
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(II)                                  PROPORTIONATE AMOUNTS.  EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO
THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT
APPLY TO THE SWING LINE LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE
LOANS;

 

(III)                               REQUIRED CONSENTS.  NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION
(B)(I)(B) OF THIS SECTION AND, IN ADDITION:

 

(A)                               the consent of the Lead Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) a
Default or Event of Default has occurred and is continuing at the time of such
assignment (2) such assignment is in connection with any merger, consolidation,
sale, transfer or other disposition of all or any substantial portion of the
business or loan portfolio of the

 

112

--------------------------------------------------------------------------------


 

assigning Lender, or (3) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the assignment of any Commitment.

 

(IV)                              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO
EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF
ANY ASSIGNMENT. THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR, AND THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE LEAD BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE LOAN PARTIES OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE
LOAN PARTIES OR ANY OF THE LOAN PARTIES’ AFFILIATES OR SUBSIDIARIES) (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS

 

113

--------------------------------------------------------------------------------


 

COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN L/C
OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE LOAN PARTIES, THE AGENTS, THE
LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY PARTICIPANT SHALL AGREE IN WRITING TO COMPLY WITH ALL
CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 10.07 AS IF SUCH PARTICIPANT
WAS A LENDER HEREUNDER.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE LEAD BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE LEAD
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE LOAN PARTIES, TO COMPLY WITH
SECTION 3.01(E) AS THOUGH IT WERE A LENDER.

 

(F)                                   CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

(G)                                  ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.

 

(H)                                 RESIGNATION AS L/C ISSUER OR SWING LINE
LENDER AFTER ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IF AT ANY TIME WELLS FARGO RETAIL FINANCE, LLC ASSIGNS ALL OF ITS
COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B) ABOVE, (I) WELLS FARGO BANK MAY
UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER
(PROVIDED THAT SUCH RESIGNATION SHALL NOT BE EFFECTIVE UNTIL A SUCCESSOR L/C
ISSUER HAS BEEN APPOINTED, WHICH ABSENT THE OCCURRENCE AND CONTINUATION OF AN
EVENT OF DEFAULT, SHALL BE REASONABLY ACCEPTABLE TO THE LEAD BORROWER), AND/OR
(II) WELLS FARGO RETAIL FINANCE, LLC UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER,
RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER
OR SWING LINE LENDER, THE LEAD BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG
THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED,
HOWEVER, THAT NO FAILURE BY THE LEAD BORROWER TO APPOINT ANY SUCH SUCCESSOR
SHALL AFFECT THE RESIGNATION OF WELLS FARGO BANK AS L/C ISSUER OR WELLS FARGO
RETAIL FINANCE, LLC AS SWING LINE LENDER, AS THE CASE MAY BE.  IF WELLS FARGO
BANK RESIGNS AS L/C ISSUER, IT SHALL RETAIN

 

114

--------------------------------------------------------------------------------


 

ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER WITH
RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS
RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO
(INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF WELLS
FARGO RETAIL FINANCE, LLC RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE
RIGHTS OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING
LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH
RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS
OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO
SECTION 2.04(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING
LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF
THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING
LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE
LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING
AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO WELLS
FARGO BANK TO EFFECTIVELY ASSUME THE OBLIGATIONS OF WELLS FARGO BANK WITH
RESPECT TO SUCH LETTERS OF CREDIT.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Credit Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential on the same terms as provided
herein), (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Lead Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties; provided, however, that in the case of any
disclosure pursuant to clause (c) above, the applicable Credit Party which is
required to disclose confidential Information agrees to give the Lead Borrower,
to the extent practicable and not otherwise prohibited by any such Law,
regulation, subpoena, order or decree of a court or similar legal process ,
prior notice of such disclosure (provided, however, no Credit Party shall incur
any liability to any Loan Party or other Person for failing to provide the Lead
Borrower with any such prior notice); provided, further, however, that the
Administrative Agent and such Lender shall disclose only that portion of the
confidential Information as is required to be disclosed, in its sole judgment,
pursuant to any such Law, regulation, subpoena, order or decree of a court or
similar legal process.  Any such required disclosure shall not, in and of
itself, change the status of the disclosed information as Information under the
terms of this Agreement.  For purposes of this Section, “Information” means all
information received from the Loan Parties or any Subsidiary thereof relating to
the Loan Parties or any Subsidiary thereof or their respective businesses, other
than any such information that is available to any Credit Party on a
non-confidential basis prior to disclosure by the Loan Parties or any Subsidiary
thereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be

 

115

--------------------------------------------------------------------------------


 

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.


 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent or the Required Lenders, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer (through the
Administrative Agent) agrees to notify the Lead Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and

 

116

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.  Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, and (y) any obligations that may thereafter arise with respect to
the Other Liabilities.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


 


(A)                           THE BORROWERS SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


 


(B)                           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS

 

117

--------------------------------------------------------------------------------



 


UNDER SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL
OTHER AMOUNTS);


 


(C)                            IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM
A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS THEREAFTER; AND


 


(D)                           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE
LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

(A)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

(B)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(C)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(E)                                  ACTIONS COMMENCED BY LOAN PARTIES. EACH
LOAN PARTY AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AS

 

118

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

119

--------------------------------------------------------------------------------


 

10.17                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act.  Each Loan Party is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18                 Foreign Asset Control Regulations.  Neither of the advance
of the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                 Press Releases.


(A)                           EACH CREDIT PARTY EXECUTING THIS AGREEMENT AGREES
THAT NEITHER IT NOR ITS AFFILIATES WILL IN THE FUTURE ISSUE ANY PRESS RELEASES
OR OTHER PUBLIC DISCLOSURE USING THE NAME OF ADMINISTRATIVE AGENT OR ITS
AFFILIATES OR REFERRING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITHOUT AT
LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO ADMINISTRATIVE AGENT AND WITHOUT
THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT UNLESS (AND ONLY TO THE EXTENT
THAT) SUCH CREDIT PARTY OR AFFILIATE IS REQUIRED TO DO SO UNDER APPLICABLE LAW
AND THEN, IN ANY EVENT, SUCH CREDIT PARTY OR AFFILIATE WILL CONSULT WITH
ADMINISTRATIVE AGENT BEFORE ISSUING SUCH PRESS RELEASE OR OTHER PUBLIC
DISCLOSURE.


 


(B)                           EACH LOAN PARTY CONSENTS TO THE PUBLICATION BY
ADMINISTRATIVE AGENT OR ANY LENDER OF ADVERTISING MATERIAL RELATING TO THE
FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT USING ANY LOAN PARTY’S
NAME, PRODUCT PHOTOGRAPHS, LOGO OR TRADEMARK.  ADMINISTRATIVE AGENT OR SUCH
LENDER SHALL PROVIDE A DRAFT REASONABLY IN ADVANCE OF ANY ADVERTISING MATERIAL
TO THE LEAD BORROWER FOR REVIEW AND COMMENT PRIOR TO THE PUBLICATION THEREOF. 
ADMINISTRATIVE AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE
ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS.

 

10.21                 Additional Waivers.

(A)                                 THE OBLIGATIONS ARE THE JOINT AND SEVERAL
OBLIGATION OF EACH LOAN PARTY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE OBLIGATIONS OF EACH LOAN PARTY SHALL NOT BE AFFECTED BY

 

120

--------------------------------------------------------------------------------


 

(I) THE FAILURE OF ANY CREDIT PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE
OR EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER LOAN PARTY UNDER THE
PROVISIONS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR OTHERWISE, (II) ANY
RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE
TERMS OR PROVISIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR (III) THE
FAILURE TO PERFECT ANY SECURITY INTEREST IN, OR THE RELEASE OF, ANY OF THE
COLLATERAL OR OTHER SECURITY HELD BY OR ON BEHALF OF THE COLLATERAL AGENT OR ANY
OTHER CREDIT PARTY.

 

(B)                                 THE OBLIGATIONS OF EACH LOAN PARTY SHALL NOT
BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY
REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS
AFTER THE TERMINATION OF THE COMMITMENTS), INCLUDING ANY CLAIM OF WAIVER,
RELEASE, SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE OBLIGATIONS, AND
SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR
TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY OF THE OBLIGATIONS OR OTHERWISE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL
NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF ANY AGENT
OR ANY OTHER CREDIT PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY
UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY THEREOF, ANY DEFAULT, FAILURE OR
DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF ANY OF THE OBLIGATIONS, OR BY
ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY
THE RISK OF ANY LOAN PARTY OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY
LOAN PARTY AS A MATTER OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF ALL THE OBLIGATIONS AFTER THE TERMINATION OF THE COMMITMENTS).

 

(C)                                  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF ANY OTHER LOAN PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS
OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE
LIABILITY OF ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF ALL THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS. THE
COLLATERAL AGENT AND THE OTHER CREDIT PARTIES MAY, AT THEIR ELECTION, FORECLOSE
ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR
NON-JUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF
FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE OBLIGATIONS, MAKE ANY OTHER
ACCOMMODATION WITH ANY OTHER LOAN PARTY, OR EXERCISE ANY OTHER RIGHT OR REMEDY
AVAILABLE TO THEM AGAINST ANY OTHER LOAN PARTY, WITHOUT AFFECTING OR IMPAIRING
IN ANY WAY THE LIABILITY OF ANY LOAN PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH AND THE
COMMITMENTS HAVE BEEN TERMINATED.  EACH LOAN PARTY WAIVES ANY DEFENSE ARISING
OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO
APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR
SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN
PARTY, AS THE CASE MAY BE, OR ANY SECURITY.

 

(D)                                 EACH BORROWER IS OBLIGATED TO REPAY THE
OBLIGATIONS AS JOINT AND SEVERAL OBLIGORS UNDER THIS AGREEMENT.  UPON PAYMENT BY
ANY LOAN PARTY OF ANY OBLIGATIONS, ALL RIGHTS OF SUCH LOAN PARTY AGAINST ANY
OTHER LOAN PARTY ARISING AS A RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN
FULL IN CASH OF ALL THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS. IN
ADDITION, ANY INDEBTEDNESS OF ANY LOAN PARTY NOW OR HEREAFTER HELD BY ANY OTHER
LOAN PARTY IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE
PAYMENT IN FULL OF THE OBLIGATIONS AND NO LOAN PARTY WILL DEMAND, SUE FOR OR
OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS.  IF ANY AMOUNT SHALL
ERRONEOUSLY BE PAID TO ANY LOAN PARTY ON ACCOUNT OF (I) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH
INDEBTEDNESS OF ANY LOAN PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE CREDIT PARTIES AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE
AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  SUBJECT TO THE FOREGOING, TO THE EXTENT THAT ANY BORROWER SHALL,
UNDER THIS AGREEMENT AS A JOINT AND SEVERAL OBLIGOR, REPAY ANY OF THE
OBLIGATIONS CONSTITUTING REVOLVING LOANS MADE TO ANOTHER BORROWER HEREUNDER OR
OTHER OBLIGATIONS INCURRED DIRECTLY AND PRIMARILY BY ANY OTHER BORROWER (AN
“ACCOMMODATION PAYMENT”), THEN THE BORROWER MAKING SUCH ACCOMMODATION PAYMENT
SHALL UPON REQUEST BE ENTITLED TO CONTRIBUTION AND

 

121

--------------------------------------------------------------------------------


 

INDEMNIFICATION FROM, AND BE REIMBURSED BY, EACH OF THE OTHER BORROWERS IN AN
AMOUNT, FOR EACH OF SUCH OTHER BORROWERS, EQUAL TO A FRACTION OF SUCH
ACCOMMODATION PAYMENT, THE NUMERATOR OF WHICH FRACTION IS SUCH OTHER BORROWER’S
ALLOCABLE AMOUNT AND THE DENOMINATOR OF WHICH IS THE SUM OF THE ALLOCABLE
AMOUNTS OF ALL OF THE BORROWERS.  AS OF ANY DATE OF DETERMINATION, THE
“ALLOCABLE AMOUNT” OF EACH BORROWER SHALL BE EQUAL TO THE MAXIMUM AMOUNT OF
LIABILITY FOR ACCOMMODATION PAYMENTS WHICH COULD BE ASSERTED AGAINST SUCH
BORROWER HEREUNDER WITHOUT (A) RENDERING SUCH BORROWER “INSOLVENT” WITHIN THE
MEANING OF SECTION 101 (31) OF THE BANKRUPTCY CODE, SECTION 2 OF THE UNIFORM
FRAUDULENT TRANSFER ACT (“UFTA”) OR SECTION 2 OF THE UNIFORM FRAUDULENT
CONVEYANCE ACT (“UFCA”), (B) LEAVING SUCH BORROWER WITH UNREASONABLY SMALL
CAPITAL OR ASSETS, WITHIN THE MEANING OF SECTION 548 OF THE BANKRUPTCY CODE,
SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA, OR (C) LEAVING SUCH BORROWER
UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE WITHIN THE MEANING OF SECTION 548 OF
THE BANKRUPTCY CODE OR SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA.

 

10.22                 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23                 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

[Remainder of page intentionally left blank]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

as Lead Borrower and a Borrower

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

 

 

By:

/s/ L. Michelle Carlone

 

Name:

L. Michelle Carlone

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK MERCHANDISING &
LOGISTICS INC.

 

 

 

 

 

 

 

By:

/s/ L. Michelle Carlone

 

Name:

L. Michelle Carlone

 

Title:

Treasurer & Secretary

 

123

--------------------------------------------------------------------------------


 

 

Guarantors:

 

 

 

 

COLDWATER CREEK INC.

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Chief Financial Officer

 

 

 

 

C SQUARED LLC

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Manager

 

 

 

 

ASPENWOOD ADVERTISING, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Prandato

 

Name:

Peter Prandato

 

Title:

Treasurer & Secretary

 

 

 

 

CWC WORLDWIDE SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ Timothy O. Martin

 

Name:

Timothy O. Martin

 

Title:

Treasurer & Secretary

 

 

 

 

COLDWATER CREEK SOURCING INC.

 

 

 

 

 

 

 

By:

/s/ John K. Leary

 

Name:

John K. Leary

 

Title:

Treasurer & Secretary

 

 

 

 

CWC SOURCING LLC

 

 

 

 

 

 

 

By:

/s/ John K. Leary

 

Name:

John K. Leary

 

Title:

Manager

 

124

--------------------------------------------------------------------------------


 

 

Agents:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Cory Loftus

 

Name:

  Cory Loftus

 

Title:

  Vice President

 

125

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Lender and Swing Line Lender

 

 

 

 

By:

/s/ Cory Loftus

 

Name:

  Cory Loftus

 

Title:

   Vice President

 

126

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Borrowers

 

1.                                      Coldwater Creek U.S. Inc., a Delaware
corporation

 

2.                                      Coldwater Creek The Spa Inc., an Idaho
corporation

 

3.                                      Coldwater Creek Merchandising &
Logistics Inc., a Delaware corporation

 

 

127

--------------------------------------------------------------------------------


 

SCHEDULE 1.02

 

Guarantors

 

1.                                      Coldwater Creek Inc., a Delaware
corporation

 

2.                                      C Squared LLC, a Delaware limited
liability company

 

3.                                      Aspenwood Advertising, Inc., a Delaware
corporation

 

4.                                      CWC Worldwide Services Inc., an Idaho
corporation

 

5.                                      Coldwater Creek Sourcing Inc., an Idaho
corporation

 

6.                                      CWC Sourcing LLC, an Idaho limited
liability company

 

 

128

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

Wells Fargo Retail Finance, LLC

 

$

70,000,000.00

 

100.000000

%

 

 

 

 

 

 

TOTAL

 

$

70,000,000.00

 

100.000000

%

 

 

129

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

Existing Letters of Credit

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

Existing Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Reference

 

 

 

Issue

 

Expiry

 

Payment

 

Currency

 

 

 

Wells Reference

 

Benficiary Name

 

Date

 

Date

 

Type

 

Code

 

Outstanding Amt in USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicant:

 

COLDWATER CREEK, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1973 02/18/02

 

***

 

20 Feb 2008

 

02 May 2009

 

DLCI

 

USD

 

474,309.37

 

00000000850820

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 LEE 3/31/8

 

***

 

08 Apr 2007

 

16 Jan 2009

 

DLCI

 

USD

 

124,814.10

 

00000000852124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D1166 ZHE 4/30/8

 

***

 

01 May 2008

 

18 Apr 2009

 

DLCI

 

USD

 

128,986.41

 

00000000853020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1451 05/07/2008

 

***

 

08 May 2008

 

26 Feb 2009

 

DLCI

 

USD

 

58,390.59

 

00000000853193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P1137 06/06/2008

 

***

 

12 Jun 2008

 

02 Apr 2009

 

DLCI

 

USD

 

285,937.47

 

00000000854238

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y126 07/22/08

 

***

 

11 Sep 2008

 

09 Apr 2009

 

DLCI

 

USD

 

412,830.04

 

00000000855601

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

J835 08/12/08

 

***

 

19 Aug 2008

 

18 Jun 2009

 

DLCI

 

USD

 

157,186.45

 

00000000856219

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100819 09/04/08

 

***

 

11 Sep 2008

 

02 Jul 2009

 

DLCI

 

USD

 

418,828.36

 

00000000856921

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100836 9/12/08

 

***

 

26 Sep 2008

 

05 Apr 2009

 

DLCI

 

USD

 

130,842.29

 

00000000857180

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S678 09/16/08

 

***

 

08 Oct 2008

 

05 Apr 2009

 

DLCI

 

USD

 

100,004.13

 

00000000857252

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1668 09/19/08

 

***

 

26 Sep 2008

 

04 Jun 2009

 

DLCI

 

USD

 

363,810.32

 

00000000857339

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 LEE 8/25/8

 

***

 

08 Oct 2008

 

26 Feb 2009

 

DLCI

 

USD

 

60,452.72

 

00000000857486

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 GG 09/25/8

 

***

 

02 Oct 2008

 

23 May 2009

 

DLCI

 

USD

 

791,100.96

 

00000000857487

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y126 09/29/08

 

***

 

10 Nov 2008

 

15 Aug 2009

 

DLCI

 

USD

 

1,195,722.42

 

00000000857530

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1451 09/29/08

 

***

 

02 Oct 2008

 

11 Jan 2009

 

DLCI

 

USD

 

645.98

 

00000000857561

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E745 10/07/08

 

***

 

08 Oct 2008

 

20 Apr 2009

 

DLCI

 

USD

 

427,716.04

 

00000000857772

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R1135 10/7/08

 

***

 

08 Oct 2008

 

18 Apr 2009

 

DLCI

 

USD

 

24,788.87

 

00000000857773

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100624 10/9/08

 

***

 

14 Oct 2008

 

11 Jun 2009

 

DLCI

 

USD

 

390,981.00

 

00000000857853

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 FTN10/16/8

 

***

 

07 Nov 2008

 

16 Jul 2009

 

DLCI

 

USD

 

627,909.98

 

00000000858056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

S1653 PIT10/16/8

 

***

 

24 Oct 2008

 

07 Apr 2009

 

DLCI

 

USD

 

58,669.03

 

00000000858057

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 LEE10/22/8

 

***

 

24 Oct 2008

 

26 Mar 2009

 

DLCI

 

USD

 

47,721.94

 

00000000858201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M1451 10/22/08

 

***

 

18 Nov 2008

 

31 May 2009

 

DLCI

 

USD

 

1,063,726.80

 

00000000858204

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100871 10/23/08

 

***

 

23 Oct 2008

 

28 Jun 2009

 

DLCI

 

USD

 

137,449.91

 

00000000858233

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1460 11/13/2008

 

***

 

26 Nov 2008

 

14 Jul 2009

 

DLCI

 

USD

 

331,648.12

 

00000000858740

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1973 11/18/08

 

***

 

03 Dec 2008

 

23 Aug 2009

 

DLCI

 

USD

 

360,465.20

 

00000000858835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I537 JAN 11/19/8

 

***

 

26 Nov 2008

 

27 Mar 2009

 

DLCI

 

USD

 

303,850.54

 

00000000858879

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100836 SI 11/25

 

***

 

03 Dec 2008

 

26 Jul 2009

 

DLCI

 

USD

 

76,168.80

 

00000000859022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 LEE 12/3/8

 

***

 

06 Jan 2009

 

04 Jun 2009

 

DLCI

 

USD

 

2,068,575.59

 

00000000859158

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100836 SL 12/5/8

 

***

 

09 Dec 2008

 

11 Jul 2009

 

DLCI

 

USD

 

200,393.14

 

00000000859243

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B1105 12/11/08

 

***

 

05 Jan 2009

 

03 May 2009

 

DLCI

 

USD

 

811,965.34

 

00000000859364

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D1166 CG 12/16/8

 

***

 

23 Dec 2008

 

06 Aug 2009

 

DLCI

 

USD

 

157,696.18

 

00000000859422

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

100836 WG 1/6/9

 

***

 

13 Jan 2009

 

26 Jul 2009

 

DLCI

 

USD

 

367,029.69

 

00000000859780

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100836 UG 1/6/9

 

***

 

13 Jan 2009

 

02 Jul 2009

 

DLCI

 

USD

 

478,337.87

 

00000000859782

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00000000860046

 

***

 

21 Jan 2009

 

26 Apr 2009

 

DLCI

 

USD

 

472,064.06

 

00000000860046

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1668 012109

 

***

 

12 Feb 2009

 

23 Jul 2009

 

DLCI

 

USD

 

153,128.54

 

00000000860159

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y126 012109

 

***

 

12 Feb 2009

 

22 Aug 2009

 

DLCI

 

USD

 

465,442.63

 

00000000860162

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 LEE 1/30/9

 

***

 

12 Feb 2009

 

25 Jun 2009

 

DLCI

 

USD

 

210,643.77

 

00000000860196

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S1653 GG 2/4/9

 

***

 

12 Feb 2009

 

25 Jun 2009

 

DLCI

 

USD

 

86,901.29

 

00000000860368

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total for COLDWATER CREEK, INC.

 

 

 

14,027,135.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total:

 

 

 

14,027,135.94

 

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.01

 

Loan Parties Organizational Information

 

Legal Name

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Address of Chief Executive
Office/Principal Place of
Business

 

Organizational
ID Number

 

Federal Employer
Identification Number

Coldwater Creek U.S. Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

4389730

 

20-8028831

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

2585264

 

82-0419266

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 162369

 

20-3747592

 

 

 

 

 

 

 

 

 

 

 

C Squared LLC

 

Limited Liability Company

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

3932368

 

None

 

 

 

 

 

 

 

 

 

 

 

Aspenwood Advertising, Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

3431538

 

14-1877427

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 155353

 

02-0738530

 

 

 

 

 

 

 

 

 

 

 

CWC Sourcing LLC

 

Limited Liability Company

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

W 38677

 

None

 

 

 

 

 

 

 

 

 

 

 

CWC Worldwide Services Inc.

 

Corporation

 

Idaho

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

C 170297

 

02-8028844

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Merchandising & Logistics Inc.

 

Corporation

 

Delaware

 

One Coldwater Creek Drive

Sandpoint, ID 83864

 

4552634

 

26-2483904

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

Material Indebtedness

 

See Schedule 7.03.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

1.             Brighton I:            Coldwater Creek Inc. is the defendant. 
The plaintiff is Brighton Collectibles, Inc.  This case was filed in the United
States District Court for the Southern District of California (San Diego, CA). 
This case was tried to a jury in November, 2008.  The jury found against
Coldwater Creek Inc. and the court has entered a judgment in the total amount of
$7,952,404 which includes $1,235,404 in attorneys fees awarded to Brighton
Collectibles, Inc..  Various post-trial motions have been filed and a motion for
a new trial will be argued on March 16, 2009.  If the court does not grant
Coldwater Creek Inc.’s motion for a new trial, a stay of execution on the
judgment will be requested, a bond posted and the matter will be appealed.  An
estimate of the appellate process time is about 2 years.  In the interim, the
court entered a temporary stay of execution conditioned on the posting of a $3.3
million bond which has been posted.  Defense is being provided by *** through
the law firm of Brann & Isaacson.  Defense counsel believes that there are
numerous grounds for appeal.  At this time, it is understood that *** has ***
remaining of the *** in ***.

 

2.             Brighton II:  Coldwater Creek Inc. is the defendant.  The
plaintiff is Brighton Collectibles, Inc.  This case was filed in the United
States District Court for the Southern District of California (San Diego, CA) on
December 12, 2008.  The potential amount in controversy is estimated to be ***
which figure is based on the approximate total *** of *** for the *** that are
the subject of Brighton Collectibles, Inc. infringement claims.  Defense is
being provided by *** through the law firm of Brann & Isaacson.  There is a
pending motion to dismiss based on the grounds that these products were or could
have been included in the Brighton I case.  Additionally, a demand on *** will
be made for *** and *** based on the terms of ***.

 

3.             Coeur d’Alene Lease Arbitration:  Coldwater Creek is engaged in
an arbitration proceeding in which Coldwater is attempting to recover an
arbitration award of $7 million for reimbursement of construction costs from its
landlord, related to construction of remodeled and new facilities on its leased
premises in Coeur d’Alene, Idaho.  Under its lease for the premises, Coldwater
and the landlord agreed among other things that Coldwater would construct a new
building, and that the landlord would contribute $7,000,000 towards construction
after Coldwater documented that it had expended in excess of $7 million on the
project.  In the early spring of 2008, Coldwater suspended construction on the
new building.  Coldwater submitted billings in excess of $11 million for the
construction to-date, and requested the $7 million reimbursement in late
June 2008.  Since that time, the landlord has refused to tender its funds,
contending that it would not reimburse until Coldwater completed the new
building sufficient for occupancy.  Coldwater contends that this is not a term
of the lease, and the reimbursement obligation of the landlord is independent of
any obligation of Coldwater to complete the facility. Coldwater has initiated
arbitration.  The company believes the arbitrators should simply enforce the
lease and award Coldwater $7 million, which in turn will trigger its lease
obligation.  The arbitration will likely occur in late March or early
April 2009, and is not appealable.  Pending the arbitration, the landlord has
indicated a willingness to continue negotiations toward a settlement.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(1)

 

Owned Real Estate

 

Owner

 

Owned Real Estate

 

Holder of Mortgage or Other
Lien

Coldwater Creek Inc.

 

Schweitzer Duplex

319 Schweitzer Mtn

Sandpoint, ID 83864

Bonner County

 

None.

 

 

 

 

 

Coldwater Creek U.S. Inc.

 

Aspenwood Office

Six Coldwater Creek Drive

Sandpoint, ID 83864

Bonner County

 

None.

 

 

 

 

 

Coldwater Creek U.S. Inc.

 

Corporate Headquarters Office

One Coldwater Creek Drive

Sandpoint, ID 83864

Bonner County

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)(2)

 

Leased Real Estate

 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

Central Avenue

126 Central Ave.

Westfield, NJ 07090

 

Union

 

126 Central Avenue, LLC

 

126 CENTRAL AVENUE, LLC

C/O ROBERTA LOWENSTEIN

926 W. FRANCIS STREET

ASPEN, CO 81611

 

COLE, SCHOTZ, MEISEL, FORMAN & LEONARD, P.A.

COURT PLAZA NORTH 25 MAIN STREET

P.O. BOX 800

HACKENSACK, NJ 07602

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Village Pointe

17151 Davenport St., #M109

Omaha, NE 68118

 

Douglas

 

168th and Dodge, LP

 

DAN LOWE

168TH AND DODGE, LP

C/O RED DEVELOPMENT

4717 CENTRAL

KANSAS CITY, MO 64112

 

MICHAEL L. EBERT

168TH AND DODGE, LP

C/O RED DEVELOPMENT

6263 N. SCOTTSDALE ROAD, SUITE 222

SCOTTSDALE, AZ 85250

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Forum at Soncy

3350 S. Soncy Rd., #100

Amarillo, TX 79124

 

Randall

 

34th & Soncy, Ltd.

 

34TH & SONCY, LTD.

P.O. BOX 65207

LUBBOCK, TX 79464

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Brook 35 West

2157 Hwy 35, #1

Sea Girt, NJ 08750

 

Monmouth

 

35 West, LLC

 

35 WEST, LLC

225 108TH AVENUE N.E.

SUITE 520

BELLEVIEW, WA 98004

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Ny Design Center

545 5th Avenue Suite 315

New York, NY 10017

 

New York

 

545 Owners LLC

 

545 OWNERS LLC

C/O EMMES REALTY SERVICES LLC

420 LEXINGTON AVENUE

NEW YORK, NY 10170

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Third Ave. (3rd & 68th)

1172 Third Ave.

New York, NY 10065

 

New York

 

69th Tenants Corp.

 

69TH TENANTS CORP.

C/O CHARLES H. GREENTHAL GROUP, INC.

FOUR PARK AVENUE

NEW YORK, NY

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

10016

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Abercorn Walk

5525 Abercorn St., #70

Savannah, GA 31405

 

Chatham

 

Abercorn (E&A), LLC

 

LEGAL DEPARTMENT

ABERCORN (E&A), LLC

C/O E & A INVESTMENTS LP

P.O. BOX 528

COLUMBIA, SC 29202

 

LEGAL DEPARTMENT

ABERCORN (E&A), LLC

C/O EDENS & AVANT - 2339

1100 ABERNATHY ROAD,
SUITE 875

ATLANTA, GA 30328

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

The Shops at Pembroke Gardens

322 SW 145th Terrace

Pembroke Pines, FL 33027

 

Broward

 

Ad Pembroke Land Company, LLC

 

C/O JEFFREY R. ANDERSON REAL ESTATE, INC.

AD PEMBROKE LAND COMPANY, LLC

ROOKWOOD TOWER

3805 EDWARDS ROAD,
SUITE 700

CINCINNATI, OH 45209

 

RICHARD B. TRANTER, ESQ.

DINSMORE & SHOHL LLP

255 EAST FIFTH STREET,
SUITE 1900

CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops at Pembroke Gardens

330 SW 145th Terrace

Pembroke Pines, FL 33027

 

Broward

 

Ad Pembroke Land Company, LLC

 

C/O JEFFREY R. ANDERSON REAL ESTATE, INC.

AD PEMBROKE LAND COMPANY, LLC

ROOKWOOD TOWER

3805 EDWARDS ROAD,
SUITE 700

CINCINNATI, OH 45209

 

RICHARD B. TRANSTER, ESQ.

DINSMORE & SHOHL, LLP

255 EAST FIFTH ST.,
SUITE 1900

CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Alderwood

3000 184th St. S.W., #940

Lynnwood, WA 98037

 

Snohomish

 

Alderwood Mall LLC

 

LAW/LEASE ADMINISTRATION DEPARTMENT

ALDERWOOD MALL LLC

110 N. WACKER

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

DRIVE

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Algonquin Commons

2004 S. Randall Rd.

Algonquin, IL 60102

 

Kane

 

Algonquin Commons, LLC

 

C/O JEFFREY R. ANDERSON REAL ESTATE, INC.

ALGONQUIN COMMONS, LLC

ROOKWOOD TOWER

3805 EDWARDS RD.,
SUITE 700

CINCINNATI, OH 45209

 

RICHARD B. TRANTER

DINSMORE & SHOHL LLP

255 E. FIFTH STREET

SUITE 1900

CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Annapolis Towne Centre at Parole

1915 Towne Center Blvd.

Annapolis, MD 21401

 

Anne Arundel

 

Annapolis Towne Centre At Parole, LLC

 

BRIAN GIBBONS

ANNAPOLIS TOWNE CENTRE AT PAROLE, LLC

C/O GREENBERG GIBBONS COMMERCIAL CORPORATION

10096 RED RUN BOULEVARD, SUITE 100

OWINGS MILLS, MD 21117

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Apache Mall

505 Apache Mall

Rochester, MN 55902

 

Olmsted

 

Apache Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT

APACHE MALL

C/O ROCHESTER MALL L.L.C.

110 N. WACKER DR.

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Arboretum at South Barrington

100 West Higgins Rd., Ste. R-11

South Barrington, IL 60010

 

Cook

 

Arboretum Of South Barrington, LLC

 

MICHAEL N. JAFFE

ARBORETUM OF SOUTH BARRINGTON, LLC

C/O THE JAFFE COMPANIES

400 SKOKIE BOULEVARD,
SUITE 405

NORTHBROOK, IL 60062

 

JONATHAN PAYNE

400 SKOKIE BOULEVARD

SUITE 405

NORTHBROOK, IL 60062

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Arden Fair

1689 Arden Way, #1214

Sacramento, CA 95815

 

Sacramento

 

Arden Fair Associates, LP

 

LEGAL DEPARTMENT

ARDEN FAIR ASSOCIATES, LP

C/O THE MACERICH

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

COMPANY P.O. BOX 2172, 410 WILSHIRE BLVD., STE. 700 SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Arlington Highlands

4000 Arlington Highlands Blvd., #149

Arlington, TX 76018

 

Tarrant

 

Arlington Highlands Ltd.

 

ARLINGTON HIGHLANDS LTD. 2525 MCKINNON STREET

SUITE 700

DALLAS, TX 75201

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Aspen Place

320 S Regent St.

Flagstaff, AZ 86001

 

Coconino

 

Aspen Place North, L.L.C.

 

ROBERT P. SOLLIDAY

ASPEN PLACE NORTH, L.L.C.

7114 EAST STETSON DRIVE

SUITE 400

SCOTTSDALE, AZ 85251

 

STEFFANI L. MEYERS

ASPEN PLACE NORTH, L.L.C.

7114 EAST STETSON DRIVE

SUITE 400

SCOTTSDALE, AZ 85251

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops at Atlas Park

8028 Cooper Ave., #6-104

Glendale, NY 11385

 

Queens

 

Atlas Park LLC

 

ATLAS PARK LLC

C/O THE HEMMERDINGER CORP/ATCO

555 FIFTH AVENUE

NEW YORK, NY 10017

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Augusta Mall

3450 Wrightsboro Rd., # B210

Augusta, GA 30909

 

Richmond

 

Augusta Mall LLC

 

LAW/LEASE ADMINISTRATION DEPARTMENT

AUGUSTA MALL LLC

110 N. WACKER DR. CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - Forsyth

410 Peachtree Pkwy, #242

Cumming, GA 30041

 

Forsyth

 

Avenue Forsyth LLC

 

CORPORATE SECRETARY AVENUE FORSYTH LLC

C/O COUSINS PROPERTIES INC.

191 PEACHTREE STREET,
SUITE 3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL - RETAIL

COUSINS PROPERTIES INC.

191 PEACHTREE SUITE 3600 ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - Webb Gin

1350 Scenic Hwy., #300

 

Gwinnett

 

Avenue Webb Gin, LLC

 

CORPORATE SECRETARY

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

Snellville, GA 30078

 

 

 

 

 

AVENUE WEBB GIN, LLC

C/O COUSINS PROPERTIES INC. 191 PEACHTREE STREET NE, SUITE 3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL - RETAIL

COUSINS PROPERTIES INCORPORATED 191 PEACHTREE STREET

SUITE 3600

ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

State Street (Santa Barbara)

733 State St.

Santa Barbara, CA 93101

 

Santa Barbara

 

Balboa Building Company

 

RONALD ROBERTSON

BALBOA BUILDING COMPANY

735 STATE STREET, #608

SANTA BARBARA, CA 93101

 

L. DONALD BODEN

GRIFFITH & THORNBURGH, LLP

8 EAST FIGUEROA STREET, SUITE 300 P.O. BOX 9

SANTA BARBARA, CA 93102

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Battlefield Mall

2825 S. Glenstone Ave., #F-18

Springfield, MO 65804

 

Greene

 

Battlefield Mall, LLC

 

BATTLEFIELD MALL, LLC

C/O SIMON PROPERTY GROUP

225 W. WASHINGTON STREET INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Baybrook Mall

1040 Baybrook Mall

Friendswood, TX 77546

 

Harris

 

Baybrook Mall

 

LAW/LEASE ADMIN. DEPT. BAYBROOK MALL

C/O BAYBROOK MALL, L.P.

110 N. WACKER DRIVE

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Summit - Birmingham

200 Summit Blvd., #100

Birmingham, AL 35243

 

Jefferson

 

Bayer Retail Company Iv, LLC

 

DAVID L. SILVERSTEIN

BAYER RETAIL COMPANY IV, LLC

C/O BAYER PROPERTIES, L.L.C.

2222 ARLINGTON AVENUE BIRMINGHAM, AL 35205

 

GENERAL COUNSEL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

BAYER RETAIL COMPANY IV, LLC

C/O BAYER PROPERTIES, L.L.C.

2222 ARLINGTON AVENUE

BIRMINGHAM, AL 35205

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bayshore

525 W. Northshore

Glendale, WI 53209

 

Milwaukee

 

Bayshore Town Center LLC

 

CENTER MANAGER

BAYSHORE TOWN CENTER LLC

7700 WEST ARROWHEAD TOWN CENTER

GLENDALE, AZ 85308

 

C/O MACERICH COMPANY

NEW RIVER ASSOCIATES

P.O. BOX 2172

4010 WILSHIRE BLVD.,
SUITE 700

SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Grand Boulevard At Sandestin

560 Grand Blvd., #101

Sandestin, FL 32550

 

Walton

 

Baytowne Commercial Joint Venture Partners

 

BAYTOWNE COMMERCIAL JOINT VENTURE PARTNERS

C/O HOWARD ROCK FEE, LLC

185 GRAND BOULEVARD,
SUITE 100

SANDESTIN, FL 32550

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bellevue Square

1070 Bellevue Square

Bellevue, WA 98004

 

King

 

Bellevue Square Managers, Inc.

 

BELLEVUE SQUARE MANAGERS, INC.

P.O. BOX 908

BELLEVUE, WA 98009

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Cntyside

27001 Us Hwy 19 N. #2317

Clearwater, FL 33761

 

Pinellas

 

Bellwether Properties Of Florida (Limited)

 

LEGAL DEPARTMENT

BELLWETHER PROPERTIES OF FLORIDA (LIMITED)

11601 WILSHIRE BOULEVARD, 11TH FLOOR

LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Belmar

329 S. Teller St.

Lakewood, CO 80226

 

Jefferson

 

Belmar Mainstreet Holdings I, LLC

 

GENERAL COUNSEL

BELMAR MAINSTREET HOLDINGS I, LLC

1430 WYNKOOP STREET

SUITE 100

DENVER, CO 80202

 

CONTINUUM LAKEWOOD DEVELOPMENT COMPANY, LLC

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

C/O JONES LANG LASALLE AMERICA, INC.

7200 WEST ALAMEDA AVENUE

LAKEWOOD, CO 80226

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Belmar

340 S. Teller St.

Lakewood, CO 80226

 

Jefferson

 

Belmar Mainstreet Holdings I, LLC

 

GENERAL COUNSEL

BELMAR MAINSTREET HOLDINGS I, LLC

1430 WYNKOOP STREET

SUITE 100

DENVER, CO 80202

 

CONTINUUM LAKEWOOD DEVELOPMENT COMPANY, LLC

C/O JONES LANG LASALLE AMERICA, INC.

7200 WEST ALAMEDA AVENUE

LAKEWOOD, CO 80226

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Orchard

4005 N. Buffalo Rd., #200

Orchard Park, NY 14127

 

Erie

 

Benderson Development Company, Inc.

 

RANDALL BENDERSON, PRESIDENT

BENDERSON DEVELOPMENT COMPANY, INC.

8441 COOPER CREEK BOULEVARD

UNIVERSITY PARK, FL 34202

 

LEASE ADMINISTRATION

BENDERSON DEVELOPMENT COMPANY, INC.

570 DELAWARE AVENUE

BUFFALO, NY 14202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc.

 

Canal walk at hamden

hamden, ct 06511

 

 

New HAven

 

Berkshire hamden, llc

 

MR. ROBERT P. CUNNINGHAM

BERKSHIRE HAMDEN, LLC

C/O BERKSHIRE DEVELOPMENT, LLC

41 TAYLOR STREET, 4TH FLOOR

SPRINGFIELD, MA 1103

 

DAVID SKRILOW, ESQ.

LAW OFFICES OF DAVID SKRILOW

551 FIFTH AVENUE

NEW YORK, NY 10176

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bradley Fair

 

Sedgwick

 

Bf Owner, L.L.C.

 

GEORGE E. LAHAM,

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

1900 N. Rock Rd., #136

Wichita, KS 67206

 

 

 

 

 

 II

BF OWNER, L.L.C.

150 NORTH MARKET STREET

WICHITA, KS 67202

 

AMY LIEBAU

HINKLE ELKOURI LAW FIRM

301 N. MAIN,

SUITE 2000

WICHITA, KS 67202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

First Avenue (Sandpoint) Store

311 N. First Ave.

Sandpoint, ID 83864

 

Bonner

 

Big Blue Lake LLC

 

CHRIS GALLE

BIG BLUE LAKE LLC

850 W. ADAMS 5C

CHICAGO, IL 60607

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Sandpoint Wine Bar

311 N. First Ave.

Sandpoint, ID 83864

 

Bonner

 

Big Blue Lake LLC

 

CHRIS GALLE

BIG BLUE LAKE LLC

850 W. ADAMS 5C

CHICAGO, IL 60607

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Pierce Hill

1308 Vestal Pkwy. E., #5

Vestal, NY 13850

 

Broome

 

Binghamton Joint Venture, Lc

 

PROPERTY MANAGEMENT

BINGHAMTON JOINT VENTURE, LC

328 CIVIC CENTER DRIVE

COLUMBUS, OH 43215

 

JEFF MASON

MASON RETAIL GROUP, LLC

1720 LANCASTER STREET

BALTIMORE, MD 21231

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets At Birch Run

8825 Marketplace Dr., #F410

Birch Run, MI 48415

 

Saginaw

 

Birch Run Outlets Ii, LLC

 

OFFICE OF GENERAL COUNSEL

BIRCH RUN OUTLETS II, LLC

C/O PRIME RETAIL PROPERTY MANAGEMENT

217 E. REDWOOD STREET, 20TH FLOOR

BALTIMORE, MD 21202

 

LEASE ADMINISTRATION

BIRCH RUN OUTLETS II, LLC

C/O THE LIGHTSTONE GROUP

326 THIRD STREET

LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Blakeney

9830 Rea Rd., #D

Charlotte, NC 28277

 

Mecklenburg

 

Blakeney Retail, LLC

 

LEASE ADMINISTRATION

BLAKENEY RETAIL, LLC

200 EAST LONG LAKE ROAD

P.O. BOX 200

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Main Street Promenade

55 S. Main St. #200

Naperville, IL 60540

 

Du Page

 

Block 418, LLC

 

BLOCK 418, LLC

C/O BBM INCORPORATED

236 S. WASHINGTON,

SUITE 212

NAPERVILLE, IL 60540

 

SAMUEL J. TAMKIN

165 NORTH CANAL STREET

SUITE 1425

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Main Street Promenade

55 S. Main St., #103

Naperville, IL 60540

 

Du Page

 

Block 418, LLC

 

BLOCK 418, LLC

C/O BBM INCORPORATED

236 S. WASHINGTON,

SUITE 212

NAPERVILLE, IL 60540

 

SAMUEL J. TAMKIN

165 NORTH CANAL STREET

SUITE 1425

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Hillsdale Shopping Center

336 Hillsdale Shopping Center

San Mateo, CA 94403

 

San Mateo

 

Bohannon Development Company

 

BOHANNON DEVELOPMENT COMPANY

SIXTY 31ST AVENUE

SAN MATEO, CA 94403

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Brandon

856 Brandon Town Center

Brandon, FL 33511

 

Hillsborough

 

Brandon Shopping Center Partners, Ltd

 

LEGAL DEPARTMENT

BRANDON SHOPPING CENTER PARTNERS, LTD

11601 WILSHIRE BOULEVARD, 11TH FLOOR

LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Streets Brentwood

2565 Sand Creek Rd. #116

Brentwood, CA 94513

 

Contra Costa

 

Brentwood Specialty Center, LLC

 

BRENTWOOD SPECIALTY CENTER, LLC

C/O CONTINENTAL REAL ESTATE COMPANIES

150 E. BROAD STREET,

SUITE 800

COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Palladio Brodstone

280 Palladio Parkway

Folsom, CA 95630

 

Sacramento

 

Broadstone Land, LLC

 

BROADSTONE LAND, LLC

80 IRON POINT ROAD,

SUITE 110

FOLSOM, CA 95630

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Burlington Town Center

49 Church St., #1034

Burlington, VT 05401

 

Chittenden

 

Burlington Town Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT

BURLINGTON TOWN CENTER

C/O THE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

BURLINGTON TOWN CENTER LLC

110 N. WACKER DR.

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bridgeport Village

7233 Bridgeport Rd.

Tigard, OR 97224

 

Washington

 

Bv Centercal, LLC

 

JEAN PAUL WARDY

BV CENTERCAL, LLC

7455 SW BRIDGEPORT ROAD

SUITE 205

TIGARD, OR 97224

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Bridgeport Village

7449 S.W. Bridgeport Rd.

Tigard, OR 97224

 

Washington

 

Bv Centercal, LLC

 

JEAN PAUL WARDY

BV CENTERCAL, LLC

7455 SW BRIDGEPORT ROAD

SUITE 205

TIGARD, OR 97224

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Millcreek Mall

654 Millcreek Mall #600

Erie, PA 16565

 

Erie

 

Cafaro Management Company

 

CAFARO MANAGEMENT COMPANY

2445 BELMONT AVENUE

P.O. BOX 2186

YOUNGSTOWN, OH 44504

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Capital Promenade

2511 4th Ave., #106

Olympia, WA 98502

 

Thurston

 

Capital Mall Land, LLC

 

CAPITAL MALL LAND, LLC

11601 WILSHIRE BOULEVARD

12TH FLOOR

LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc.

 

Village at leesburg

leesburg, va 20176

 

 

Louden

 

carlyle/cypress leesburg i, llc

 

DIRECTOR OF ASSET MANAGEMENT

CARLYLE/CYPRESS LEESBURG I, LLC

15601 DALLAS PARKWAY, SUITE 400

ADDISON, TX 75001

 

GENERAL COUNSEL

CARLYLE/CYPRESS LEESBURG I, LLC

15601 DALLAS PARKWAY, SUITE 400

ADDISON, TX 75001

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Midtown Village

1800 Mcfarland Blvd. East, #100

Tuscaloosa, AL 35404

 

Tuscaloosa

 

Carlyle-Cypress Tuscaloosa I, LLC

 

DIRECTOR OF ASSET MANAGEMENT

CARLYLE/CYPRESS LEESBURG I, LLC

15601 DALLAS PARKWAY, SUITE 400

ADDISON, TX 75001

 

GENERAL COUNSEL

CARLYLE/CYPRESS LEESBURG I, LLC

15601 DALLAS PARKWAY, SUITE 400

ADDISON, TX 75001

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

Lakeside Village

1429 Towne Center Dr.

Lakeland, FL 33803

 

Polk

 

Casto-Oakbridge Venture, Ltd

 

CASTO-OAKBRIDGE VENTURE, LTD

C/O CASTO SOUTHEAST LLC

401 N. CATTLEMEN ROAD, SUITE 108

SARASOTA, FL 34232

 

GENERAL COUNSEL

CASTO-OAKBRIDGE VENTURE, LTD.

C/O CASTO SOUTHEAST LLC

401 N. CATTLEMEN ROAD, SUITE 108

SARASOTA, FL 34232

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall Of Acadiana

5725 Johnston St., #E-212

Lafayette, LA 70503

 

Lafayette

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

2030 HAMILTON PLACE BLVD.

SUITE 500

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Alamance Crossing

3173 Waltham Blvd.

Burlington, NC 27215

 

Alamance

 

Cbl & Associates Ltd. Partnership

 

GENERAL COUNSEL

CBL & ASSOCIATES LTD. PARTNERSHIP

C/O UBS REALTY INVESTORS LLC

242 TRUMBULL STREET

HARFORD, CT 06103

 

MR. GARY W. GOWDY

WAYSIDE COMMONS INVESTORS, LLC

/CO UBS REALTY INVESTORS LLC

242 TRUMBULL STREET

HARFORD, CT 06103

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Cary Towne Center

1105 Walnut St., #H157a

Cary, NC 27511

 

Wake

 

Cbl & Associates Management, Inc.

 

CARY VENTURE LIMITED PARTNERSHIP

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Milford Marketplace

1660 Boston Post Rd.

Milford, CT 06460

 

New Haven

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Pearland Town Cntr

11200 Broadway St #740

Pearland, TX 77584

 

Brazoria

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The District At Cherryvale

7180 Harrison Ave., #1

Rockford, IL 61112

 

Winnebago

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

C/O CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Triangle Town Center

5959 Triangle Town Blvd., #Eu2155

Raleigh, NC 27616

 

Wake

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BLVD.

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

West County Center

122 West County Center

Des Peres, MO 63131

 

Saint Louis

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BLVD.

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

West Towne Mall

17 West Towne Mall

Madison, WI 53719

 

Dane

 

Cbl & Associates Management, Inc.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BLVD.

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The District At Monroeville Mall

706 Mall Circle Dr.

Monroeville, PA 15146

 

Allegheny

 

Cbl/Monroeville Expansion, L.P.

 

CBL & ASSOCIATES MANAGEMENT, INC.

CBL/MONROEVILLE EXPANSION, L.P.

CBL CENTER,

SUITE 500

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Park Plaza Mall

6000 W. Markham St., #2042

Little Rock, AR 72205

 

Pulaski

 

Cbl/Park Plaza Mall, LLC

 

CBL & ASSOCIATES MANAGEMENT, INC., AS AGENT FOR PARK PLAZA MALL

CBL/PARK PLAZA MALL, LLC

CBL CENTER - SUITE 500

2030 HAMILTON PLACE BOULEVARD

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Friendly Center

3326 W. Friendly Ave., #101

Greensboro, NC 27410

 

Guilford

 

Cbl-Shops At Friendly, LLC

 

BRAD ROGERS

CBL-SHOPS AT FRIENDLY, LLC

C/O STARMOUNT COMPANY

600 GREEN VALLEY ROAD, SUITE 300

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

GREENSBORO, NC 27408

 

CHIEF OPERATING OFFICER

CBL-SHOPS AT FRIENDLY, LLC

C/O CBL & ASSOCIATES MANAGEMENT, INC.

2030 HAMILTON BLVD., CBL CENTER,

SUITE 500

CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc

 

Cedar Hills Office Space

4100 Mcghee Road, Suite M

Kootenai, ID 83840

 

Bonner

 

Cedar Hills Church

 

CEDAR HILLS CHURCH

4100 MCGHEE ROAD

SANDPOINT, ID 83864

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Promenade Shops At Centerra

5855 Sky Pond Dr., #F154

Loveland, CO 80538

 

Larimer

 

Centerra Lifestyle Center, LLC

 

SENIOR VICE PRESIDENT AND GENERAL COUNSEL

CENTERRA LIFESTYLE CENTER, LLC

6410 POPLAR AVENUE

SUITE 850

MEMPHIS, TN 38119

 

PROPERTY ANALYSIS

CENTERRA LIFESTYLE CENTER, LLC

6410 POPLAR AVENUE

SUITE 850

MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue Murfreesboro

2615 Medical Center Pkwy., #2055

Murfreesboro, TN 37129

 

Rutherford

 

Cf Murfreesboro Associates

 

CORPORATE SECRETARY

CF MURFREESBORO ASSOCIATES

C/O COUSINS PROPERTIES INC.

191 PEACHTREE STREET, SUITE 3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL-RETAIL

COUSINS PROPERTIES INCORPORATED

191 PEACHTREE STREET, SUITE 3600

ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Charleston Town Center

1095 Charleston Town Center

Charleston, WV 25389

 

Kanawha

 

Charleston Town Center Company L.P.

 

CHARLESTON TOWN CENTER COMPANY L.P.

TERMINAL TOWER

50 PUBLIC SQUARE,

SUITE 1100

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Leesburg Corner Premium Outlets

241 Fort Evans Rd. N.E., #801

Leesburg, VA 20176

 

Loudoun

 

Chelsea Gca Realty Partnership, LP

 

MGR. LEASE ADMIN. & GEN. COUNSEL

CHELSEA GCA REALTY PARTNERSHIP, LP

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

MARVIN J. HYMAN, ESQ.

HORWITZ, TOBACK & HYMAN

500 FIFTH AVENUE

NEW YORK CITY, NY 10110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Crossings Premium Outlets

1000 Rte. 611, # I-01

Tannersville, PA 18372

 

Monroe

 

Chelsea Pocono Finance, LLC

 

DIRECTOR OF LEASE ADMINISTRATION AND GENERAL COUNSEL

CHELSEA POCONO FINANCE, LLC

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Osage Beach Premium Outlets

4540 Hwy. 54, #H-3

Osage Beach, MO 65065

 

Camden

 

Chelsea Property Group

 

DIR. OF LEASE ADMIN. & GEN. COUNSEL

CHELSEA PROPERTY GROUP

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Towne Place At Garden State Park

957 Haddonfield Rd.

Cherry Hill, NJ 08002

 

Camden

 

Cherry Hill Towne Center Partners, LLC

 

SHERYL WEINGARTEN

CHERRY HILL TOWNE CENTER PARTNERS, LLC

C/O EDGEWOOD PROPERTIES, INC.

1260 SHELTON ROAD

PISCATAWAY, NJ 08854

 

JOSEPH MARINO

JMP HOLDING CORP.

69 CENTURY DRIVE

CLIFTON, NJ 07014

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Clackamas Town Center

12000 Se 82nd Ave., #K117

Portland, OR 97086

 

Clackamas

 

Clackamas Town Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT

CLACKAMAS TOWN CENTER

C/O CLACKAMAS MALL L.L.C.

110 N. WACKER DR.

CHICAGO, IL 60606

 

GENERAL MANAGER

CLACKAMAS TOWN CENTER

12000 SE 82

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

AVENUE,

SUITE 1093

PORTLAND, OR 97266

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc

 

Mcghee Road Parking Lot

2 Parcels Of Land

Kootenai, ID 83840

 

Bonner

 

Cliff Tvedten And Ronni Tvedten

 

CLIFF AND RONNI TVEDTEN

P.O. BOX 638

SPOKANE, WA 99210

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Promenade At Clifton

852 Route 3 #100

Clifton, NJ 07012

 

Passaic

 

Clifton Lifestyle Center, LLC

 

SENIOR VICE PRESIDENT LEGAL AND GENERAL COUNSEL

CLIFTON LIFESTYLE CENTER, LLC

6410 POPLAR AVENUE

SUITE 850

MEMPHIS, TN 38119

 

PROPERTY ANALYSIS

CLIFTON LIFESTYLE CENTER, LLC

6410 POPLAR AVENUE

SUITE 850

MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Rookwood Commons

2647 Edmondson Rd.

Cincinnati, OH 45209

 

Hamilton

 

Clp-Spf Rookwood Commons, LLC

 

MINDY GILLIAM

CLP-SPF ROOKWOOD COMMONS, LLC

C/O JEFFREY R. ANDERSON REAL ESTATE, INC.

3805 EDWARDS ROAD,

SUITE 700

CINCINNATI, OH 45209

 

RICHARD B. TRANTER, ESQ.

DINSMORE & SHOHL, LLP

255 E. 5TH ST.,

SUITE 1900

CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

[DELETE THIS ONE — IT IS A DUPLICATE OF THE ONE BELOW]

 

The promenade at coconut creek

coconut creek, fl

 

 

 

coconut creek development, llc

 

PROPERTY MANAGEMENT

COCONUT CREEK DEVELOPMENT, LLC

328 CIVIC CENTER DRIVE

COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Promenade Lyons

4449 Lyons Rd. #J-101

Coconut Creek, FL 33073

 

Broward

 

Coconut Creek Development, LLC

 

PROPERTY MANAGEMENT

COCONUT CREEK DEVELOPMENT, LLC

328 CIVIC CENTER DRIVE

COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Coconut Point

23190 Fashion Dr. #105

Estero, FL 33928

 

Lee

 

Coconut Point Developers, LLC

 

COCONUT POINT DEVELOPERS, LLC

C/O M.S.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

MANAGEMENT ASSOCIATES INC.

225 W. WASHINGTON STREET

INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Winter Garden Village At Fowler Grove

3267 Daniels Rd., Ste. 102

Winter Garden, FL 34787

 

Orange

 

Cole Mt Winter Garden Fl, LLC

 

JOHN CARNESALE

COLE MT WINTER GARDEN FL, LLC

C/O THE SEMBLER COMPANY

3251 DANIELS ROAD,

SUITE 130

WINTER GARDEN, FL 34787

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Columbia Center

1321 N. Columbia Center Blvd., #801

Kennewick, WA 99336

 

Benton

 

Columbia Mall Partnership

 

COLUMBIA MALL PARTNERSHIP

C/O M.S. MANAGEMENT ASSOCIATES INC.

225 W. WASHINGTON STREET

INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Columbia Mall

2300 Bernadette Dr., #103

Columbia, MO 65203

 

Boone

 

Columbia Mall, L.L.C

 

LAW/LEASE ADMIN. DEPT.

COLUMBIA MALL, L.L.C

110 N. WACKER DRIVE

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Seattle Dev Office

815 Western Avenue Suite 201

Seattle, WA 98104

 

King

 

Commuter Center LLC

 

COMMUTER CENTER LLC

815 WESTERN AVENUE,

SUITE 220

SEATTLE, WA 98104

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Streets Of Chester

270 S.O.C. St. Route 206 South

Chester, NJ 07930

 

Morris

 

Continental Retail Property Services

 

BRUCE ENGELHARDT

CONTINENTAL RETAIL PROPERTY SERVICES

150 EAST BROAD STREET

SUITE 305

COLUMBUS, OH 43215

 

ASSET MANAGER

CONTINENTAL CHESTER, LLC

C/O RREEF

1406 HALSEY WAY,

SUITE 110

CARROLTON, TX 75007

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Streets Of Tanasbourne

2100 Nw Allie Ave., #450

Hillsboro, OR 97124

 

Washington

 

Continental Tanasbourne, LLC

 

PROPERTY MANAGEMENT

CONTINENTAL TANASBOURNE, LLC

CONTINENTAL REAL ESTATE COMPANIES

150 E. BROAD

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

STREET,
SUITE 800

COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Galleria Of Mt. Lebanon

1500 Washington Blvd.

Mt. Lebanon, PA 15228

 

Allegheny

 

Continental/Galleria, LP

 

CONTINENTAL/GALLERIA, LP

C/O CONTINENTAL REAL ESTATE COMPANIES

150 EAST BROAD STREET, SUITE 800

COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Coral Ridge Mall

1451 Coral Ridge Ave., #118

Coralville, IA 52241

 

Johnson

 

Coral Ridge

 

CORAL RIDGE

GGP LIMITED PARTNERSHIP

110 N. WACKER DR.

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Factory Stores At Lincoln City

1500 S.E. Devils Lake Rd., #407

Lincoln City, OR 97367

 

Lincoln

 

Coroc/Lincoln City L.L.C.

 

LEGAL DEPARTMENT

COROC/LINCOLN CITY L.L.C.

C/O TANGER PROPERTIES LIMITED PARTNERSHIP

3200 NORTHLINE AVE.,
SUITE 360

GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Out-Park City

6699 N. Landmark Dr. #E100

Park City, UT 84098

 

Summit

 

Coroc/Park City L.L.C.

 

LEGAL DEPARTMENT

COROC/PARK CITY L.L.C.

3200 NORTHLINE AVE.,
SUITE 360

GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center Bayside

36725 Bayside Outlet Dr., Ste. 720

Rehoboth Beach, DE 19971

 

Sussex

 

Coroc/Rehoboth Ii L.L.C.

 

LEGAL DEPARTMENT

COROC/REHOBOTH II L.L.C.

C/O TANGER PROPERTIES LIMITED PARTNERSHIP

3600 NORTHLINE AVE.,
SUITE 360

GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - Foley

2601 S. Mckenzie St., #P5

Foley, AL 36535

 

Baldwin

 

Coroc/Riviera L.L.C.

 

LEGAL DEPARTMENT

COROC/RIVIERA L.L.C.

3200 NORTHLINE AVENUE,
SUITE 360

GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - Tuscola

A200 Tuscola Blvd., #4002

Tuscola, IL 61953

 

Douglas

 

Coroc/Tuscola L.L.C.

 

LEGAL DEPARTMENT

COROC/TUSCOLA L.L.C.

3200 NORTHLINE AVENUE,
SUITE 360

GREENSBORO, NC 27408

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US INc.

 

Colonial pinnacle nord du lac

Corinaton, LA 70433

 

Saint Tammany

 

cp nord du lac jv llc

 

CP NORD DU LAC JV LLC

2101 SIXTH AVENUE, NORTH, SUITE 750

C/O COLONIAL PROPERTIES SERVICES LIMITED PARTNERSHIP

BIRMINGHAM, AL 35203

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - Viera

2261 Town Center Ave., #102

Melbourne, FL 32940

 

Brevard

 

Cp Venture Five - Av LLC

 

CORPORATE SECRETARY

CP VENTURE FIVE - AV LLC

C/O COUSINS PROPERTIES INC.

191 PEACHTREE STREET NE,
SUITE 3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL - RETAIL

COUSINS PROPERTIES, INC.

191 PEACHTREE STREET NE,
SUITE 3600

ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - West Cobb

3625 Dallas Hwy., #560

Marietta, GA 30064

 

Cobb

 

Cp Venture Five - Awc LLC

 

S VP ASSET/PROPERTY MANAGEMENT

CP VENTURE FIVE - AWC LLC

45 ANSLEY DRIVE

NEWNAN, GA 30263

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - East Cobb

4475 Roswell Rd., #1410

Marietta, GA 30062

 

Cobb

 

Cp Venture Five-Aec, LLC

 

CORPORATE SECRETARY

CP VENTURE FIVE-AEC, LLC

C/O COUSINS PROPERTIES INC.

191 PEACHTREE STREET NE,
SUITE 3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL - RETAIL

COUSINS PROPERTIES INC.

191 PEACHTREE STREET NE,
SUITE 3600

ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue - Peachtree City

508 Circle Gate

Peachtree City, GA 30269

 

Fayette

 

Cp Venture Five-Apc, LLC

 

CORPORATE SECRETARY

CP VENTURE FIVE-APC, LLC

C/O COUSINS PROPERTIES INC.

191 PEACHTREE STREET NE,
SUITE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

3600

ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL-RETAIL

191 PEACHTREE STREET NE,
SUITE 3600

ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops At Brinton Lk

923 Baltimore Pike

Glen Mills, PA 19342

 

Delaware

 

Cpbp-Vii Associates, L.P.

 

FREDERICK WEITZMAN

CPBP-VII ASSOCIATES, L.P.

C/O WYNNEWOOD DEVELOPMENT, INC.

33 ROCK HILL ROAD,
SUITE 200

BALA CYNWYD, PA 19004

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Vacaville Outlets

111-A Nut Tree Rd.

Vacaville, CA 95687

 

Solano

 

Cpg Finance Ii LLC

 

C/O CHELSEA PROPERTY GROUP

CPG FINANCE II LLC

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Houston Prem Outlets

29300 Hempstead Rd. #301

Cypress, TX 77433

 

Harris

 

Cpg Houston Holdings, L.P.

 

DIRECTOR OF LEASE ADMINISTRATION AND GENERAL COUNSEL

CPG HOUSTON HOLDINGS, L.P.

C/O CHELSEA PROPERTY GROUP

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Albertville Prem Out

6415 Labeaux Ave. Ne #B050

Albertville, MN 55301

 

Wright

 

Cpg Partners, L.P.

 

CPG PARTNERS, L.P.

105 EISENHOWER PARKWAY

C/O CHELSEA PROPERTY GROUP

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Desert Hills Premium Outlets

48400 Seminole Dr., #520

Cabazon, CA 92230

 

Riverside

 

Cpg Partners, L.P.

 

DIRECTOR OF LEASE ADMINISTRATION

CPG PARTNERS, L.P.

C/O CHELSEA PROPERTY GROUP, INC.

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

North Georgia Premium Outlets

800 Highway 400 South

Dawsonville, GA 30534

 

Dawson

 

Cpg Partners, L.P.

 

DIRECTOR OF LEASE ADMINISTRATION

CPG PARTNERS, L.P.

C/O CHELSEA PROPERTY GROUP, INC.

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

DIR. OF LEASE ADMIN. & GEN.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

COUNSEL

CHELSEA PROPERTY GROUP

C/O CHELSEA PROPERTY GROUP

105 EISENHOWER PARKWAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Seattle Premium Outlets

10600 Quil Ceda Blvd. #100

Tulalip, WA 98271

 

Snohomish

 

Cpg Partners, L.P.

 

DIRECTOR OF LEASE ADMINISTRATION AND GENERAL COUNSEL

CPG PARTNERS, L.P.

C/O CHELSEA PROPERTY GROUP, INC.

105 EISENHOWER WAY

ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Phipps Plaza

3500 Peachtree Rd., #2084

Atlanta, GA 30326

 

Fulton

 

Cpi-Phipps Limited Liability Company

 

C/O SIMON PROPERTY GROUP

CPI-PHIPPS LIMITED LIABILITY COMPANY

NATIONAL CITY CENTER

225 W. WASHINGTON STREET

INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Silverthorne Factory Stores

227-M Blue River Pkwy.

Silverthorne, CO 80498

 

Summit

 

Craig Realty Group

 

CRAIG REALTY GROUP

1500 QUAIL STREET,
SUITE 100

NEWPORT BEACH, CA 92660

 

MR. ROBERT CRIMMINS

RETAIL REAL ESTATE CONSULTANTS

201 OSCAWANA LAKE ROAD

PUTNAM VALLEY, NY 10579

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Towne Center At Cedar Lodge

7455 Corporate Blvd., #425

Baton Rouge, LA 70809

 

East Baton Rouge

 

Creekstone Cedar Lodge I, LLC

 

STEPHEN D. KELLER

CREEKSTONE CEDAR LODGE I, LLC

4545 POST OAK PLACE

SUITE 200

HOUSTON, TX 77027

 

CREEKSTONE

2380 TOWNE CENTER BLVD., SUITE 1210

BATON ROUGE, LA 70806

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Crestview Hills Town Center

2849 Town Center Blvd.

Crestview Hills, KY 41017

 

Kenton

 

Crestview Hills Town Center, LLC

 

CRESTVIEW HILLS TOWN CENTER, LLC

C/O JEFFREY R.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

ANDERSON REAL ESTATE, INC
ROOKWOOD TOWER, 3805 EDWARDS ROAD, SUITE 700
CINCINNATI, OH 45209

 

RICHARD B. TRANTER, ESQ.
DINSMORE & SHOHL LLP
255 EAST FIFTH STREET
SUITE 1900
CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Crocker Park
124 Main St.
Westlake, OH 44145

 

Cuyahoga

 

Crocker Park, LLC

 

HOWARD BEDER
CROCKER PARK, LLC
C/O ROBERT L STARK ENTERPRISES, INC.
1350 WEST 3RD STREET
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Crossroads Center
4101 W. Division St. #A22
St. Cloud, MN 56301

 

Stearns

 

Crossroads Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT
CROSSROADS CENTER
C/O ST. CLOUD MALL L.L.C
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Briargate
1845 Briargate Pkwy., #439
Colorado Springs, CO 80920

 

El Paso

 

Cs Lifestyle Center, LLC

 

SENIOR VICE PRESIDENT, GENERAL COUNSEL, PROPERTY ANALYSIS
CS LIFESTYLE CENTER, LLC
6410 POPLAR AVENUE
SUITE 850
MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Danbury Fair Mall
7 Backus Ave. #G-106
Danbury, CT 06810

 

Fairfield

 

Danbury Mall, LLC

 

CENTER MANAGER
DANBURY MALL, LLC
7 BACKUS AVENUE
DANBURY, CT 6810

 

MACERICH COMPANY
DANBURY MALL, LLC
P.O. BOX 2172
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Orland Park Crossing

 

Cook

 

Davis Street Land

 

GARY KAPLAN

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

9500 143rd St., #200
Orland Park, IL 60462

 

 

 

Company

 

DAVIS STREET LAND COMPANY
622 DAVIS STREET
SUITE 200
EVANSTON, IL 60201

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Meadows At Lake St. Louis
11 Meadows Cir. Dr., #422
Lake Saint Louis, MO 63367

 

Saint Charles

 

Davis Street Land Company Of Missouri Iii, LLC

 

LEGAL DEPARTMENT
DAVIS STREET LAND COMPANY OF MISSOURI III, LLC
622 DAVIS STREET, SUITE 200
EVANSTON, IL 60201

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall At Green Hills
2126 Abbott Martin Rd., #315
Nashville, TN 37215

 

Davidson

 

Davis Street Land Company Of Tennessee, L.L.C

 

THE MALL AT GREEN HILLS
DAVIS STREET LAND COMPANY OF TENNESSEE, L.L.C
2126 ABBOT MARTIN ROAD
NASHVILLE, TN 37215

 

LEGAL DEPARTMENT
DAVIS STREET LAND COMPANY
622 DAVIS STREET, SUITE 200
EVANSTON, IL 60201

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Village At Stone Oak
22702 Us Hwy 281 N., #114
San Antonio, TX 78259

 

Bexar

 

Ddr Db Stone Oak Lp

 

LAW/LEASE ADMINISTRATION DEPARTMENT
DDR DB STONE OAK LP
110 N. WACKER DR.
CHICAGO, IL 60606

 

GENERAL MANAGER
THE SHOPS AT LA CANTERA PHASE II
15900 LA CANTERA PARKWAY, SUITE 6698
SAN ANTONIO, TEXAS 78256

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc.

 

Guilford commons
guilford, ct 06437

 

New Haven

 

Ddr guilford llc

 

EXECUTIVE VICE PRESIDENT
DDR GUILFORD LLC
3300 ENTERPRISE PARKWAY
P.O. BOX 228042
BEACHWOOD, OH 44122

 

GENERAL COUNSEL
DEVELOPERS DIVERSIFIED REALTY CORPORATION
3300 ENTERPRISE PARKWAY
BEACHWOOD, OH 44122

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

Deerfield Towne Center
5585 Deerfield Blvd.
Mason, OH 45040

 

Warren

 

Deerfield Towne Center Holding Company

 

DEERFIELD TOWNE CENTER HOLDING COMPANY
C/O CASTO
191 WEST NATIONWIDE BOULEVARD, SUITE 200
COLUMBUS, OH 43215

 

JP MORGAN INVESTMENT MANAGEMENT, INC.
ADRIA DALSASS
245 PARK AVENUE, 2ND FLOOR
NEW YORK, NY 10167

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Aspen Grove
7301 S. Santa Fe Dr., #240
Littleton, CO 80120

 

Arapahoe

 

Developers Diversified Realty Corp.

 

DAVID E. WEISS
DEVELOPERS DIVERSIFIED REALTY CORP.
3300 ENTERPRISE PARKWAY
BEACHWOOD, OH 44122

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Town Center Plaza
5056 W. 119th St.
Leawood, KS 66209

 

Johnson

 

Developers Diversified Realty Corp.

 

DAVID E. WEISS
DEVELOPERS DIVERSIFIED REALTY CORP.
3300 ENTERPRISE PARKWAY
BEACHWOOD, OH 44122

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Deer Park Town Center
20530 N. Rand Rd., #310
Deer Park, IL 60010

 

Lake

 

Developers Diversified Realty Corporation

 

DAVID E. WEISS
DEVELOPERS DIVERSIFIED REALTY CORPORATION
3300 ENTERPRISE PARKWAY
BEACHWOOD, OH 44122

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fig Garden Village
746 W. Shaw Ave.
Fresno, CA 93704

 

Fresno

 

Donahue Schriber Realty Group, L.P.

 

ASSET MANAGEMENT
DONAHUE SCHRIBER REALTY GROUP, L.P.
200 EAST BAKER STREET
SUITE 100
COSTA MESA, CA 92626

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Promenade Shops At Dos Lagos
2780 Cabot Dr., #101
Corona, CA 92883

 

Riverside

 

Dos Lagos Lifestyle Center, LLC

 

SENIOR VICE PRESIDENT AND GENERAL COUNSEL
DOS LAGOS LIFESTYLE CENTER, LLC
6410 POPLAR AVENUE
SUITE 850
MEMPHIS, TN 38119

 

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

PROPERTY ANALYSIS
DOS LAGOS LIFESTYLE CENTER, LLC
6410 POPLAR AVENUE
SUITE 850
MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eastern Shore Centre
30500 State Hwy. 181, #132
Spanish Fort, AL 36527

 

Baldwin

 

Eastern Shore Centre Lc, LLC

 

EASTERN SHORE CENTRE LC, LLC
2525 BELL ROAD
MONTGOMERY, AL 36117

 

SCHILLECI DEL CO, LLC
1761 PLATT PLACE
MONTGOMERY, AL 36117

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Fashion District At Easton
4015 The Strand West
Columbus, OH 43219

 

Franklin

 

Easton Town Center Ii, LLC

 

GENERAL COUNSEL
EASTON TOWN CENTER II, LLC
C/O GLIMCHER REALTY TRUST
180 E. BROAD STREET
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eastview Mall
802 Eastview Mall
Victor, NY 14564

 

Ontario

 

Eastview Mall, LLC

 

GENERAL COUNSEL
EASTVIEW MALL, LLC
1265 SCOTTSVILLE ROAD
ROCHESTER, NY 14624

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eden Prairie Center
8251 Flying Cloud Dr., #1020

Eden Prairie, MN 55344

 

Hennepin

 

Eden Prairie Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT
EDEN PRAIRIE CENTER
C/O EDEN PRAIRIE MALL L.L.C.
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Edinburgh Premium Outlets
3026 Outlet Dr., #8015
Edinburgh, IN 46124

 

Bartholomew

 

Edinburg Premium Outlet

 

DIRECTOR OF LEASE ADMINISTRATION & GENERAL COUNSEL
EDINBURG PREMIUM OUTLET
C/O CHELSEA PROPERTY GROUP, INC.
105 EISENHOWER PARKWAY
ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

El Paseo Collection Promenade
73-199 El Paseo, #A
Palm Desert, CA 92260

 

Riverside

 

El Paseo Collection Promenade LLC

 

EL PASEO COLLECTION PROMENADE LLC
C/O CHURCHILL PACIFIC
73-061 EL PASEO, SUITE 200
PALM DESERT, CA

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

92260

 

EL PASEO COLLECTION PROMENADE LLC
C/O CHURCHILL MANAGEMENT GROUP
5900 WILSHIRE BOULEVARD, SUITE 400
LOS ANGELES, CA 90036

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Long Wharf
49 Long Warf Mall #G
Newport, RI 02840

 

Newport

 

Elmwal Associates, LLC

 

STEPHEN R. LEWINSTEIN
ELMWAL ASSOCIATES, LLC
P.O. BOX 962003
BOSTON, MA 02196

 

DAVID J. TRACY, ESQ.
HINCKLEY, ALLEN & SNYDER LLP
50 KENNEDY PLAZA, 15TH FLOOR
PROVIDENCE, RHODE ISLAND 02903

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Equinox Square
365 Depot Rd., Ste. 1
Manchester Center, VT 05255

 

Bennington

 

Equinox 101 Realty

 

JOSEPH J. GIAMBOI
EQUINOX 101 REALTY
101 WEST 55TH STREET
NEW YORK, NY 10019

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Waterford Commons
915 Hartford Turnpike, #G-7
Waterford, CT 06385

 

New London

 

Ert Australian Management, L.P.

 

ERT AUSTRALIAN MANAGEMENT, L.P.
420 LEXINGTON AVENUE
7TH FLOOR
NEW YORK, NY 10170

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Evergreen Walk
200 Evergreen Wy., #240
South Windsor, CT 06074

 

Hartford

 

Evergreen Walk Lifestyle Center, LLC

 

PROPERTY ANALYSIS, SENIOR VICE PRESIDENT AND GENERAL COUNSEL
EVERGREEN WALK LIFESTYLE CENTER, LLC
INTERNATIONAL PLACE, TOWER 2, SUITE 850
6410 POPLAR AVENUE
MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield North County
200 Via Rancho Pkwy, #125
Escondido, CA 92025

 

San Diego

 

Ewh Escondido Associates, L.P.

 

LEGAL DEPARTMENT
EWH ESCONDIDO ASSOCIATES, L.P.
11601 WILSHIRE BOULEVARD, 11TH FLOOR
LOS ANGELES, CA

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Gilroy Premium Outlets
8555 San Ysidro Ave., D-020
Gilroy, CA 95020

 

Santa Clara

 

F/C Gilroy Development

 

DIR. OF LEASE ADMIN. & GEN. COUNSEL
F/C GILROY DEVELOPMENT
CHELSEA PROPERTY GROUP
105 EISENHOWER PARKWAY
ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lighthouse Place Premium Outlets
413 Lighthouse Pl.
Michigan City, IN 46360

 

Laporte

 

F/C Michigan City Development LLC

 

F/C MICHIGAN CITY DEVELOPMENT LLC
C/O CHELSEA PROPERTY GROUP
105 EISENHOWER PARKWAY
ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Waterloo Premium Outlets
655 Rt. 318, #83
Waterloo, NY 13165

 

Seneca

 

F/C Waterloo Development LLC

 

LEASE ADMIN. AND GENERAL COUNSEL
F/C WATERLOO DEVELOPMENT LLC
C/O CHELSEA PROPERTY GROUP, INC.
105 EISENHOWER PARKWAY
ROSELAND, NJ 07068

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fair Oaks
11820l Fair Oaks Mall
Fairfax, VA 22033

 

Fairfax

 

Fairfax Company Of Virginia, LLC

 

LEASE ADMINISTRATION
FAIRFAX COMPANY OF VIRGINIA, LLC
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

First & Main Blacksburg
1460 South Main St., #130
Blacksburg, VA 24060

 

Montgomery

 

Fairmount Nb Blacksburg LLC

 

FAIRMOUNT NB BLACKSBURG LLC
C/O FAIRMOUNT PROPERTIES
2618 N. MORELAND BLVD.
CLEVELAND, OH 44120

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fashion Show Mall
3200 Las Vegas Blvd. S, #1190
Las Vegas, NV 89109

 

Clark

 

Fashion Show Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT
FASHION SHOW MALL
C/O FASHION SHOW MALL, LLC
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Promenade Bolingbrook
641 E. Boughton Rd., #140
Bolingbrook, IL 60440

 

Will

 

Fc Janes Park, LLC

 

FC JANES PARK, LLC
TERMINAL TOWER
50 PUBLIC SQUARE, SUITE 1360
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

First Colony Mall
16535 Southwest Fwy., #1015

Sugar Land, TX 77479

 

Fort Bend

 

First Colony Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT
FIRST COLONY MALL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

C/O GGP-SUGARLAND MALL, L.P.
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Village Square At Dana Park
1822 S. Val Vista Dr., #106
Mesa, AZ 85204

 

Maricopa

 

First Regent Of Arizona, LLC

 

PROPERTY MANAGER
FIRST REGENT OF ARIZONA, LLC
1744 S. VAL VISTA, SUITE 204
MESA, AZ 85204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Flatiron Crossing
#1 W. Flatiron Cir., #2156
Broomfield, CO 80021

 

Broomfield

 

Flatiron Holding, LLC

 

MANAGEMENT OFFICE
FLATIRON HOLDING, LLC
SUITE 1083
ONE WEST FLATIRON CIRCLE
BROOMFIELD, CO 80021

 

LEASING DEPARTMENT
FLATIRON HOLDING, LLC
11411 NORTH TATUM BOULEVARD
PHOENIX, AZ 85028

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Forum On Peachtree Parkway
5151 Peachtree Pkwy., #705
Norcross, GA 30092

 

Gwinnett

 

Fourth Quarter Properties Xix

 

CORPORATE SECRETARY
FOURTH QUARTER PROPERTIES XIX
C/O COUSINS PROPERTIES INC.
191 PEACHTREE STREET NE, SUITE 3600
ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL-RETAIL
COUSINS PROPERTIES INCORPORATED
191 PEACHTREE STREET NE, SUITE 3600
ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Forum At Carlsbad
1925 Calle Barcelona, #164
Carlsbad, CA 92009

 

San Diego

 

Fourth Quarter Properties Xix, LLC

 

S VP ASSET/MANAGEMENT
FOURTH QUARTER PROPERTIES XIX, LLC
45 ANSLEY DRIVE
NEWNAN, GA 30263

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fox River Mall
4301 W. Wisconsin Ave., #154
Appleton, WI 54913

 

Outagamie

 

Fox River Shopping Center Llp

 

LAW/LEASE ADMIN. DEPT.
FOX RIVER SHOPPING CENTER LLP
110 N. WACKER

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Freehold Raceway Mall
3710 Rte. 9, #2810
Freehold, NJ 07728

 

Monmouth

 

Freemall Associates, LLC

 

CENTER MANAGER
FREEMALL ASSOCIATES, LLC
3710 ROUTE 9
SUITE 1000
FREEHOLD, NJ 07728

 

LEGAL DEPARTMENT
FREEMALL ASSOCIATES, LLC C/O MACERICH
P.O. BOX 2172
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

San Francisco St. (Santa Fe)
123 W. San Francisco St.
Santa Fe, NM 87501

 

Santa Fe

 

G.E. Paris Building, LLC

 

G.E. PARIS BUILDING, LLC
123 WEST SAN FRANCISCO STREET
SUITE 200
SANTA FE, NM 87501

 

G.E. PARIS BUILDING, LLC
P.O. BOX 1627
SANTA FE, NM 87501

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Gallatin Center
1975 Cattail Dr., #A
Bozeman, MT 59718

 

Gallatin

 

Gallatin Tr, L.P.

 

GALLATIN TR, L.P.
C/O TWIST REALTY
2501 JOSEY LANE, SUITE 120
CARROLLTON, TX 75006

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Uptown Gig Harbor
4621 Point Fosdick Dr., Nw #100
Gig Harbor, WA 98335

 

Pierce

 

Gateway Capital, LLC

 

JOHN C. HOGAN, MANAGER
GATEWAY CAPITAL, LLC
5312 PACIFIC HIGHWAY EAST
FIFE, WA 98424

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Village At Garden City Center
35 Hillside Rd.
Cranston, RI 02920

 

Providence

 

Gateway Woodside Properties, Inc.

 

GATEWAY WOODSIDE PROPERTIES, INC.
C/O TA ASSOCIATES REALTY, 28 STATE STREET
10TH FLOOR
BOSTON, MA 02109

 

TA - GARDEN CITY SHOPPING CENTER
100 MIDWAY RD., SUITE 14
CRANSTON, RI 2920

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Natick Collection
1245 Worcester Rd., # 2050
Natick, MA 01760

 

Middlesex

 

General Growth Properties

 

LAW/LEASE ADMIN. DEPT.
GENERAL GROWTH PROPERTIES
NATICK LIMITED PARTNERSHIP
110 NORTH WACKER

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Park Place
5870 E. Broadway Blvd. #230
Tucson, AZ 85711

 

Pima

 

General Growth Properties

 

CENTER MANAGER
GENERAL GROWTH PROPERTIES
2905 EAST SKYLINE DRIVE, SUITE 279
TUCSON, AZ 85718

 

C/O MACERICH COMPANY
TWC TUCSON, LLC
P.O. BOX 2172
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Woodlands Mall
1201 Lake Woodlands Dr., #1056
The Woodlands, TX 77380

 

Montgomery

 

General Growth Properties

 

LAW/LEASE ADMIN. DEPT.
GENERAL GROWTH PROPERTIES
C/O GGP-WOODLANDS, L.P.
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Genesee Valley Center
4362 Miller Rd., #E-2
Flint, MI 48507

 

Genesee

 

Genesee Valley Partners, LP

 

LEGAL DEPARTMENT/LEASING ATTORNEY
GENESEE VALLEY PARTNERS, LP
C/O JONES LANG LASALLE
3424 PEACHTREE RD. NE, SUITE 400
ATLANTA, GA 30326

 

GENESEE VALLEY CENTER
3341 SOUTH LINDEN ROAD
FLINT, MI 48507

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Geneva Commons
310 Commons Dr., #2090
Geneva, IL 60134

 

Kane

 

Geneva Retail Company, LLC

 

GENEVA COMMONS
GENEVA RETAIL COMPANY, LLC
C/O MID-AMERICA ASSET MANAGEMENT, INC.
ONE PARKVIEW PLAZA, 9TH FLOOR
OAKBROOK TERRACE, IL 60181

 

RICHARD B. TRANTER, ESQ.
THOMPSON HINE, LLP
312 WALNUT, 14TH FLOOR
CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Columbiana Centre
100 Columbiana Cr., #1048
Columbia, SC 29212

 

Lexington

 

Ggp-Columbiana Trust

 

LAW/LEASE ADMINISTRATION
GGP-COLUMBIANA

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

TRUST
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Maine Mall
364 Maine Mall Rd. #W137
South Portland, ME 04106

 

Cumberland

 

Ggp-Maine Mall L.L.C.

 

LAW/LEASE ADMINISTRATION DEPARTMENT
GGP-MAINE MALL L.L.C.
110 N. WACKER DR.
C/O GGP-MAINE MALL L.L.C.
CHICAGO, IL 60606

 

GENERAL MANAGER
THE MAINE MALL
364 MAINE MALL ROAD
SOUTH PORTLAND, MAINE 4106

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Steeplegate
270 Loudon Rd., #1161
Concord, NH 03301

 

Merrimack

 

Ggp-Steeplegate, Inc.

 

STEEPLEGATE MALL, LAW/LEASE ADMINISTRATION DEPARTMENT
GGP-STEEPLEGATE, INC.
C/O GGP-STEEPLEGATE, INC.
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Coeur D Alene Office
751 West Hanley Avenue
Coeur D Alene, ID 83815

 

Kootenai

 

Glacier 751 Hanley LLC

 

FOOTHILL SHADOWS, LLC
5141 NORTH 40TH STREET, SUITE 500
PHOENIX, AZ 85018

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Somerset Square
140 Glastonbury Blvd., #10
Glastonbury, CT 06033

 

Hartford

 

Glastonbury Somerset, LLC

 

C/O THE HB NITKIN GROUP
GLASTONBURY SOMERSET, LLC
ONE FAWCETT PLACE
GREENWICH, CT 06830

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Kingsgate Center
8201 Quaker Ave., #118
Lubbock, TX 79424

 

Lubbock

 

Gpf Lubbock Associates Limited Partnership

 

GPF LUBBOCK ASSOCIATES LIMITED PARTNERSHIP
P.O. BOX 65207
LUBBOCK, TX 79464

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Southlands
6240 S. Main St. #101
Aurora, CO 80016

 

Arapahoe

 

Granite Southlands Town Center LLC

 

GRANITE SOUTHLANDS TOWN CENTER LLC
6155 S. MAIN ST., SUITE 260
AURORA, CO 80016

 

C/O BLACKROCK REALTY ADVISORS, INC.
GRANITE SOUTHLANDS TOWN CENTER LLC
300 CAMPUS DR., THIRD FLOOR

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

FLORHAM PARK, NJ 07032

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lakeside Shopping Center

3301 Veterans Blvd., #39

Metairie, LA 70002

 

Jefferson

 

Greater Lakeside Causeway Corp

 

GREATER LAKESIDE CAUSEWAY CORP
3301 VETERANS BLVD., SUITE 209
METAIRIE, LA 70002

 

GREATER LAKESIDE CAUSEWAY CORP.
370 SEVENTH AVE., SUITE 618
NEW YORK, NY 10001

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Green Oak Village Place

9700 Village Place Blvd.

Brighton, MI 48116

 

Livingston

 

Green Oak Village Place, LLC

 

GREEN OAK VILLAGE PLACE, LLC
ONE TOWNE SQUARE
SUITE 1600
SOUTHFIELD, MI 48076

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Greene

68 Plum St.

Beavercreek, OH 45440

 

Greene

 

Green Town Center LLC

 

LEASE ADMINISTRATION
GREEN TOWN CENTER LLC
C/O STEINER & ASSOCIATES, INC.
4016 TOWNSFAIR WAY, SUITE 201
COLUMBUS, OH 43219

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Greenway Station

1620 Deming Wy., #102

Middleton, WI 53562

 

Dane

 

Greenway Station Spe, LLC

 

C/O RED DEVELOPMENT
GREENWAY STATION SPE, LLC
6263 N. SCOTTSDALE ROAD, SUITE 330
SCOTTSDALE, AZ 85250

 

GENERAL COUNSEL
GREENWAY STATION SPE, LLC
4717 CENTRAL
KANSAS CITY, MO 64112

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Kercheval Place

17010 Kercheval Ave.

Grosse Pointe, MI 48230

 

Wayne

 

Grosse Point St. Clair Associates, LLC

 

GROSSE POINT ST. CLAIR ASSOCIATES, LLC
100 RIVER PLACE DRIVE
DETROIT, MI 48207

 

HOWARD N. LUCKOFF, ESQ.
HONIGMAN MILLER SCHWARTZ AND COHN LLP
2290 FIRST NATIONAL BUILDING
DETROIT, MI 48226

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets At Grove City

1911 Leesburg Grove City Rd.,

 

Mercer

 

Grove City Factory Shops Limited

 

OFFICE OF THE GENERAL COUNSEL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

#1265

Grove City, PA 16127

 

 

 

Partnership

 

GROVE CITY FACTORY SHOPS LIMITED PARTNERSHIP
C/O PRIME RETAIL PROPERTY MANAGEMENT, LLC
217 E. REDWOOD STREET, 20 FLOOR
BALTIMORE, MD 21202

 

LEASE ADMINISTRATION
GROVE CITY FACTORY SHOPS LIMITED PARTNERSHIP
GROVE CITY FACTORY SHOPS LIMITED PARTNERSHIP
C/O THE LIGHTSTONE GROUP
326 THIRD STREET
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Heritage Square

7135 Heritage Square Dr., #330

Granger, IN 46530

 

St. Joseph

 

Gumwood Hp Shopping Partners, L.P.

 

SENIOR LEGAL
GUMWOOD HP SHOPPING PARTNERS, L.P.
227 S. MAIN STREET, SUITE 300
SOUTH BEND, IN 46601

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Hamilton Town Center

13976 Town Center Blvd., #100

Noblesville, IN 46060

 

Hamilton

 

Hamilton Town Center, LLC
Hamilton Town Center, LLC

 

HAMILTON TOWN CENTER, LLC
HAMILTON TOWN CENTER, LLC
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Branson Landing

1005 Branson Landing Blvd.

Branson, MO 65616

 

Taney

 

Hcw Private Development, LLC

 

ASSET MANAGER C/O HCW, LLC
HCW PRIVATE DEVELOPMENT, LLC
RE: BRANSON LANDING
3027 WEST HIGHWAY 76, SUITE B
BRANSON, MO 65616

 

GENERAL COUNSEL RE: BRANSON LANDING
GENERAL GROWTH MANAGEMENT, INC.
110 N. WACKER DRIVE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Highland Village Shopping Center

4050 Westheimer Rd.

Houston, TX 77027

 

Harris

 

Highland Village, LP

 

HIGHLAND VILLAGE, LP
1400 POST OAK BOULEVARD
SUITE 850
HOUSTON, TX 77056

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Highland Village

4041 Waller Creek, #180

Highland Village, TX 75077

 

Denton

 

Highland Village, LP

 

HIGHLAND VILLAGE, LP
4055 WESTHEIMER
HOUSTON, TX 77027

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Hill Country Galleria

12912 Hill Country Blvd., #G120

Bee Cave, TX 78738

 

Travis

 

Hill Country Galleria, L.P.

 

VICE PRESIDENT
HILL COUNTRY GALLERIA, L.P.
BARTON OAKS V, SUITE 250
901 S. MOPAC EXPRESSWAY
AUSTIN, TX 78746

 

LEGAL DEPARTMENT
OPUS WEST CORPORATION
2555 E. CAMELBACK ROAD, SUITE 800
PHOENIX, AZ 85106

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westview Promenade

5265 Buckeystown Pike

Frederick, MD 21703

 

Frederick

 

Hill Management Service,

 

HILL MANAGEMENT SERVICE,
9640 DEERECO RD.
TIMONIUM, MD 21093

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Biltmore Village

10 Brook St., #130

Asheville, NC 28803

 

Buncombe

 

Historic Biltmore Village, LLC

 

HISTORIC BILTMORE VILLAGE, LLC
C/O HILL PARTNERS, INC.
101 W. WORTHINGTON AVENUE, SUITE 204
CHARLOTTE, NC 28203

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Oxmoor Center

7900 Shelbyville Rd., #B-3

Louisville, KY 40222

 

Jefferson

 

Hocker Oxmoor LLC

 

HOCKER OXMOOR LLC
7900 SHELBYVILLE ROAD
LOUISVILLE, KY 40202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Alamo Quarry Market

255 E. Basse, #1014

San Antonio, TX 78209

 

Bexar

 

Holdings, LLC

 

EXECUTIVE VICE PRESIDENT
HOLDINGS, LLC
3300 ENTERPRISE PARKWAY
BEACHWOOD, OH 44122

 

GENERAL COUNSEL
DDR DB STONE OAK LP
C/O DEVELOPERS DIVERSIFIED REALTY CORPORATION
3300 ENTERPRISE PARKWAY

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

BEACHWOOD, OH 44122

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Holyoke Mall At Ingleside

50 Holyoke St., #358

Holyoke, MA 01040

 

Hampden

 

Holyoke Mall Company Lp

 

MANAGEMENT DIVISION
HOLYOKE MALL COMPANY LP
THE CLINTON EXCHANGE
FOUR CLINTON SQUARE
SYRACUSE, NY 13202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

First & Main (Hudson)

112 First St.

Hudson, OH 44236

 

Summit

 

Hudson Village Development Company, Ltd

 

ADAM FISHMAN
HUDSON VILLAGE DEVELOPMENT COMPANY, LTD
C/O FAIRMOUNT PROPERTIES
2618 N. MORELAND
CLEVELAND, OH 44120

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Abq Uptown

2240 Q St.Ne, #A

Albuquerque, NM 87110

 

Bernalillo

 

Hunt Uptown, LLC

 

RANDY BOGGS
HUNT UPTOWN, LLC
4401 NORTH MESA, SUITE 201
COVENTRY PARK WEST
EL PASO, TX 79908

 

MARY-JO GRIFFIN, CPM
GRUBB & ELLIS/NEW MEXICO
2424 LOUISIANA BLVD., N.E., SUITE 300
ALBUQUERQUE, NEW MEXICO 87110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Hunt Valley Towne Center

118 Shawan Rd. #F

Hunt Valley, MD 21030

 

Baltimore

 

Hunt Valleytowne Centre, LLC

 

BRIAN GIBBONS
HUNT VALLEYTOWNE CENTRE, LLC
10096 RED RUN BOULEVARD, SUITE, 100
OWINGS MILLS, MD 21117

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bridge Street Town Centre

340 The Bridge Street, #148

Huntsville, AL 35806

 

Madison

 

Huntsville Shores, LLC

 

HUNTSVILLE SHORES, LLC
9247 ALDEN DRIVE
BEVERLY HILLS, CA 90210

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Grand Prairie

5201 W. War Memorial Dr., #260

Peoria, IL 61615

 

Peoria

 

Imi Grand Prairie, LLC

 

IMI GRAND PRAIRIE, LLC
5201 W. WAR MEMORIAL DR., SUITE 322
PEORIA, IL 61615

 

BRUCE HOPKINS, ESQ.
THOMPSON HINE LLP
1920 N. STREET, N.W.
WASHINGTON, DC

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

20036

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Jefferson Pointe

4130 W. Jefferson Blvd., #I-4

Ft. Wayne, IN 46804

 

Allen

 

Imi Jefferson Pointe, LLC

 

C/O MILLER CAPITAL ADVISORY
IMI JEFFERSON POINTE, LLC
5750 OLD ORCHARD ROAD
SUITE 400
SKOKIE, IL 60077

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mount Pleasant Town Center

1242 Belk Dr.

Mount Pleasant, SC 29464

 

Charleston

 

Imi Mount Pleasant LLC

 

PAUL ANDREWS, CFO
IMI MOUNT PLEASANT LLC
C/O MADISON MARQUETTE
2001 PENNSYLVANIA AV., N.W., 10TH FLOOR
WASHINGTON, DC 20036

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Streets Of Indian Lake

300 Indian Lake Blvd., Bldg. C #100

Hendersonville, TN 37075

 

Sumner

 

Indian Lake Specialty Center, LLC

 

INDIAN LAKE SPECIALTY CENTER, LLC
CONTINENTAL REAL ESTATE COMPANIES
150 EAST BROAD STREET, SUITE 800
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Streets Of Cranberry

20430 Rte. 19, #110

Cranberry Township, PA 16066

 

Butler

 

Inland American Cranberry Specialty, LP

 

DONNA BEGIN
INLAND AMERICAN CRANBERRY SPECIALTY, LP
INLAND AMERICAN RETAIL MANAGEMENT, LLC/BLDG. #44618
622 GEORGE WASHINGTON HWY
LINCOLN, RI 02865

 

V.P.- ROBERT LEAHY
INLAND AMERICAN RETAIL MANAGEMENT, LLC/BLDG. #44618
2901 BUTTERFIELD ROAD
CC: SYLVIA KRAJNA, SR. PROPERTY MANAGER
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Gateway

30 S. Rio Grande St.

Salt Lake City, UT 84101

 

Salt Lake

 

Inland Southwest Management LLC

 

SCOTT BENNETT
INLAND SOUTHWEST MANAGEMENT LLC
18 N. RIO GRANDE STREET
SALT LAKE CITY, UT 84101

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

INLAND SOUTHWEST MANAGEMENT
2910 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eastwood Towne Center

3030 Towne Centre Blvd.

Lansing, MI 48912

 

Eaton

 

Inland Western Lansing Eastwood, LLC

 

BRADLEY WICK
INLAND WESTERN LANSING EASTWOOD, LLC
3003 PREYDE BLVD.
LANSING, MI 48912

 

INLAND WESTERN LANSING EASTWOOD, LLC
2901 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Central Texas Marketplace

2428 West Loop 340, #5

Waco, TX 76711

 

Mclennan

 

Inland Western Waco Central Lp

 

INLAND WESTERN WACO CENTRAL LP
2901 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Trails Shopping Center

340 N. Nova Rd.

Ormond Beach, FL 32174

 

Volusia

 

J-6 Land Partners, Ltd.

 

J-6 LAND PARTNERS, LTD.
C/O THE JAFFE CORPORATION
300 NORTH NOVA ROAD
ORMOND BEACH, FL 32174

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc

 

Storage Space

41000 Mcghee Road, Suite D

Kootenai, Id 83840

 

Bonner

 

Jd Lumber Inc.

 

JD LUMBER, INC.

PO BOX 55

PRIEST RIVER, ID 83856

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Champions Forest Plaza

5444 F.M. 1960 W.

Houston, TX 77069

 

Harris

 

Jim R. Smith

 

JIM R. SMITH
4055 WESTHEIMER
HOUSTON, TX 77027

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Jordan Creek Town Center

101 Jordan Creek Pkwy., #11130

West Des Moines, IA 50266

 

Dallas

 

Jordan Creek Town Center

 

LAW/LEASE ADMIN. DEPT.
JORDAN CREEK TOWN CENTER
C/O GGP JORDAN CREEK LLC
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Orchard

8619 Clinton St.

New Hartford, NY 13413

 

Oneida

 

Judd Development Group, LLC

 

JOE GOETHE
JUDD DEVELOPMENT GROUP, LLC
6007 FAIR LAKES ROAD, SUITE 100
EAST SYRACUSE, NY 13057

 

GENERAL COUNSEL
CAMERON GROUP LLC

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

6007 FAIR LAKES ROAD, SUITE 100
EAST SYRACUSE, NY 13057

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Crossroads

6650 S. Westnedge, #127

Portage, MI 49024

 

Kalamazoo

 

Kalamazoo Mall L.L.C.

 

LAW/LEASE ADMINISTRATION DEPARTMENT
KALAMAZOO MALL L.L.C.
THE CROSSROADS MALL, C/O KALAMAZOO MALL L.L.C.
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Kent Station

438 Ramsay Way, #101

Kent, WA 98032

 

King

 

Kent Station, L.L.C.

 

KENT STATION, L.L.C.
C/O TARRAGON DEVELOPMENT COMPANY
1000 2ND AVENUE, SUITE 3200
SEATTLE, WA 98104

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Galleria At Ft. Lauderdale

2514 E. Sunrise Blvd.

Ft. Lauderdale, FL 33304

 

Broward

 

Keystone-Florida Property Holding Corporation

 

KEYSTONE-FLORIDA PROPERTY HOLDING CORPORATION
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Court At King Of Prussia

690 West Dekalb Pike #1060

King Of Prussia, PA 19406

 

Montgomery

 

King Of Prussia Associates

 

KING OF PRUSSIA ASSOCIATES
P.O. BOX 1528
KING OF PRUSSIA, PA 19406

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lacenterra At Cinco Ranch

23501 Cinco Ranch Blvd., #B-130

Katy, TX 77494

 

Fort Bend

 

Lacenterra At Cinco Ranch, L.P.

 

PRESIDENT
LACENTERRA AT CINCO RANCH, L.P.
C/O VISTA MANAGEMENT COMPANY
1117 ELDRIDGE PARKWAY
HOUSTON, TX 77077

 

LOUIS E. SILVER
SCHLANGLER, SILVER, BARG & PAINE, LLP
109 N. POST OAK LANE, SUITE 300
HOUSTON, TX 77024

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops On Lane Avenue

1659 W. Lane Ave.

Upper Arlington, OH 43221

 

Franklin

 

Lane Avenue 450 LLC

 

LEASE ADMINISTRATION
LANE AVENUE 450 LLC
C/O STEINER & ASSOCIATES, LLC
4016 TOWNSFAIR WAY, SUITE 201
COLUMBUS, OH

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

43219

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Laurel Park Place

37580 W. Six Mile Rd.

Livonia, MI 48152

 

Wayne

 

Laurel Park Retail Properties LLC

 

C/O CBL & ASSOCIATES MANAGEMENT, INC.
LAUREL PARK RETAIL PROPERTIES LLC
CBL CENTER, SUITE 500
2030 HAMILTON PLACE BOULEVARD
CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Hamilton Corner

2115 Gun Barrel Rd., #J

Chattanooga, TN 37421

 

Hamilton

 

Lebcon Associates

 

CBL & ASSOCIATES MANAGEMENT, INC.
LEBCON ASSOCIATES
CBL CENTER, SUITE 500
2030 HAMILTON PLACE BOULEVARD
CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Legacy Village

25313 Cedar Rd.

Lyndhurst, Oh 44124

 

Cuyahoga

 

Legacy Village Investors, LLC

 

LEGACY VILLAGE INVESTORS, LLC
C/O FIRST INTERSTATE PROPERTIES, LTD.
LEGACY VILLAGE, 25333 CEDAR ROAD, SUITE 300
LYNDHURST, OH 44124

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lehigh Valley Mall

905 Lehigh Lifestyle Center, Ste. 1306

Whitehall, PA 18052

 

Lehigh

 

Lehigh Valley Associates C/O Kravco Simon Company

 

LEGAL DEPARTMENT
LEHIGH VALLEY ASSOCIATES C/O KRAVCO SIMON COMPANY
P.O. BOX 1528
234 MALL BOULEVARD
KING OF PRUSSIA, PA 19406

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

New York Condominium Unit

11 E 29th St, Unit 23c

New York, NY 10016

 

New York

 

Leonld Seylanov & Olga Kapustina

 

LEONLD SEYLANOV & OLGA KAPUSTINA

601 SURF AVENUE #3F

BROOKLYN, NY 11224

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Town Center At Levis Commons

3110 Levis Commons Blvd.

Perrysburg, OH 43551

 

Wood

 

Levis Commons, LLC

 

LEVIS COMMONS, LLC
C/O HILL PARTNERS, INC.
101 W. WORTHINGTON AVENUE, SUITE 204
CHARLOTTE, NC 28203

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fayette Mall

3401 Nicholasville Rd., #C-328

Lexington, KY 40503

 

Fayette

 

Lexington Joint Venture

 

LEXINGTON JOINT VENTURE
CBL & ASSOCIATES MANAGEMENT, INC.
2030 HAMILTON PLACE BLVD., STE.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

500
CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Promenade At Chenal

17809 Chenal Pkwy #G-111

Little Rock, AR 72223

 

Pulaski

 

Little Rock Development Company

 

GENERAL COUNSEL
LITTLE ROCK DEVELOPMENT COMPANY
C/O RED DEVELOPMENT
4717 CENTRAL
KANSAS CITY, MO 64112

 

DIRECTOR OF LEGAL/LEASING
LITTLE ROCK DEVELOPMENT COMPANY
C/O RED DEVELOPMENT
6263 N. SCOTTSDALE ROAD, SUITE 330
SCOTTSDALE, AZ 85250

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Market Commons

3081 Howard Ave

Myrtle Beach, SC 29577

 

Horry

 

Luk-Mb1, LLC

 

DANIEL T. MCCAFFERY
LUK-MB1, LLC
C/O MCCAFFERY INTERESTS, INC.
875 NORTH MICHIGAN AVENUE, SUITE 1800
CHICAGO, IL 60611

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets St. Augustine

500 Prime Outlets Blvd., #1000

St. Augustine, FL 32084

 

Saint Johns

 

Lvp St. Augustine Outlets LLC

 

C/O PRIME RETAIL PROPERTY MANAGEMENT, LLC
LVP ST. AUGUSTINE OUTLETS LLC
217 E. REDWOOD ST., 20TH FLOOR
ATTN: OFFICE OF THE GENERAL COUNSEL
BALTIMORE, MD 21202

 

C/O THE LIGHTSTONE GROUP
LVP ST. AUGUSTINE OUTLETS LLC
326 THIRD STREET
ATTN: LEASE ADMINISTRATION
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Legacy Village At Spring Hill

9 Du Rhu Dr., #390

Mobile, AL 36608

 

Mobile

 

Lvrc, LLC

 

LVRC, LLC
P.O. BOX 160306
MOBILE, AL 36616

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Macarthur Center

300 Monticello Ave., #284

Norfolk, VA 23510

 

Norfolk City

 

Macarthur Shopping Center LLC

 

MACARTHUR SHOPPING CENTER LLC
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD HILLS,

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Carmel Plaza

Ocean Ave. At Mission St., #101

Carmel, CA 93921

 

Monterey

 

Macerich Carmel Lp

 

LEGAL DEPARTMENT
MACERICH CARMEL LP
401 WILSHIRE BOULEVARD, SUITE 700
P.O. BOX 2172
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Broadway Plaza

1280 Broadway Plaza, #A75

Walnut Creek, CA 94596

 

Contra Costa

 

Macerich Northwestern Associates

 

CENTER MANAGER
MACERICH NORTHWESTERN ASSOCIATES
1275 BROADWAY PLAZA
WALNUT CREEK, CA 94596

 

LEGAL DEPARTMENT
MACERICH NORTHWESTERN ASSOCIATES
C/O MACERICH COMPANY
P.O. BOX 2172 401
WILSHIRE BLVD., STE. 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Oaks

512 W. Hillcrest Dr.

Thousand Oaks, CA 91360

 

Ventura

 

Macerich Oaks LLC

 

CENTER MANAGER
MACERICH OAKS LLC
MANAGEMENT OFFICE
222 WEST HILLCREST DRIVE
THOUSAND OAKS, CA 91360

 

LEGAL DEPARTMENT
MACERICH OAKS LLC C/O MACERICH COMPANY
P.O. BOX 2172
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Rimrock Mall

316 24th St. West

Billings, MT 59102

 

Yellowstone

 

Macerich Rimrock Lp

 

CENTER MANAGER
MACERICH RIMROCK LP
MANAGEMENT OFFICE
300 SOUTH 24TH STREET
BILLINGS, MT 59102

 

LEGAL DEPARTMENT
MACERICH

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

RIMROCK LP
C/O MACERICH COMPANY
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Twenty Ninth Street

1810 29th St., #1028

Boulder, CO 80301

 

Boulder

 

Macerich Twenty Ninth Street LLC

 

LEGAL DEPARTMENT
MACERICH TWENTY NINTH STREET LLC
401 WILSHIRE BOULEVARD
SUITE 700
SANTA MONICA, CA 90401

 

MACERICH TWENTY NINTH STREET LLC
TWENTY NINTH STREET
1710 29TH STREET, SUITE
BOULDER, CO 80301

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Village At Vin

3401 Dale Rd. #W5

Modesto, CA 95356

 

Stanislaus

 

Macerich Vintage Faire Limited Partnership

 

CENTER MANAGER
MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP
3401 DALE ROAD, SUITE 483
MODESTO, CA 95356

 

LEGAL DEPARTMENT
MACERICH VINTAGE FAIRE LIMITED PARTNERSHIP C/O MACERICH
P.O. BOX 2172
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CALIFORNIA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Main Place

2800 N. Main St., #280

Santa Ana, CA 92705

 

Orange

 

Mainplace Shoppingtown LLC

 

LEGAL DEPARTMENT
MAINPLACE SHOPPINGTOWN LLC
111601 WILSHIRE BOULEVARD, 11TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Solomon Pond Mall

601 Donald Lynch Blvd., #S114a

Marlborough, MA 01752

 

Middlesex

 

Mall At Solomon Pond, LLC

 

MALL AT SOLOMON POND, LLC
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall At Turtle Creek

3000 E. Highland Dr., #503

Jonesboro, AR 72401

 

Craighead

 

Mall At Turtle Creek LLC

 

MALL AT TURTLE CREEK LLC
DAVID HOCKER & ASSOCIATES, INC.
1901 FREDERICA STREET
OWENSBORO, KY 42301

 

MALL OFFICE
MALL AT TURTLE CREEK
3000 EAST HIGHLAND DRIVE
SUITE 200
JONESBORO, AR 72401

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mall Of Georgia

3333 Buford Drive, #Vb01a

Buford, GA 30519

 

Gwinnett

 

Mall Of Georgia, LLC

 

MALL OF GEORGIA, LLC
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Colonial University Village

1627-30 Opelika Rd.

Auburn, AL 36830

 

Lee

 

Marelda University Village Mall LLC

 

MALL MANAGER
MARELDA UNIVERSITY VILLAGE MALL LLC
C/O MALL MANAGEMENT OFFICE
1627-53 OPELIKA ROAD
AUBURN, AL 36830

 

THOMAS MAIRA
MARELDA UNIVERSITY VILLAGE MALL, LLC C/O BABCOCK AND BROWN
1 DAG HAMMARSKJOLD PLAZA
889 SECOND AVE., 49TH FLOOR
NEW YORK, NY 10017

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Courtyard At Market Place

2000 N. Neil St., #104

Champaign, IL 61820

 

Champaign

 

Market Place Shopping Center 11

 

LAW/LEASE ADMINISTRATION DEPARTMENT
MARKET PLACE SHOPPING CENTER 11
CHAMPAIGN MARKET PLACE L.L.C
110 N. WACKER DRIVE.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mashpee Commons

5 North St.

 

Barnstable

 

Mashpee Commons Limited Partnership

 

MASHPEE COMMONS LIMITED

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

Mashpee, MA 02649

 

 

 

 

 

PARTNERSHIP
C/O MASHPEE COMMONS
P.O. BOX 1530
MASHPEE, MA 02649

 

MATHEW E. EPSTEIN, ESQ.
GOULSTON & STORRS, P.C.
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mayfair Mall

2500 N. Mayfair Rd.

Wauwatosa, WI 53226

 

Milwaukee

 

Mayfair Mall

 

LAW/LEASE ADMIN. DEPT.
MAYFAIR MALL
C/O MAYFAIR PROPERTY INC.
110 NORTH WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mayfaire Town Center

6849 Main St.

Wilmington, NC 28405

 

New Hanover

 

Mayfaire Retail, LLC

 

MAYFAIRE RETAIL, LLC
P.O. BOX 12830
WILMINGTON, NC 28405

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lakeport Commons

5001 Sergeant Rd., #220

Sioux City, IA 51101

 

Woodbury

 

Mb Sioux City Lakeport, LLC

 

SARAH SHEARN
MB SIOUX CITY LAKEPORT, LLC
INLAND AMERICAN RETAIL MANAGEMENT, LLC/BLDG. #44616
2901 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

VICE PRESIDENT
INLAND AMERICAN RETAIL MANAGEMENT, LLC/BLDG. #44616
2901 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Oakway Center

3 Oakway Center

Eugene, OR 97401

 

Lane

 

Mckay Investment Company, LLC

 

MCKAY INVESTMENT COMPANY, LLC
2350 OAKMONT WAY, SUITE 204
EUGENE, OR 97401

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Village Of Rochester Hills

364 N. Adams Rd.

Rochester Hills, MI 48309

 

Oakland

 

Meadowbrook Associates, LLC

 

MEADOWBROOK ASSOCIATES, LLC
350 N. OLD WOODWARD AVENUE
SUITE 300
BIRMINGHAM, MI 48009

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Metropolis

2539 Futura Park Wy., #J100

Plainfield, IN 46168

 

Hendricks

 

Metropolis, LLC

 

PROPERTY MANAGER
METROPOLIS, LLC
C/O PREMIER

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

PROPERTIES USA, INC.
5252 E. 82ND STREET, SUITE 300
INDIANAPOLIS, IN 46250

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Kirkwood Mall

815 Kirkwood Mall

Bismark, ND 58504

 

Burleigh

 

Metropolitan Life Insurance Company

 

MALL MANAGEMENT OFFICE, MALL MANAGER
METROPOLITAN LIFE INSURANCE COMPANY
C/O URBAN RETAIL PROPERTIES
706 KIRKWOOD MALL
BISMARCK, ND 58504

 

GENERAL COUNSEL
URBAN RETAIL PROPERTIES COMPANY
900 NORTH MICHIGAN AVENUE
CHICAGO, ILLINOIS 60611

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

5th Ave. & Pine St. (Seattle)

1511 5th Ave.

Seattle, WA 98101

 

King

 

Metzler North America

 

METZLER NORTH AMERICA
700 FIFTH AVE., 61ST FLOOR
SEATTLE, WA 98104

 

JOHN PARKER
KENNEDY ASSOCIATES
1215 FOURTH AVENUE
2400 FINANCIAL CENTER BLDG.
SEATTLE, WA 98161

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Park West Centre

201 S. Mt. Auburn

Cape Girardeau, MO 63703

 

Cape Girardeau

 

Midamerica Hotels Corporation

 

MIDAMERICA HOTELS CORPORATION
105 SOUTH MT. AUBORN ROAD
P.O. BOX 1570
CAPE GIRARDEAU, MO 63702

 

ROGER HERMAN, ESQ.
ROSENBLUM, GOLDENHERSH, SILVERSTEIN & ZAFT, P.C.
7733 FORSYTH BLVD. - 4TH FLOOR
ST. LOUIS, MO 63105

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Mission Viejo

482 The Shops At Mission Viejo

Mission Viejo, CA 92691

 

Orange

 

Mission Viejo Associates, L.P.

 

MISSION VIEJO ASSOCIATES, L.P.
C/O SIMON PROPERTY GROUP
225 W.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

WASHINGTON
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mall Of New Hampshire

1500 S. Willow St., #S161a

Manchester, NH 03103

 

Hillsborough

 

Mnh Mall, L.L.C.

 

MNH MALL, L.L.C.
C/O M. S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mall Of America

166 South Avenue

Bloomington, MN 55425

 

Hennepin

 

Moac Mall Holdings LLC

 

MOAC MALL HOLDINGS LLC
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Montgomery Village

720 Farmers Ln.

Santa Rosa, CA 95405

 

Sonoma

 

Montgomery Village Limited Partnership

 

DAVID CODDING
MONTGOMERY VILLAGE LIMITED PARTNERSHIP
911 VILLAGE COURT
SANTA ROSA, CA 95405

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Montgomery Village

728 Farmers Ln.

Santa Rosa, CA 95405

 

Sonoma

 

Montgomery Village Limited Partnership

 

DAVID CODDING
MONTGOMERY VILLAGE LIMITED PARTNERSHIP
911 VILLAGE COURT
SANTA ROSA, CA 95405

 

 

 

 

 

 

 

 

 

Coldwater creek US Inc.

 

The Streets of new milford

new milford, ct 06776

 

Litchfield

 

new milford specialty center, llc

 

NEW MILFORD SPECIALTY CENTER, LLC
C/O CONTINENTAL REAL ESTATE COMPANIES
150 EAST BROAD STREET, SUITE 800
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Arrowhead Towne Center

7700 W. Arrowhead Towne Center, #1097

Glendale, AZ 85308

 

Maricopa

 

New River Associates

 

LEASE ADMINISTRATION
NEW RIVER ASSOCIATES
C/O STEINER PROPERTIES, LLC
4200 REGENT STREET, SUITE 210
COLUMBUS, OH 43219

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops At Norterra

2460 West Happy Valley Rd., #1161

Phoenix, AZ 85085

 

Maricopa

 

Norterra West, LLC

 

NORTERRA WEST, LLC
C/O RED DEVELOPMENT
6263 N. SCOTTSDALE ROAD, SUITE 330
SCOTTSDALE, AZ 85250

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Northbrook Court

2188 Northbrook Ct.

 

Cook

 

Northbrook Court

 

LAW/LEASE ADMINISTRATION

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

Northbrook, IL 60062

 

 

 

 

 

DEPARTMENT
NORTHBROOK COURT
C/O WESTCOAST ESTATES
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Northpark Center

8687 North Central Expwy., #1206

Dallas, TX 75225

 

Dallas

 

Northpark Partners, LP

 

NORTHPARK PARTNERS, LP
8080 NORTH CENTRAL EXPRESSWAY
SUITE 1100
DALLAS, TX 75206

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Eastchase

7260 Eastchase Pkwy.

Montgomery, AL 36117

 

Montgomery

 

Np/I&G Eastchase Property Owner, LLC

 

LEGAL DEPARTMENT
NP/I&G EASTCHASE PROPERTY OWNER, LLC
C/O NEW PLAN EXCEL REALTY TRUST INC.
420 LEXINGTON AVENUE
NEW YORK, NY 10170

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Oakbrook Center

460 Oakbrook Center

Oak Brook, IL 60521

 

Du Page

 

Oakbrook Shopping Center, LLC

 

LAW/LEASING ADMINISTRATION
OAKBROOK SHOPPING CENTER, LLC
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Oaks Mall

6419 Newberry Rd. #A18

Gainesville, FL 32605

 

Alachua

 

Oaks Mall, LLC

 

OAKS MALL, LLC
110 N. WACKER DR.
C/O OAKS MALL, LLC
CHICAGO, IL 60606

 

GENERAL MANAGER
THE OAKS MALL
6419 NEWBERRY ROAD
GAINESVILLE, FLORIDA 32605

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets At Jeffersonville I

8000 Factory Shops Blvd., # 8160

Jeffersonville, OH 43128

 

Fayette

 

Ohio Factory Shops Partnership

 

OFFICE OF THE GENERAL COUNSEL
OHIO FACTORY SHOPS PARTNERSHIP
C/O PRIME RETAIL PROPERTY MANAGEMENT, LLC
217 E. REDWOOD STREET, 20TH FLOOR
BALTIMORE, MD 21202

 

LEASE ADMINISTRATION
THE LIGHTSTONE GROUP

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

1985 CEDAR BRIDGE AVE.,
SUITE 1
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

City Center At Oyster Point

705 Mariners Row

Newport News, VA 23606

 

Newport News City

 

One City Center, LLC

 

MR. WILLIAM HUDGINS, SENIOR VP
ONE CITY CENTER, LLC
C/O HARVEY LINDSAY COMMERCIAL REAL ESTATE
999 WATERSIDE DRIVE,
SUITE 1400
NORFOLK, VA 23510

 

STEVEN A. MEADE, ESQ.
PATTEN, WORNOM, HATTEN & DIAMONSTEIN, LLC
12350 JEFFERSON AVENUE
SUITE 300
NEWPORT NEWS, VA 23602

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Burr Ridge Village Center

705 Village Center Dr.

Burr Ridge, IL 60527

 

Cook

 

Opus Real Estate Il Vii Burr Ridge, L.L.C.

 

BOB GALANTE
OPUS REAL ESTATE IL VII BURR RIDGE, L.L.C.
9700 WEST HIGGINS ROAD,
SUITE 900
ROSEMONT, IL 60018

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Outlet Marketplace

5209 International Dr.

Orlando, FL 32819

 

Orange

 

Orlando Design Center LLC

 

OFFICE OF THE GENERAL COUNSEL
ORLANDO DESIGN CENTER LLC
C/O PRIME RETAIL PROPERTY MANAGEMENT, LLC, TWENTIETH FLOOR
217 E. REDWOOD STREET
BALTIMORE, MD 21202

 

LEASE ADMINISTRATION
ORLANDO DESIGN CENTER LLC
C/O THE LIGHTSTONE GROUP
326 THIRD STREET
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Otay Ranch Town Center

2015 Birch Rd., #1501

Chula Vista, CA 91915

 

San Diego

 

Otay Ranch Town Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT
OTAY RANCH TOWN CENTER
C/O GGP-OTAY RANCH, L.P.
110 N. WACKER DR.
CHICAGO, IL 60606

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek The Spa Inc.

 

Otay Ranch Town Center

2015 Birch Rd., #1505

Chula Vista, CA 91915

 

San Diego

 

Otay Ranch Town Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT
OTAY RANCH TOWN CENTER
C/O GGP-OTAY RANCH, L.P.
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Colonial Promenade Beechwood

196 Alps Rd., #47

Athens, GA 30606

 

Clarke

 

Oz-Clp Retail LLC

 

C/O COLONIAL PROPERTIES SERVICES
OZ-CLP RETAIL LLC
2977 CROUSE LANE
BURLINGTON, NC 27215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Park City Center

451 Park City Center

Lancaster, PA 17601

 

Lancaster

 

Park City Center

 

LAW/LEASE ADMINISTRATION DEPARTMENT
PARK CITY CENTER
C/O LANCASTER TRUST
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Park Meadows

8433 Park Meadows Center Dr.  #145

Lone Tree, CO 80124

 

Douglas

 

Park Meadows

 

LAW/LEASE ADMINISTRATION DEPARTMENT
PARK MEADOWS
C/O ROUSE-PARK MEADOWS, LLC
110 N. WACKER DR.
CHICAGO, IL 60606

 

MALL MANAGER
PARK MEADOWS MALL
8401 PARK MEADOWS CENTER DRIVE
LITTLETON, CO 80124

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall At Partridge Creek

17360 Hall Rd., #184

Clinton Township, MI 48038

 

Macomb

 

Partridge Creek Fashion Park, LLC

 

LEASE ADMINISTRATION
PARTRIDGE CREEK FASHION PARK, LLC
200 EAST LONG LAKE ROAD,
SUITE 300
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Ross Park Mall

1000 Ross Park Mall Dr., #L-13

Pittsburgh, PA 15237

 

Allegheny

 

Penn Ross Joint Venture

 

PENN ROSS JOINT VENTURE
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Penn Square Mall

1901 Northwest Expwy., #1043a

Oklahoma City, OK 73118

 

Oklahoma

 

Penn Square Mall Lp

 

PENN SQUARE MALL LP
C/O SIMON PROPERTY GROUP
225 W.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Polaris Fashion Place

1500 Polaris Pkwy., #1186

Columbus, OH 43240

 

Delaware

 

Pfp Columbus, LLC

 

MIKE SULLIVAN, SENIOR VICE PRESIDENT OF ASSET MANAGEMENT
PFP COLUMBUS, LLC
C/O RAMCO-GERSHENSON, INC.
31500 NORTHWESTERN HIGHWAY,
SUITE 300
FARMINGTON HILLS, MI 48334

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

City North

5350 E. High St. #109

Phoenix, AZ 85054

 

Maricopa

 

Phoenix High Building, LLC

 

C/O THE RELATED COMPANIES
PHOENIX HIGH BUILDING, LLC
60 COLUMBUS CIRCLE
NEW YORK, NY 10023

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Pinnacle Hills Promenade

2203 S. Promenade Blvd., #8195

Rogers, AR 72758

 

Benton

 

Pinnacle Hills Promenade

 

LAW/LEASE ADMINISTRATION DEPARTMENT
PINNACLE HILLS PROMENADE
C/O ROGERS RETAIL L.L.C.
110 WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Village At Colony Place

140 Colony Place

Plymouth, MA 02360

 

Plymouth

 

Plymouth Gateway, LLC

 

DONALD S. SMITH
PLYMOUTH GATEWAY, LLC
200 OAK POINT DRIVE
MIDDLEBORO, MA 02346

 

RONALD M. FELLMAN
FELLMAN LAW GROUP, PC
54 JACONNET STREET
SUITE 300
NEWTON, MA 02461

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Rosedale Center

1595 W. Highway 36, #1004

Roseville, MN 55113

 

Ramsey

 

Ppf Ftl Rosedale Shopping Center, LLC

 

PPF FTL ROSEDALE SHOPPING CENTER, LLC
C/O INTER-CAL REAL ESTATE CORPORATION
540 FULTON AVENUE
SACRAMENTO, CA 95825

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Plymouth Meeting Mall

504 Germantown Pike, #1560

Plymouth Meeting, PA 19462

 

Montgomery

 

Pr Plymouth Meeting Limited Partnership C/O Preit Services, LLC

 

DIRECTOR, LEGAL
PR PLYMOUTH MEETING LIMITED PARTNERSHIP C/O

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

PREIT SERVICES, LLC
200 SOUTH BROAD STREET
THE BELLEVUE, THIRD FLOOR
PHILADELPHIA, PA 19102

 

GENERAL MANAGER
PR PLYMOUTH MEETING LIMITED PARTNERSHIP; MANAGEMENT OFFICE; PLYMOUTH MEETING
MALL
500 WEST GERMANTOWN PIKE,
SUITE L-150
PLYMOUTH MEETING, PENNSYLVANIA 19462

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Boise Towne Square

350 N. Milwaukee #1143

Boise, ID 83704

 

Ada

 

Price Financing Partnership, LP

 

PRICE FINANCING PARTNERSHIP, LP
C/O JP REALTY, INC.
35 CENTURY PARK WAY
SALT LAKE CITY, UT 84115

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets - Pleasant Prairie

11601 108th St., #550

Pleasant Prairie, WI 53158

 

Kenosha

 

Prime Outlets At Pleasant Prairie, LLC

 

OFFICE OF THE GENERAL COUNSEL
PRIME OUTLETS AT PLEASANT PRAIRIE, LLC
C/O PRIME RETAIL PROPERTY MANAGEMENT
TWENTIETH FLOOR, 217 REDWOOD STREET
BALTIMORE, MD 21202

 

LEASE ADMINISTRATION
PRIME OUTLETS AT PLEASANT PRAIRIE, LLC
C/O THE LIGHTSTONE GROUP
326 THIRD STREET
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Arbor Lakes

12289 Elm Creek Blvd., #B4

Maple Grove, MN 55369

 

Hennepin

 

Prudential Insurance Company Of America

 

CORPORATE SECRETARY
PRUDENTIAL INSURANCE COMPANY OF AMERICA
C/O COUSINS PROPERTIES INC.
191 PEACHTREE STREET NE, SUITE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

3600
ATLANTA, GA 30303

 

ASSOCIATE GENERAL COUNSEL-RETAIL
COUSINS PROPERTIES INC.
191 PEACHTREE STREET NE, SUITE 3600
ATLANTA, GA 30303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall At Shelter Cove

24 Shelter Cove Lane

Hilton Head Island, SC 29928

 

Beaufort

 

Pvi Shelter Cove Limited Partnership

 

PVI SHELTER COVE LIMITED PARTNERSHIP
1919 WEST STREET
SUITE 100
ANNAPOLIS, MD 21401

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Southpointe Pavilions

2900 Pine Lake Rd., #H

Lincoln, NE 68516

 

Lancaster

 

R.E.D. Capital Management, LLC

 

DAN LOWE
R.E.D. CAPITAL MANAGEMENT, LLC
C/O RED DEVELOPMENT
4717 CENTRAL
KANSAS CITY, MO 64112

 

MICHAEL EBERT
R.E.D. CAPITAL MANAGEMENT, LLC
C/O RED DEVELOPMENT
6263 N. SCOTTSDALE ROAD, SUITE 222
SCOTTSDALE, AZ 85250

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops On Main

73 Us Hwy 41

Schererville, IN 46375

 

Lake

 

Rb Schererville Crossings, LLC

 

LEGAL DEPARTMENT
RB SCHERERVILLE CROSSINGS, LLC
C/O REGENCY REALTY GROUP, INC.
ONE INDEPENDENT DRIVE, SUITE 114
JACKSONVILLE, FL 32202

 

PROPERTY MANAGEMENT
RB SCHERERVILLE CROSSINGS, LLC
C/O REGENCY CENTERS CORPORATION
1211 W. 22ND STREET,
SUITE 300
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc.

 

Shops At Boardwalk

8640 N. Boardwalk Ave.

Kansas City, MO 64154

 

Platte

 

Red Asset Management, Inc.

 

DONNA KNOPP
RED ASSET MANAGEMENT, INC.
4717 CENTRAL
KANSAS CITY, MO

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

64112

 

VICE PRESIDENT
INLAND NORTHWEST MANAGEMENT CORP.
2901 BUTTERFIELD ROAD
OAK BROOK, IL 60523

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Red Cliffs Mall

446 N. 1680 East, #1325

St. George, UT 84790

 

Washington

 

Red Cliffs Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT
RED CLIFFS MALL
C/O PDC-RED CLIFFS MALL L.L.C.
110 N. WACKER DR.
CHICAGO, IL 60606

 

GENERAL MANAGER
RED CLIFFS MALL
1770 EAST RED CLIFFS DRIVE
ST. GEORGE, UT 84790

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Summit Fair

910 Nw Blue Parkway, #C113

Jackson, MO 64063

 

Jackson

 

Red Lee’s Summit East, LLC

 

RED LEE’S SUMMIT EAST, LLC
4717 CENTRAL
C/O RED DEVELOPMENT
KANSAS CITY, MO 64112

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Preston Park Village

1900 Preston Rd., #185

Plano, TX 75093

 

Collin

 

Regency Centers, L.P.

 

LEASE ADMINISTRATOR
REGENCY CENTERS, L.P.
REGENCY CENTERS CORPORATION
ONE INDEPENDENT DRIVE, SUITE 114
JACKSONVILLE, FL 32202

 

LEGAL DEPARTMENT
REGENCY CENTERS, L.P.
C/O REGENCY CENTERS CORPORATION
ONE INDEPENDENT DRIVE, SUITE 114
JACKSONVILLE, FL 32202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Summit Sierra

13945 S. Virginia St., #602

Reno, NV 89511

 

Washoe

 

Reno Retail Company, LLC

 

DAVID L. SILVERSTEIN
RENO RETAIL COMPANY, LLC
C/O BAYER PROPERTIES, L.L.C.
2222 ARLINGTON AVENUE
BIRMINGHAM, AL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

35205

 

GENERAL COUNSEL
RENO RETAIL COMPANY, LLC
C/O BAYER PROPERTIES, L.L.C.
2222 ARLINGTON AVENUE
BIRMINGHAM, AL 35205

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stamford Town Center

100 Greyrock Pl., #F215

Stamford, CT 06901

 

Fairfield

 

Rich-Taubman Associates

 

RICH-TAUBMAN ASSOCIATES
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Ridgedale Center

12401 Wayzata Blvd., #2278

Minnetonka, MN 55305

 

Hennepin

 

Ridgedale Center, LLC

 

LAW/LEASE ADMINISTRATION DEPARTMENT
RIDGEDALE CENTER, LLC
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops Old Mill District

655 Sw Powerhouse Dr.

Bend, OR 97702

 

Deschutes

 

River Bend Limited Partnership

 

RIVER BEND LIMITED PARTNERSHIP
15 SW COLORADO AVENUE, SUITE 1
BEND, OR 97702

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

River Hills Mall

1850 Adams St. #516

Mankato, MN 56001

 

Blue Earth

 

River Hills Mall

 

LAW/LEASE ADMINISTRATRION DEPARTMENT
RIVER HILLS MALL
110 N. WACKER DR.
C/O RIVER HILLS MALL LLC
CHICAGO, IL 60606

 

GENERAL MANAGER
RIVER HILLS MALL
1850 ADAMS STREET #1
MANKATO, MINNESOTA 56001

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops At Rossmoor

12191 Seal Beach Blvd.

Seal Beach, CA 90740

 

Orange

 

Rossmoor Shops, LLC

 

MADELYN JACKREL
ROSSMOOR SHOPS, LLC
C/O CENTURY NATIONAL PROPERTIES, INC.
2811 WILSHIRE BLVD.,
SUITE 640
SANTA MONICA, CA 90403

 

PROPERTY MANAGER
ROSSMOOR SHOPS, LLC
C/O CENTURY NATIONAL PROPERTIES, INC.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

12501 SEAL BEACH BLVD., SUITE 200
SEAL BEACH, CA 90740

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Rogue Valley Mall

1600 N. Riverside Dr., #3000

Medford, OR 97501

 

Jackson

 

Rouge Valley Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT
ROUGE VALLEY MALL
C/O ROUGE VALLEY MALL L.L.C.
110 WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mansfield Crossing

280 School St., # F-180

Mansfield, MA 02048

 

Bristol

 

Route 140 School Street LLC

 

ROUTE 140 SCHOOL STREET LLC
C/O S.R. WEINER & ASSOCIATES, INC.
1330 BOYLSTON STREET
CHESTNUT HILL, MA 02467

 

SRW-MANSFIELD
GOULSTON & STORRS, PC
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Blackstone Valley

70 Worcester Providence Turnpike, #613

Millbury, MA 01527

 

Worcester

 

Route 146 Millbury LLC

 

ROUTE 146 MILLBURY LLC
C/O S.R. WEINER & ASSOCIATES, INC.
1330 BOYLSTON STREET
CHESTNUT HILL, MA 2467

 

GOULSTON & STORRS, PC
SRW-MILLBURY
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Sadler Crossing

1416 Sadler Rd.

Fernandina Beach, FL 32034

 

Nassau

 

Sadler Equities, LLC

 

C/O BERNARD E. SMITH
SADLER EQUITIES, LLC
8669 BAYPINE ROAD,

SUITE 100
JACKSONVILLE, FL 32256

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Promenade At Sagemore

500 Route 73 S., #A8

Marlton, NJ 08053

 

Burlington

 

Sagemore Management Company, LLC

 

SAGEMORE MANAGEMENT COMPANY, LLC
THE CORPORATE CENTER AT SAGEMORE
6000 SAGEMORE DRIVE, SUITE 6301
MARLTON, NJ 08053

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Santa Anta

400 S. Baldwin Ave., #2225

Arcadia, CA 91007

 

Los Angeles

 

Santa Anita Shoppingtown Lp

 

LEGAL DEPARTMENT
SANTA ANITA SHOPPINGTOWN LP
11601 WILSHIRE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

BOULEVARD
12TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Promenade Saucon

2845 Center Valley Pkwy. #613

Center Valley, PA 18034

 

Lehigh

 

Saucon Valley Lifestyle Center, L.P.

 

SENIOR VICE PRESIDENT LEGAL
SAUCON VALLEY LIFESTYLE CENTER, L.P.
6410 POPLAR AVENUE,

SUITE 850
MEMPHIS, TN 38119

 

PROPERTY ACCOUNTING AND ADMINISTRATION
SAUCON VALLEY LIFESTYLE CENTER, L.P.
6410 POPLAR AVENUE,

SUITE 850
MEMPHIS, TENNESSEE 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Thruway Shopping Center

406 South Stratford Rd.

Winston-Salem, NC 27103

 

Forsyth

 

Saul Subsidiary I Limited Partnership

 

SAUL SUBSIDIARY I LIMITED PARTNERSHIP
C/O WINDHAM MANAGEMENT COMPANY
7501 WISCONSIN AVENUE, SUITE 1500
BETHESDA, MD 20814

 

LEGAL DEPARTMENT
SAUL SUBSIDIARY I LIMITED PARTNERSHIP
C/O WINDHAM MANAGEMENT COMPANY
7501 WISCONSIN AVENUE, SUITE 1500
BETHESDA, MD 20814

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Spring Creek Plaza

1462 S. Bryant Ave.

Edmond, OK 73034

 

Oklahoma

 

Sc Plaza, LLC

 

SC PLAZA, LLC
P.O. BOX 270835
OKLAHOMA CITY, OK 73137

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Fashion Mall At Keystone

8702 Keystone Crossing Blvd., #111a

Indianapolis, IN 46240

 

Marion

 

Sdg Fashion Mall Lp

 

SDG FASHION MALL LP
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Northpark Mall

320 W. Kimberley Rd., #0091a

Davenport, IA 52806

 

Scott

 

Sdg Macerich Properties, L.P.

 

SDG MACERICH PROPERTIES, L.P.
C/O SIMON PROPERTY GROUP
225 WEST WASHINGTON

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Empire Mall

1260 West Empire Mall

Sioux Falls, SD 57106

 

Minnehaha

 

Sdg Macerich Properties, LP

 

CENTER MANAGER
SDG MACERICH PROPERTIES, LP
4001 WEST 41ST STREET
SIOUX FALLS, SD 57106

 

LEGAL DEPARTMENT
SDG MACERICH PROPERTIES, L.P.
C/O MACERICH COMPANY
P.O. BOX 2172, 401 WILSHIRE BLVD.,
SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Seminole Town Center

200 Towne Center Cir., #0b10

Sanford, FL 32771

 

Seminole

 

Seminole Towne Center Limited Partnership

 

C/O M.S. MANAGEMENT ASSOCIATES INC.
SEMINOLE TOWNE CENTER LP
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shadow Lake Towne Center

7902 Towne Center Pkwy., #101

Papillion, NE 68046

 

Sarpy

 

Shadow Lake Towne Center, LLC

 

DIRECTOR OF DEVELOPMENT-LEGAL
SHADOW LAKE TOWNE CENTER, LLC
C/O RED DEVELOPMENT
6263 N. SCOTTSDALE ROAD,
SUITE 330
SCOTTSDALE, AZ 85250

 

GENERAL COUNSEL
SHADOW LAKE TOWNE CENTER, LLC
C/O RED DEVELOPMENT
4717 CENTRAL
KANSAS CITY, MO 64112

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Fashion Square-Sherman Oaks

14006 Riverside Dr., #227

Sherman Oaks, CA 91423

 

Los Angeles

 

Sherman Oaks Fashion Associates, LP

 

LEASE ADMINISTRATION
SHERMAN OAKS FASHION ASSOCIATES, LP
C/O WESTFIELD CORPORATION, INC.
11601 WILSHIRE BLVD., 12TH FLOOR
LOS ANGELES, CA 90025

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

The Shipyard Shops

974 Pettinaro Park Dr.

Wilmington, DE 19801

 

New Castle

 

Shipyard Shops, LLC

 

SHIPYARD SHOPS, LLC
234 NORTH JAMES STREET
NEWPORT, DE 19804

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes At Bellemead

6535 Youree Dr. #410

Shreveport, LA 71105

 

Caddo

 

Shoppes At Bellemead, LLC

 

ALVIN CHILDS
SHOPPES AT BELLEMEAD, LLC
C/O VINTAGE REALTY COMPANY
330 MARSHALL,
SUITE 200
SHREVEPORT, LA 71107

 

RAND FALBAUM
5023 HAZEL JONES ROAD
BOSSIER CITY, LA 71111

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Chino Hills

13850 City Center Dr., #5005

Chino Hills, CA 91709

 

San Bernardino

 

Shoppes At Chino Hills, Inc.

 

VICE PRESIDENT
SHOPPES AT CHINO HILLS, INC.
2020 MAIN STREET,
SUITE 800
IRVINE, CA 92614

 

GENERAL COUNSEL
OPUS WEST CORPORATION
2555 E. CAMELBACK ROAD,
SUITE 800
PHOENIX, AZ 85106

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes At College Hills

303 Veterans Pkwy. #125

Normal, IL 61761

 

Mclean

 

Shoppes At College Hills, LLC

 

SHOPPES AT COLLEGE HILLS, LLC
314 TOWANDA AVENUE,
SUITE 300
NORMAL, IL 61761

 

BRUCE HOPKINS, ESQ.
THOMPSON HINE LLP
1920 N. STREET, N.W.
WASHINGTON, DC 20036

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Montage

2331 Shoppes Blvd.

Moosic, PA 18507

 

Lackawanna

 

Shoppes At Montage, LLC

 

C/O JEFFREY R. ANDERSON REAL ESTATE, INC.
SHOPPES AT MONTAGE, LLC
ROOKWOOD TOWER
3805 EDWARDS ROAD,
SUITE 700
CINCINNATI, OH 45209

 

RICHARD B. TRANTER, ESQ.
DINSMORE & SHOHL LLP
255 EAST FIFTH STREET
SUITE 1900

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

CINCINNATI, OH 45202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At River Crossing

5080 Riverside Dr., #216

Macon, GA 31210

 

Bibb

 

Shoppes At River Crossing, LLC

 

LAW/LEASE ADMINISTRATION DEPARTMENT
SHOPPES AT RIVER CROSSING, LLC
C/O SHOPPES AT RIVER CROSSING, LLC
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes At St. Clair Square

6520 N. Illinois St., #104

Fairview Heights, IL 62208

 

Saint Clair

 

Shoppes At St. Clair Square, LLC

 

C/O CBL & ASSOCIATES MANAGEMENT, INC.
SHOPPES AT ST. CLAIR SQUARE, LLC
CBL CENTER,
SUITE 500
2030 HAMILTON PLACE BLVD.
CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Menlo Park Mall

316 Menlo Park

Edison, NJ 08837

 

Middlesex

 

Shopping Center Associates

 

SHOPPING CENTER ASSOCIATES
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

The Shops At Highland Village

4041 Waller Creek, #170

Highland Village, TX 75077

 

Denton

 

Shops At Highland Village Development, Ltd.

 

SHOPS AT HIGHLAND VILLAGE DEVELOPMENT, LTD.
4055 WESTHEIMER
HOUSTON, TX 77027

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops Of Saddle Creek

7615 W. Farmington Blvd., #30

Germantown, TN 38138

 

Shelby

 

Shops At Saddle Creek, Inc.

 

ANTHONY M. FERRANTE
SHOPS AT SADDLE CREEK, INC.
C/O HEITMAN CAPITAL MANAGEMENT LLC
191 NORTH WACKER DRIVE, #2500
CHICAGO, IL 60606

 

SENIOR VICE PRESIDENT AND GENERAL COUNSEL
SHOPS AT SADDLE CREEK, INC.
C/O PM LIFESTYLE SHOPPING CENTERS LLC
6410 POPLAR AVENUE, #850
MEMPHIS, TN 38119

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Short Pump Town Center

11800 W. Broad St., #2120

Richmond, VA 23233

 

Henrico

 

Short Pump Town Center, LLC

 

CENTER MANAGER
SHORT PUMP TOWN CENTER, LLC
MANAGEMENT OFFICE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

11500 MIDLOTHIAN TURNPIKE
RICHMOND, VA 23235

 

LEGAL DEPARTMENT
THE MACERICH PARTNERSHIP, L.P.
C/O MACERICH, P.O. BOX 2172
401 WILSHIRE BOULEVARD,
SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Simi Valley Town Center

1555 Simi Town Center Way #470

Simi Valley, CA 93065

 

Ventura

 

Simi Valley Mall, LLC

 

SIMI VALLEY MALL, LLC
TERMINAL TOWER, 50 PUBLIC SQUARE
SUITE 1100
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Simi Valley Town Center

1555 Simi Town Center Wy., #440

Simi Valley, CA 93065

 

Ventura

 

Simi Valley Mall, LLC

 

SIMI VALLEY MALL, LLC
TERMINAL TOWER, 50 PUBLIC SQUARE
SUITE 1100
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Summit Mall

3265 W. Market, #710

Akron, OH 44333

 

Summit

 

Simon Capital Gp

 

SIMON CAPITAL GP
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Bay Park Square

1040 Bay Park Square

Green Bay, WI 54304

 

Brown

 

Simon Capital Limited Partnership

 

SIMON CAPITAL LIMITED PARTNERSHIP
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Barton Creek Square

2901 Capital Of Texas Hwy., #A-04b

Austin, TX 78746

 

Travis

 

Simon Property Group (Texas), L.P.

 

M.S. MANAGEMENT ASSOCIATES INC.
SIMON PROPERTY GROUP (TEXAS), L.P.
225 W. WASHINGTON
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Cielo Vista Mall

8401 Gateway Blvd. West #E10a

El Paso, TX 79925

 

El Paso

 

Simon Property Group (Texas), L.P.

 

SIMON PROPERTY GROUP (TEXAS), L.P.
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Firewheel Town Center

240 Cedar Sage Dr.

Garland, TX 75040

 

Dallas

 

Simon Property Group (Texas), L.P.

 

C/O SIMON PROPERTY GROUP
SIMON PROPERTY GROUP (TEXAS), L.P.
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Briarwood Mall

658 Briarwood Cr., #D131

Ann Arbor, MI 48108

 

Washtenaw

 

Simon Property Group, Inc.

 

SIMON PROPERTY GROUP, INC.
255 W. WASHINGTON ST.
ARLINGTON, VA 22209

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Northpark Mall

1200 E. County Line Rd., #124

Ridgeland, MS 39157

 

Madison

 

Simon Property Group, Inc.

 

SIMON PROPERTY GROUP, INC.
225 W. WASHINGTON ST.
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stoneridge

1 Stoneridge Mall, #F223

Pleasanton, CA 94588

 

Alameda

 

Simon Property Group, Inc.

 

SIMON PROPERTY GROUP, INC.
225 W. WASHINGTON ST.
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Greenwood Park Mall

1251 U.S. 31 North, # P160

Greenwood, IN 46142

 

Johnson

 

Simon Property Group, L.P.

 

SIMON PROPERTY GROUP, L.P.
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Independence Center

2142 Independence Center Dr.

Independence, MO 64057

 

Jackson

 

Simon Property Group, L.P.

 

C/O M.S. MANAGEMENT ASSOCIATES INC.
SIMON PROPERTY GROUP, L.P.
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Miller Hill Mall

1600 Miller Trunk Hwy, #F03a

Duluth, MN 55811

 

Saint Louis

 

Simon Property Group, L.P.

 

SIMON PROPERTY GROUP, L.P.
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Pier Park

15601 Starfish St., #115

Panama City Beach, FL 32413

 

Bay

 

Simon Property Group, L.P>

 

SIMON PROPERTY GROUP, L.P.
225 WEST WASHINGTON STREET
C/O M.S.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

MANAGEMENT ASSOCIATES INC.
INDIANAPOLIS, INDIANA 46204-3438

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Cordova Mall

5100 N. Ninth Ave., #E501a

Pensacola, FL 32504

 

Escambia

 

Simon Property Group, LP

 

SIMON PROPERTY GROUP, LP
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

coldwater creek us inc.

 

The summit fremaux

slidell, la

 

Saint tammany

 

slidell development company, l.l.c.

 

C/O BAYER PROPERTIES, L.L.C.
SLIDELL DEVELOPMENT COMPANY, L.L.C.
2222 ARLINGTON AVE.
BIRMINGHAM, AL 35205

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Southlake Town Square

279 Grand Ave.

Southlake, TX 76092

 

Tarrant

 

SLTS Grand Avenue II, L.P.

 

PROPERTY MANAGER
SLTS GRAND AVENUE II, L.P.
INLAND SOUTHWEST MANAGEMENT LLC
1256 MAIN STREET,
SUITE 244
SOUTHLAKE, TX 76092

 

 

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

Southlake Town Square

422 Grand Ave. W.

Southlake, TX 76092

 

Tarrant

 

SLTS Grand Avenue II, L.P.

 

PROPERTY MANAGER
SLTS GRAND AVENUE II, L.P.
INLAND SOUTHWEST MANAGEMENT LLC
1256 MAIN STREET,
SUITE 244
SOUTHLAKE, TX 76092

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eastland Mall

800 N. Green River Rd., #0410a

Evansville, IN 47715

 

Vanderburgh

 

SM Eastland Mall LLC

 

SM EASTLAND MALL LLC
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON, NATIONAL CITY CENTER
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Smith Haven Mall

640 Smith Haven Mall

Lake Grove, NY 11755

 

Suffolk

 

Smith Haven Center Associates LLC

 

SMITH HAVEN CENTER ASSOCIATES LLC
M.S. MANAGEMENT ASSOCIATES INC.
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

South Coast Plaza

3333 Bear St., #213

Costa Mesa, CA 92626

 

Orange

 

South Coast Plaza Management Offices

 

GENERAL MANAGER
SOUTH COAST PLAZA MANAGEMENT OFFICES
3333 BEAR STREET
COSTA MESA, CA 92626

 

CHIEF FINANCIAL OFFICER
SOUTH COAST PLAZA
3315 FAIRVIEW ROAD
COSTA MESA, CA 92626

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Southgate Mall

2901 Brooks St., #A-6

Missoula, MT 59801

 

Missoula

 

Southgate Mall Associates, Llp

 

SOUTHGATE MALL ASSOCIATES, LLP
LAMBROS REAL ESTATE
3011 AMERICAN WAY
MISSOULA, MT 59808

 

MANAGEMENT OFFICE
SOUTHGATE MALL ASSOCIATES, LLP
2901 BROOKS STREET
MISSOULA, MT 59801

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

South Park Mall

4400 Sharon Rd., #C1a

Charlotte, NC 28211

 

Mecklenburg

 

Southpark Mall Lp

 

SOUTHPARK MALL LP
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Streets At Southpoint

6910 Fayetteville Rd., #152

Durham, NC 27713

 

Durham

 

Southpoint Mall, LLC

 

LAW/LEASING AND OPERATIONS
SOUTHPOINT MALL, LLC
C/O GENERAL GROWTH PROPERTIES, INC./COLUMBIA REGIONAL OFFICE
10275 LITTLE PATUXENT PARKWAY
COLUMBIA, MD 21044

 

LAW/LEASING AND OPERATIONS
GENERAL GROWTH PROPERTIES, INC.
110 NORTH WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Arboretum At Great Hills

 

Travis

 

SPG ARB

 

SPG ARB

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

10000 Research Blvd., #115

Austin, TX 78759

 

 

 

Associates, L.P.

 

ASSOCIATES, L.P.
C/O M.S. MANAGEMENT ASSOCIATES INC., NATIONAL CITY CENTER
115 W. WASHINGTON
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stanford Shopping Center

850 Stanford Shopping Center

Palo Alto, CA 94304

 

Santa Clara

 

SPG Center LLC

 

SPG CENTER LLC
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 94304

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Haywood Mall

700 Haywood Rd., #1027a

Greenville, SC 29607

 

Greenville

 

SPG LP As Agents For Haywood Mall

 

SPG LP AS AGENTS FOR HAYWOOD MALL
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Spotsylvania Town Center

Spotsylvania Town Center, #1900

Fredericksburg, VA 22407

 

Spotsylvania

 

Spotsylvania Mall Company

 

LEGAL DEPARTMENT
SPOTSYLVANIA MALL COMPANY
2445 BELMONT AVENUE
P.O. BOX 2186
YOUNGSTOWN, OH 44504

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

St. Johns Town Center

4751 River City Dr., #125

Jacksonville, FL 32246

 

Duval

 

St. Johns Town Center, LLC

 

C/O SIMON PROPERTY GROUP
ST. JOHNS TOWN CENTER, LLC
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Saint Louis Galleria

1464 Saint Louis Galleria

St. Louis, MO 63117

 

Saint Louis

 

St. Louis Galleria LLC

 

LAW/LEASE ADMINISTRATION
ST. LOUIS GALLERIA LLC
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes Cross Keys

611 Cross Keys Rd #C329

Sicklerville, NJ 08081

 

Camden

 

Stanbery Cross Keys, LLC

 

PROPERTY MANAGEMENT
STANBERY CROSS KEYS, LLC
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At English Village

1460 Bethlehem Pike, #250

N. Wales, PA 19454

 

Montgomery

 

Stanbery English Village, LP

 

PROPERTY MANAGEMENT
STANBERY ENGLISH VILLAGE, LP

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes Flemington

100 Reaville Ave. #219

Flemington, NJ 08822

 

Hunterdon

 

Stanbery Flemington, LLC

 

PROPERTY MANAGEMENT
STANBERY FLEMINGTON, LLC
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shoppes Hamilton

549 Route 130, #436

Hamilton, NJ 08691

 

Mercer

 

Stanbery Hamilton, LLC

 

PROPERTY MANAGEMENT
STANBERY HAMILTON, LLC
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Susquehanna Marketplace

2567 Brindle Dr.

Harrisburg, PA 17109

 

Dauphin

 

Stanbery Harrisburg, L.P.

 

PROPERTY MANAGEMENT
STANBERY HARRISBURG, L.P.
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At North Brunswick

774 Shoppes Blvd.

North Brunswick, NJ 08902

 

Middlesex

 

Stanbery North Brunswick, LLC

 

PROPERTY MANAGEMENT
STANBERY NORTH BRUNSWICK, LLC
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

BRUNSWICK CIRCLE DEVELOPERS, LLC
820 MORRIS TURNPIKE
SUITE 301
SHORT HILLS, NJ 07075

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Old Bridge

3833 U.S. Hwy. 9

Old Bridge, NJ 08857

 

Middlesex

 

Stanbery Old Bridge, LLC

 

PROPERTY MANAGEMENT
STANBERY OLD BRIDGE, LLC
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Wyomissing

732 Woodland Rd.

Wyomissing, PA 19610

 

Berks

 

Stanbery Wyomissing, L.P.

 

PROPERTY MANAGEMENT
STANBERY WYOMISSING, L.P.
328 CIVIC CENTER DRIVE
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Staten Island Mall

2655 Richmond Ave., #2620

Staten Island, NY 10314

 

Richmond

 

Staten Island Mall

 

LAW/LEASE ADMINISTRATION DEPARTMENT
STATEN ISLAND MALL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

C/O ROUSE SI SHOPPING CENTER, LLC
110 N. WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stonecreek Village

5757 Pacific Ave., # B-145

Stockton, CA 95207

 

San Joaquin

 

Stone Bros. & Associates

 

STONE BROS. & ASSOCIATES
C/O M & M STONE, INC.
5759 PACIFIC AVE,
SUITE 220
STOCKTON, CA 95207

 

M & M STONE, INC.
C/O MANAGEMENT OFFICE
1024 W. ROBINHOOD DRIVE,
SUITE 1
STOCKTON, CA 95207

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stonebriar Centre

2601 Preston Rd. #1058

Frisco, TX 75034

 

Collin

 

Stonebriar Mall Lp

 

STONEBIAR MALL LIMITED PARTNERSHIP
STONEBRIAR MALL LP
GENERAL GROWTH PROPERTIES
110 N. WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Avenue Of The Peninsula

550 Deep Valley Drive, #118

Rolling Hills Estates, CA 90274

 

Los Angeles

 

Stopen LLC

 

STOPEN LLC
C/O STOLTZ MANAGEMENT OF DE, INC.
725 COHSHOSHOCKEN STATE RD.
BALA CYNWYD, PA 19004

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

stuart towne center

stuart, fl

 

Martin

 

stuart towne center i, llc

 

LEASING
STUART TOWNE CENTER I, LLC
2525 BELL ROAD
MONTGOMERY, AL 36117

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Stuyvesant Plaza

1475 Western Ave.

Albany, NY 12203

 

Albany

 

Stuyvesant Plaza, Inc.

 

STUYVESANT PLAZA, INC.
10 EXECUTIVE PARK DRIVE
ADMINISTRATION BUILDING
ALBANY, NY 12203

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tacoma Mall

4502 S. Steele St., #1310

Tacoma, WA 98409

 

Pierce

 

Tacoma Mall Partnership

 

TACOMA MALL PARTNERSHIP
225 WEST WASHINGTON STREET
C/O M.S. MANAGEMENT ASSOCIATES INC.
INDIANAPOLIS, INDIANA 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

International Plaza

2223 N. West Shore Blvd., #224

 

Hillsborough

 

Tampa Westshore Associates Lp

 

TAMPA WESTSHORE ASSOCIATES LP



 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

Tampa, FL 33607

 

 

 

 

 

200 EAST LONG LAKE ROAD,
SUITE 300
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Factory Outlet - Sanibel

20350 Summerlin Rd., #6110

Fort Myers, FL 33908

 

Lee

 

Tanger Properties Limited Partnership

 

LEGAL DEPARTMENT
TANGER PROPERTIES LIMITED PARTNERSHIP
3200 NORTHLINE AVENUE
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - Riverhead

600 Tanger Mall Drive

Riverhead, NY 11901

 

Suffolk

 

Tanger Properties Limited Partnership

 

LEGAL DEPARTMENT
TANGER PROPERTIES LIMITED PARTNERSHIP
3200 NORTHLINE AVENUE
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - Williamsburg

234 Tanger Drive

Williamsburg, IA 52361

 

Iowa

 

Tanger Properties Limited Partnership

 

LEGAL DEPARTMENT
TANGER PROPERTIES LIMITED PARTNERSHIP
3200 NORTHLINE AVENUE,
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - Kittery

Rte. 1, Wilson Rd., #102

Kittery, ME 03904

 

York

 

Tanger Properties Lp

 

TANGER PROPERTIES LP
3200 NORTHLINE AVE.,
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center - San Marcos

4015 I-35 South, #211

San Marcos, TX 78666

 

Hays

 

Tanger Properties Lp

 

TANGER PROPERTIES LP
P.O. BOX 10889
GREENSBORO, NC 27404

 

LEGAL DEPARTMENT
TANGER PROPERTIES LP
3200 NORTHLINE AVENUE
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Outlet Center At Five Oaks

1645 Parkway, #1300

Sevierville, TN 37862

 

Sevier

 

Tanger Properties Lp

 

LEGAL DEPARTMENT
TANGER PROPERTIES LP
3200 NORTHLINE AVENUE



 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Factory Outlet - The Dells

210 Gasser Road, # 900

Baraboo, WI 53913

 

Sauk

 

Tanger Wisconsin Dells, LLC

 

LEGAL DEPARTMENT
TANGER WISCONSIN DELLS, LLC
3200 NORTHLINE AVENUE,
SUITE 360
GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Promenade In Temecula

40756 Winchester Rd., #250

Temecula, CA 92591

 

Riverside

 

Temecula Towne Center Associates L.P.

 

TERMINAL TOWER
TEMECULA TOWNE CENTER ASSOCIATES L.P.
50 PUBLIC SQUARE,
SUITE 1360
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops At Wiregrass

28330 Pasea Dr. #108

Wesley Chapel, FL 33761

 

Pasco

 

Terminal Tower

 

TERMINAL TOWER
50 PUBLIC SQUARE
SUITE 1360
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Texarkana Pavilion

4256 St. Michaels Dr.

Texarkana, TX 75503

 

Bowie

 

Texarkana Rancho, LLC

 

C/O PACIFIC COMMERCIAL MANAGEMENT
TEXARKANA RANCHO, LLC
3978 SORRENTO VALLEY BLVD.
SUITE 100
SAN DIEGO, CA 92121

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

S. Broadway Ave. (Tyler)

4243 S. Broadway Ave.

Tyler, TX 75701

 

Smith

 

Texas East First, LLC

 

M.W. SIMPSON
TEXAS EAST FIRST, LLC
17813 SOUTH POINT ROAD
WHITEHOUSE, TX 75791

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Ulster Crossing

1157 Ulster Ave.

Kingston, NY 12401

 

Ulster

 

The Benderson 85-1 Trust

 

RANDALL BENDERSON, PRESIDENT
THE BENDERSON 85-1 TRUST
C/O BENDERSON DEVELOPMENT COMPANY, INC
8441 COOPER CREEK BLVD.
UNIVERSITY PARK, FL 34202

 

LEASE ADMINISTRATION
THE LEASE ADMINISTRATION DEPARTMENT
C/O BENDERSON DEVELOPMENT COMPANY, INC.
570 DELAWARE AVENUE
BUFFALO, NY 14202

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

The District At Green Valley Ranch

2255 Village Walk Dr., #127

Henderson, NV 89052

 

Clark

 

The District At Gvr. LLC

 

LEGAL DEPARTMENT
THE DISTRICT AT GVR. LLC
901 N. GREEN VALLEY PARKWAY
SUITE 200
HENDERSON, NV 89074

 

PROPERTY MANAGEMENT
AMERICAN NEVADA REALTY
901 N. GREEN VALLEY PARKWAY
SUITE 200
HENDERSON, NV 89074

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Falls

8888 Sw 136th St. #396

Miami, FL 33176

 

Miami Dade

 

The Falls Shopping Center Associates LLC

 

THE FALLS SHOPPING CENTER ASSOCIATES LLC
P.O. BOX 404566
ATLANTA, GA 30384

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Coolsprings Galleria

1800 Galleria Blvd., #1252

Franklin, TN 37067

 

Williamson

 

The Galleria Associates, LP

 

THE GALLERIA ASSOCIATES, LP
CBL & ASSOCIATES MANAGEMENT, INC.
2030 HAMILTON PLACE BLVD.,
SUITE 500
CHATTANOOGA, TN 37421

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Chesterfield Towne Center

11500 Midlothian Turnpike, #116

Richmond, VA 23235

 

Chesterfield

 

The Macerich Partnership, L.P.

 

THE MACERICH PARTNERSHIP, L.P.
TERMINAL TOWER, 50 PUBLIC SQUARE
SUITE 1160
CLEVELAND, OH 44113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Eastwood Mall

5555 Youngstown-Warren Rd.

Niles, OH 44446

 

Trumbull

 

The Marion Plaza, Inc.

 

THE MARION PLAZA, INC.
2445 BELMONT AVENUE.
P.O. BOX 2186
YOUNGSTOWN, OH 44504

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mercato

9100 Strada Place #2125

Naples, FL 34108

 

Collier

 

The Mercato, Llp

 

THE MERCATO, LLP
4200 GULF SHORE BOULEVARD NORTH
NAPLES, FL 34103

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Walt Whitman Mall

160 Walt Whitman Rd., #1056

Huntington Station, NY 11746

 

Suffolk

 

The Retail Property Trust

 

THE RETAIL PROPERTY TRUST
SIMON PROPERTY GROUP
225 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Fountains

1013 Galleria Blvd., #140

Roseville, CA 95678

 

Placer

 

The Roseville Fountains, LP

 

JENNIE PRIES
THE ROSEVILLE FOUNTAINS, LP
C/O MORGAN STANLEY REAL

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

ESTATE ADVISOR, INC.
1585 BROADWAY
NEW YORK, NY 10036

 

GENERAL MANAGER
JONES LANG LASALLE AMERICAS, INC.
10 ROSDALE CENTER
ROSEVILLE, MN 55113

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At River Ridge

4395 W. Dublin Granville Rd.

Dublin, OH 43017

 

Franklin

 

The Shoppes At River Ridge, LLC

 

THE SHOPPES AT RIVER RIDGE, LLC
132 NORTH WOODS BOULEVARD
SUITE C-2
COLUMBUS, OH 43235

 

JAY R. DINGLEDY
SCHO, HENSTEIN, ZOX & DUNN CO., LPA
250 WEST STREET
P.O. BOX 165020
COLUMBUS, OH 43215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops At Lacantera

15900 La Centera Blvd. #26150

San Antonio, TX 78256

 

Bexar

 

The Shops At La Canters Phase Ii

 

ZINA RHODES
THE SHOPS AT LA CANTERS PHASE II
ALAMO STONECREST HOLDINGS, LLC C/O AMERICAN ASSETS INC.
11455 EL CAMINO REAL
SUITE 200
SAN DIEGO, CA 92130

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Town Center At Boca Raton

6000 Glades Rd., #C1350

Boca Raton, FL 33431

 

Palm Beach

 

The Town Center At Boca Raton Trust

 

THE TOWN CENTER AT BOCA RATON TRUST
C/O M.S. MANAGEMENT ASSOCIATES INC.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Lake Sumter Landing

100 Lake Sumter Landing

The Villages, FL 32162

 

Sumpter

 

The Villages Operating Company

 

THE VILLAGES OPERATING COMPANY
1020 LAKE SUMTER LANDING
THE VILLAGES, FL 32162

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Town Square (Jackson)

10 E. Broadway

Jackson, WY 83001

 

Teton

 

Thomas A. Skeoch Trust

 

THOMAS A. SKEOCH TRUST
HAWKINS, KOMINSKY,

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

DEVRIES & ASSOCIATES
P.O. BOX 8
JACKSON, WY 83001

 

DAVID K. LARSON
MULLIKIN, LARSON & SWIFT
P.O. BOX 3345
JACKSON, WY 83001

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Mall At Wellington Green

10300 W. Forest Hill Blvd., #227

Wellington, FL 33414

 

Palm Beach

 

Tj Palm Beach Associates Limited Partnership

 

TJ PALM BEACH ASSOCIATES LIMITED PARTNERSHIP
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Shops At West Rdge

1717 Sw Wanamaker

Topeka, KS 66604

 

Shawnee

 

Topeka Mall Associates, L.P.

 

C/O M.S. MANAGEMENT ASSOCIATES INC.
TOPEKA MALL ASSOCIATES, L.P.
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Towson Town Center

825 Dulaney Valley Rd., #4105

Towson, MD 21204

 

Baltimore

 

Towson Town Center

 

LAW/LEASE DEPARTMENT
TOWSON TOWN CENTER
C/O TOWSON TC, LLC
110 WACKER DR.
CHICAGO, IL 60606

 

MANAGEMENT OFFICE
TOWSON TOWN CENTER
825 DULANEY VALLEY RD.
TOWSON, MD 21204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Northlake Mall

6801 Northlake Mall Dr., #231

Charlotte, NC 28216

 

Mecklenburg

 

Trg Charlotte LLC

 

TRG CHARLOTTE LLC
227 WEST TRADE STREET
SUITE 800
CHARLOTTE, NC 28202

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Mall At Barnes Cross

1001 Barnes Crossing Rd. #118

Tupelo, MS 38804

 

Lee

 

Tup 130, LLC

 

TUP 130, LLC
1901 FREDERICA STREET
C/O DAVID HOCKER & ASSOCIATES, INC.
OWENSBORO, KY 42301

 

MALL OFFICE
THE MALL AT BARNES CROSSING
1001 BARNES CROSSING ROAD

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

TUPELO, MISSISSIPPI 38801

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Chandler Fashion Center

3111 W. Chandler Blvd., #1206

Chandler, AZ 85226

 

Maricopa

 

Twc Chandler LLC

 

TWC CHANDLER LLC
3111 WEST CHANDLER BOULEVARD
SUITE 2142
CHANDLER, AZ 85226

 

C/O MACERICH COMPANY
TWC CHANDLER LLC
P.O. BOX 2172
401 WILSHIRE BOULEVARD,
SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prescott Gateway

3250 Gateway Blvd., #428

Prescott, AZ 86303

 

Yavapai

 

Twc Ii - Prescott Mall, LLC

 

CENTER MANAGER
TWC II - PRESCOTT MALL, LLC
MANAGEMENT OFFICE
3250 GATEWAY BOULEVARD
PRESCOTT, AZ 86303

 

LEGAL DEPARTMENT
TWC II - PRESCOTT MALL, LLC
C/O MACERICH COMPANY
P.O. BOX 2172
401 WILSHIRE BOULEVARD,
SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

La Encantada

2905 E. Skyline Dr., #147

Tucson, AZ 85718

 

Pima

 

Twc Tucson, LLC

 

LAW/LEASE ADMIN. DEPT.
TWC TUCSON, LLC
C/O GGP LIMITED PARTNERSHIP
110 NORTH WACKER DRIVE
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Twelve Oaks

27970 Novi Rd.

Novi, MI 48377

 

Oakland

 

Twelve Oaks Mall, LLC

 

LEASE ADMINISTRATION
TWELVE OAKS MALL, LLC
200 E. LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tanger Factory Outlets At Myrtle Beach

10843 Kings Rd., #670

Myrtle Beach, SC 29572

 

Horry

 

Twmb Associates, LLC

 

LEGAL DEPARTMENT
TWMB ASSOCIATES, LLC
3200 NORTHLINE AVENUE,
SUITE 360

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

GREENSBORO, NC 27408

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Tysons Corner Center

7984 Tysons Corner Center

Mclean, VA 22102

 

Fairfax

 

Tysons Corner Holdings LLC

 

LEGAL DEPARTMENT
TYSONS CORNER HOLDINGS LLC
401 WILSHIRE BOULEVARD,
SUITE 700
SANTA MONICA, CA 90401

 

TYSONS CORNER HOLDINGS LLC
1961 CHAIN BRIDGE ROAD,
SUITE 105
MCLEAN, VA 22102

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Uptown Village At Cedar Hill

305 West Fm 1382, #210

Cedar Hill, TX 75104

 

Dallas

 

Uptown Village At Cedar Hill Lp

 

GENERAL COUNSEL
UPTOWN VILLAGE AT CEDAR HILL LP
5710 LBJ FREEWAY
SUITE 450
DALLAS, TX 75240

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

University Park Village

1604 S. University Dr., #D-506

Ft. Worth, TX 76107

 

Tarrant

 

Upv Corporation

 

DWIGHT P. FAWCETT
UPV CORPORATION
C/O HEITMAN CAPITAL MANAGEMENT LLC
191 N. WACKER DRIVE,
SUITE 2500
CHICAGO, IL 60606

 

PROPERTY MANAGER
UCR ASSET SERVICES
1612 SOUTH UNIVERSITY DR.,
SUITE 410
FORT WORTH, TX 76107

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Village At Sandhill

630-17 Promenade Pl.

Columbia, SC 29229

 

Richland

 

Vas Town Center I, LLC

 

VAS TOWN CENTER I, LLC
C/O KAHN DEVELOPMENT COMPANY
101 FLINTLAKE ROAD
COLUMBIA, SC 29223

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Victoria Gardens

12468 S. Main St.

Rancho Cucamonga, CA 91739

 

San Bernardino

 

Victoria Gardens Mall, LLC

 

VICTORIA GARDENS MALL, LLC
TERMINAL TOWER
50 PUBLIC SQUARE,
SUITE 1100
CLEVELAND, OH 44113

 

JAY BERRY
COMMERCIAL LOAN SERVICES
1500 CITY WEST BLVD.
SUITE 240
HOUSTON, TX 77042

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

The Village At Bridgewater Commons

610 Commons Way, #4320

Bridgewater, NJ 08807

 

Somerset

 

Village At Bridgewater Commons

 

VILLAGE AT BRIDGEWATER COMMONS
C/O BRIDGEWATER COMMONS MALL DEVELOPMENT, LLC
110 WACKER DR.
CHICAGO, IL 60606

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shops On Lake Avenue

455 S. Lake Ave., #102

Pasadena, CA 91101

 

Los Angeles

 

Vno Shops On Lake LLC

 

EXECUTIVE VICE PRESIDENT-RETAIL REAL ESTATE DIVISION
VNO SHOPS ON LAKE LLC
210 ROUTE 4 EAST
PARAMUS, NJ 07652

 

EXECUTIVE VICE PRESIDENT-FINANCE AND ADMINISTRATION AND CHIEF FINANCIAL OFFICER
VORNADO REALTY TRUST
210 ROUTE 4 EAST
PARAMUS, NJ 07652

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Merrymeeting Plaza

147 Bath Rd., #A200

Brunswick, ME 04011

 

Cumberland

 

W/S Brunswick Properties Ii LLC

 

W/S BRUNSWICK PROPERTIES II LLC
C/O S.R. WEINER & ASSOCIATES, INC.
1330 BOYLSTON STREET
CHESTNUT HILL, MA 02467

 

SRW - MERRYMEETING PLAZA
GOULSTON & STORRS, P.C.
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

The Shoppes At Farmington Valley

110 Albany Turnpike, #911

Canton, CT 06019

 

Hartford

 

W/S Peak Canton Properties LLC

 

W/S PEAK CANTON PROPERTIES LLC
C/O S.R. WEINER & ASSOCIATES, INC.
1330 BOYLSTON STREET
CHESTNUT HILL, MA 02467

 

GOULSTON & STORRS, P.C.
SRW- THE SHOPPES AT FARMINGTON VALLEY
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Derby Street Shoppes

98 Derby St., Ste. 411

Hingham, MA 02043

 

Plymouth

 

W/S/M Hingham Properties, LLC

 

W/S/M HINGHAM PROPERTIES, LLC
C/O S.R. WEINER & ASSOCIATES, INC.

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

1330 BOYLSTON STREET
CHESTNUT HILL, MA 02467

 

SRW-HINGHAM PLAZA
GOULSTON & STORRS
400 ATLANTIC AVENUE
BOSTON, MA 02110

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Wayside Commons

6 Wayside Rd. N117, #6g

Burlington, MA 01803

 

Middlesex

 

Wayside Commons Investors, LLC

 

WAYSIDE COMMONS INVESTORS, LLC
C/O ALAMANCE CROSSING
3330 GARDEN RD.
BURLINGTON, NC 27215

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Southpark

500 Southpark Ctr., #Gl10

Strongsville, OH 44136

 

Cuyahoga

 

Wea Southpark LLC

 

WEA SOUTHPARK LLC
11601 WILSHIRE BOULEVARD, 11TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

West Acres Shopping Center

3902 13th Ave. S.W., #334

Fargo, ND 58103

 

Cass

 

West Acres Development, Llp

 

WEST ACRES DEVELOPMENT, LLP
3902 13TH AVENUE SOUTH
SUITE 3717
FARGO, ND 58103

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

West Town Mall

7600 Kingston Pike, #1154

Knoxville, TN 37919

 

Knox

 

West Town Mall Joint Venture

 

WEST TOWN MALL JOINT VENTURE
C/O SIMON PROPERTY GROUP
225 W. WASHINGTON
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Kierland Commons

15051 N. Kierland Blvd. , #140

Scottsdale, AZ 85254

 

Maricopa

 

Westcor

 

WESTCOR
11411 N. TATUM BLVD.
PHOENIX, AZ 85028

 

LEGAL DEPARTMENT
KIERLAND GREENWAY LLC
C/O THE MACERICH COMPANY
P.O. BOX 2172, 401 WILSHIRE BOULEVARD,
SUITE 700
SANTA MONICA, CA 90407

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

San Tan Village

2174 E. Williams Field Rd., Ste. 101

Gilbert, AZ 85295

 

Maricopa

 

Westcor Santan Village LLC

 

C/O MACERICH COMPANY
WESTCOR SANTAN VILLAGE LLC
P.O. BOX 2172
401 WILSHIRE BOULEVARD,
SUITE

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

700
SANTA MONICA, CA 90407

 

CENTER MANAGER
WESTCOR SANTAN VILLAGE LLC
11411 NORTH TATUM BOULEVARD
PHOENIX, AZ 85028

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Old Orchard Center

275 Old Orchard Center, #B4

Skokie, IL 60077

 

Cook

 

Westfield Corporation

 

LEASE ADMINISTRATION
WESTFIELD CORPORATION
11601 WILSHIRE BLVD., 12TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Valley Fair

2855 Stevens Creek Blvd., #2421

Santa Clara, CA 95050

 

Santa Clara

 

Westfield Corporation

 

LEGAL DEPARTMENT
WESTFIELD CORPORATION
VF MALL LLC
11601 WILSHIRE BOULEVARD, 12TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Franklin Park

5001 Monroe St., #1726

Toledo, OH 43623

 

Lucas

 

Westfield Franklin Park Mall Ii LLC

 

WESTFIELD FRANKLIN PARK MALL II LLC
11601 WILSHIRE BOULEVARD
11TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Garden State Plaza

D1a1a Garden State Plaza

Paramus, NJ 07652

 

Bergen

 

Westfield Shoppingtown Garden State Plaza

 

GENERAL COUNSEL
WESTFIELD SHOPPINGTOWN GARDEN STATE PLAZA
C/O WESTFIELD CORPORATION, INC.
11601 WILSHIRE BLVD. 12TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westfield Topanga

6600 Topanga Canyon Blvd., #1050

Canoga Park, CA 91303

 

Los Angeles

 

Westfield Topanga Owner Lp

 

LEGAL DEPARTMENT
WESTFIELD TOPANGA OWNER LP
11601 WILSHIRE BOULEVARD, 11TH FLOOR
LOS ANGELES, CA 90025

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Westwood Station

Westwood, MA

 

Norfolk

 

westwood station retail llc

 

C/O NEW ENGLAND DEVELOPMENT
WESTWOOD STATION RETAIL LLC
ONE WELLS AVE.
NEWTON, MA 02459

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

Coldwater Creek US Inc

 

White Flint

11301 Rockville Pike

North Bethesda, MD 20895

 

Montgomery

 

White Flint Mall, Lllp

 

LEGAL DAPARTMENT
WHITE FLINT MALL, LLLP
C/O LERNER CORPORATION
2000 TOWER OAKS BLVD., EIGHTH FLOOR
ROCKVILLE, MD 20852

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Prime Outlets At Williamsburg

5715-81 Richmond Rd.

Williamsburg, VA 23188

 

James City

 

Williamsburg Outlets, LLC

 

OFFICE OF THE GENERAL COUNSEL
WILLIAMSBURG OUTLETS, LLC
C/O PRIME RETAIL PROPERTY MANAGEMENT, LLC
217 E. REDWOOD STREET, 20TH FLOOR
BALTIMORE, MD 21202

 

LEASE ADMINISTRATION
WILLIAMSBURG OUTLETS, LLC
C/O THE LIGHTSTONE GROUP
326 THIRD STREET
LAKEWOOD, NJ 08701

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Winter Park Village

460 N. Orlando Ave., #100

Winter Park, FL 32789

 

Orange

 

Winter Park Town Center, Ltd.

 

WINTER PARK TOWN CENTER, LTD.
C/O CASTO SOUTHEAST, LLC
401 N. CATTLEMEN ROAD,
SUITE 108
SARASOTA, FL 34232

 

GENERAL COUNSEL
WINTER PARK TOWN CENTER, LTD.
C/O CASTO SOUTHEAST, LLC
401 CATTLEMEN ROAD,
SUITE 108
SARASOTA, FL 34232

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Wolfchase Galleria

2760 N. Germantown Pkwy., #1250a

Memphis, TN 38133

 

Shelby

 

Wolfchase Galleria Lp

 

WOLFCHASE GALLERIA LP
C/O SIMON PROPERTY GROUP
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Distribution Center

100 Coldwater Creek Drive

Mineral Wells, WV 26120

 

Wood

 

Wood County Development Authority

 

PARKERSBURG — WOOD COUNTY AREA DEVELOPMENT CORPORATION

P.O. BOX 1683

409 ½ MARKET

 

--------------------------------------------------------------------------------


 

Lessee

 

Address Of Real
Property

 

County

 

Lessor

 

Contact
Information of
Lessor

 

 

 

 

 

 

 

 

STREET

PARKERSBURG, WV 26102-1683

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Parkersburg Clearance Store

601 Coldwater Creek Dr.

Mineral Wells, WV 26120

 

Wood

 

Wood County Development Authority

 

PARKERSBURG — WOOD COUNTY AREA DEVELOPMENT CORPORATION

P.O. BOX 1683

409 ½ MARKET STREET

PARKERSBURG, WV 26102-1683

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Woodbury Lakes

9120 Hudson Rd., #301

Woodbury, MN 55125

 

Washington

 

Woodbury Lakes, LLC

 

VICE PRESIDENT
WOODBURY LAKES, LLC
10350 BREN ROAD WEST
MINNETONKA, MN 55343

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Woodfield Mall

E-314 Woodfield Shopping Center

Schaumburg, IL 60173

 

Cook

 

Woodfield Mall, LLC

 

WOODFIELD MALL, LLC
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Woodland

3161 28th St. S.E., #K-107

Grand Rapids, MI 49512

 

Kent

 

Woodland

 

WOODLAND
200 EAST LONG LAKE ROAD
P.O. BOX 200
BLOOMFIELD HILLS, MI 48303

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Woodland Hills Mall

7021 S. Memorial Dr., #0123a

Tulsa, OK 74133

 

Tulsa

 

Woodland Hills Mall, LLC

 

WOODLAND HILLS MALL, LLC
C/O SIMON PROPERTY GROUP
225 WEST WASHINGTON STREET
INDIANAPOLIS, IN 46204

 

 

 

 

 

 

 

 

 

Coldwater Creek US Inc

 

Zona Rosa

8750 Nw Prairie View Rd.

Kansas City, MO 64153

 

Platte

 

Zona Rosa Development, LLC

 

LEASE ADMINISTRATION
ZONA ROSA DEVELOPMENT, LLC
C/O STEINER & ASSOCIATES, INC.
4016 TOWNSFAIR WAY,
SUITE 201
COLUMBUS, OH 43219

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

Insurance

 

Insurance Policy Type

 

Insurance Company

 

Renewal
Date

 

Period

 

Coverage

 

 

 

 

 

 

 

 

 

 

 

Property and Casualty

 

 

 

 

 

 

 

 

 

Property

 

American Guarantee (Zurich)

 

7/1/2009

 

Annual

 

350,000,000

 

General Liability

 

Zurich

 

7/1/2009

 

Annual

 

1,000,000

 

Excess Liability Umbrella

 

Ace

 

7/1/2009

 

Annual

 

25,000,000

 

First Layer Excess Liability

 

American Guarantee (Zurich)

 

7/1/2009

 

Annual

 

20,000,000

 

Automobile

 

Zurich

 

7/1/2009

 

Annual

 

1,000,000

 

Foreign Liability

 

Insurance Co. PA

 

7/1/2009

 

Annual

 

1,000,000

 

SPA Professional Liability

 

Philadelphia

 

7/1/2009

 

Annual

 

1,000,000

 

Workers Compensation

 

Zurich

 

7/1/2009

 

Annual

 

Guaranteed Cost

 

Marine Cargo

 

Mutual Marine

 

9/21/2009

 

Annual

 

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Financial and Professional

 

 

 

 

 

 

 

 

 

Primary Directors & Officers

 

National Union Fire Insurance Company (AIG)

 

4/1/2009

 

Annual

 

15,000,000

 

First Excess Directors & Officers

 

St Paul Mercury Insurance Company (Travelers)

 

4/1/2009

 

Annual

 

10,000,000

 

Second Excess Directors & Officers

 

Hudson Specialty Insurance (Hooghuis)

 

4/1/2009

 

Annual

 

5,000,000

 

Third Excess Directors & Officers

 

Federal Insurance Company (Chubb)

 

4/1/2009

 

Annual

 

5,000,000

 

Fourth Excess Directors & Officers

 

Liberty Insurance Company

 

4/1/2009

 

Annual

 

5,000,000

 

Fifth Excess Directors & Officers

 

Axis Insurance Company

 

4/1/2009

 

Annual

 

5,000,000

 

Sixth Excess Directors & Officers

 

Chubb

 

4/1/2009

 

Annual

 

15,000,000

 

Employment Practices Liability

 

National Union Fire Insurance Company (AIG)

 

4/1/2009

 

Annual

 

10,000,000

 

Crime

 

Continental Insurance Company (CNA)

 

4/1/2009

 

Annual

 

10,000,000

 

Fiduciary Liability

 

Travelers

 

4/1/2009

 

Annual

 

10,000,000

 

Errors & Omission

 

Beazley (Lloyds)

 

4/1/2009

 

Annual

 

10,000,000

 

Kidnap & Ransom**

 

National Union Fire Insurance Company (AIG)

 

4/1/2008

 

4/1/2010

 

10,000,000

 

 

 

 

 

 

 

 

 

 

 

Brokerage Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marsh

 

Contact: Meg Lucia         Ph: (206) 214-3089

 

Kibble & Prentice

 

Contact: Dinny Hansen         Ph: (206) 508-6019

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Subsidiaries; Other Equity Investments

 

Part A

 

Loan Party

 

Legal Name of
Subsidiary

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Equity
Interests
Owned

 

Percentage
Interest

 

Coldwater Creek U.S. Inc.

 

Coldwater Creek Merchandising & Logistics Inc.

 

Corporation

 

Delaware

 

1 Common share

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc.

 

Coldwater Creek The Spa Inc.

 

Corporation

 

Idaho

 

100 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C Squared LLC

 

Limited Liability Company

 

Delaware

 

All limited liability company interests

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aspenwood Advertising, Inc.

 

Corporation

 

Delaware

 

1000 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

Corporation

 

Idaho

 

100 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CWC Sourcing LLC

 

Limited Liability Company

 

Idaho

 

All limited liability company interests

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CWC Worldwide Services Inc.

 

Corporation

 

Idaho

 

1000 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek U.S. Inc.

 

Corporation

 

Delaware

 

100 Common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

Coldwater Creek HK Limited

 

Company

 

Hong Kong

 

All company interests

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CWC Sourcing CA Limitada (Guatemala)*

 

Company

 

Guatemala

 

N/A

 

1

%

 

 

 

 

 

 

 

 

 

 

 

 

CWC Sourcing LLC

 

CWC Sourcing CA Limitada (Guatemala)*

 

Company

 

Guatemala

 

N/A

 

99

%

 

--------------------------------------------------------------------------------

*Entity has no assets and is the process of dissolving.

 

--------------------------------------------------------------------------------


 

Part B

 

None.

 

--------------------------------------------------------------------------------


 

Part C

 

Loan Party

 

Authorized Equity
Interests

 

Issued and
Outstanding
Equity Interests

 

Subscriptions,
Options,
Warrants, Calls,
Rights of
Conversion or
Exchange

Coldwater Creek Inc.

 

300,000,000 common shares

 

90,838,841common shares as of March 28, 2008

 

Stock options as disclosed on SEC filings.

 

 

 

 

 

 

 

 

 

1,000,000 preferred shares

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek U.S. Inc.

 

100 common shares

 

100 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek The Spa Inc.

 

1,000 common shares

 

1,000 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek Merchandising & Logistics Inc.

 

100 common shares

 

1 share to Coldwater Creek U.S. Inc.

 

None.

 

 

 

 

 

 

 

Aspenwood Advertising, Inc.

 

1,000 common shares

 

1,000 common shares

 

None.

 

 

 

 

 

 

 

C Squared, LLC

 

N/A

 

N/A

 

None.

 

 

 

 

 

 

 

CWC Worldwide Services Inc.

 

100 common shares

 

100 common shares

 

None.

 

 

 

 

 

 

 

Coldwater Creek Sourcing Inc.

 

100 common shares

 

100 common shares

 

None.

 

 

 

 

 

 

 

CWC Sourcing LLC

 

N/A

 

N/A

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Intellectual Property; Licenses

 

A. Patents, Patent Applications and Patent Licenses

 

Settlement and License Agreement, dated as of October 26, 2006, by and between
Charles E. Hill & Associates, Inc., as licensor, and Coldwater Creek Inc., as
licensee (“Licensee”), pursuant to which Licensee has a non-exclusive right and
paid up license to practice the Hills Patent.

 

B. Copyrights, Copyright Registrations and Copyright Licenses

 

Coldwater Creek Inc. has a large volume of sales catalogs, which are regularly
registered with the United State Copyright Office.

 

C. Trademarks, Trademark Applications and Trademark Licenses held by Coldwater
Creek Inc.

 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country
Name

 

PubDate

 

Class

A DREAM A RACE A CURE & Design

 

78825698

 

3193614

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

16 Int.

A DREAM A RACE A CURE & Design

 

78825722

 

3193616

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

25 Int.

A DREAM A RACE A CURE & Design

 

78825729

 

3193617

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

35 Int.

A DREAM A RACE A CURE & Design

 

78825746

 

3193618

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

36 Int.

ASPENWOOD ADVERTISING

 

76365189

 

2765319

 

Registered

 

30-Jan-2002

 

16-Sep-2003

 

16-Sep-2013

 

USA

 

 

 

35 Int.

COLDWATER CREEK

 

21824/04

 

KH20989/05

 

Registered

 

13-Dec-2004

 

21-Jan-2005

 

13-Dec-2014

 

Cambodia

 

 

 

25 Int.

COLDWATER CREEK

 

734295

 

TMA448547

 

Registered

 

05-Aug-1993

 

06-Oct-1995

 

06-Oct-2010

 

Canada

 

23-Nov-1994

 

0 Int.

COLDWATER CREEK

 

815787

 

815787

 

Registered

 

02-Apr-1998

 

10-Apr-2002

 

02-Apr-2018

 

European Community

 

 

 

14 Int., 16 Int., 21 Int., 24 Int., 4 Int.

COLDWATER CREEK

 

2378594

 

2378594

 

Registered

 

17-Sep-2001

 

22-Nov-2002

 

30-Sep-2011

 

European Community

 

 

 

 

COLDWATER CREEK

 

281605

 

141145

 

Registered

 

29-May-2005

 

15-Mar-2006

 

14-Mar-2016

 

Guatemala

 

 

 

25 Int.

COLDWATER CREEK

 

300336753

 

300226753

 

Registered

 

13-Dec-2004

 

13-Dec-

 

13-Dec-2014

 

Hong Kong

 

 

 

25 Int.

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country
Name

 

PubDate

 

Class

 

 

 

 

 

 

 

 

 

 

2004

 

 

 

 

 

 

 

 

COLDWATER CREEK

 

 

 

12299

 

Registered

 

 

 

04-Apr-1988

 

04-Apr-2018

 

Idaho

 

 

 

35 Int.

COLDWATER CREEK

 

H09180502

 

4283173

 

Registered

 

28-Nov-1997

 

11-Jun-1999

 

11-Jun-2009

 

Japan

 

 

 

20 Int., 24 Int., 25 Int.

COLDWATER CREEK

 

18050397

 

4332739

 

Registered

 

28-Nov-1997

 

05-Nov-1999

 

05-Nov-2009

 

Japan

 

 

 

35 Int.

COLDWATER CREEK

 

810071995

 

3347507

 

Registered

 

04-Aug-1995

 

19-Sep-1997

 

19-Sep-2017

 

Japan

 

 

 

25 Int.

COLDWATER CREEK

 

8100495

 

4110594

 

Registered

 

04-Aug-1995

 

06-Feb-1998

 

06-Feb-2018

 

Japan

 

 

 

16 Int.

COLDWATER CREEK

 

810011995

 

3339541

 

Registered

 

04-Aug-1995

 

15-Aug-1997

 

15-Aug-2017

 

Japan

 

 

 

14 Int.

COLDWATER CREEK

 

2001085180

 

4556805

 

Registered

 

20-Sep-2001

 

05-Apr-2002

 

05-Apr-2012

 

Japan

 

 

 

29 Int.

COLDWATER CREEK

 

41200225449

 

104290

 

Registered

 

13-Dec-2002

 

10-Aug-2004

 

10-Aug-2014

 

Korea, Republic of

 

 

 

35 Int.

COLDWATER CREEK

 

N015639

 

N015639

 

Registered

 

16-Dec-2004

 

08-Apr-2005

 

08-Apr-2012

 

Macao

 

 

 

25 Int.

COLDWATER CREEK

 

674345

 

866419

 

Registered

 

30-Aug-2004

 

28-Jan-2005

 

30-Aug-2014

 

Mexico

 

 

 

25 Int.

COLDWATER CREEK

 

5510

 

5055

 

Registered

 

27-Dec-2004

 

27-Dec-2004

 

27-Dec-2014

 

Mongolia

 

 

 

25 Int.

COLDWATER CREEK

 

4414

 

22665

 

Registered

 

13-Jan-2005

 

16-Mar-2005

 

16-Mar-2012

 

Nepal

 

 

 

25 Int.

COLDWATER CREEK

 

575705

 

KOR220593

 

Registered

 

14-Dec-2004

 

14-Dec-2004

 

14-Dec-2014

 

Thailand

 

 

 

25 Int.

COLDWATER CREEK

 

73739695

 

1531418

 

Registered

 

14-Jul-1988

 

21-Mar-1989

 

21-Mar-2009

 

USA

 

 

 

42 Int.

COLDWATER CREEK

 

76037066

 

2786840

 

Registered

 

28-Apr-2000

 

25-Nov-2003

 

25-Nov-2013

 

USA

 

 

 

31 Int.

COLDWATER CREEK

 

76227693

 

2602690

 

Registered

 

20-Mar-2001

 

30-Jul-2002

 

30-Jul-2012

 

USA

 

 

 

4 Int.

COLDWATER CREEK

 

75367982

 

2217173

 

Registered

 

03-Oct-1997

 

12-Jan-1999

 

12-Jan-2009

 

USA

 

 

 

35 Int.

COLDWATER CREEK

 

76314157

 

2634836

 

Registered

 

17-Sep-2001

 

15-Oct-2002

 

15-Oct-2012

 

USA

 

 

 

30 Int.

COLDWATER CREEK

 

76227698

 

2783590

 

Registered

 

20-Mar-2001

 

18-Nov-2003

 

18-Nov-2013

 

USA

 

 

 

29 Int.

COLDWATER CREEK

 

74461454

 

1861320

 

Registered

 

12-Nov-1993

 

01-Nov-1994

 

01-Nov-2014

 

USA

 

 

 

42 Int.

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country
Name

 

PubDate

 

Class

COLDWATER CREEK

 

76250032

 

2544861

 

Registered

 

02-May-2001

 

05-Mar-2002

 

05-Mar-2012

 

USA

 

 

 

35A Int.

COLDWATER CREEK

 

76290949

 

2714390

 

Registered

 

27-Jul-2001

 

06-May-2003

 

06-May-2013

 

USA

 

 

 

3 Int.

COLDWATER CREEK

 

76250085

 

2555721

 

Registered

 

02-May-2001

 

02-Apr-2002

 

02-Apr-2012

 

USA

 

 

 

25 Int.

COLDWATER CREEK

 

4200612279

 

85943

 

Registered

 

01-Aug-2006

 

13-Aug-2007

 

01-Aug-2016

 

Viet Nam

 

 

 

25 Int.

COLDWATER CREEK & WAVE DESIGN

 

78141070

 

2769235

 

Registered

 

03-Jul-2002

 

30-Sep-2003

 

30-Sep-2013

 

USA

 

 

 

35 Int.

COLDWATER CREEK & WAVE DESIGN

 

78141132

 

2740447

 

Registered

 

03-Jul-2002

 

22-Jul-2003

 

22-Jul-2013

 

USA

 

 

 

25 Int.

COLDWATER CREEK ELEMENTS

 

1159758

 

TMA607690

 

Registered

 

20-Nov-2002

 

15-Apr-2004

 

15-Apr-2019

 

Canada

 

01-Oct-2003

 

0 Int.

COLDWATER CREEK SPIRIT

 

1148694

 

TMA642,366

 

Registered

 

01-Aug-2002

 

17-Jun-2005

 

17-Jun-2020

 

Canada

 

14-May-2003

 

0 Nat.

COLDWATER CREEK SPIRIT

 

2640068

 

2640068

 

Registered

 

03-Apr-2002

 

22-Aug-2003

 

30-Apr-2012

 

European Community

 

 

 

14 Int., 25 Int., 35 Int.

COLDWATER CREEK SPIRIT

 

2002069462

 

4675684

 

Registered

 

15-Aug-2002

 

23-May-2003

 

23-May-2013

 

Japan

 

 

 

35 Int.

COLDWATER CREEK SPIRIT

 

2002065702

 

4675658

 

Registered

 

02-Aug-2002

 

23-May-2003

 

23-May-2013

 

Japan

 

 

 

25 Int.

COLDWATER CREEK SPIRIT

 

76365628

 

2754147

 

Registered

 

01-Feb-2002

 

19-Aug-2003

 

19-Aug-2013

 

USA

 

 

 

35 Int.

COLDWATER CREEK SPORT

 

78456991

 

3177920

 

Registered

 

26-Jul-2004

 

28-Nov-2006

 

28-Nov-2016

 

USA

 

21-Jun-2005

 

35 Int.

COLDWATER CREEK THE SPA (Standard Characters)

 

77087272

 

3306042

 

Registered

 

24-Jan-2007

 

09-Oct-2007

 

09-Oct-2017

 

USA

 

24-Jul-2007

 

35 Int.

ECOSONG

 

767272

 

TMA471975

 

Registered

 

27-Oct-1994

 

04-Mar-1997

 

04-Mar-2012

 

Canada

 

29-Oct-1996

 

42 Nat.

INVISIBLE COMFORT

 

77410485

 

3508430

 

Registered

 

29-Feb-2008

 

30-Sep-2008

 

30-Sep-2018

 

USA

 

15-Jul-2008

 

25 Int.

LEAF DESIGN

 

76250031

 

2571280

 

Registered

 

02-May-2001

 

21-May-2002

 

21-May-2012

 

USA

 

 

 

35 Int.

OUTLET @ THE CREEK

 

76216329

 

2571198

 

Registered

 

23-Feb-2001

 

21-May-2002

 

21-May-2012

 

USA

 

 

 

25 Int.

OUTLET @ THE CREEK

 

76216328

 

2573351

 

Registered

 

23-Feb-2001

 

28-May-2002

 

28-May-2012

 

USA

 

 

 

35 Int.

PALE JADE

 

78120936

 

2797480

 

Registered

 

10-Apr-2002

 

23-Dec-2003

 

23-Dec-2013

 

USA

 

 

 

3 Int.

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country
Name

 

PubDate

 

Class

RIBBON LADY DESIGN

 

78825847

 

3193631

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

16 Int.

RIBBON LADY DESIGN

 

78825827

 

3193628

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

35 Int.

RIBBON LADY DESIGN

 

78825758

 

3193621

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

36 Int.

RIBBON LADY DESIGN

 

78825773

 

3193625

 

Registered

 

28-Feb-2006

 

02-Jan-2007

 

02-Jan-2017

 

USA

 

17-Oct-2006

 

25 Int.

SPIRIT OF THE WEST

 

861014

 

TMA544680

 

Registered

 

07-Nov-1997

 

08-May-2001

 

08-May-2016

 

Canada

 

20-Sep-2000

 

0 Nat.

SPIRIT OF THE WEST

 

810031995

 

3339543

 

Registered

 

04-Aug-1995

 

15-Aug-1997

 

15-Aug-2017

 

Japan

 

 

 

14 Int.

SPIRIT OF THE WEST

 

810091995

 

4090863

 

Registered

 

04-Aug-1995

 

12-Dec-1997

 

12-Dec-2017

 

Japan

 

 

 

25 Int.

SPIRIT OF THE WEST

 

810061995

 

4110595

 

Registered

 

04-Aug-1995

 

06-Feb-1998

 

06-Feb-2018

 

Japan

 

 

 

16 Int.

SPIRIT OF THE WEST

 

75367834

 

2312899

 

Registered

 

03-Oct-1997

 

01-Feb-2000

 

01-Feb-2010

 

USA

 

 

 

35 Int.

SPIRIT OF THE WEST

 

74461427

 

1860160

 

Registered

 

12-Nov-1993

 

25-Oct-1994

 

25-Oct-2014

 

USA

 

 

 

42 Int.

THE NATURAL WAY TO SHOP

 

822467

 

TMA487586

 

Registered

 

05-Sep-1996

 

02-Jan-1998

 

02-Jan-2013

 

Canada

 

23-Jul-1997

 

42 Nat.

UNIQUE BY NATURE

 

78456949

 

3378479

 

Registered

 

26-Jul-2004

 

05-Feb-2008

 

05-Feb-2018

 

USA

 

20-Nov-2007

 

35 Int.

WATERSILK

 

78120938

 

2756116

 

Registered

 

10-Apr-2002

 

26-Aug-2003

 

26-Aug-2013

 

USA

 

 

 

3 Int.

WORK WHERE FUN IS ALWAYS IN FASHION

 

76303775

 

2578477

 

Registered

 

23-Aug-2001

 

11-Jun-2002

 

11-Jun-2012

 

USA

 

 

 

35 Int.

YOUR KIND OF CLOTHES ONLINE ALL THE TIME

 

1048652

 

TMA576681

 

Registered

 

29-Feb-2000

 

27-Feb-2003

 

27-Feb-2018

 

Canada

 

08-Aug-2001

 

42 Nat.

COLDWATER CREEK

 

74459701

 

1876534

 

Renewed

 

18-Nov-1993

 

31-Jan-1995

 

31-Jan-2015

 

USA

 

 

 

14 Int., 16 Int., 25 Int.

COLDWATER CREEK THE SPA

 

78764018

 

3266290

 

Allowed

 

30-Nov-2005

 

17-Jul-2007

 

17-Jul-2017

 

USA

 

02-May-2006

 

44 Int.

INVISIBLE COMFORT

 

78843932

 

3433086

 

Allowed

 

23-Mar-2006

 

20-May-2008

 

20-May-2018

 

USA

 

15-Nov-2006

 

25 Int.

THE GALLERY AT COLDWATER CREEK

 

76290948

 

2613512

 

Registered

 

27-Jul-01

 

27-Aug-2002

 

27-Aug-2012

 

USA

 

20-Nov-01

 

 

 

--------------------------------------------------------------------------------


 

Registered Trademark

 

App No.

 

Reg. No.

 

Status

 

File Date

 

Reg Date

 

Renewal Date

 

Country
Name

 

PubDate

 

Class

COLDWATER CREEK ELEMENTS

 

76411312

 

2690725

 

Registered

 

21-May-2002

 

 

 

 

 

USA

 

03-Dec-2002

 

 

YOUR KIND OF CLOTHES ONLINE ALL THE TIME

 

75805611 

 

 2625622

 

Registered

 

21-Sep-1999

 

24-Sep-2002

 

 

 

USA

 

08-May-2001

 

 

 

--------------------------------------------------------------------------------


 

Pending Trademark Name

 

AppNumber

 

RegNumber

 

TrademarkStatus

 

FilDate

 

RegDate

 

NextRenewalDate

 

CountryName

 

PubDate

 

Class

INVISIBLE COMFORT

 

78843931

 

 

 

Allowed

 

23-Mar-2006

 

 

 

 

 

United States of America

 

14-Nov-2006

 

35 Int.

RIBBON LADY DESIGN

 

78825762

 

 

 

Allowed

 

28-Feb-2006

 

 

 

 

 

United States of America

 

17-Oct-2006

 

14 Int.

COLDWATER CREEK

 

5518430

 

 

 

Pending

 

03-Aug-2006

 

 

 

 

 

China (Peoples Republic)

 

 

 

25 Int.

COLDWATER CREEK ELEMENTS

 

77573914

 

 

 

Pending

 

19-Sep-2008

 

 

 

 

 

United States of America

 

 

 

35 Int.

WISHES RARE AND BEAUTIFUL

 

77573920

 

 

 

Pending

 

19-Sep-2008

 

 

 

 

 

United States of America

 

 

 

35 Int.

1 CREEK

 

77207784

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

25 Int.

1 CREEK

 

77207793

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

35 Int.

AMERICAN CABIN

 

77396865

 

 

 

Published

 

14-Feb-2008

 

 

 

 

 

United States of America

 

19-Jul-2008

 

35 Int.

AMERICAN CABIN

 

77396851

 

 

 

Published

 

14-Feb-2008

 

 

 

 

 

United States of America

 

22-Jul-2008

 

25 Int.

AMERICAN CABIN BY COLDWATER CREEK

 

77396856

 

 

 

Published

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

25 Int.

COLDWATER CREEK

 

1484183

 

 

 

Published

 

04-Sep-2006

 

 

 

 

 

India

 

01-Jul-2008

 

25 Int.

COLDWATER CREEK

 

78674810

 

 

 

Published

 

20-Jul-2005

 

 

 

 

 

United States of America

 

14-Aug-2007

 

32 Int.

CWC (STYLIZED)

 

77069007

 

 

 

Published

 

20-Dec-2006

 

 

 

 

 

United States of America

 

24-Jul-2007

 

25 Int.

LUXELLE

 

77127888

 

 

 

Published

 

11-Mar-2007

 

 

 

 

 

United States of America

 

24-Jul-2007

 

24 Int.

ONE CREEK

 

77207789

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

35 Int.

ONE CREEK

 

77207777

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

25 Int.

ONECREEK

 

77207782

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

25 Int.

ONECREEK

 

77207791

 

 

 

Published

 

15-Jun-2007

 

 

 

 

 

United States of America

 

29-Apr-2008

 

35 Int.

READYWEAR

 

77396979

 

 

 

Published

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

25 Int.

READYWEAR

 

77396996

 

 

 

Published

 

14-Feb-2008

 

 

 

 

 

United States of America

 

08-Jul-2008

 

24 Int.

SHAPEME

 

77183068

 

 

 

Published

 

16-May-2007

 

 

 

 

 

United States of

 

06-May-

 

35 Int.

 

--------------------------------------------------------------------------------


 

Pending Trademark Name

 

AppNumber

 

RegNumber

 

TrademarkStatus

 

FilDate

 

RegDate

 

NextRenewalDate

 

CountryName

 

PubDate

 

Class

 

 

 

 

 

 

 

 

 

 

 

 

 

 

America

 

2008

 

 

SHAPEME

 

77183040

 

 

 

Published

 

16-May-2007

 

 

 

 

 

United States of America

 

06-May-2008

 

25 Int.

SPIRIT BY COLDWATER CREEK

 

77069008

 

 

 

Published

 

20-Dec-2006

 

 

 

 

 

United States of America

 

24-Jul-2007

 

35 Int.

TRAVALLURE

 

77127886

 

 

 

Published

 

11-Mar-2007

 

 

 

 

 

United States of America

 

24-Jul-2007

 

24 Int.

COLDWATER CREEK

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

Idaho

 

 

 

25 Int.

COLDWATER CREEK OUTLET

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

United States of America

 

 

 

35 Int.

SHARE THE PROMISE; SHARE THE HOPE; SHARE THE JOURNEY

 

 

 

 

 

Unfiled

 

 

 

 

 

 

 

United States of America

 

 

 

 

COLDWATER CREEK OUTLET

 

77665567

 

 

 

Pending

 

06-Feb-2009

 

 

 

 

 

United States of America

 

 

 

 

CALM CANCER AND LIFE MANAGEMENT

 

77623398

 

 

 

Pending

 

30-Nov-2008

 

 

 

 

 

United States of America

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

Labor Matters

 

·                  Form of Incentive Stock Option Agreement under Amended and
Restated Stock Option/Stock Issuance Plan

·                  2008 Incentive Award Program for Executives

·                  Form of Stock Unit Agreement under the Amended and Restated
Stock Option/Stock Issuance Plan

·                  Summary of Non-Management Director Compensation

·                  Form of Non-Management Director Restricted Stock Unit
Agreement

·                  Supplemental Executive Retirement Plan

·                  Amendment No. 1 to Supplemental Executive Retirement Plan

·                  Amendment to Supplemental Executive Retirement Plan

·                  The Company has adopted an Employee Stock Purchase Plan
pursuant to which eligible employees are entitled to purchase shares of the
Company’s common stock at a discount

·                  Employee Agreement, dated June 28, 2008, between Company and
Jeffrey Parisian

·                  Employment Agreement, dated as of December 20, 2006, between
the Company and Georgia Shonk-Simmons (as amended as of December 23, 2008)

·                  Employment Agreement, dated as of May 29, 2007, between the
Company and Daniel Griesemer (as amended as of December 23, 2008)

·                  Employment Agreement, dated as of May 29, 2007, between the
Company and Dan Moen (as amended as of December 23, 2008)

·                  Employment Agreement, dated as of May 29, 2007, between the
Company and Gerard El Chaar (as amended as of December 23, 2008)

·                  Three-Year Employee Retention Compensation Agreements with
certain of its executive officers (filed with the Company’s Fiscal 2002 Annual
Report on Form 10-K)

·                  Employee Agreement, dated as of December 23, 2008, between
Company and Timothy O. Martin

·                  Change in Control Agreement, dated as of December 23, 2008,
between Company and Michael Feurer

·                  The Company enters standard form confidentiality, invention
assignment agreements with its employees

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(a)

 

DDAs

 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

1st American Bank

 

4611 Golf Road

 

Skokie

 

IL

 

60076

 

Roxann Sadus

 

(630) 547-9010

 

***

 

Depository

1st Bank of the Tetons

 

170 East Broadway

 

Jackson

 

WY

 

83002

 

Robyn Bircher

 

(307) 732-5919

 

***

 

Depository

1st National Bank of SD

 

2505 W 41st St

 

Sioux Falls

 

SD

 

57105

 

Terri Foster

 

(605) 782-5901

 

***

 

Depository

1st Tennessee Bank

 

1283 N Mount Juliet Rd

 

Mt. Juliet

 

TN

 

37122

 

Bruce Smith

 

(615) 790-5130

 

***

 

Depository

Bancorp South Bank

 

4359 Mall Drive

 

Tupelo

 

MS

 

38804

 

Kristy Presley

 

(662) 678-8000

 

***

 

Depository

Bank Champaign

 

5 Convenience Center Rd

 

Champaign

 

IL

 

61820

 

Sharon Armstrong

 

(217) 351-2876

 

***

 

Depository

Bank of America

 

800 5th Ave
WA1-501-08-23

 

Seattle

 

WA

 

98104

 

Debbie Veenhuizen

 

(206) 358-7196

 

***

 

Depository

Bank of America SPA

 

800 5th Ave
WA1-501-08-23

 

Seattle

 

WA

 

98104

 

Debbie Veenhuizen

 

(206) 358-7196

 

***

 

Depository

Berkshire Bank

 

3450 Rivhville Rd

 

Manchester

 

VT

 

5255

 

Melissa Wadsworth

 

(802) 362-4960

 

***

 

Depository

Canandaigua National Bank

 

338 Eastview Mall

 

Victor

 

NY

 

14564

 

Samantha Johnson

 

(585) 742-4950 ext 40220

 

***

 

Depository

Capital One Bank

 

313 Carondelet Street

 

New Orleans

 

LA

 

70130

 

Kristie Vead

 

(504) 533-5264

 

***

 

Depository

Capital One Bank SPA

 

313 Carondelet Street

 

New Orleans

 

LA

 

70130

 

Kristie Vead

 

(504) 533-5264

 

***

 

Depository

Central Illinois Bank

 

200 River Road

 

East Peoria

 

IL

 

61611

 

Lori Rogers

 

(309) 693-8851

 

***

 

Depository

Chase Bank IL

 

310 N. Randall Road

 

Lake in The Hills

 

IL

 

60156

 

Paul Sotos

 

(847) 854-3213

 

***

 

Depository

Chase Bank IN

 

8630 Keystone Crossing Dr

 

Indianapolis

 

IN

 

46240

 

Dotty Davis

 

(317) 266-5826

 

***

 

Depository

Chase Bank WI

 

4401 W Wisconsin Ave

 

Appleton

 

WI

 

54913

 

Carla Jones or Judy-to set up new branch location, perfer fax at

 

(920) 738-9000

 

***

 

Depository

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

 

 

 

 

 

 

 

 

 

 

920-738-9988

 

 

 

 

 

 

Chittenden Bank

 

2 Burlington Square.

 

Burlington

 

VT

 

5401

 

Jennifer L. Gould

 

(802) 660-1486

 

***

 

Depository

Citizens and Farmers Bank

 

698 Town Center Drive

 

Newport News

 

VA

 

23606

 

Trittie Mountcastle

 

(757) 596-4775

 

***

 

Depository

Citizens Bank

 

160 N Gulph Rd

 

King of Prussia

 

PA

 

19406

 

Ryan Barbacane

 

(610) 337-5962

 

***

 

Depository

Citizen’s National Bank

 

130 W. Bruce St.

 

Sevierville

 

TN

 

37862

 

Angie Tharp

 

(865) 429-7945

 

***

 

Depository

Comerica Bank

 

500 Woodward

 

Detroit

 

MI

 

48226

 

Michelle Owens

 

(313) 222-5820

 

***

 

Depository

Compass Bank

 

1433 Opelika Rd

 

Auburn

 

AL

 

36602

 

John McCabe

 

(334) 887-1216

 

***

 

Depository

Fifth Third Bank

 

1 Fayette Center

 

Washington Courthouse

 

OH

 

43160

 

Pam McCune

 

(740) 335-7641

 

***

 

Depository

Five Star Bank

 

2 Seneca St
Attn:  Waterloo Seneca Falls Branch

 

Geneva

 

NY

 

14456

 

Emily Quill

 

(315) 539-1000

 

***

 

Depository

Highland Bank

 

5985 Large Ave Ne

 

Albertville

 

MN

 

55301

 

Sue Popp

 

(763) 497-3525

 

***

 

Depository

Huntington Bank #5464

 

2055 Polaris Parkway

 

Columbus

 

OH

 

43240

 

Lurenna Hutchings

 

(614) 899-8239

 

***

 

Depository

Irwin  Union Bank

 

10121 US 31

 

Taylorsville

 

IN

 

47280

 

Tonya Wenig

 

(812) 526-5535

 

***

 

Depository

Johnson Bank

 

7500 Green Bay Road

 

Kenosha

 

WI

 

53142

 

Neil Buchanan

 

(262) 697-7258

 

***

 

Depository

M & I Bank

 

31 Meadowview Drive

 

Lake Delton

 

WI

 

53940

 

Evan Luck

 

(608) 253-8425

 

***

 

Depository

National City Bank

 

629 Euclid Ave 4th Floor

 

Cleveland

 

OH

 

44114

 

Daniel Bihn

 

(800) 669-1518

 

***

 

Depository

PNC Bank

 

8000 Shelbyville Road

 

Louisville

 

KY

 

40222

 

Robyn Parrino

 

(502) 212-6325

 

***

 

Depository

SunTrust Bank FL

 

2116 S. Babcock St

 

Melbourne

 

FL

 

32901

 

Regina Margnelli

 

(321) 984-2540

 

***

 

Depository

SunTrust Bank GA

 

103 City Circle

 

Peachtree City

 

GA

 

30269

 

Kristie Gable

 

(770) 486-5220

 

***

 

Depository

Tuscola National

 

900 S. Progress

 

Tuscola, IL 

 

IL

 

61953

 

Kim Martin

 

(217) 253-4711

 

***

 

Depository

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

Bank

 

Blvd.

 

61953

 

 

 

 

 

 

 

 

 

 

 

 

United Bank

 

514 Market Street

 

Parkersburg

 

WV

 

26101

 

Carole Allen

 

(304) 424-8800

 

***

 

Depository

United Community Bank

 

6372 Highway 53 East

 

Dawsonville

 

GA

 

30503

 

Chrissy Baker

 

(706) 265-3232 ext 1104

 

***

 

Depository

US Bank

 

6376 Government Way

 

Coeur D’ Alene

 

ID

 

83814

 

Marian Pelsma

 

(208) 762-0247

 

***

 

Depository

US Bank SPA

 

6376 Government Way

 

Coeur D’ Alene

 

ID

 

83815

 

Marian Pelsma

 

(208) 762-0247

 

***

 

Depository

Wachovia Bank

 

700 Hampton Grn
Mail Code GA8760

 

Duluth

 

GA

 

30096

 

Lauren Patterson

 

(704) 383-9425

 

***

 

Depository

Wilmington Trust Bank

 

1100 North Market Street

 

Wilmington

 

DE

 

19890

 

Nicole Zapert

 

(302) 651-8064

 

***

 

Depository

Washington Mutual

 

5808 Broadway St.

 

San Antonio

 

TX

 

78209

 

Angie Ybarra

 

(210)822-3665 option 3

 

***

 

Depository

Panhandle State Bank Donation Acct

 

300 Kootenai Cut-Off Road

 

Ponderay

 

ID

 

83852

 

Connie Rosco

 

208-263-2348

 

***

 

Checking

Bank of America - CD

 

800 5th Ave
WA1-501-08-23

 

Seattle

 

WA

 

98104

 

Debbie Veenhuizen

 

(206) 358-7196

 

***

 

Certificate of Deposit

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Aspenwood CONTROL

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Spa CONTROL

Wells Fargo Bank SPA

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83720

 

Brian Cook

 

(208) 393-2162

 

***

 

Retail Depository SPA

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

CWC US CONTROL

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Retail Depository US

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP Checking

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Credit

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Debit

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Master

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Sweep

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Payroll (CWC Inc.)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Customer Refunds (CWC Inc.)

Wells Fargo Bank

 

299 South Main, 5th Floor

 

Salt Lake City

 

UT

 

84111

 

Brian Cook

 

(208) 393-2162

 

***

 

Money Market/Bonds

Wells Fargo Bank

 

299 South Main, 5th Floor

 

Salt Lake City

 

UT

 

84111

 

Brian Cook

 

(208) 393-2162

 

***

 

Restricted Cash

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Revolving Line Cr

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP checking

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Payroll (CWC Spa)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Payroll ( Worldwide)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Payroll (CWC US)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

CS-Checking US

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Payroll (Aspenwood)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Debit (SPA)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Credit (Aspenwood

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Credit (SPA)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Debit (CWC US)

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Credit (US)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP ACH Debit (Aspenwood)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP Checking (SPA)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP Checking (US)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

AP Checking (Aspenwood)

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

VMC Depository Spa

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Amex Depository Spa

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Discover Depository Spa

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

VMC Depository US

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Amex Depository US

Wells Fargo Bank

 

877 West Main St - 3rd Floor

 

Boise

 

ID

 

83702

 

Brian Cook

 

(208) 393-2162

 

***

 

Discover Depository US

HSBC - Hong Kong

 

Units2104-05,21/F,Causeway Bay Plaza Two, 463-483 Lockhart Rd

 

Hong Kong

 

 

 

 

 

Chris Lau

 

(852) 36634182

 

***

 

Savings-USD

HSBC - Hong Kong

 

Units2104-05,21/F,Causeway Bay Plaza Two, 463-483 Lockhart Rd

 

Hong Kong

 

 

 

 

 

Chris Lau

 

(852) 36634182

 

***

 

Checking-HKD

HSBC - India

 

JD Towers, Central

 

Gurgaon

 

 

 

122001

 

Anuj Kalra

 

91+9811948887

 

***

 

Checking-INR

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Corporate
Bank Name

 

Corporate Bank
Address

 

City

 

State

 

Zip

 

Corporate Contact
Name

 

Corporate Bank
Phone #

 

Master Account
Number

 

Account
Description

 

 

Arcade, MG Rd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21(b)

 

Credit Card Arrangements

 

Paymentech, L.P. Credit Card Processing Services Agreement

Addendum No 3

Merchant Agreement Contract Number 746818

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.24

 

Material Contracts

 

1.              Amended and Restated Lease Agreement, dated as of January 10,
2006, between Wood County Development Authority (“Lessor”) and Coldwater Creek
Inc. (“Lessee”), as amended by that certain First Amendment to Amended and
Restated Lease Agreement, dated as of October 25, 2006, by and between Lessor
and Lessee.

 

2.              Amended and Restated Lease Agreement, dated as of July 19, 2007,
between Foothill Shadows, LLC, as lessor, and Coldwater Creek Inc., as lessee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Financial and Collateral Reporting

 

References is hereby made to a certain Credit Agreement, dated as of
February 13, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) Coldwater Creek
U.S. Inc., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto (collectively, with the
Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the Guarantors from
time to time party thereto, (iv) the Lenders from time to time party thereto,
and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent, Collateral
Agent and Swing Line Lender. All capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

The Loan Parties hereby agree to provide to the Administrative Agent, on the
applicable day specified below, the following documents (each in such form and
detail as the Administrative Agent from time to time may specify):

 

a.             Within fifteen (15) days after the end of each (i) Fiscal Month
(commencing with the Fiscal Month ending February 28, 2009 and each Fiscal Month
thereafter), if a Usage Event Period exists at any time during such Fiscal
Month, and (ii) Fiscal Quarter (commencing with the Fiscal Quarter ending May 2,
2009 and each Fiscal Quarter thereafter), if a Usage Event Period did not exist
at any time during such Fiscal Quarter, for such Fiscal Month or Fiscal Quarter,
as applicable:

 

(A)                               purchases and account payable analysis report
(together with account payable aging) for each Loan Party, in the Administrative
Agent’s format; and

 

(B)                               Inventory summary by Store location; and

 

(C)                               Inventory certificate for each Loan Party, in
the Administrative Agent’s format; and

 

(D)                               Credit Card Receivables aging report for each
Loan Party.

 

b.             Within thirty (30) days of the end of each (i) Fiscal Month
(commencing with the Fiscal Month ending February 28, 2009 and each Fiscal Month
thereafter), if a Usage Event Period exists at any time during such Fiscal
Month, and (ii) Fiscal Quarter (commencing with the Fiscal Quarter ending May 2,
2009 and each Fiscal Quarter thereafter), if a Usage Event Period did not exist
at any time during such Fiscal Quarter, for such Fiscal Month or Fiscal Quarter,
as applicable:

 

(A)                               reconciliation of the stock ledger to the
general ledger for each Loan Party and the calculation of Availability; and

 

(B)                               gross margin reconciliation for each Loan
Party; and

 

(C)                               statement of Store activity, in the
Administrative Agent’s format; and

 

(D)                               such other information as the Administrative
Agent may from time to time reasonably request.

 

130

--------------------------------------------------------------------------------

 


 

SCHEDULE 7.01

 

Existing Liens

 

·                  Equipment lien on certain equipment and software in favor of
IBM Corporation against Coldwater Creek Inc., as represented on financing
statement #4070692, filed with the Delaware Secretary of State on March 12,
2004.

 

·                  Equipment lien on certain office equipment and products in
favor of CIT Technology Financing Services, Inc. against Coldwater Creek Inc.,
as represented on financing statement #42477992, filed with the Delaware
Secretary of State on September 2, 2004.

 

·                  Equipment lien on certain equipment and related software in
favor of IBM Credit LLC against Coldwater Creek Inc., as represented on
financing statement #20072287836, filed with the Delaware Secretary of State on
June 18, 2007.

 

·                  Equipment lien on certain equipment leased pursuant to that
certain Rental Agreement, dated December 3, 2007 between Coldwater Creek Inc.,
as lessee, and Pure Health Solutions, Inc., as lessor, as represented on
financing statement #20074785001, filed with the Delaware Secretary of State on
December 18, 2007.

 

·                  All items of personal property leased pursuant to that
certain Lease Agreement, dated December 6, 2007, by and between US Express
Leasing, Inc. as lessor and Coldwater Creek Inc. as lessee, as represented on
financing statement #20081008281, filed with the Delaware Secretary of State on
March 24, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Investments

 

·                  Advances to certain officers of Coldwater Creek Inc. in the
aggregate principal amount of $150,000.

 

·                  Loan to Vice President of Coldwater Creek Inc. in the amount
of $39,375.

 

·                  Loan to Senior Vice President of Coldwater Creek Inc. in the
amount of $39,375.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Indebtedness

 

Schedule of Debt

 

Debt

 

Original balance

 

Balance as of
1/3/09

 

Interest
Rate

 

Term

 

Payment
Frequency

 

Payment

 

Financing arragement for SAP software with Key Bank

 

$

3,634,350

 

$

2,780,406

 

7.75

%

Jan 08 -
Dec 10

 

Quarterly

 

$

378,531

 

Capital lease - CDA building (1)

 

$

10,500,272

 

$

10,506,245

 

7.65

%

Aug 07 -
July 28

 

Monthly

 

Escalating range from $70,890 currently to $115,572

 

Capital lease - Sandpoint store

 

$

1,000,000

 

$

1,046,127

 

10.50

%

July 06 -
Dec 36

 

Monthly

 

Escalating range from $7,405 currently to $14,798

 

Capital lease - IBM

 

$

277,376

 

$

176,278

 

7.50

%

July 07 -
June 11

 

Monthly

 

$

6,665

 

 

--------------------------------------------------------------------------------

(1) Note that amount does not include the expansion of the CDA building as it is
not yet completed and occupied.  When it is completed, an additional $51,041
will be paid, escalating to $81,598 by the end of the lease.

 

·                  In connection with the Brighton case referenced on Schedule
5.06 to this Credit Agreement, Coldwater Creek Inc. has caused a surety bond
(issued through Zurich by the Fidelity and Deposit Company of Maryland) to be
posted in the amount of $3,300,000.  Pursuant to the terms of an indemnity
agreement dated December 20, 2007 with Zurich, Coldwater Creek Inc. is required
to indemnify Zurich in the event the bond is paid.

 

·                  In connection with the mechanic’s liens at 1770 East Red
Cliff Drive, St. George, Utah 84790, surety bonds issued by the Fidelity and
Deposit Company of Maryland on behalf of Coldwater Creek Inc. in the amounts of
$68,102 and $24,110.06, respectively.

 

·                  That certain Intercompany Note, dated as of February [  ],
2009, by the Loan Parties in favor of the Loan Parties.

 

·                  Liability of $7MM related to construction of CDA Call Center
Expansion, pursuant to that certain Amended and Restated Lease Agreement, dated
as of July 19, 2007, between Foothill Shadows, LLC, as lessor, and Coldwater
Creek Inc., as lessee.

 

·                  Letter of Credit in the amount of $2.4MM issued by Wells
Fargo, issued in connection with that certain Amended and Restated Lease
Agreement, dated as of January 10, 2006, by and between Wood County Development
Authority, as Lessor, and Coldwater Creek Inc., as Lessee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

1.                                      Administrative Agent’s Office:

 

Wells Fargo Retail Finance, LLC, as Administrative Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Cory Loftus

 

2.                                      Certain Addresses for Notices:

 

a.                                      If to the Lead Borrower and any other
Loan Party:

 

Coldwater Creek U.S. Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention: Chief Financial Officer and General Counsel

Telephone: (208) 263-2262

Facsimile: (208) 265-7108

E-mail: tim.martin@thecreek.con

 

With a copy to:

 

Hogan & Hartson LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Gordon C. Wilson, Esq.

Telephone: (202) 637-5600

Facsimile: (202) 637-5910

E-mail: gcwilson@hhlaw.com

 

b.                                      If to the Administrative Agent,
Collateral Agent, Swing Line Lender and the L/C Issuer:

 

Wells Fargo Retail Finance, LLC, as Administrative Agent

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Cory Loftus

Telephone: (617) 854-7259

Facsimile: (617) 523-4029

E-mail: cory.loftus@wellsfargo.com

 

with a copy to:

 

131

--------------------------------------------------------------------------------


 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Robert E. Paul, Esq.

Telephone: (617) 523-9000

Facsimile: (617) 692-3551

E-mail: rpaul@riemerlaw.com

 

132

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

Form of Committed Loan Notice

 

 

COMMITTED LOAN NOTICE

 

Date:                          ,            

 

To:                             Wells Fargo Retail Finance, LLC, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 13,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by and among (i) COLDWATER CREEK U.S. INC., a
Delaware corporation (in such capacity, the “Lead Borrower”), as agent for the
Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Borrowers,
(iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral
Agent and Swing Line Lender.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

The Lead Borrower hereby requests a [Committed Borrowing](1)[conversion of a
Committed Loan from one Type to the other] [continuation of LIBO Rate Loans]:

 

1.                                      On
                                                                        (a
Business Day)(2)

 

2.                                      In the amount of
$                                          (3)

 

3.                                      Comprised of [Base Rate] [LIBO Rate]
Loans (Type of Loan)(4)

 

--------------------------------------------------------------------------------

(1)                                 A Borrowing must be a borrowing consisting
of simultaneous Loans of the same Type and, in the case of LIBO Rate Loans, must
have the same Interest Period.

 

(2)                                 Each notice of a Committed Borrowing must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of LIBO Rate Loans,
any conversion to, or continuation of, LIBO Rate Loans or any conversion of LIBO
Rate Loans to Base Rate Loans, and (ii) one Business Day prior to the requested
date of any Borrowing of Base Rate Loans.

 

(3)                                 Each Committed Borrowing of, conversion to,
or continuation of, LIBO Rate Loans must be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof, and, except as provided in
Sections 2.03(c) and 2.04(c) of the Credit Agreement, each Borrowing of, or
conversion to, Base Rate Loans must be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.

 

(4)                                 Loans may be either Base Rate Loans or LIBO
Rate Loans.  If the Type of Loan is not specified, then the applicable Loan will
be made as a Base Rate Loan.

 

--------------------------------------------------------------------------------


 

4.                                      For LIBO Rate Loans:  with an Interest
Period of          months(5)

 

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the [Committed Borrowing] [conversion of Loans
from one Type to the other] [continuation of LIBO Rate Loans] requested herein
complies with the provisions of Section 2.02(b) of the Credit Agreement (other
than any provision addressing the responsibilities or duties of the
Administrative Agent, the Swing Line Lender or the Lenders), and (b) if
requesting a Committed Borrowing (rather than a conversion of Loans from one
Type to the other or a continuation of LIBO Rate Loans), the conditions
specified in Section 4.02 of the Credit Agreement shall have been satisfied on
and as of the date of the applicable Committed Borrowing.

 

 

COLDWATER CREEK U.S. INC.

 

as Lead Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 The Lead Borrower may request a Borrowing of
LIBO Rate Loans with an Interest Period of one, two or three months.  If no
election of Interest Period is specified, then the Lead Borrower will be deemed
to have specified an Interest Period of one month.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Swing Line Loan Notice

 

SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:                             Wells Fargo Retail Finance, LLC, as Swing Line
Lender
Wells Fargo Retail Finance, LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 13,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by and among (i) COLDWATER CREEK U.S. INC., a
Delaware corporation (in such capacity, the “Lead Borrower”), as agent for the
Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii)
the Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and (v)
WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and
Swing Line Lender.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

 

The Lead Borrower hereby requests a Swing Line Borrowing:

 

1.                                     
On                                                                                    (a
Business Day)(1)

 

2.                                      In the amount of
$                                            (2)

 

The Lead Borrower (for itself and on behalf of the other Borrowers) hereby
represents and warrants that (i) the Swing Line Borrowing requested herein
complies with the provisions of Sections 2.04(a) and (b) of the Credit Agreement
(other than any provision addressing the responsibilities or duties of the
Administrative Agent, the Swing Line Lender or the Lenders), and (ii) the
conditions specified in Sections 4.02 of the Credit Agreement shall have been
satisfied on and as of the date set forth in item 1 above.

 

 

COLDWATER CREEK U.S. INC.,

 

as Lead Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 Each notice of a Swing Line Borrowing must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested date of any Swing Line Borrowing.

 

(2)                                 Each Swing Line Borrowing shall be for an
amount no less than $100,000.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

Form of Committed Loan Note

 

--------------------------------------------------------------------------------

 

COMMITTED LOAN NOTE

 

--------------------------------------------------------------------------------

 

$70,000,000.00

 

February 13, 2009

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO RETAIL FINANCE, LLC (hereinafter, with any subsequent
holders, the “Lender”), at  One Boston Place, 19th Floor, Boston, Massachusetts
02108, the principal sum of SEVENTY MILLION DOLLARS ($70,000,000.00), or, if
less, the aggregate unpaid principal balance of Committed Loans made by the
Lender to or for the account of any Borrower pursuant to the Credit Agreement
dated as of February 13, 2009 (as amended, modified, supplemented or restated
and in effect from time to time, the “Credit Agreement”) by and among
(i) COLDWATER CREEK U.S. INC., a Delaware corporation (in such capacity, the
“Lead Borrower”), as agent for the Borrowers from time to time party thereto
(individually, a “Borrower” and, collectively with the Lead Borrower, the
“Borrowers”), (ii) the Borrowers, (iii) the Guarantors from time to time party
thereto (individually, a “Guarantor” and, collectively, the “Guarantors”),
(iv) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), and (v) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender, with interest at
the rate and payable in the manner stated therein.

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion.  No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

--------------------------------------------------------------------------------


 

Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note.  Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE

 

2

--------------------------------------------------------------------------------


 

OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.  EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH BORROWER,
EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

 

Borrowers:

 

 

 

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page to Committed Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Form of Swing Line Loan Note

 

--------------------------------------------------------------------------------

 

SWING LINE LOAN NOTE

 

--------------------------------------------------------------------------------

 

$10,000,000.00

 

February 13, 2009

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO RETAIL FINANCE, LLC (hereinafter, with any subsequent
holders, the “Lender”), at One Boston Place, 19th Floor, Boston, Massachusetts
02108, the principal sum of TEN MILLION DOLLARS ($10,000,000.00), or, if less,
the aggregate unpaid principal balance of Swing Line Loans made by the Lender to
or for the account of any Borrower pursuant to the Credit Agreement dated as of
February 13, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”) by and among (i) COLDWATER CREEK U.S.
INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as agent
for the Borrowers from time to time party thereto (individually, a “Borrower”
and, collectively with the Lead Borrower, the “Borrowers”), (ii) the Borrowers,
(iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (v) Wells Fargo Retail Finance, LLC, as Administrative Agent, Collateral
Agent and Swing Line Lender, with interest at the rate and payable in the manner
stated therein.

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Loans, the accrual
of interest thereon, and the repayment of such Loans, shall, absent manifest
error, be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion.  No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

--------------------------------------------------------------------------------


 

Each Borrower, and each endorser of this Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by any
Agent and/or the Lender with respect to this Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Note.

 

This Note shall be binding upon each Borrower, and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser of this Note, are joint
and several, provided, however, the release by any Agent or the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this Note.  Each reference in this Note to any Borrower, and any endorser, is
to such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Note may seek contribution from any other Person
also obligated unless and until all of the Obligations have been paid in full in
cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE

 

2

--------------------------------------------------------------------------------


 

OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.  EACH OF THE BORROWERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH BORROWER,
EACH ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF, (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have each caused this Note to be duly executed
as of the date set forth above.

 

 

 

Borrowers:

 

 

 

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page to Swing Line Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Compliance Certificate

 

 

COMPLIANCE CERTIFICATE

 

Date of Certificate: 

 

 

To:          Wells Fargo Retail Finance, LLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February 13,
2009 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”), by and among (i) COLDWATER CREEK U.S. INC., a
Delaware corporation (in such capacity, the “Lead Borrower”), as agent for the
Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the other Borrowers,
(iii) the Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iv) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral
Agent and Swing Line Lender.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:

 

1.                                      No Defaults or Events of Default.

 

(a)                                 Since                      (the date of the
last similar certification), and except as set forth in Appendix I, no Default
or Event of Default has occurred.

 

(b)                                 If a Default or Event of Default has
occurred since                      (the date of the last similar
certification), the Loan Parties have taken or propose to take those actions
with respect to such Default or Event of Default as described on said Appendix
I.

 

2.                                      Inventory Book Value Calculation.
Attached hereto as Appendix II are reasonably detailed calculations
demonstrating compliance with the “Inventory Book Value” covenant contained in
Section 7.16 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

[Use paragraph 3 for fiscal quarter-end and fiscal year-end deliveries]

 

3.                                      Capital Expenditures Calculation. 
Attached hereto as Appendix III are reasonably detailed calculations
demonstrating compliance with the “Capital Expenditures” covenant contained in
Section 7.18 of the Credit Agreement.

 

4.                                      Rent, Taxes and Insurance.

 

(a)                                 Except as set forth on Appendix IV, (i) all
rent owing under any Leases (unless not required to be reported pursuant to
Section 6.03(l) of the Credit Agreement), and all obligations and liabilities in
respect of Taxes, are current and being paid on a timely basis, and (ii) no Loan
Party has received notice that any material obligations or liabilities in
respect of utilities have not been timely paid or has received notice that any
obligations or liabilities in respect of insurance premiums that have not been
timely paid. Appendix IV describes the details of all past due payments (if any)
and the steps (if any) being taken or contemplated by the Loan Parties to be
taken on account thereof.  Copies of any related default, cure or late notices
concerning any obligations have been enclosed herewith.

 

(b)                                 Appendix IV describes the details of any new
Store openings, or closings of any Store, since the date of the last similar
certification.

 

[Use paragraph 5 for fiscal quarter-end deliveries and fiscal month-end
deliveries during a Usage Event Period]

 

5.                                      Intellectual Property.  Since
                     (the date of the last similar certification), and except as
set forth in Appendix V, no Loan Party has acquired any additional material
Intellectual Property. If any Loan Party has acquired any additional material
Intellectual Property since                      (the date of the last similar
certification), such Loan Party shall deliver to the Collateral Agent an updated
Exhibit A, B and/or C (as applicable) to the Intellectual Property Security
Agreement as required pursuant to Section 5(a) thereof.

 

6.                                      Financial Statements.

 

[Use following paragraph (a) for fiscal year-end deliveries]

 

(a)                                 Attached hereto as Appendix VI are the
audited financial statements of the Parent and its Subsidiaries required by
Section 6.01(a) of the Credit Agreement for the Fiscal Year ending
                        , and the related Consolidated statements of income or
operations and Shareholders’ Equity and the related Consolidated statement of
cash flows for such Fiscal Year, accompanied by (i) a report and

 

2

--------------------------------------------------------------------------------


 

unqualified opinion of Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, and
(ii) an opinion of such Registered Public Accounting Firm independently
assessing the Loan Parties’ internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 5,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object,
which report and opinions have been prepared in accordance with the requirements
of Section 6.01(a) of the Credit Agreement.

 

[Use following paragraph (b) for fiscal quarter-end deliveries]

 

(b)                                 Attached hereto as Appendix VI are the
unaudited financial statements of the Parent and its Subsidiaries required by
Section 6.01(b) of the Credit Agreement for the Fiscal Quarter ending
                      , and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flow for respect to such Fiscal
Quarter and for the portion of the Parent’s Fiscal Year then ended, in
accordance with the requirements of Section 6.01(b) of the Credit Agreement,
certified by a Responsible Officer of the Lead Borrower, which fairly present in
all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Parent and its Subsidiaries as of the
end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

[Use following paragraph (c) for fiscal month-end deliveries during a Usage
Event Period]

 

(c)                                  Attached hereto as Appendix VI is a
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such Fiscal Month, and the related Consolidated statements of income or
operations, Shareholders’ Equity for such Fiscal Month, and for the portion of
the Parent’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(e) of the Credit Agreement, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous fiscal year, all in reasonable detail and in accordance with the
requirements of Section 6.01(c) of the Credit Agreement, certified by a
Responsible Officer of the Lead Borrower, which have been prepared in good faith
and consistent with prior practices.

 

3

--------------------------------------------------------------------------------


 

7.                                      No Material Accounting Changes, Etc.

 

(a)                                 [The financial statements furnished to the
Administrative Agent for the [Fiscal Year/Fiscal Quarter] ending               
were prepared in accordance with GAAP and present fairly in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries, as of the end of the period(s) covered, subject
only to, with respect to the quarterly financial statements, normal year-end
audit adjustments and the absence of footnotes.]

 

[The financial statements furnished to the Administrative Agent for the Fiscal
Month ending                were prepared in good faith consistent with prior
practices.]

 

(b)                                 Except as set forth in Appendix VII, there
has been no change in GAAP used in the preparation of the financial statements
furnished to the Administrative Agent for the [Fiscal Year/Fiscal Quarter/Fiscal
Month] ending                 .  If any such change has occurred, a statement of
reconciliation conforming such financial statements to GAAP is attached hereto
in Appendix VII.

 

[Use following paragraph 8 when delivering fiscal year-end and fiscal
quarter-end deliveries]

 

8.                                      Management Analysis.  Attached hereto as
Appendix VIII is a copy of the discussion and analysis prepared by the
management of the Lead Borrower with respect to the financial statements
delivered herewith.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of
                                    , 20    .

 

 

Lead Borrower:

 

 

 

COLDWATER CREEK U.S. INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

APPENDIX I

 

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 

6

--------------------------------------------------------------------------------


 

APPENDIX II

 

[Inventory Book Value]

 

7

--------------------------------------------------------------------------------


 

APPENDIX III

 

[Capital Expenditures Calculation]

 

8

--------------------------------------------------------------------------------


 

APPENDIX IV

 

Except as set forth below, (i) all rent owing under any Leases (unless not
required to be reported pursuant to Section 6.03(l) of the Credit Agreement),
and all obligations and liabilities in respect of Taxes, are current and being
paid on a timely basis and (ii) no Loan Party has received notice that any
material obligations or liabilities in respect of utilities have not been timely
paid or has received notice that any obligations or liabilities in respect of
insurance premiums that have not been timely paid.  [If any obligations and
liabilities of the Loan Parties in respect of rent, utilities, Taxes and/or
insurance premiums are not current, the following describes the details of all
past due payments (if any) and the steps (if any) being taken or contemplated by
the Loan Parties to be taken on account thereof.]

 

Details of any new Store openings, or closings of any Store.

 

9

--------------------------------------------------------------------------------


 

APPENDIX V

 

[Intellectual Property]

 

10

--------------------------------------------------------------------------------


 

APPENDIX VI

 

[Financial Statements]

 

11

--------------------------------------------------------------------------------


 

APPENDIX VII

 

[GAAP Changes]

 

12

--------------------------------------------------------------------------------


 

APPENDIX VIII

 

[Management Analysis]

 

13

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Borrowing Base Certificate

 

Coldwater Creek, Inc.

 

 

 

 

 

As of Date:

 

 

 

 

Monthly Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

Consolidated Company

 

 

 

 

 

Certificate #

1

 

 

 

 

Credit Card Receivables

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

 

1/0/1900

 

 

 

A

Credit Card Advance Rate

 

 

 

 

 

 

 

85.0

%

 

Credit Card Receivables Availability

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Total AR Availability

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

INVENTORY

 

 

 

 

 

 

 

 

 

 

Beginning Inventory

 

 

 

 

 

 

 

 

 

 

Add: Purchases

 

 

 

 

 

 

 

 

 

 

Transfers

 

 

 

 

 

 

 

—

 

 

Available for Sale

 

 

 

 

 

 

 

—

 

 

Less: Cost of Good Sold

 

 

 

 

 

 

 

 

 

 

Ending Inventory as of

 

 

 

1/0/1900

 

 

 

$

 —

 

B

Less Ineligibles:

 

 

 

 

 

 

 

 

 

 

Shrink

 

Sales

 

 

 

 

 

 

 

C

Virtual Store Inventory

 

 

 

 

 

 

 

 

 

D

Returns

 

 

 

 

 

 

 

—

 

E

RTV

 

 

 

 

 

 

 

 

 

F

Ecometry Assembly

 

 

 

 

 

 

 

 

 

G

RTN Laundry/Mending

 

 

 

 

 

 

 

 

 

H

QC Waiting Response

 

 

 

 

 

 

 

 

 

I

Total Ineligibles

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Eligible Inventory

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (Lesser of 85% of NOLV and 75.0% of Cost)

 

 

 

84.75%

 

 

 

75.0

%

 

 

 

 

 

 

 

 

 

 

 

 

Total Inventory Availability (Net)

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Borrowing Base Availability

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Availability Reserves

 

 

 

 

 

 

 

 

 

 

Gift Certificates/cards (50%)

as of:

 

1/0/1900

 

 

 

 

 

—

 

J

Money Due Customers (100%)

 

 

 

 

 

 

 

 

 

K

Returns Reserve

 

 

 

 

 

 

 

—

 

L

Landlord Lien (2 months rent PA, VA and WA)

 

 

 

 

 

 

 

 

 

M

Texas Personal Property Tax

 

 

 

 

 

 

 

 

 

N

Total Availability Reserves

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Borrowing Base

 

 

 

 

 

 

 

$

 —

 

 

Total Capped Borrowing Base (Capped at $70,000,000)

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

 

as of:

 

 

 

1/0/1900

 

0

 

 

ADD:

 

 

 

Prior days advance

 

 

 

 

 

 

ADD:

 

 

 

Fees charged today

 

 

 

0

 

 

ADD:

 

 

 

Legal Fees

 

 

 

 

 

 

ADD:

 

 

 

Prior day’s requested lending

 

 

 

0

 

 

LESS:

 

 

 

Prior day’s paydown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending principal balance prior to advance request

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE REQUEST

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Principal Balance

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

 

 

Standby Letters of Credit

 

 

 

 

 

O

ADD:

 

 

 

Commercial Letters of Credit

 

 

 

 

 

O

 

 

 

 

 

 

 

 

 

 

 

Total exposure

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Availability after today’s request / paydown

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Availability (Net Borrowing Base less total exposure)

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Excess Availability Covenant (15% of Loan Cap)

 

 

 

 

 

 

 

$

 —

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash on Hand

 

 

 

 

 

 

 

 

 

P

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coldwater Creek Inc. (the “Borrower”) represents and warrants that (a) said
collateral complies in all material respects with their representations,
warrants, and covenants contained in the Loan Agreement between Lender and
undersigned and; (b) no “Event of Default” (as defined in the Loan and Security
Agreement) is presently in existence. The Authorized Signer of this certificate
hereby certifies that the information provided herein is complete and correct.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Assignment and Assumption

 

ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of February 13, 2009 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among (i) COLDWATER CREEK U.S. INC., a Delaware
corporation (in such capacity, the “Lead Borrower”), as agent for the Borrowers
from time to time party thereto (individually, a “Borrower” and, collectively
with the Lead Borrower, the “Borrowers”), (ii) the Borrowers, (iii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iv) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(v) WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent
and Swing Line Lender.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

                                               (the “Assignor”) and
                                                   (the “Assignee”) agree as
follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
that interest in and to the Assignor’s rights and obligations as a Lender under
the Credit Agreement as of the date hereof (including, without limitation, such
interest in each of the Assignor’s outstanding Commitments, if any, and the
Loans (and related Obligations) owing to it) specified in Section 1 of Schedule
I hereto.  After giving effect to such sale and assignment, the Assignor’s and
the Assignee’s Commitments and the amount of the Loans owing to the Assignor and
the Assignee and the amount of Letters of Credit participated in by the Assignor
and the Assignee will be as set forth in Section 2 of Schedule I hereto.

 

2.                                      The Assignor: (a) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any Liens
and that it is legally authorized to enter into this Assignment and Assumption;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, warranties or representations made in, or in
connection with, the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; and (d) confirms, in the case
of an

 

1

--------------------------------------------------------------------------------


 

Assignee who is not a Lender, an Affiliate of a Lender, or an Approved Fund, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the Assignor subject to this
Assignment and Assumption, is not less than $10,000,000.00, or, if less, the
entire remaining amount of the Assignor’s Commitment and the Loans at any time
owing to it, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

3.                                      The Assignee: (a) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 6.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (b) agrees that it will,
independently and without reliance upon any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Agents by the terms thereof, together
with such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which, by the
terms of the Credit Agreement, are required to be performed by it as a Lender;
(e) specifies as its lending office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (f) agrees that, if the
Assignee is a Foreign Lender entitled to an exemption from, or reduction of,
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
the Assignee shall deliver to the Lead Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Lead Borrower to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

2

--------------------------------------------------------------------------------


 

4.                                      Following the execution of this
Assignment and Assumption by the Assignor and the Assignee, it will be
delivered, together with a processing and recordation fee in the amount, if any,
required as set forth in Section 10.06 to the Credit Agreement, to the
Administrative Agent for acceptance and recording by the Administrative Agent. 
The effective date of this Assignment and Assumption shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).

 

5.                                      Upon such acceptance and recording by
the Administrative Agent and, to the extent required by Section 10.06(b)(iii) of
the Credit Agreement, consent by the Administrative Agent, the Lead Borrower,
the L/C Issuer and/or the Swing Line Lender, as applicable (such consent not to
be unreasonably withheld or delayed), from and after the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Assumption, shall have the rights and
obligations of a Lender under the Credit Agreement, and (b) the Assignor shall,
to the extent of the interest assigned by this Assignment and Assumption, be
released from its obligations under the Credit Agreement.

 

6.                                      Upon such acceptance and recording by
the Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and fees with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.

 

7.                                      This Assignment and Assumption shall be
governed by, and be construed in accordance with, the laws of the State of New
York.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Lending Office (and address for notices):

 

 

 

 

 

[Address]

 

 

Accepted this         day

of                ,               :

 

WELLS FARGO RETAIL FINANCE, LLC

as Administrative Agent

 

 

By:

 

 

Name:

Title:

 

4

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(i)(B) or
Section 10.06(b)(iii) of the Credit Agreement, consented to, this            day
of                          ,             :

 

ADMINISTRATIVE AGENT:

 

WELLS FARGO RETAIL FINANCE, LLC

 

By:

 

 

Name:

Title:

 

5

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(i)(B) or
Section 10.06(b)(iii) of the Credit Agreement, consented to, this              
day of                     ,                :

 

LEAD BORROWER:

 

COLDWATER CREEK U.S. INC.

 

By:

 

 

Name:

Title:

 

6

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this           day of               ,           :

 

L/C ISSUER:

 

WELLS FARGO BANK, N.A.

 

 

By:

 

 

Name:

Title:

 

7

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of               ,              :

 

SWING LINE LENDER:

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

By:

 

 

Name:

Title:

 

8

--------------------------------------------------------------------------------


 

Schedule I

 

to

 

Assignment and Assumption

 

Section 1.                                           Percentage/Amount of
Commitments/Loans/Letters of Credit Assigned by Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

 

 

%

 

 

 

 

Commitment assigned by Assignor:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

 

$

 

 

 

 

 

 

Aggregate Participations assigned by Assignor in L/C Obligations:

 

$

 

 

 

Section 2.                                           Percentage/Amount of
Commitments/Loans/Letters of Credit Held by Assignor and Assignee after giving
effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage

 

 

%

 

 

 

 

Assignee’s Applicable Percentage:

 

 

%

 

 

 

 

Assignor’s Commitment:

 

$

 

 

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

 

$

 

 

 

 

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

 

$

 

 

 

 

 

 

Aggregate Participations by Assignor in L/C Obligations:

 

$

 

 

 

 

 

 

Aggregate Participations by Assignee in L/C Obligations:

 

$

 

 

 

Section 3.

 

Effective Date:

 

,     

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Credit Card Notification

 

PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

 

                  , 2009

 

To:                             [Name and Address of Credit Card Processor]

(the “Processor”)

 

Re:                             [                                             ]

Security Agreement - Assignment of Credit Card Receivables

 

Dear Sir/Madam:

 

[                                              ], a
[                                      ] (the “Company”), among others, have
recently entered into a new credit facility with WELLS FARGO RETAIL FINANCE,
LLC, as agent for certain lenders (the “Secured Party”).  In accordance with the
terms of that credit facility, the Company and its Subsidiaries granted to
Secured Party a security interest in substantially all of the Company’s and its
Subsidiaries’ now owned or hereafter acquired personal property, including,
without limitation, all rights of the Company to receive payments in respect of
credit or charge card sales (“Card Sales”) processed or otherwise paid by [Name
of Credit Card Processor] (the “Processor”) to the Company pursuant to that
certain [Title of Credit Card Processing Agreement] between the Processor and
the Company in effect as of the date hereof (the “Agreement”).

 

Pursuant to the facility and in connection with the security interest granted to
the Secured Party in the Company’s rights to receive payments in respect of the
Card Sales, the Company has agreed that Secured Party shall have the right to
directly collect all amounts due to the Company from the Processor.  In
furtherance thereof, the Company is obligated to arrange for the proceeds of
Card Sales to be routed by the Processor to a deposit account under the control
of the Secured Party, regardless of the account routing instructions that are
presently in place.  Accordingly, by this letter the Company and the Secured
Party instruct the Processor to route, no less frequently than daily, all
proceeds of Card Sales and any other amounts due to the Company from the
Processor to the following deposit account (the “Account”):

 

[Name of Bank]

ABA #                     

Account No.                

For Credit to the Account of:                   

 

All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive written notification from
Secured Party.

 

1

--------------------------------------------------------------------------------


 

The Company acknowledges and agrees that, except as expressly set forth herein,
all of the terms of the Agreement continue to be in full force and effect.

 

The Company will indemnify and hold harmless Processor from any and all
liabilities, claims, demands, actions or judgments, including but not limited to
attorneys’ fees, arising out of or resulting from the acts or omissions of the
Processor, its employees, officers or agents in complying with the terms of this
letter agreement.

 

The Company and the Secured Party appreciate the Processor’s anticipated
cooperation and assistance in effectuating this change.  Should you have any
questions concerning this matter, please do not hesitate to contact the Company
or the Secured Party at:

 

 

[                                          ]

 

 

 

 

 

Attention:

 

Phone: (          )        -

 

 

 

Wells Fargo Retail Finance, LLC

 

One Boston Place, 18th Floor

 

Boston, Massachusetts 02108

 

Attention: Treasury Department

 

Phone: (617) 624-4400

 

 

Very truly yours,

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

(“Secured Party”)

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

[                                                                                                         ]

 

(“Company”)

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of DDA Notification

 

 

PREPARE ON OBLIGOR LETTERHEAD - ONE FOR EACH DEPOSITORY

 

 

             , 2009

 

 

To:                             [Name and Address of Bank]

 

Re:          [                                                  ]

The Account Numbers referenced on Exhibit A annexed hereto

 

 

Dear Sir/Madam:

 

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                                 ], a [                                 ] with
offices at [                                 ] (the “Obligor”), now or hereafter
maintains with you.  The term “Account” shall also mean any certificates of
deposit, investments, or other evidence of indebtedness heretofore or hereafter
issued by you to or for the account of the Obligor.

 

Under various agreements by and between, among others, the Obligor and Wells
Fargo Retail Finance, LLC, a Delaware limited liability company having an office
at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as collateral
agent (in such capacity, herein the “Collateral Agent”) for its own benefit and
the benefit of a syndicate of lenders and certain other credit parties (the
“Credit Parties”), the Obligor has granted to the Collateral Agent (for its own
benefit and the benefit of the Credit Parties) security interests in and to,
among other things, the Obligor’s accounts, accounts receivable, inventory, and
proceeds therefrom, including, without limitation, the proceeds now or hereafter
deposited in the Account or evidenced thereby.  Consequently, the present and
all future contents of the Account constitute the Collateral Agent’s collateral.

 

Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of such minimum balance not to exceed $2,500.00, shall be
transferred no less frequently than daily only as follows:

 

(a)           By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

1

--------------------------------------------------------------------------------


 

[Name of Bank]

ABA #               

Account No.           

Re:                  

 

or

 

(b)           As you may be otherwise instructed from time to time in writing by
an officer of the Collateral Agent.

 

Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):

 

Wells Fargo Retail Finance, LLC

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Cory Loftus

Re: Coldwater Creek U.S. Inc.

 

You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made pursuant thereto.  Nothing
contained herein is intended to, nor shall it be deemed to, modify the rights
and obligations of the Obligor and the Collateral Agent under the terms of the
loan arrangement and the loan documents executed in connection therewith
between, among others, the Obligor and the Collateral Agent.

 

This letter may be amended only by notice in writing signed by the Obligor and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[                                                ], as Obligor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

cc:           Wells Fargo Retail Finance, LLC

 

--------------------------------------------------------------------------------


 

[Signature Page to DDA Notification]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Accounts

 

[See attached]

 

--------------------------------------------------------------------------------


 

[Exhibit A to DDA Notification]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Joinder Agreement

 

 

JOINDER AGREEMENT

 

 

This JOINDER AGREEMENT (this “Joinder”) is made as of [                 ], by
and among:

 

[                                        ], a
[                                        ] (the “New [Borrower/Guarantor]”),
with its principal executive offices at
[                                       ]; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent and Collateral Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

 

W I T N E S S E T H :

 

A.            Reference is made to a certain Credit Agreement, dated as of
February 13, 2009 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) COLDWATER CREEK
U.S. INC., a Delaware corporation (in such capacity, the “Lead Borrower”), as
agent for the Borrowers from time to time party thereto, (ii) the Borrowers
(individually, an “Existing Borrower” and, collectively with the Lead Borrower,
the “Existing Borrowers”), (iii) the Guarantors from time to time party thereto
(the “Existing Guarantors”), (iv) the Lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”), and (v) Wells Fargo
Retail Finance, LLC, as Administrative Agent, Collateral Agent and Swing Line
Lender.  All capitalized terms used herein, and not otherwise defined herein,
shall have the meanings assigned to such terms in the Credit Agreement.

 

B.            The New [Borrower/Guarantor] desires to become a party to, and be
bound by the terms of, the Credit Agreement and the other Loan Documents in the
same capacity and to the same extent as the Existing [Borrowers/Guarantors]
thereunder.

 

C.            Pursuant to the terms of the Credit Agreement, in order for the
New [Borrower/Guarantor] to become party to the Credit Agreement and the other
Loan Documents

 

1

--------------------------------------------------------------------------------


 

as provided herein, the New [Borrower/Guarantor] and the Existing Borrowers and
Existing Guarantors are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Joinder and Assumption of Obligations. 
Effective as of the date of this Joinder, the New [Borrower/Guarantor] hereby
acknowledges that the New [Borrower/Guarantor] has received and reviewed a copy
of the Credit Agreement and the other Loan Documents, and hereby:

 

(a)                                 joins in the execution of, and becomes a
party to, the Credit Agreement and the other Loan Documents as a
[Borrower/Guarantor] thereunder, as indicated with its signature below;

 

(b)                                 covenants and agrees to be bound by all
covenants, agreements, liabilities and acknowledgments of a [Borrower/Guarantor]
under the Credit Agreement and the other Loan Documents as of the date hereof
(other than covenants, agreements, liabilities and acknowledgments that relate
solely to an earlier date), in each case, with the same force and effect as if
such New [Borrower/Guarantor] was a signatory to the Credit Agreement and the
other Loan Documents and was expressly named as a [Borrower/Guarantor] therein;

 

(c)                                  makes all representations, warranties, and
other statements of a Borrower/Guarantor] under the Credit Agreement and the
other Loan Documents, as of the date hereof (other than representations,
warranties and other statements that relate solely to an earlier date), in each
case, with the same force and effect as if such New [Borrower/Guarantor] was a
signatory to the Credit Agreement and the other Loan Documents and was expressly
named as a [Borrower/Guarantor] therein;

 

(d)                                 assumes and agrees to perform all applicable
duties and Obligations of the Existing [Borrowers/Guarantors] under the Credit
Agreement and the other Loan Documents.

 

2.                                      Supplemental Schedules.  To the extent
that any changes in any representations, warranties, and covenants require any
amendments to the schedules to the Credit Agreement or any of the other Loan
Documents, such schedules are hereby updated, as evidenced by any supplemental
schedules (if any) annexed to this Joinder.

 

3.                                      Ratification of Loan Documents.  Except
as specifically amended by this Joinder and the other documents executed and
delivered in connection herewith, all of the terms and

 

2

--------------------------------------------------------------------------------


 

conditions of the Credit Agreement and of the other Loan Documents shall remain
in full force and effect as in effect prior to the date hereof, without
releasing any Loan Party thereunder or Collateral therefor.

 

4.                                      Conditions Precedent to Effectiveness. 
This Joinder shall not be effective until each of the following conditions
precedent have been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

(a)                                 This Joinder shall have been duly executed
and delivered by the respective parties hereto, and shall be in full force and
effect.

 

(b)                                 All action on the part of the New
[Borrower/Guarantor] and the other Loan Parties necessary for the valid
execution, delivery and performance by the New [Borrower/Guarantor] and the
other Loan Parties of this Joinder and all other documentation, instruments, and
agreements to be executed in connection herewith shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

(c)                                  The New [Borrower/Guarantor] (and each
other Loan Party, to the extent requested by the Administrative Agent) shall
each have delivered the following to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Certificate of Legal Existence and Good
Standing, if applicable, issued by the Secretary of the State of its
incorporation or organization.

 

(ii)                                  A certificate of an authorized officer of
the due adoption, continued effectiveness, and setting forth the text, of each
corporate resolution adopted in connection with the assumption of obligations
under the Credit Agreement and the other Loan Documents, and attesting to the
true signatures of each Person authorized as a signatory to any of the Loan
Documents, together with true and accurate copies of all Organization Documents.

 

(iii)                               Execution and delivery by the New
[Borrower/Guarantor] of the following Loan Documents:

 

a)                                     [Joinders to the Notes, as applicable];

 

b)                                     [Joinder to the Security Documents, as
applicable];

 

c)                                      [Joinder to the Facility Guaranty, as
applicable];

 

3

--------------------------------------------------------------------------------


 

d)                                     [Blocked Account Agreement with
                              ]; and

 

e)                                      Such other documents and agreements as
the Administrative Agent or the Collateral Agent may reasonably require.

 

(d)                                 Upon the request of the Administrative Agent
in its sole discretion, the Administrative Agent shall have received a written
legal opinion of the New [Borrower’s/Guarantor’s] counsel, addressed to the
Administrative Agent, the Collateral Agent and the other Credit Parties,
covering such matters relating to the New [Borrower/Guarantor], the Loan
Documents and/or the transactions contemplated thereby as the Administrative
Agent may reasonably request.

 

(e)                                  The Collateral Agent shall have received
all documents and instruments, including UCC financing statements and Blocked
Account Agreements, required by Law or reasonably requested by the
Administrative Agent or the Collateral Agent to create or perfect the Lien
intended to be created under the Security Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Administrative Agent.

 

(f)                                   All reasonable fees and Credit Party
Expenses incurred by the Agents and the other Credit Parties in connection with
the preparation and negotiation of this Joinder and related documents (including
the reasonable fees and expenses of counsel to the Agents) shall have been paid
in full by the New [Borrower/Guarantor].

 

(g)                                  The Loan Parties shall have executed and
delivered to the Agents such additional documents, instruments, and agreements
as the Administrative Agent or the Collateral Agent may reasonably request.

 

5.                                      Miscellaneous.

 

(a)                                 This Joinder may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder by telecopy shall be as effective as delivery of a manually
executed counterpart of this Joinder.

 

(b)                                 This Joinder expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  Any determination that any provision of
this Joinder or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect

 

4

--------------------------------------------------------------------------------


 

the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality or enforceability of any other provisions of
this Joinder.

 

(d)                                 To the extent not paid by the New
[Borrower/Guarantor] pursuant to Section 4(f) above, the Existing Borrowers and
Existing Guarantors shall, within ten (10) Business Days after demand therefor,
pay all reasonable fees and other Credit Party Expenses of the Agents and the
other Credit Parties, including, without limitation, all reasonable attorneys’
fees, in connection with the preparation, negotiation, execution and delivery of
this Joinder and the other documents, instruments and agreements required
pursuant to Section 4 of this Joinder.

 

(e)                                  The New [Borrower/Guarantor] warrants and
represents that the New [Borrower/Guarantor] is not relying on any
representations or warranties of the Administrative Agent, the Collateral Agent
or the other Credit Parties or their counsel in entering into this Joinder.

 

(f)                                   THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

 

New [Borrower/Guarantor]:

 

 

 

[                                                         ]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Administrative Agent:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Collateral Agent:

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

Existing Borrowers:

 

COLDWATER CREEK U.S. INC

 

By:

 

 

Name:

 

Title:

 

 

COLDWATER CREEK THE SPA INC.

 

 

By:

 

 

Name:

 

Title:

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

By:

 

 

Name:

 

Title:

 

 

 

Existing Guarantors:

 

COLDWATER CREEK INC.

 

 

By:

 

 

Name:

 

Title:

 

 

C SQUARED, LLC

 

 

By:

 

 

Name:

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

ASPENWOOD ADVERTISING, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

CWC WORLDWIDE SERVICES INC.

 

 

By:

 

 

Name:

 

Title:

 

 

COLDWATER CREEK SOURCING INC.

 

 

By:

 

 

Name:

 

Title:

 

 

CWC SOURCING LLC

 

 

By:

 

 

Name:

 

Title:

 

 

8

--------------------------------------------------------------------------------